Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 1 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 2 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 3 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 4 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 5 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 6 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 7 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 8 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 9 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 10 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 11 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 12 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 13 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 14 of 397




     22
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 15 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 16 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 17 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 18 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 19 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 20 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 21 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 22 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 23 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 24 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 25 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 26 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 27 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 28 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 29 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 30 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 31 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 32 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 33 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 34 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 35 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 36 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 37 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 38 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 39 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 40 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 41 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 42 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 43 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 44 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 45 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 46 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 47 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 48 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 49 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 50 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 51 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 52 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 53 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 54 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 55 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 56 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 57 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 58 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 59 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 60 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 61 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 62 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 63 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 64 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 65 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 66 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 67 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 68 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 69 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 70 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 71 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 72 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 73 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 74 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 75 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 76 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 77 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 78 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 79 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 80 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 81 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 82 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 83 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 84 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 85 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 86 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 87 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 88 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 89 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 90 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 91 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 92 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 93 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 94 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 95 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 96 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 97 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 98 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 99 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 100 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 101 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 102 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 103 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 104 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 105 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 106 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 107 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 108 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 109 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 110 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 111 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 112 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 113 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 114 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 115 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 116 of 397
Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 117 of 397
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 118 of 397

POLICY NUMBER: HDO G24556876 001




                                          Policyholder Notice Commercial Lines Deregulation New York




                          Policyholder Notice
                      Commercial Lines Deregulation
                               New York



NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE
EXEMPT FROM THE FILING REQUIREMENTS OF THE NEW YORK
INSURANCE LAW AND REGULATIONS. HOWEVER, THE FORMS AND
RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW YORK
INSURANCE LAW AND REGULATIONS.




CLASS CODE 15050



ALL-23445b (07/13)                                                                                                 Page 1 of 1



                                                                                                       Bates No. 000001
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 119 of 397
POLICY NUMBER: HDO G24556876 001
                                                                                                                       Information and Complaints




                                                               Information and Complaints



This information is being provided to you pursuant to the requirements of Title 28, Part 1, Chapter 1, Subchapter E. 1.601
of the Texas Administrative Code relating to our Toll Free information and complaint number.


                  IMPORTANT NOTICE                                               AVISO IMPORTANTE

To obtain information or make a complaint:                     Para obtener informacion o para someter una queja:

You may call the Company’s toll-free telephone number          Usted puede llamar al numero de telefono gratis de la
for information or to make a complaint at:                     Compania para informacion o para someter una queja al:

                      1 (800) 352-4462                                              1 (800) 352-4462

You may also write to the Company at:                          Usted tambien puede escribir a la Compania:

 ACE USA                                                         ACE USA
 Customer Services                                               Customer Services
 PO Box 1000                                                     PO Box 1000
 Philadelphia, PA 19106-3703                                     Philadelphia, PA 19106-3703

You may contact the Texas Department of Insurance to           Puede communicarse con el Departmento de Seguros de
obtain information on companies, coverages, rights or          Texas para obtener informacion acerca de companias,
complaints at:                                                 coberturas, derechos o quejas al:

                      1 (800) 252 3439                                              1 (800) 252-3439

You may write the Texas Department of Insurance                Puede escribir al Departamento de Seguros de Texas

P. O. Box 149104                                               P.O. Box 149104
AUSTIN, TX 78714-9104                                          AUSTIN, TX 78714-9104
FAX # (512) 475-1771                                           FAX # (512) 475-1771
Web: http://www.tdi.state.tx.us                                Web: http://www.tdi.state.tx.us
E-mail: ConsumerProtection@tdi.state.tx.us                     E-mail: ConsumerProtection@tdi.state.tx.us

PREMIUM OR CLAIM DISPUTES: Should you have a                   DISPUTAS SOBRE PRIMAS O RECLAMOS: Si tiene una
dispute concerning your premium or about a claim you           disputa concerniente a su prima o un reclamo, debe
should contact your agent or the company first. If the         comunicarse con el agente o la compania primero. Si no
dispute is not resolved you may contact the Texas              se resuelve la disputa puede entonces communicarse con
Department of Insurance.                                       el departmento de Seguros en Texas

ATTACH THIS NOTICE TO YOUR POLICY: This notice                 UNA ESTE AVISO A SU POLIZA: Este aviso es solo para
is for information only and does not become a part or          proposito de informacion y no se convierte en parte o
condition of the attached document.                            condicion del documento adjunto.




ALL-4Y30d (10/2009)                                                                                             Page 1 of 1


                                                                                        Bates No. 000002
                     Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 120 of 397
POLICY NUMBER: HDO G24556876 001

                                                                                                  ACE USA                                               Phone: 1.866.357.3797
                                                                                                  Risk Control Services                                 Fax: 215.640.5084
                                                                                                  436 Walnut Street                                     www.ace-ina.com
                                                                                                  Philadelphia, PA 19106-3703
               ACE USA
                                                                                                                                   National Manager, Jurisdictional Services

                                                                   RISK CONTROL SERVICES FOR TEXAS POLICYHOLDERS




RE: RISK CONTROL SERVICES FOR TEXAS POLICYHOLDERS
    Commercial Automobile Liability, General Liability, Professional Liability, and Medical
    Professional Liability (other than Hospitals)
The ACE Companies are required by Texas law and regulations to maintain or provide accident prevention services for its
commercial automobile, general liability and professional liability policyholders. The Ace Companies offer an array of
accident prevention services in Texas at no additional charge. These services are intended to help prevent and/or
minimize loss.
These services include but are not limited to: individual risk surveys; improvement recommendations; loss investigation;
specific loss problem identification and recommended improvement actions.
ACE may recommend one or more of these services based upon hazard, experience, and size of your Texas operations.
You have the choice of receiving or declining any of the services offered. If you wish to decline all of the services or wish
to receive only selected risk control service, please indicate that by signing and dating this letter in the space provided
below. Please mail or fax to the captioned address or fax number. If you decline all of ACE's risk control services or
choose only a support service, such as ergonomics survey, driving training, or other services and not a complete risk
survey, we still have a responsibility under Texas law and regulation to monitor your losses. In the event you start to have
a loss problem and a trend is established, and/or adverse loss ratio is developed, we will contact you and offer to assist
you in addressing the situation.

Sincerely,


National Manager, Jurisdictional & Regulatory Services
ACE USA Risk Control Services
436 Walnut Street, Philadelphia, PA 19106-3703
or call toll free at: 1-866-357-3797

     I am aware of the loss control services offered and decline them. I have made other arrangements for these
     services.
     I wish to obtain the following offered accident prevention services:


     I have no risk control services needs now. I reserve the right to request loss control services within the
     period.


                         (Signature)                                                                                   (Phone #)                            (Date)


Print Name:                                                                                                        Policy #

Company Name:

Address:
City, State, Zip:

One of the ACE Group of Insurance & Reinsurance Companies
This Company has undertaken a survey of your premises, equipment, or operations (whichever is pertinent to the type of insurance applied
for or provided) for the purpose of supporting the functions of risk underwriting. Any recommendations or information provided is not
intended as a substitute for advice from a safety expert or legal counsel you may retain for your own purposes. It is not intended to supplant
any legal duty you may have to provide a safe premises, workplace, product or operation.




ALL-11559d (10/07)                                                                                                                                                   Page 1 of 1


                                                                                                                                           Bates No. 000003
         Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 121 of 397


POLICY NUMBER: HDO G24556876 001
                                                 Policyholder Notice




                                                                       Policyholder Notice




Pursuant to Arizona Revised Statutes section 20-400.10, this policy and the rates charged for it
have not been filed with or approved by the director of the Arizona department of insurance.
Certain provisions of Arizona law, specified in Arizona Revised Statutes section 20-400.10, do not
apply to this policy, If the insurer that issued this policy becomes insolvent, insureds or claimants
will not be eligible for insurance guaranty fund protection pursuant to Arizona Revised Statutes
title 20.




ALL-17374 (12/04) Ptd. in U.S.A.                                                           Page 1 of 1




                                                                             Bates No. 000004
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 122 of 397

POLICY NUMBER: HDO G24556876 001




                                                 QUESTIONS ABOUT YOUR INSURANCE?




                     QUESTIONS ABOUT YOUR INSURANCE?

Answers to questions about your insurance, coverage information, or assistance in resolving complaints
can be obtained by contacting:

                               ACE Customer Support Services Department:
                                           436 Walnut Street
                                Philadelphia, Pennsylvania 19106-3703

                                   Telephone Number: 1-800-352-4462
                            Email: ACEUSCustomerServices@ACEgroup.com


The Illinois Department of Insurance may also be contacted for assistance. Insurance
analysts are available to answer general questions by phone at our toll-free Consumer
Assistance Hotline (866) 445-5364. However, complaints must be submitted in writing.


How to file a complaint with the Insurance Department:

    Complaints may be submitted in the following ways:

                ·    On-line at
                      https://insurance.illinois.gov/applications/ComplaintForms/default.aspx
                      and by following the instructions posted.
                ·    By fax: (217) 558-2083
                ·    By email at consumer_complaints@ins.state.il.us
                ·    By mail: 320 W. Washington St. Springfield, IL 62767




ALL-18653c (05/12)                                                                            Page 1 of 1



                                                                                   Bates No. 000005
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 123 of 397
                                                                                                                  1

POLICY NUMBER: HDO G24556876 001




                                            Disclaimer Notice Commercial Lines Deregulation




                          Disclaimer Notice
                      Commercial Lines Deregulation



The policy to which this form is attached has been issued using Rates, Rules, and/or Contract
Provisions and Forms that are exempt from the filing and approval requirements of the
Department of Insurance in your state of domicile.




ALL-1Z36a (08/99)                                                                                        Page 1 of 1


                                                                                              Bates No. 000006
                    Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 124 of 397
POLICY NUMBER: HDO G24556876 001




                                                      ACE Producer Compensation Practices & Policies




                                       ACE Producer Compensation
                                          Practices & Policies

    ACE believes that policyholders should have access to information about ACE's practices and policies
    related to the payment of compensation to brokers and independent agents. You can obtain that information
    by accessing our website at http://www.aceproducercompensation.com or by calling the following toll-free
    telephone number: 1-866-512-2862.




ALL-20887 (10/06)                                                                                                    Page 1 of 1


                                                                                                       Bates No. 000007
      Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 125 of 397
POLICY NUMBER: HDO G24556876 001

                                                  COLORADO FRAUD STATEMENT




                     COLORADO FRAUD STATEMENT


It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an
insurance company for the purpose of defrauding or attempting to defraud the company. Penalties
may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company
or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or
information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the
policyholder or claimant with regard to a settlement or award payable from insurance proceeds
shall be reported to the Colorado division of insurance within the department of regulatory
agencies.




ALL-22368 (06/07)                      © ISO Properties, Inc., 2004                       Page 1 of 1


                                                                             Bates No. 000008
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 126 of 397


POLICY NUMBER: HDO G24556876 001
                                                                                                          Disclaimer Notice Commercial Lines Deregulation New Hampshire




                                                                    Disclaimer Notice
                                                        Commercial Lines Deregulation
                                                                      New Hampshire



The policy to which this form is attached has been issued using rates, rating plans, resultant premium,
and the policy forms, that are not subject to the rate and form requirements of the State of New
Hampshire and other provisions of the insurance law that apply to other commercial products and may
contain significant differences from a policy that is subject to all provisions of the insurance law.

It is possible for there to be differences in policy conditions, forms, and endorsements, as compared to
a policy that is subject to all of the provisions of the insurance laws of New Hampshire. These
differences, if any, are described below:

This policy forms, terms and conditions are as agreed upon by the Insured and the Company, as per our final bound
proposal.




I hereby acknowledge that I have read the above disclaimer notice and have received a copy of the same.




                                                                                    Date
Signature of Authorized Representative


Name and Title of Authorized Representative



Name of Commercial Insured



ALL-23148 (10/07)                                                                                     Page 1 of 1




                                                                                    Bates No. 000009
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 127 of 397

POLICY NUMBER: HDO G24556876 001
                                           Kentucky Disclaimer Notice Commercial Lines Deregulation




                               Kentucky
                          Disclaimer Notice
                      Commercial Lines Deregulation



The rate provided for in this policy is exempt from the filing and approval requirements of
Subtitle 13 of KRS Chapter 304. The forms which make up this policy contract are exempt from
the filing and approval requirements of Subtitle 14 of KRS Chapter 304.




ALL-29728 (06/10)                                                                                                 Page 1 of 1



                                                                                                      Bates No. 000010
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 128 of 397

POLICY NUMBER: HDO G24556876 001
                                                     NOTICE TO ALL OKLAHOMA POLICYHOLDERS




               NOTICE TO ALL OKLAHOMA POLICYHOLDERS


WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer,
makes any claim for the proceeds of an insurance policy containing any false, incomplete or
misleading information is guilty of a felony.




You are insured by the Company listed on the Signature page which is named on the first page of the
Declarations of this policy. It is an ACE USA company and has its principal office at 436 Walnut Street, PO Box
1000, Philadelphia, PA 19106-3703.




ALL-2U78b (2/06) Ptd. in U.S. A.                                                                          Page 1 of 1


                                                                                            Bates No. 000011
      Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 129 of 397
POLICY NUMBER: HDO G24556876 001
                                                                         Indiana Notice to Policyholders




                                                              Indiana
                                              Notice to Policyholders



We are here to serve you….

As our policyholder, your satisfaction is very important to us. If you have a
question about your policy, if you need assistance with a problem, or if you
have a claim, you should first contact your insurance agent.

If you are unable to reach your agent, or if you wish to contact us directly,
please call our Customer Services Department at 1-800-352-4462. Should
you have a valid claim, we fully expect to provide a fair settlement in a
timely fashion.

Should you feel you are not being treated fairly with respect to a claim, you
may also contact the Indiana Department of Insurance with your complaint.

      To contact the Department, write or call:

            Consumer Services Division
            Indiana Department of Insurance
            311 West Washington Street, Suite 300
            Indianapolis, IN 46204-2787
            317-232-2395 or 1-800-622-4461




ALL-2Y81 (6/03)                                                   Page 1 of 1

                                                           Bates No. 000012
                    Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 130 of 397
POLICY NUMBER: HDO G24556876 001




                                                     Michigan Disclaimer Notice Commercial Lines Deregulation




                                      Michigan
                                 Disclaimer Notice
                             Commercial Lines Deregulation



This policy is exempt from the filing requirements of Section 2236 of the Insurance Code of 1956, 1956 PA 218
and MCL 500.2236.




ALL-30463 (08/10)                                                                                                             Page 1 of 1


                                                                                                                Bates No. 000013
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 131 of 397

POLICY NUMBER: HDO G24556876 001
                                                     ILLINOIS NOTICE TO POLICYHOLDERS REGARDING THE RELIGIOUS FREEDOM PROTECTION AND CIVIL UNION ACT




                  ILLINOIS NOTICE TO POLICYHOLDERS
                  REGARDING THE RELIGIOUS FREEDOM
                    PROTECTION AND CIVIL UNION ACT
Dear Policyholder:


This is to provide notice that, pursuant to Illinois Department of Insurance Company Bulletin 2011-06 (CB 2011-
06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil Union Act ("the Act", 750
ILL. COMP. STAT. 75/1). The Act, which became effective on June 1, 2011, creates a legal relationship between
two persons of either the same or opposite sex who establish a civil union.


The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities, protections
and benefits that are afforded or recognized by the law of Illinois to spouses, whether they are derived from
statute, administrative rule, policy, common law or any source of civil or criminal law. In addition, this law requires
recognition of a same-sex civil union, marriage, or other substantially similar legal relationship, except for
common law marriage, legally entered into in other jurisdictions. The Act further provides that "party to a civil
union" shall be included in any definition or use of the terms "spouse", "family", "immediate family", "dependent",
"next of kin" and other terms descriptive of spousal relationships as those terms are used throughout the law.
According to CB 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB 2011-06
also states that if policies of insurance provide coverage for children, the children of civil unions must also be
provided coverage.




ALL-34772 (11 11)        Copyright with permission of Insurance Services Office, Inc., 2011                                                                       Page 1 of 1


                                                                                                                                                       Bates No. 000014
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 132 of 397
POLICY NUMBER: HDO G24556876 001

                                                                                                                                                ALL-37505 01 12
                                                         DELAWARE NOTICE TO POLICYHOLDERS REGARDING THE CIVIL UNION AND EQUALITY ACT




                     DELAWARE NOTICE TO POLICYHOLDERS
                         REGARDING THE CIVIL UNION
                            AND EQUALITY ACT
Dear Policyholder:


This is to provide notice that, pursuant to the Delaware Insurance Department Domestic/Foreign Insurers Bulletin No. 46,
this policy is in compliance with the Delaware Civil Union and Equality Act of 2011, 78 Del. Laws Ch. 22 (2011) (the "Act").
The Act, which becomes effective January 1, 2012, creates a form of legal union between two persons of the same sex
who establish a civil union in accordance with the requirements of Delaware law.
The Act provides that parties to a civil union shall have all of the same rights, protections and benefits, and shall be
subject to the same responsibilities, obligations and duties, under Delaware law as are granted to, enjoyed by, or imposed
upon married spouses. The Act further provides that a party to a civil union shall be included in any definition or use of the
terms "dependent", "family", "husband and wife", "immediate family", "next of kin", "spouse", "stepparent", "tenants by the
entirety", and other terms, whether or not gender-specific, that denote a spousal relationship or a person in a spousal
relationship, as those terms are used throughout Delaware law. For all purposes of Delaware laws that refer to marriage
or marital status, other than Chapter 1 of Title 13 of the Delaware Code, parties to a civil union will be included in such
reference.
In addition, the Act also automatically recognizes as civil unions, for all purposes of Delaware law, legal unions between
two persons of the same sex, such as civil unions, marriages and domestic partnerships that are validly formed in
jurisdictions other than Delaware and are substantially similar to Delaware civil unions.
The provisions of the Act apply for all purposes of Delaware law, whether derived from statutes, administrative rules or
regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law,
which includes the Insurance Code and all regulations and bulletins promulgated thereunder.




ALL-37505 01 12                           © Insurance Services Office, Inc., 2011                                                                   Page 1 of 1


                                                                                                                                       Bates No. 000015
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 133 of 397
POLICY NUMBER: HDO G24556876 001

                                                                                     Important Notice - Wisconsin




                                                                Important Notice - Wisconsin




Wisconsin law requires us to notify you that, if you cancel this policy prior to its expiration date, the terms and
conditions of your policy may require that you pay a substantial penalty.




ALL-38969 (08/12)                                                                                                   Page 1 of 1


                                                                                     Bates No. 000016
                    Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 134 of 397
POLICY NUMBER: HDO G24556876 001
                                                                                                               Notice To Our Florida Property And Casualty Policyholders Guidelines For Loss Control Plans




                                                                               Notice To Our Florida
                                                                 Property And Casualty Policyholders
                                                                   Guidelines For Loss Control Plans


Florida law requires us to inform you that we have developed guidelines for risk management plan which are available to
you at no cost. The guidelines consist of the following:

A. A booklet entitled "Establishing an Effective Loss Control Program." This booklet describes various loss control
   procedures that can help you in your selection and implementation of actions that eliminate or reduce the frequency
   and severity of your losses.

B. A self inspection checklist that is tailored for your business and when used in inspections it may be of assistance to
   you in the identification of conditions which could be responsible for losses.

Should you require further help in developing and implementing an effective loss control program, other loss control
services are also available to you for an additional charge. The following services are available from ACE USA Loss
Control Services:

A. Loss control management consultation. Through a visit to your facility we will assist you in identifying loss causing
   conditions, evaluating your loss prevention methods, and recommending loss control enhancements.

B. Training loss control management techniques. This training supports our consulting and is intended to assist you in
   the implementation of your loss control procedures. The training can be provided to you or your employees.

    To obtain either the free guidelines for loss control plans or information on additional loss control services, please
    complete the section below and send it to:

                                          National Manager, Jurisdictional Services
                                               ACE USA Risk Control Services
                                                       P. O. Box 1000
                                                Philadelphia, PA 19105-1000
                                                     Tel: 866-357-3797




ALL-39822 (04/13)                                                                                               Page 1 of 2


                                                                                        Bates No. 000017
                    Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 135 of 397


        Send me the free guidelines for the loss control plans

        Send me information on how I can obtain additional loss control services

Business Operation:


Company Name:

Street Address:


City:                                                            State:               Zip Code:


Telephone:                                                       Policy No:


Person to contact:                                               Title:

Signature




ALL-39822 (04/13)                                                                                 Page 2 of 2



                                                                                   Bates No. 000018
                   Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 136 of 397
POLICY NUMBER: HDO G24556876 001
                                                STATE OF LOUISIANA DISCLAIMER NOTICE - COVERAGE QUOTE




                                  STATE OF LOUISIANA
                          DISCLAIMER NOTICE - COVERAGE QUOTE


                             COMMERCIAL LINES DEREGULATION




    THE POLICY FORMS USED FOR THIS COVERAGE QUOTE ARE NOT
    SUBJECT TO THE FORM FILING REQUIREMENTS OF THE LOUISIANA
    DIVISION OF INSURANCE




ALL-3Z01 (12/99)                                                                                                      Page 1 of 1


                                                                                                        Bates No. 000019
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 137 of 397
POLICY NUMBER: HDO G24556876 001
                                                           Wisconsin Notice to Policyholders




                                                                                               Wisconsin Notice
                                                                                                to Policyholders


                         KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS



    PROBLEMS WITH YOUR INSURANCE? -- If you are having problems with your insurance company or
    agent, do not hesitate to contact the insurance company or agent to resolve your problem.

                                     ACE USA
                                     Customer Support Service Department
                                     436 Walnut Street
                                     PO Box 1000
                                     Philadelphia, PA 19106-3703
                                     1-800-352-4462
    You can also contact the OFFICE OF THE COMMISSIONER OF INSURANCE, a state agency which
    enforces Wisconsin's insurance laws, and file a complaint. You can contact the OFFICE OF THE
    COMMISSIONER OF INSURANCE by contacting:

                                     Office of the Commissioner of Insurance
                                     Complaints Department
                                     P.O. Box 7873
                                     Madison, WI 53707-7873
                                     1-800-236-8517
                                       608-266-0103




ALL-5X51a (2/06) Printed in U.S.A.                                                                        Page 1 of 1


                                                                                               Bates No. 000020
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 138 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                                                                                                             CG P 016 05 14
                                                 GENERAL LIABILITY ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION EXCLUSIONS ADVISORY NOTICE TO POLICYHOLDERS




      GENERAL LIABILITY ACCESS OR DISCLOSURE OF
        CONFIDENTIAL OR PERSONAL INFORMATION
                      EXCLUSIONS

                 ADVISORY NOTICE TO POLICYHOLDERS
This Notice does not form part of your policy. No coverage is provided by this Notice nor can it be construed to
replace any provision of your policy. You should read your policy and review your Declarations page for complete
information on the coverages you are provided. If there is any conflict between the Policy and this Notice, THE
PROVISIONS OF THE POLICY SHALL PREVAIL.
Carefully read your policy, including the endorsements attached to your policy.


This Notice provides information concerning the following new endorsements, which applies to your renewal
policy being issued by us:


CG 21 06 05 14 – Exclusion – Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability – With Limited Bodily Injury Exception (For Use With The Commercial General Liability
Coverage Part)


When this endorsement is attached to your policy:
   l Under Coverage A – Bodily Injury And Property Damage Liability, coverage is excluded for damages
      arising out of any access to or disclosure of confidential or personal information. This is a reinforcement of
      coverage.
   l Under Coverage B – Personal And Advertising Injury Liability, coverage is excluded for personal and
      advertising injury arising out of any access to or disclosure of confidential or personal information. To the
      extent that any access or disclosure of confidential or personal information results in an oral or written
      publication that violates a person's right of privacy, this may result in a reduction in coverage.

CG 21 07 05 14 – Exclusion – Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability – Limited Bodily Injury Exception Not Included (For Use With The Commercial General
Liability Coverage Part)


When this endorsement is attached to your policy:
   l Under Coverage A – Bodily Injury And Property Damage Liability, coverage is excluded for damages
     arising out of any access to or disclosure of confidential or personal information. This is a reinforcement of
     coverage. However, when this endorsement is attached, it will result in a reduction of coverage due to the
     deletion of an exception with respect to damages because of bodily injury arising out of loss of, loss of use
     of, damage to, corruption of, inability to access, or inability to manipulate electronic data.
   l Under Coverage B – Personal And Advertising Injury Liability, coverage is excluded for personal and
     advertising injury arising out of any access to or disclosure of confidential or personal information. To the
     extent that any access or disclosure of confidential or personal information results in an oral or written
     publication that violates a person's right of privacy, this may result in a reduction in coverage.




CG P 016 05 14                      © Insurance Services Office, Inc., 2013                                                                                                                       Page 1 of 2


                                                                                                                                                                                     Bates No. 000021
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 139 of 397

CG 21 08 05 14 – Exclusion – Access Or Disclosure Of Confidential Or Personal Information (Coverage B
Only) (For Use With The Commercial General Liability Coverage Part)


When this endorsement is attached to your policy, coverage is excluded for personal and advertising injury arising
out of any access to or disclosure of confidential or personal information. To the extent that any access or
disclosure of confidential or personal information results in an oral or written publication that violates a person's
right of privacy, this may result in a reduction in coverage.


CG 04 37 – Electronic Data Liability (For Use With The Commercial General Liability Coverage Part)
With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy:
    l Under Coverage A – Bodily Injury And Property Damage Liability, coverage is excluded for damages
      arising out of any access to or disclosure of confidential or personal information. This is a reinforcement of
      coverage.
    l Under Coverage B – Personal And Advertising Injury Liability, coverage is excluded for personal and
      advertising injury arising out of any access to or disclosure of confidential or personal information. To the
      extent that any access or disclosure of confidential or personal information results in an oral or written
      publication that violates a person's right of privacy, this may result in a reduction in coverage.


CG 33 53 05 14 – Exclusion – Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability – With Limited Bodily Injury Exception (For Use With The Owners And Contractors
Protective Liability Coverage Part and Products/Completed Operations Coverage Part)


When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access to
or disclosure of confidential or personal information. This is a reinforcement of coverage.


CG 33 59 05 14 – Exclusion – Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability – Limited Bodily Injury Exception Not Included (For Use With The Owners And
Contractors Protective Liability and Products/Completed Operations Liability Coverage Parts)


When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access to
or disclosure of confidential or personal information. This is a reinforcement of coverage.
However, when this endorsement is attached, it will result in a reduction of coverage due to the deletion of an
exception with respect to damages because of bodily injury arising out of loss of, loss of use of, damage to,
corruption of, inability to access, or inability to manipulate electronic data.


CG 33 63 – Exclusion – Access, Disclosure Or Unauthorized Use Of Electronic Data (For Use With The
Electronic Data Liability Coverage Part)


With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy coverage is excluded for damages arising out of any access to or
disclosure of confidential or personal information. This is a reinforcement of coverage.
However, to the extent that damages arising out of theft or unauthorized viewing, copying, use, corruption,
manipulation or deletion, of electronic data by any Named Insured, past or present employee, temporary worker
or volunteer worker of the Named Insured may extend beyond loss of electronic data arising out of such theft or
the other listed items, this revision may be considered a reduction in coverage.




Page 2 of 2                         © Insurance Services Office, Inc., 2013                         CG P 016 05 14


                                                                                      Bates No. 000022
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 140 of 397
POLICY NUMBER: HDO G24556876 001

                                                                                                                                IL 09 10 07 02
                                                              PENNSYLVANIA NOTICE




                                      PENNSYLVANIA NOTICE
An Insurance Company, its agents, employees, or                                     The Act does not apply:
service contractors acting on its behalf, may provide                               1. If the injury, death or loss occurred during the actual
services to reduce the likelihood of injury, death or loss.                            performance of the services and was caused by the
These services may include any of the following or                                     negligence of the Insurance Company, its agents,
related services incident to the application for, issuance,                            employees or service contractors;
renewal or continuation of, a policy of insurance:
                                                                                    2. To consultation services required to be performed
1. Surveys;                                                                            under a written service contract not related to a policy
2. Consultation or advice; or                                                          of insurance; or
3. Inspections.                                                                     3. If any acts or omissions of the Insurance Company, its
The "Insurance Consultation Services Exemption Act" of                                 agents, employees or service contractors are judicially
Pennsylvania provides that the Insurance Company, its                                  determined to constitute a crime, actual malice, or
agents, employees or service contractors acting on its                                 gross negligence.
behalf, is not liable for damages from injury, death or
loss occurring as a result of any act or omission by any
person in the furnishing of or the failure to furnish these
services.




                                               Instruction to Policy Writers
         Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




IL 09 10 07 02                                  © ISO Properties, Inc., 2001                                                       Page 1 of 1


                                                                                                              Bates No. 000023
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 141 of 397
POLICY NUMBER: HDO G24556876 001
                                                                                                IL N 001 09 03

                                       FRAUD STATEMENT

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to fines and
confinement in prison.




IL N 001 09 03                            ©   ISO Properties, Inc., 2003                            Page 1 of 1


                                                                                Bates No. 000024
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 142 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                 IL N 014 09 03
                                                      ARIZONA FRAUD STATEMENT




                          ARIZONA FRAUD STATEMENT
For your protection Arizona law requires the following statement to appear on this form. Any person who
knowingly presents a false or fraudulent claim for payment of a loss is subject to criminal and civil penalties.




IL N 014 09 03                           © ISO Properties, Inc., 2003                               Page 1 of 1


                                                                                   Bates No. 000025
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 143 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                  IL N 018 09 03
                                                      CALIFORNIA FRAUD STATEMENT




                       CALIFORNIA FRAUD STATEMENT
For your protection, California law requires that you be made aware of the following: Any person who knowingly
presents false or fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and
confinement in state prison.




IL N 018 09 03                            © ISO Properties, Inc., 2003                               Page 1 of 1


                                                                                   Bates No. 000026
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 144 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                   IL N 020 09 03
                                                       COLORADO FRAUD STATEMENT




                        COLORADO FRAUD STATEMENT
It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company
for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines,
denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly
provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of
defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from
insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory
agencies.




IL N 020 09 03                            © ISO Properties, Inc., 2003                                Page 1 of 1


                                                                                    Bates No. 000027
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 145 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                      IL N 026 06 09
                                                      DISTRICT OF COLUMBIA FRAUD STATEMENT




           DISTRICT OF COLUMBIA FRAUD STATEMENT
WARNING: It is a crime to provide false or misleading information to an insurer for the purpose of defrauding the
insurer or any other person. Penalties include imprisonment and/or fines. In addition, an insurer may deny insur-
ance benefits if false information materially related to a claim was provided by the applicant.




IL N 026 06 09                       © Insurance Services Office, Inc., 2009                            Page 1 of 1


                                                                                             Bates No. 000028
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 146 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                IL N 040 09 03
                                                     INDIANA FRAUD STATEMENT




                           INDIANA FRAUD STATEMENT
Any person who knowingly and with intent to defraud an insurer files a statement of claim containing any false,
incomplete, or misleading information commits a felony.




IL N 040 09 03                            © ISO Properties, Inc., 2003                             Page 1 of 1



                                                                                  Bates No. 000029
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 147 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                   IL N 043 02 13
                                                       KANSAS FRAUD STATEMENT




                           KANSAS FRAUD STATEMENT
Any person who commits a fraudulent insurance act is guilty of a crime and may be subject to restitution, fines
and confinement in prison. A fraudulent insurance act means an act committed by any person who, knowingly and
with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it will be
presented to or by an insurer, purported insurer or insurance agent or broker, any written statement as part of, or
in support of, an application for insurance, or the rating of an insurance policy, or a claim for payment or other
benefit under an insurance policy, which such person knows to contain materially false information concerning
any material fact thereto; or conceals, for the purpose of misleading, information concerning any fact material
thereto.




IL N 043 02 13                        © Insurance Services Office, Inc., 2012                         Page 1 of 1


                                                                                     Bates No. 000030
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 148 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                     IL N 058 09 03
                                                        MINNESOTA FRAUD STATEMENT




                        MINNESOTA FRAUD STATEMENT
Any person who files a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime.




IL N 058 09 03                              © ISO Properties, Inc., 2003                                 Page 1 of 1


                                                                                       Bates No. 000031
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 149 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                  IL N 070 09 03
                                                      NEW HAMPSHIRE FRAUD STATEMENT




                  NEW HAMPSHIRE FRAUD STATEMENT
Any person who, with a purpose to injure, defraud or deceive any insurance company, files a statement of claim
containing any false, incomplete or misleading information is subject to prosecution and punishment for insurance
fraud, as provided in RSA 638:20.




IL N 070 09 03                            © ISO Properties, Inc., 2003                               Page 1 of 1


                                                                                      Bates No. 000032
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 150 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                         IL N 072 03 04
                                                     NEW JERSEY FRAUD STATEMENT – APPLICATION




      NEW JERSEY FRAUD STATEMENT – APPLICATION
Any person who includes any false or misleading information on an application for an insurance policy is subject
to criminal and civil penalties.




IL N 072 03 04                            © ISO Properties, Inc., 2004                                     Page 1 of 1


                                                                                                Bates No. 000033
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 151 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                        IL N 073 03 04
                                                     NEW JERSEY FRAUD STATEMENT – CLAIM FORM




       NEW JERSEY FRAUD STATEMENT – CLAIM FORM
Any person who knowingly files a statement of claim containing any false or misleading information is subject to
criminal and civil penalties.




IL N 073 03 04                            © ISO Properties, Inc., 2004                                     Page 1 of 1


                                                                                               Bates No. 000034
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 152 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                   IL N 076 08 04
                                                        NEW YORK FRAUD STATEMENT




                         NEW YORK FRAUD STATEMENT
The following statement is to be attached to and form a part of the policy application:


Any person who knowingly and with intent to defraud any insurance company or other person files an application
for insurance or statement of claim containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto, commits a fraudulent insurance act, which is a
crime, and shall also be subject to a civil penalty not to exceed five thousand dollars and the stated value of the
claim for each such violation.




                                            Insured/Applicant/Claimant




                                          By (Authorized Representative)




                                                         Title




                                                         Date




IL N 076 08 04                              © ISO Properties, Inc., 2004                              Page 1 of 1


                                                                                          Bates No. 000035
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 153 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                 IL N 082 09 03
                                                      OHIO FRAUD STATEMENT




                              OHIO FRAUD STATEMENT
Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an
application or files a claim containing a false or deceptive statement is guilty of insurance fraud.




IL N 082 09 03                            © ISO Properties, Inc., 2003                              Page 1 of 1


                                                                                   Bates No. 000036
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 154 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                   IL N 084 09 03
                                                       OKLAHOMA FRAUD STATEMENT




                        OKLAHOMA FRAUD STATEMENT
WARNING – Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any
claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty
of a felony.




IL N 084 09 03                             © ISO Properties, Inc., 2003                               Page 1 of 1


                                                                                    Bates No. 000037
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 155 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                  IL N 085 09 04
                                                      OREGON FRAUD STATEMENT




                           OREGON FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre-
sents materially false information in an application for insurance may be guilty of a crime and may be subject to
fines and confinement in prison.




IL N 085 09 04                            © ISO Properties, Inc., 2004                               Page 1 of 1


                                                                                   Bates No. 000038
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 156 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                  IL N 088 09 03
                                                      PENNSYLVANIA FRAUD STATEMENT




                    PENNSYLVANIA FRAUD STATEMENT
Any person who knowingly and with intent to defraud any insurance company or other person files an application
for insurance or statement of claim containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime
and subjects such person to criminal and civil penalties.




IL N 088 09 03                            © ISO Properties, Inc., 2003                               Page 1 of 1


                                                                                     Bates No. 000039
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 157 of 397

POLICY NUMBER: HDO G24556876 001


                                                                                               IL N 098 09 03
                                                     TENNESSEE FRAUD STATEMENT




                       TENNESSEE FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.




IL N 098 09 03                           © ISO Properties, Inc., 2003                             Page 1 of 1


                                                                                 Bates No. 000040
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 158 of 397

POLICY NUMBER: HDO G24556876 001


                                                                                               IL N 106 09 03
                                                     VIRGINIA FRAUD STATEMENT




                          VIRGINIA FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.




IL N 106 09 03                           © ISO Properties, Inc., 2003                             Page 1 of 1


                                                                                 Bates No. 000041
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 159 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                IL N 142 06 06
                                                     WASHINGTON FRAUD STATEMENT




                     WASHINGTON FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete, or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits.




IL N 142 06 06                           © ISO Properties, Inc., 2006                              Page 1 of 1


                                                                                  Bates No. 000042
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 160 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                   IL N 167 01 13
                                                       MARYLAND FRAUD STATEMENT




                        MARYLAND FRAUD STATEMENT
Any person who knowingly or willfully presents a false or fraudulent claim for payment of a loss or benefit or who
knowingly or willfully presents false information in an application for insurance is guilty of a crime and may be
subject to fines and confinement in prison.




IL N 167 01 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1


                                                                                    Bates No. 000043
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 161 of 397

POLICY NUMBER: HDO G24556876 001


                                                                                                    IL N 167 06 08
                                                       MARYLAND FRAUD STATEMENT




                        MARYLAND FRAUD STATEMENT
Any person who knowingly and willfully presents a false or fraudulent claim for payment of a loss or benefit or who
knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be
subject to fines and confinement in prison.




IL N 167 06 08                       © Insurance Services Office, Inc., 2008                           Page 1 of 1


                                                                                     Bates No. 000044
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 162 of 397

POLICY NUMBER: HDO G24556876 001
                                                                                                                                                  IL N 176 01 12
                                                         DELAWARE NOTICE TO POLICYHOLDERS REGARDING THE CIVIL UNION AND EQUALITY ACT




                     DELAWARE NOTICE TO POLICYHOLDERS
                         REGARDING THE CIVIL UNION
                            AND EQUALITY ACT
Dear Policyholder:


This is to provide notice that, pursuant to the Delaware Insurance Department Domestic/Foreign Insurers Bulletin No. 46,
this policy is in compliance with the Delaware Civil Union and Equality Act of 2011, 78 Del. Laws Ch. 22 (2011) (the "Act").
The Act, which becomes effective January 1, 2012, creates a form of legal union between two persons of the same sex
who establish a civil union in accordance with the requirements of Delaware law.
The Act provides that parties to a civil union shall have all of the same rights, protections and benefits, and shall be
subject to the same responsibilities, obligations and duties, under Delaware law as are granted to, enjoyed by, or imposed
upon married spouses. The Act further provides that a party to a civil union shall be included in any definition or use of the
terms "dependent", "family", "husband and wife", "immediate family", "next of kin", "spouse", "stepparent", "tenants by the
entirety", and other terms, whether or not gender-specific, that denote a spousal relationship or a person in a spousal
relationship, as those terms are used throughout Delaware law. For all purposes of Delaware laws that refer to marriage
or marital status, other than Chapter 1 of Title 13 of the Delaware Code, parties to a civil union will be included in such
reference.
In addition, the Act also automatically recognizes as civil unions, for all purposes of Delaware law, legal unions between
two persons of the same sex, such as civil unions, marriages and domestic partnerships that are validly formed in
jurisdictions other than Delaware and are substantially similar to Delaware civil unions.
The provisions of the Act apply for all purposes of Delaware law, whether derived from statutes, administrative rules or
regulations, court rules, governmental policies, common law, court decisions, or any other provisions or sources of law,
which includes the Insurance Code and all regulations and bulletins promulgated thereunder.




IL N 176 01 12                         © Insurance Services Office, Inc., 2011                                                                      Page 1 of 1



                                                                                                                                       Bates No. 000045
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 163 of 397

POLICY NUMBER: HDO G24556876 001
                                                                                                                                                                  IL P 001 01 04

                                                 U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN ASSETS CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS




   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    l Foreign agents;
    l Front organizations;
    l Terrorists;
    l Terrorist organizations; and
    l Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                                                                                              Page 1 of 1


                                                                                                                                                         Bates No. 000046
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 164 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                                                           IL P 006 11 05
                                        RHODE ISLAND NOTICE TO POLICYHOLDERS CONCERNING AVAILABILITY OF LEAD LIABILITY COVERAGE




         RHODE ISLAND NOTICE TO POLICYHOLDERS
        CONCERNING AVAILABILITY OF LEAD LIABILITY
                       COVERAGE

This policy does not provide lead liability coverage. You may be
eligible for lead liability coverage through the FAIR Plan. The FAIR
Plan's address and telephone number(s) are: FAIR Plan, Two Center
Place, Boston, MA 02108-1904; (800) 851-8978.




IL P 006 11 05                  © ISO Properties, Inc., 2005                                                                                 Page 1 of 1


                                                                                                                                  Bates No. 000047
         Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 165 of 397


                                                                       General Liability Policy- Declarations




                                                      General Liability Policy- Declarations
                   ACE USA


       Bankers Standard Insurance Company                  ACE Property and Casualty Insurance Company
       436 Walnut Street, PO Box 1000                      436 Walnut Street, PO Box 1000
       Philadelphia, Pennsylvania 19106-3703               Philadelphia, Pennsylvania 19106-3703
       Century Indemnity Company                           Indemnity Insurance Company of North America
       436 Walnut Street, PO Box 1000                      436 Walnut Street, PO Box 1000
       Philadelphia, Pennsylvania 19106-3703               Philadelphia, Pennsylvania 19106-3703
       ACE Fire Underwriters Insurance Company             Insurance Company of North America
       436 Walnut Street, PO Box 1000                      436 Walnut Street, PO Box 1000
       Philadelphia, Pennsylvania 19106-3703               Philadelphia, Pennsylvania 19106-3703
  X    ACE American Insurance Company                      Pacific Employers Insurance Company
       436 Walnut Street, PO Box 1000                      436 Walnut Street, PO Box 1000
       Philadelphia, Pennsylvania 19106-3703               Philadelphia, Pennsylvania 19106-3703

                                                                                                                       POLICY IDENTIFICATION

                                                                                                                   HDO         G24556876 001
 NAMED INSURED AND ADDRESS                                PRIOR POLICY NO. OR NEW: G24555525 001
 The Brickman Group Ltd. LLC                               PRODUCER CODE:
                                                           161156
 2275 Research Blvd., Ste. 600                            AON RISK INSURANCE SERVICES
 Rockville, MD 20850                                      WEST INC
                                                          707 WILSHIRE BLVD
                                                          STE 2600
                                                          LOS ANGELES, CA 90054-0460
                                                          MARKETING OFFICE   LAU
                                                          MARKET HAZARD CODE:
                                                          PIIC CODE:                                            1500    INDUSTRY CODE:




 POLICY IS                         :Renewal                 OF G24555525 001
 NAMED INSURED IS                  :The Brickman Group Ltd. LLC

 BUSINESS OF INSURED               :

 POLICY PERIOD                     :FROM 10/01/2015         TO 10/01/2016
                                 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

                                        PREMIUM PAYMENT CONDITIONS

 AUDIT PERIOD

 PAYMENT FREQUENCY
 PAYMENT SCHEDULE




 TOTAL ADVANCE PREMIUM

 PREMIUMS RESULTING FROM AUDIT AND ANY APPLICABLE STATE SURCHARGES OR ASSESSMENTS
 SHOWN BELOW ARE NOT INCLUDED IN THE ABOVE.



LD-8E00B (8/96) Printed in the U.S.A.




                                                                                                                          Bates No. 000048
         Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 166 of 397



                                                                                        POLICY IDENTIFICATION

 DECLARATIONS – GENERAL LIABILITY POLICY Page 2                                   HDO        G24556876 001




 TOTAL ADVANCE PREMIU                          INCLUDING ALL STATE SURCHARGES AND ASSESSMENTS


                               COVERAGES AND LIMITS OF INSURANCE

 In return for the payment of premium indicated above, we agree with you to provide the following coverage(s) at
 the limits shown, subject to all of the terms and conditions of this policy.

 Coverage Form:                                                                         Limits of Insurance

 COMMERCIAL GENERAL LIABILITY
     Each Occurrence Limit                                                   $ 2,000,000
     Damage to Premises Rented to You Limit                                  $ 2,000,000
     Medical Expense Limit (any one person or organization)                  $ 10,000
     Personal & Advertising Injury Limit                                     $ 2,000,000
     General Aggregate Limit (other than Products/Completed Operations)      $ 4,000,000
     Products/Completed Operations Aggregate Limit                           $ 4,000,000
   LIQUOR LIABILITY
      Each Common Cause Limit                                                 $
      Aggregate Limit                                                         $
      Deductible                                                              $
                                                                              $
                                                                              $
                                                                              $


                                         SCHEDULE OF LOCATIONS

  LOCATION NUMBER AND ADDRESS




LD-2F52b (ED. 10/01) Printed in U.S.A.                                                                AA067274a




                                                                                        Bates No. 000049
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 167 of 397

                                                                              POLICY IDENTIFICATION


   DECLARATIONS - GENERAL LIABILITY POLICY Page 3                          HDO              G24556876 001


                                           SCHEDULE OF COVERAGES


 COVERAGE PART:

   Location          Coverage           Class Code/           Premium   Exposure            Rate          Premium
   Number                        Classification Description    Basis

                                                                                        $             $
                                                                                        $             $
                                                                                        $             $
                                                                                        $             $
                                                                                        $             $
                                                                                        $             $
                                                                                        $             $
                                                                                        $             $
                                                                                        $             $




    TOTAL PREMIUM FOR THIS COVERAGE PART                                                    $


When used as a premium basis the following code definitions apply:
        A - Area - Per 1,000 square feet of area                            O - Other

        C - Total Cost - per $1,000 of total cost                           P - Payroll - per $1,000 of payroll
        D - If Any                                                          S - Gross Sales - per $1,000 of Gross
        E - Admissions - per 1,000 admissions                               U - Units
        F - Flat Charge                                                     X - Each
        J - Total Operating Expenditures - per $1,000 of Expenditures




LD-2F51a (Ed. 3/87) Printed in U.S.A..



                                                                                        Bates No. 000050
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 168 of 397
                                                                             POLICY IDENTIFICATION


   DECLARATIONS - GENERAL LIABILITY POLICY Page 4                         HDO            G24556876 001



                                         FORMS AND ENDORSEMENTS

       REFER TO THE ATTACHED SCHEDULE OF FORMS AND ENDORSEMENTS FOR THE FORMS AND
                       ENDORSEMENTS FORMING THIS POLICY AT INCEPTION


    Endorsement        Form Number        Title
    Number             (Edition Date)
   1                  CC-1K11h (03/14)   Signatures

   2                  ALL180571211       Notification Of Premium Adjustment

   3                  ALL211011106       Trade Or Economic Sanctions Endorsement

   4                  ALL326860111       Notice To Others Endorsement - Schedule Notice

   5                  LD12986            Fellow Employee Coverage - Specified Employees Only

   6                  LD12992a0804       Schedule Of Named Insureds

   7                  LD195780106        Protective Reimbursement Endorsement

   8                  LD19644e0909       Reimbursement Of Deductible Endorsement Allocated Loss Adjustment
                                         Expense ("Alae")Included In The Deductible Amount
   9                  LD200350206        Excess Wrap-Up And Joint Venture Coverage Endorsement

   10                 LD200360206        Incidental Medical Malpractice Liability Coverage

   11                 LD200380206        Mental Injury Coverage

   12                 LD202830606        Amendment of Duties In The Event of Occurrence

   13                 LD202870606        Non-Contributory Endorsement For Additional Insureds

   14                 LD202870606        Non-Contributory Endorsement For Additional Insureds

   15                 LD202870606        Non-Contributory Endorsement For Additional Insureds

   16                 LD202870606        Non-Contributory Endorsement For Additional Insureds

   17                 LD202870606        Non-Contributory Endorsement For Additional Insureds

   18                 LD246710308        Definition of Insured Contract Amendment

   19                 LD246740308        Exclusion Of Liability Insurance Afforded Under Another Policy

   20                 LD2X58             Broad Form Named Insured

   21                 LD2X61             Knowledge Of Occurrence

   22                 LD2X62a0408        Unintentional Failure To Disclose

   23                 LD342511011        Employee Benefits Liability Coverage Supplementary Payments
                                         Included In The Deductible Amount
   24                 LD3R16             Exclusion - Asbestos

   25                 LD3T73             Fire, Explosion, Smoke And Water Damage Legal Liability

   26                 LD4241b1011        Additional Insured - Specified Employees Professional Health Care
                                         Services
   27                 LD4S35             Exclusion - Lead

   28                 LD5T98             Nonowned Watercraft Exception

   29                 LD5T99             Extended Property Damage

   30                 LD6575a0797        Pollution Exclusion - Hostile Fire Exception

   31                 LD6X30             Pesticide Or Herbicide Applicator Coverage


LD-2A48a (Ed. 3/87) Printed in U.S.A.                                                                     A067266a


                                                                                        Bates No. 000051
          Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 169 of 397



   32                 CG21090615        Exclusion - Unmanned Aircraft

   33                 IL00210908        Nuclear Energy Liability Exclusion Endorsement

   34                 IL09850115        Disclosure Pursuant To Terrorism Risk Insurance Act

   35                 CG00670305        Exclusion - Violation Of Statutes That Govern E-Mails, FAX, Phone Calls
                                        Or Other Methods Of Sending Material Or Information
   36                 CG00680509        Recording And Distribution Of Material Or Information In Violation Of
                                        Law Exclusion
   37                 CG02241093        Earlier Notice Of Cancellation Provided By Us

   38                 CG20070413        Additional Insured - Engineers, Architects, Or Surveyors

   39                 CG20110413        Additional Insured - Managers Or Lessors Of Premises

   40                 CG20120413        Additional Insured - State Or Governmental Agency Or Subdivision Or
                                        Political Subdivision - Permits Or Authorizations
   41                 CG20120509        Additional Insured - State Or Governmental Agency Or Subdivision Or
                                        Political Subdivision - Permits Or Authorizations
   42                 CG20120798        Additional Insured - State Or Political Subdivisions - Permits

   43                 CG20150413        Additional Insured - Vendors

   44                 CG20260413        Additional Insured - Designated Person Or Organization

   45                 CG20260413        Additional Insured - Designated Person Or Organization

   46                 CG20260413        Additional Insured - Designated Person Or Organization

   47                 CG20260413        Additional Insured - Designated Person Or Organization

   48                 CG20260413        Additional Insured - Designated Person Or Organization

   49                 CG20260413        Additional Insured - Designated Person Or Organization

   50                 CG20260413        Additional Insured - Designated Person Or Organization

   51                 CG20280413        Additional Insured - Lessor Of Leased Equipment

   52                 CG20370413        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   53                 CG20370413        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   54                 CG20370413        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   55                 CG20370413        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   56                 CG20370413        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   57                 CG20370413        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   58                 CG20370704        Additional Insured - Owners, Lessees Or Contractors - Completed
                                        Operations
   59                 CG21070514        Exclusion - Access Or Disclosure Of Confidential Or Personal nformation
                                        And Data-Related Liability - Limited Bodily Injury Exception Not Included
   60                 CG21471207        Employment-Related Practices Exclusion

   61                 CG21540196        Exclusion - Designated Operations Covered By A Consolidated (Wrap-
                                        Up) Insurance Program
   62                 CG21671204        Fungi Or Bacteria Exclusion

   63                 CG21700115        Cap On Losses From Certified Acts Of Terrorism

   64                 CG21960305        Silica Or Silica-Related Dust Exclusion

   65                 CG22741001        Limited Contractual Liability Coverage For Personal And Advertising
                                        Injury
   66                 CG22921207        Snow plow Operations Coverage

   67                 CG24040509        Waiver Of Transfer Of Rights Of recovery Against Others To Us

   68                 CG24040509        Waiver Of Transfer Of Rights Of recovery Against Others To Us

   69                 CG24040509        Waiver Of Transfer Of Rights Of recovery Against Others To Us
LD-2A48a (Ed. 3/87) Printed in U.S.A.                                                                   A067266a




                                                                                      Bates No. 000052
          Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 170 of 397



   70                 CG24040509        Waiver Of Transfer Of Rights Of recovery Against Others To Us

   71                 CG24040509        Waiver Of Transfer Of Rights Of recovery Against Others To Us

   72                 CG24171001        Contractual Liability - Railroads

   73                 CG25030509        Designated Construction Project(S) General Aggregate Limit

   74                 CG25040509        Designated Location(S) General Aggregate Limit

   75                 ALL218580207      Port Authority Of New York And New Jersey Endorsement

   76                 CG01030606        Texas Changes

   77                 CG01041204        New York Changes - Premium Audit

   78                 CG01091185        Kansas And Oklahoma Changes - Transfer Of Rights

   79                 CG01121108        New Hampshire Changes

   80                 CG01221207        Minnesota Changes - Contractual Liability Exclusion And Supplementary
                                        Payments
   81                 CG01230397        Indiana Changes - Pollution Exclusion

   82                 CG01240193        Wisconsin Changes - Amendment Of Policy Conditions

   83                 CG01340803        Missouri Changes - Pollution Exclusion

   84                 CG01600798        Wyoming Changes

   85                 CG01630711        New York Changes - Commercial General Liability Coverage Form

   86                 CG01681009        Michigan Changes

   87                 CG01790710        Virginia Changes

   88                 CG01810508        Washington Changes

   89                 CG01850987        Wyoming Changes - Amendment Of Your Right To Claim And
                                        Occurrence Information
   90                 CG01861204        Utah Changes

   91                 CG01991093        Illinois Changes

   92                 CG02001207        Illinois Changes - Cancellation And Nonrenewal

   93                 CG02011009        Maryland Changes

   94                 CG02200312        Florida Changes - Cancellation and Nonrenewal

   95                 CG26050207        Minnesota Changes

   96                 CG26201093        New Jersey Changes - Loss Information

   97                 CG26211091        New York Changes - Transfer Of Duties When A Limit Of Insurance Is
                                        Used Up
   98                 CG26280893        Minnesota Changes - Loss Information

   99                 CG26500413        Missouri Changes - Medical Payments

   100                CG26551108        New Hampshire Changes - Amendment Of Representations Condition

   101                CG26731204        Maryland Changes - Premium Audit Condition

   102                CG26811204        Minnesota Changes - Duties Condition

   103                CG27120413        North Carolina Changes - Extended Reporting Period

   104                CG32340105        California Changes

   105                IL01141013        Wyoming Changes -Defense Costs

   106                IL01201013        Pennsylvania Changes -Defense Costs

   107                IL01231113        Washington Changes -Defense Costs

   108                IL01251113        Colorado Changes -Civil Union

   109                IL02580112        Arizona Changes - Cancellation and NonRenewal

   110                IL02610907        Kansas Changes - Cancellation And Nonrenewal

   111                IL02680114        New York Changes - Cancellation And Nonrenewal


LD-2A48a (Ed. 3/87) Printed in U.S.A.                                                                   A067266a




                                                                                     Bates No. 000053
          Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 171 of 397



   112                IL02730110        Rhode Island Changes - Cancellation and Nonrenewal

   113                IL02751113        Texas Changes -Cancellation And Nonrenewal Provisions For Casualty
                                        Lines And Commercial Package Policies
   114                IL02780908        District of Columbia Changes - Cancellation And Nonrenewal

   115                IL00230702        Nuclear Energy Liability Exclusion Endorsement

   116                IL01150110        Nevada Changes - Domestic Partnership

   117                IL01171210        Indiana Changes - Workers' Compensation Exclusion

   118                IL01280908        Rhode Island Changes - Prejudgment Interest

   119                IL01350908        New Hampshire Changes - Cancellation and Nonrenewal

   120                IL01381111        Virginia Changes - Cancellation and Nonrenewal

   121                IL01400908        Connecticut Changes - Civil Union

   122                IL01410908        New Jersey Changes - Civil Union

   123                IL01420908        Oregon Changes - Domestic Partnership

   124                IL01470911        Illinois Changes - Civil Union

   125                IL01510112        Delaware Changes - Civil Union

   126                IL01610312        Rhode Island Changes - Civil Union

   127                IL01620908        Illinois Changes - Defense Costs

   128                IL01680312        Texas Changes - Duties

   129                IL01970908        Rhode Island Changes

   130                IL01980908        Nuclear Energy Liability Exclusion Endorsement

   131                IL02080907        New Jersey Changes - Cancellation And Nonrenewal

   132                IL02280907        Colorado Changes - Cancellation And Nonrenewal

   133                IL02360907        Oklahoma Changes - Cancellation And Nonrenewal

   134                IL02370412        Delaware Changes - Termination Provisions

   135                IL02440907        Ohio Changes - Cancellation And Nonrenewal

   136                IL02450908        Minnesota Changes - Cancellation And Nonrenewal

   137                IL02460907        Pennsylvania Changes - Cancellation And Nonrenewal

   138                IL02490908        South Carolina Changes - Cancellation And Nonrenewal

   139                IL02500908        Tennessee Changes - Cancellation And Nonrenewal

   140                IL02510907        Nevada Changes - Cancellation And Nonrenewal

   141                IL02620908        Georgia Changes - Cancellation And Nonrenewal

   142                IL02630908        Kentucky Changes - Cancellation And Nonrenewal

   143                IL02660908        Utah Changes - Cancellation And Nonrenewal

   144                IL02690908        North Carolina Changes - Cancellation And Nonrenewal

   145                IL02700912        California Changes - Cancellation And Nonrenewal

   146                IL02720907        Indiana Changes - Cancellation And Nonrenewal

   147                IL02740213        Missouri Changes - Cancellation And Nonrenewal

   148                IL02790908        Oregon Changes - Cancellation And Nonrenewal

   149                IL02810489        West Virginia Changes - Cancellation

   150                IL02820908        Mississippi Changes - Cancellation And Nonrenewal

   151                IL02830907        Wisconsin Changes - Cancellation And Nonrenewal

   152                IL02860908        Michigan Changes - Cancellation And Nonrenewal

    This declaration and the coverage form(s) and endorsements, if any, listed above and attached, completes
    this policy.

LD-2A48a (Ed. 3/87) Printed in U.S.A.                                                                A067266a




                                                                                      Bates No. 000054
          Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 172 of 397



    COUNTERSIGNED AT:                   AUTHORIZED REPRESENTATIVE:

    DATE:




LD-2A48a (Ed. 3/87) Printed in U.S.A.                                          A067266a




                                                                     Bates No. 000055
                       Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 173 of 397

                                                                        SIGNATURES
 Named Insured                                                                                                          Endorsement Number
 The Brickman Group Ltd. LLC                                                                                            1

 Policy Symbol    Policy Number                   Policy Period                                                         Effective Date
 HDO              G24556876 001                   10/01/2015 to 10/01/2016                                              10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company

      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.



THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.


                              By signing and delivering the policy to you, we state that it is a valid contract.


                           INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                             BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                                BANKERS STANDARD INSURANCE COMPANY (A stock company)
                                  ACE AMERICAN INSURANCE COMPANY (A stock company)
                           ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                                INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                                PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                              ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                                WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                                436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                                                                                       Authorized Representative




CC-1K11h (03/14)                                                                                                                                               Page 1 of 1



                                                                                                                            Bates No. 000056
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 174 of 397

POLICY NUMBER: HDO G24556876 001

                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                               CG 00 01 04 13
                                                       COMMERCIAL GENERAL LIABILITY COVERAGE FORM




   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                                                  (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                                                      occurs during the policy period; and
duties and what is and is not covered.                                                                (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                                                          under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                                                      An Insured and no "employee" authorized
and any other person or organization qualifying as a                                                       by you to give or receive notice of an
Named Insured under this policy. The words "we",                                                           "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                                                         injury" or "property damage" had occurred,
insurance.                                                                                                 in whole or in part. If such a listed insured
The word "insured" means any person or organization                                                        or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                                                            policy period, that the "bodily injury" or
Insured.                                                                                                   "property damage" occurred, then any
                                                                                                           continuation, change or resumption of such
Other words and phrases that appear in quotation                                                           "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                                                           or after the policy period will be deemed to
Definitions.                                                                                               have been known prior to the policy period.
SECTION I – COVERAGES                                                                               c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                                                                occurs during the policy period and was not,
DAMAGE LIABILITY                                                                                       prior to the policy period, known to have
                                                                                                       occurred by any insured listed under
1. Insuring Agreement
                                                                                                       Paragraph 1. of Section II – Who Is An Insured
    a. We will pay those sums that the insured                                                         or any "employee" authorized by you to give or
        becomes legally obligated to pay as damages                                                    receive notice of an "occurrence" or claim,
        because of "bodily injury" or "property damage"                                                includes any continuation, change or
        to which this insurance applies. We will have                                                  resumption of that "bodily injury" or "property
        the right and duty to defend the insured against                                               damage" after the end of the policy period.
        any "suit" seeking those damages. However,
                                                                                                    d. "Bodily injury" or "property damage" will be
        we will have no duty to defend the insured
                                                                                                       deemed to have been known to have occurred
        against any "suit" seeking damages for "bodily
                                                                                                       at the earliest time when any insured listed
        injury" or "property damage" to which this
                                                                                                       under Paragraph 1. of Section II – Who Is An
        insurance does not apply. We may, at our
                                                                                                       Insured or any "employee" authorized by you to
        discretion, investigate any "occurrence" and
                                                                                                       give or receive notice of an "occurrence" or
        settle any claim or "suit" that may result. But:
                                                                                                       claim:
       (1) The amount we will pay for damages is
                                                                                                      (1) Reports all, or any part, of the "bodily injury"
            limited as described in Section III – Limits
                                                                                                           or "property damage" to us or any other
            Of Insurance; and
                                                                                                           insurer;
       (2) Our right and duty to defend ends when we
                                                                                                      (2) Receives a written or verbal demand or
            have used up the applicable limit of
                                                                                                           claim for damages because of the "bodily
            insurance in the payment of judgments or
                                                                                                           injury" or "property damage"; or
            settlements under Coverages A or B or
            medical expenses under Coverage C.                                                        (3) Becomes aware by any other means that
                                                                                                           "bodily injury" or "property damage" has
        No other obligation or liability to pay sums or
                                                                                                           occurred or has begun to occur.
        perform acts or services is covered unless
        explicitly provided for under Supplementary                                                 e. Damages because of "bodily injury" include
        Payments – Coverages A and B.                                                                  damages claimed by any person or
                                                                                                       organization for care, loss of services or death
    b. This insurance applies to "bodily injury" and
                                                                                                       resulting at any time from the "bodily injury".
        "property damage" only if:
       (1) The "bodily injury" or "property damage" is
            caused by an "occurrence" that takes place
            in the "coverage territory";



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                                                              Page 1 of 16


                                                                                                                          Bates No. 000057
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 175 of 397

2. Exclusions                                                       This exclusion applies even if the claims
   This insurance does not apply to:                                against any insured allege negligence or other
                                                                    wrongdoing in:
   a. Expected Or Intended Injury
                                                                       (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                         training or monitoring of others by that
      or intended from the standpoint of the insured.                       insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                    (b) Providing       or    failing  to    provide
      protect persons or property.                                          transportation with respect to any
                                                                            person that may be under the influence
   b. Contractual Liability                                                 of alcohol;
      "Bodily injury" or "property damage" for which                if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                    injury" or "property damage", involved that
      reason of the assumption of liability in a                    which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not                above.
      apply to liability for damages:
                                                                    However, this exclusion applies only if you are
     (1) That the insured would have in the absence                 in the business of manufacturing, distributing,
           of the contract or agreement; or                         selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is                 beverages. For the purposes of this exclusion,
           an "insured contract", provided the "bodily              permitting a person to bring alcoholic
           injury" or "property damage" occurs                      beverages on your premises, for consumption
           subsequent to the execution of the contract              on your premises, whether or not a fee is
           or agreement. Solely for the purposes of                 charged or a license is required for such
           liability assumed in an "insured contract",              activity, is not by itself considered the business
           reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
           litigation expenses incurred by or for a party           beverages.
           other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
           damages because of "bodily injury" or
           "property damage", provided:                             Any obligation of the insured under a workers'
                                                                    compensation,          disability    benefits    or
          (a) Liability to such party for, or for the cost          unemployment compensation law or any
                of, that party's defense has also been              similar law.
                assumed in the same "insured contract";
                and                                              e. Employer's Liability
         (b) Such attorneys' fees and litigation                    "Bodily injury" to:
                expenses are for defense of that party             (1) An "employee" of the insured arising out of
                against a civil or alternative dispute                  and in the course of:
                resolution proceeding in which damages                 (a) Employment by the insured; or
                to which this insurance applies are
                alleged.                                               (b) Performing duties related to the conduct
                                                                            of the insured's business; or
   c. Liquor Liability
                                                                   (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                    of that "employee" as a consequence of
      any insured may be held liable by reason of:                      Paragraph (1) above.
     (1) Causing or contributing to the intoxication of             This exclusion applies whether the insured may
           any person;                                              be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                 capacity and to any obligation to share
           person under the legal drinking age or                   damages with or repay someone else who
           under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating              This exclusion does not apply to liability
           to the sale, gift, distribution or use of                assumed by the insured under an "insured
           alcoholic beverages.                                     contract".




Page 2 of 16                            © Insurance Services Office, Inc., 2012                       CG 00 01 04 13


                                                                                       Bates No. 000058
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 176 of 397

   f. Pollution                                                     (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                    on which any insured or any contractors
         out of the actual, alleged or threatened                        or subcontractors working directly or
         discharge, dispersal, seepage, migration,                       indirectly on any insured's behalf are
         release or escape of "pollutants":                              performing operations if the "pollutants"
                                                                         are brought on or to the premises, site
        (a) At or from any premises, site or location                    or location in connection with such
             which is or was at any time owned or                        operations by such insured, contractor
             occupied by, or rented or loaned to, any                    or     subcontractor.       However,      this
             insured. However, this subparagraph                         subparagraph does not apply to:
             does not apply to:
                                                                         (i) "Bodily injury" or "property damage"
             (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                 building and caused by smoke,                               lubricants or other operating fluids
                 fumes, vapor or soot produced by or                         which are needed to perform the
                 originating from equipment that is                          normal electrical, hydraulic or
                 used to heat, cool or dehumidify the                        mechanical functions necessary for
                 building, or equipment that is used to                      the operation of "mobile equipment"
                 heat water for personal use, by the                         or its parts, if such fuels, lubricants or
                 building's occupants or their guests;                       other operating fluids escape from a
            (ii) "Bodily injury" or "property damage"                        vehicle part designed to hold, store
                 for which you may be held liable, if                        or receive them. This exception does
                 you are a contractor and the owner                          not apply if the "bodily injury" or
                 or lessee of such premises, site or                         "property damage" arises out of the
                 location has been added to your                             intentional discharge, dispersal or
                 policy as an additional insured with                        release of the fuels, lubricants or
                 respect to your ongoing operations                          other operating fluids, or if such
                 performed for that additional insured                       fuels, lubricants or other operating
                 at that premises, site or location and                      fluids are brought on or to the
                 such premises, site or location is not                      premises, site or location with the
                 and never was owned or occupied                             intent that they be discharged,
                 by, or rented or loaned to, any                             dispersed or released as part of the
                 insured, other than that additional                         operations being performed by such
                 insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                         sustained within a building and
                 from a "hostile fire";                                      caused by the release of gases,
                                                                             fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                             brought into that building in
             which is or was at any time used by or
                                                                             connection with operations being
             for any insured or others for the
                                                                             performed by you or on your behalf
             handling, storage, disposal, processing
                                                                             by a contractor or subcontractor; or
             or treatment of waste;
                                                                       (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
                                                                             arising out of heat, smoke or fumes
             transported, handled, stored, treated,
                                                                             from a "hostile fire".
             disposed of, or processed as waste by
             or for:                                                (e) At or from any premises, site or location
                                                                         on which any insured or any contractors
             (i) Any insured; or
                                                                         or subcontractors working directly or
            (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                 you may be legally responsible; or                      performing operations if the operations
                                                                         are to test for, monitor, clean up,
                                                                         remove, contain, treat, detoxify or
                                                                         neutralize, or in any way respond to, or
                                                                         assess the effects of, "pollutants".




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                            Page 3 of 16


                                                                                     Bates No. 000059
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 177 of 397

     (2) Any loss, cost or expense arising out of                   (5) "Bodily injury" or "property damage" arising
          any:                                                            out of:
         (a) Request, demand, order or statutory or                      (a) The operation of machinery or
              regulatory requirement that any insured                         equipment that is attached to, or part of,
              or others test for, monitor, clean up,                          a land vehicle that would qualify under
              remove, contain, treat, detoxify or                             the definition of "mobile equipment" if it
              neutralize, or in any way respond to, or                        were not subject to a compulsory or
              assess the effects of, "pollutants"; or                         financial responsibility law or other
         (b) Claim or suit by or on behalf of a                               motor vehicle insurance law where it is
              governmental authority for damages                              licensed or principally garaged; or
              because of testing for, monitoring,                        (b) The operation of any of the machinery or
              cleaning up, removing, containing,                              equipment listed in Paragraph f.(2) or
              treating, detoxifying or neutralizing, or in                    f.(3) of the definition of "mobile
              any way responding to, or assessing the                         equipment".
              effects of, "pollutants".                          h. Mobile Equipment
          However, this paragraph does not apply to                  "Bodily injury" or "property damage" arising out
          liability for damages because of "property                 of:
          damage" that the insured would have in the
          absence of such request, demand, order or                 (1) The transportation of "mobile equipment" by
          statutory or regulatory requirement, or such                    an "auto" owned or operated by or rented or
          claim or "suit" by or on behalf of a                            loaned to any insured; or
          governmental authority.                                   (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                        in practice for, or while being prepared for,
                                                                          any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                    or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or            i. War
      watercraft owned or operated by or rented or                   "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                  caused, arising, directly or indirectly, out of:
      and "loading or unloading".                                   (1) War, including undeclared or civil war;
      This exclusion applies even if the claims                     (2) Warlike action by a military force, including
      against any insured allege negligence or other                      action in hindering or defending against an
      wrongdoing in the supervision, hiring,                              actual or expected attack, by any
      employment, training or monitoring of others by                     government, sovereign or other authority
      that insured, if the "occurrence" which caused                      using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                   (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                    power, or action taken by governmental
      watercraft that is owned or operated by or                          authority in hindering or defending against
      rented or loaned to any insured.                                    any of these.
      This exclusion does not apply to:                           j. Damage To Property
     (1) A watercraft while ashore on premises you                   "Property damage" to:
          own or rent;                                              (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                             any costs or expenses incurred by you, or
                                                                          any other person, organization or entity, for
         (a) Less than 26 feet long; and                                  repair,      replacement,       enhancement,
         (b) Not being used to carry persons or                           restoration or maintenance of such property
              property for a charge;                                      for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                        injury to a person or damage to another's
          to, premises you own or rent, provided the                      property;
          "auto" is not owned by or rented or loaned                (2) Premises you sell, give away or abandon, if
          to you or the insured;                                          the "property damage" arises out of any
     (4) Liability assumed under any "insured                             part of those premises;
          contract" for the ownership, maintenance or               (3) Property loaned to you;
          use of aircraft or watercraft; or




Page 4 of 16                            © Insurance Services Office, Inc., 2012                       CG 00 01 04 13


                                                                                        Bates No. 000060
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 178 of 397

     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
           control of the insured;                                 of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
           which you or any contractors or                         "your work" after it has been put to its intended
           subcontractors working directly or indirectly           use.
           on your behalf are performing operations, if         n. Recall Of Products, Work Or Impaired
           the "property damage" arises out of those               Property
           operations; or                                          Damages claimed for any loss, cost or expense
     (6) That particular part of any property that                 incurred by you or others for the loss of use,
           must be restored, repaired or replaced                  withdrawal,      recall,    inspection,     repair,
           because "your work" was incorrectly                     replacement, adjustment, removal or disposal
           performed on it.                                        of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.                  "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed               p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply               of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-              or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product                                        liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out              As used in this exclusion, electronic data
      of it or any part of it.                                     means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,              (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or               (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
           on your behalf to perform a contract or                     any amendment of or addition to such law,
           agreement in accordance with its terms.                     including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                         Page 5 of 16


                                                                                      Bates No. 000061
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 179 of 397

      (4) Any federal, state or local statute, ordinance       2. Exclusions
           or regulation, other than the TCPA, CAN-               This insurance does not apply to:
           SPAM Act of 2003 or FCRA and their
           amendments and additions, that addresses,              a. Knowing Violation Of Rights Of Another
           prohibits,    or     limits     the     printing,         "Personal and advertising injury" caused by or
           dissemination,        disposal,       collecting,         at the direction of the insured with the
           recording,        sending,         transmitting,          knowledge that the act would violate the rights
           communicating or distribution of material or              of another and would inflict "personal and
           information.                                              advertising injury".
   Exclusions c. through n. do not apply to damage                b. Material Published With Knowledge Of
   by fire to premises while rented to you or                        Falsity
   temporarily occupied by you with permission of the                "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this              oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of                  material, if done by or at the direction of the
   Insurance.                                                        insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING                             c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                     "Personal and advertising injury" arising out of
1. Insuring Agreement                                                oral or written publication, in any manner, of
   a. We will pay those sums that the insured                        material whose first publication took place
       becomes legally obligated to pay as damages                   before the beginning of the policy period.
       because of "personal and advertising injury" to            d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                  "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                    a criminal act committed by or at the direction
       we will have no duty to defend the insured                    of the insured.
       against any "suit" seeking damages for                     e. Contractual Liability
       "personal and advertising injury" to which this
                                                                     "Personal and advertising injury" for which the
       insurance does not apply. We may, at our
                                                                     insured has assumed liability in a contract or
       discretion, investigate any offense and settle
                                                                     agreement. This exclusion does not apply to
       any claim or "suit" that may result. But:
                                                                     liability for damages that the insured would
      (1) The amount we will pay for damages is                      have in the absence of the contract or
           limited as described in Section III – Limits              agreement.
           Of Insurance; and
                                                                  f. Breach Of Contract
      (2) Our right and duty to defend end when we
                                                                     "Personal and advertising injury" arising out of
           have used up the applicable limit of
                                                                     a breach of contract, except an implied contract
           insurance in the payment of judgments or
                                                                     to use another's advertising idea in your
           settlements under Coverages A or B or
                                                                     "advertisement".
           medical expenses under Coverage C.
                                                                  g. Quality Or Performance Of Goods – Failure
       No other obligation or liability to pay sums or
                                                                     To Conform To Statements
       perform acts or services is covered unless
       explicitly provided for under Supplementary                   "Personal and advertising injury" arising out of
       Payments – Coverages A and B.                                 the failure of goods, products or services to
                                                                     conform with any statement of quality or
   b. This insurance applies to "personal and
                                                                     performance made in your "advertisement".
       advertising injury" caused by an offense arising
       out of your business but only if the offense was           h. Wrong Description Of Prices
       committed in the "coverage territory" during the              "Personal and advertising injury" arising out of
       policy period.                                                the wrong description of the price of goods,
                                                                     products or services stated in your
                                                                     "advertisement".




Page 6 of 16                             © Insurance Services Office, Inc., 2012                     CG 00 01 04 13


                                                                                       Bates No. 000062
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 180 of 397

   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                         regulatory requirement that any insured or
      trademark, trade secret or other intellectual                  others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                    contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include              any way respond to, or assess the effects
      the use of another's advertising idea in your                  of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                      governmental authority for damages
      infringement, in your "advertisement", of                      because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                              up,     removing,      containing,      treating,
   j. Insureds In Media And Internet Type                            detoxifying or neutralizing, or in any way
      Businesses                                                     responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                 "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
           telecasting;                                          caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
           sites for others; or                                 (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
           service provider.                                         actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising,      broadcasting,   publishing   or          "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                     omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                   (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to               (4) Any federal, state or local statute, ordinance
      mislead another's potential customers.                         or regulation, other than the TCPA, CAN-
  m. Pollution                                                       SPAM Act of 2003 or FCRA and their
      "Personal and advertising injury" arising out of               amendments and additions, that addresses,
      the actual, alleged or threatened discharge,                   prohibits,     or    limits     the     printing,
      dispersal, seepage, migration, release or                      dissemination,        disposal,       collecting,
      escape of "pollutants" at any time.                            recording,         sending,        transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                           Page 7 of 16


                                                                                     Bates No. 000063
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 181 of 397

COVERAGE C – MEDICAL PAYMENTS                                 d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;           e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                  f. Products-Completed Operations Hazard
              "coverage territory" and during the policy          Included within the "products-completed
              period;                                             operations hazard".
          (b) The expenses are incurred and reported          g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                       Excluded under Coverage A.
          (c) The injured person submits to                SUPPLEMENTARY PAYMENTS – COVERAGES A
              examination, at our expense, by              AND B
              physicians of our choice as often as we      1. We will pay, with respect to any claim we
              reasonably require.                             investigate or settle, or any "suit" against an
   b. We will make these payments regardless of               insured we defend:
       fault. These payments will not exceed the              a. All expenses we incur.
       applicable limit of insurance. We will pay             b. Up to $250 for cost of bail bonds required
       reasonable expenses for:                                   because of accidents or traffic law violations
      (1) First aid administered at the time of an                arising out of the use of any vehicle to which
           accident;                                              the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                  do not have to furnish these bonds.
           dental    services,    including   prosthetic      c. The cost of bonds to release attachments, but
           devices; and                                           only for bond amounts within the applicable
      (3) Necessary          ambulance,        hospital,          limit of insurance. We do not have to furnish
           professional nursing and funeral services.             these bonds.
2. Exclusions                                                 d. All reasonable expenses incurred by the
                                                                  insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                  investigation or defense of the claim or "suit",
   a. Any Insured                                                 including actual loss of earnings up to $250 a
                                                                  day because of time off from work.
       To any insured, except "volunteer workers".
                                                              e. All court costs taxed against the insured in the
   b. Hired Person
                                                                  "suit". However, these payments do not include
       To a person hired to do work for or on behalf of           attorneys' fees or attorneys' expenses taxed
       any insured or a tenant of any insured.                    against the insured.
   c. Injury On Normally Occupied Premises                     f. Prejudgment interest awarded against the
       To a person injured on that part of premises               insured on that part of the judgment we pay. If
       you own or rent that the person normally                   we make an offer to pay the applicable limit of
       occupies.                                                  insurance, we will not pay any prejudgment
                                                                  interest based on that period of time after the
                                                                  offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13


                                                                                    Bates No. 000064
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 182 of 397

   g. All interest on the full amount of any judgment           So long as the above conditions are met,
       that accrues after entry of the judgment and             attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                  that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that         incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.             incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                 paid         as       Supplementary          Payments.
   insurance.                                                   Notwithstanding the provisions of Paragraph
                                                                2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an              And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party           not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of      and "property damage" and will not reduce the
   the following conditions are met:                            limits of insurance.
   a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or         litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                 ends when we have used up the applicable limit of
   b. This insurance applies to such liability                  insurance in the payment of judgments or
       assumed by the insured;                                  settlements or the conditions set forth above, or
                                                                the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                Paragraph f. above, are no longer met.
       defense of, that indemnitee, has also been
       assumed by the insured in the same "insured           SECTION II – WHO IS AN INSURED
       contract";                                            1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information         a. An individual, you and your spouse are
       we know about the "occurrence" are such that                  insureds, but only with respect to the conduct
       no conflict appears to exist between the                      of a business of which you are the sole owner.
       interests of the insured and the interests of the
       indemnitee;                                              b. A partnership or joint venture, you are an
                                                                     insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                       their spouses are also insureds, but only with
       conduct and control the defense of that                       respect to the conduct of your business.
       indemnitee against such "suit" and agree that
       we can assign the same counsel to defend the             c. A limited liability company, you are an insured.
       insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                     respect to the conduct of your business. Your
    f. The indemnitee:                                               managers are insureds, but only with respect to
      (1) Agrees in writing to:                                      their duties as your managers.
          (a) Cooperate with us in the investigation,           d. An organization other than a partnership, joint
               settlement or defense of the "suit";                  venture or limited liability company, you are an
                                                                     insured. Your "executive officers" and directors
          (b) Immediately send us copies of any
                                                                     are insureds, but only with respect to their
               demands, notices, summonses or legal
                                                                     duties as your officers or directors. Your
               papers received in connection with the
                                                                     stockholders are also insureds, but only with
               "suit";
                                                                     respect to their liability as stockholders.
          (c) Notify any other insurer whose coverage
                                                                e. A trust, you are an insured. Your trustees are
               is available to the indemnitee; and
                                                                     also insureds, but only with respect to their
          (d) Cooperate with us with respect to                      duties as trustees.
               coordinating other applicable insurance
               available to the indemnitee; and
      (2) Provides us with written authorization to:
          (a) Obtain records and other information
               related to the "suit"; and
          (b) Conduct and control the defense of the
               indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                         Page 9 of 16


                                                                                       Bates No. 000065
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 183 of 397

2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing               temporary custody of your property if you die,
      duties related to the conduct of your business,              but only:
      or your "employees", other than either your                 (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                 maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                  appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                        3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
               you are a partnership or joint venture),        available to that organization. However:
               to your members (if you are a limited
               liability company), to a co-"employee"          a. Coverage under this provision is afforded only
               while in the course of his or her                   until the 90th day after you acquire or form the
               employment or performing duties related             organization or the end of the policy period,
               to the conduct of your business, or to              whichever is earlier;
               your other "volunteer workers" while            b. Coverage A does not apply to "bodily injury" or
               performing duties related to the conduct            "property damage" that occurred before you
               of your business;                                   acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or          c. Coverage B does not apply to "personal and
               sister of that co-"employee" or                     advertising injury" arising out of an offense
               "volunteer worker" as a consequence of              committed before you acquired or formed the
               Paragraph (1)(a) above;                             organization.
         (c) For which there is any obligation to          No person or organization is an insured with respect
               share damages with or repay someone         to the conduct of any current or past partnership, joint
               else who must pay damages because of        venture or limited liability company that is not shown
               the injury described in Paragraph (1)(a)    as a Named Insured in the Declarations.
               or (b) above; or                            SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or        1. The Limits of Insurance shown in the Declarations
               failing to provide professional health          and the rules below fix the most we will pay
               care services.                                  regardless of the number of:
     (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                       b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or control        c. Persons or organizations making claims or
               of, or over which physical control is               bringing "suits".
               being exercised for any purpose by;
                                                           2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer             pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                                because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                    included in the "products-completed operations
      "volunteer worker"), or any organization while               hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13


                                                                                     Bates No. 000066
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 184 of 397

3. The Products-Completed Operations Aggregate                   (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for                 damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                   offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                           any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                   claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                             (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                               demands, notices, summonses or legal
                                                                       papers received in connection with the
    because of all "bodily injury" and "property                       claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                        information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                       settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                   the "suit"; and
    while rented to you or temporarily occupied by you           (4) Assist us, upon our request, in the
    with permission of the owner.                                      enforcement of any right against any person
7. Subject to Paragraph 5. above, the Medical                          or organization which may be liable to the
    Expense Limit is the most we will pay under                        insured because of injury or damage to
    Coverage C for all medical expenses because of                     which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply               cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to               obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting             first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended            No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our               damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
       (2) The names and addresses of any injured
            persons and witnesses; and




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                      Page 11 of 16


                                                                                    Bates No. 000067
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 185 of 397

4. Other Insurance                                                (3) When this insurance is excess over other
   If other valid and collectible insurance is available                insurance, we will pay only our share of the
   to the insured for a loss we cover under                             amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                          sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
       This insurance is primary except when
       Paragraph b. below applies. If this insurance is               (b) The total of all deductible and self-
       primary, our obligations are not affected unless                     insured amounts under all that other
       any of the other insurance is also primary.                          insurance.
       Then, we will share with all that other insurance          (4) We will share the remaining loss, if any,
       by the method described in Paragraph c.                          with any other insurance that is not
       below.                                                           described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
      (1) This insurance is excess over:                                shown in the Declarations of this Coverage
          (a) Any of the other insurance, whether                       Part.
               primary, excess, contingent or on any            c. Method Of Sharing
               other basis:
                                                                   If all of the other insurance permits contribution
               (i) That is Fire, Extended Coverage,                by equal shares, we will follow this method
                   Builder's Risk, Installation Risk or            also. Under this approach each insurer
                   similar coverage for "your work";               contributes equal amounts until it has paid its
              (ii) That is Fire insurance for premises             applicable limit of insurance or none of the loss
                   rented to you or temporarily occupied           remains, whichever comes first.
                   by you with permission of the owner;            If any of the other insurance does not permit
             (iii) That is insurance purchased by you              contribution by equal shares, we will contribute
                   to cover your liability as a tenant for         by limits. Under this method, each insurer's
                   "property damage" to premises                   share is based on the ratio of its applicable limit
                   rented to you or temporarily occupied           of insurance to the total applicable limits of
                   by you with permission of the owner;            insurance of all insurers.
                   or                                        5. Premium Audit
             (iv) If the loss arises out of the                 a. We will compute all premiums for this
                   maintenance or use of aircraft,                 Coverage Part in accordance with our rules
                   "autos" or watercraft to the extent not         and rates.
                   subject to Exclusion g. of Section I –
                   Coverage A – Bodily Injury And               b. Premium shown in this Coverage Part as
                   Property Damage Liability.                      advance premium is a deposit premium only.
                                                                   At the close of each audit period we will
          (b) Any other primary insurance available to             compute the earned premium for that period
               you covering liability for damages arising          and send notice to the first Named Insured.
               out of the premises or operations, or the           The due date for audit and retrospective
               products and completed operations, for              premiums is the date shown as the due date
               which you have been added as an                     on the bill. If the sum of the advance and audit
               additional insured.                                 premiums paid for the policy period is greater
      (2) When this insurance is excess, we will have              than the earned premium, we will return the
           no duty under Coverages A or B to defend                excess to the first Named Insured.
           the insured against any "suit" if any other          c. The first Named Insured must keep records of
           insurer has a duty to defend the insured                the information we need for premium
           against that "suit". If no other insurer                computation, and send us copies at such times
           defends, we will undertake to do so, but we             as we may request.
           will be entitled to the insured's rights
           against all those other insurers.                 6. Representations
                                                                By accepting this policy, you agree:
                                                                a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13


                                                                                       Bates No. 000068
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 186 of 397

   b. Those       statements      are    based        upon         However, "auto" does not include "mobile
       representations you made to us; and                         equipment".
   c. We have issued this policy in reliance upon             3.   "Bodily injury" means bodily injury, sickness or
       your representations.                                       disease sustained by a person, including death
7. Separation Of Insureds                                          resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4.   "Coverage territory" means:
   any rights or duties specifically assigned in this              a. The United States of America (including its
   Coverage Part to the first Named Insured, this                      territories and possessions), Puerto Rico and
   insurance applies:                                                  Canada;
   a. As if each Named Insured were the only                       b. International waters or airspace, but only if the
       Named Insured; and                                              injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                    or transportation between any places included
       is made or "suit" is brought.                                   in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                   c. All other parts of the world if the injury or
   To Us                                                               damage arises out of:
   If the insured has rights to recover all or part of                (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                            the territory described in Paragraph a.
   Part, those rights are transferred to us. The                           above;
   insured must do nothing after loss to impair them.                 (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                        the territory described in Paragraph a.
   transfer those rights to us and help us enforce                         above, but is away for a short time on your
   them.                                                                   business; or
9. When We Do Not Renew                                               (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                        that take place through the Internet or
   will mail or deliver to the first Named Insured                         similar electronic means of communication;
   shown in the Declarations written notice of the                 provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                     damages is determined in a "suit" on the merits, in
   expiration date.                                                the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient        a settlement we agree to.
   proof of notice.                                           5.   "Employee"       includes    a    "leased    worker".
SECTION V – DEFINITIONS                                            "Employee" does not include a "temporary
                                                                   worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6.   "Executive officer" means a person holding any of
   market segments about your goods, products or                   the officer positions created by your charter,
   services for the purpose of attracting customers or             constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:                document.
   a. Notices that are published include material             7.   "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
       means of communication; and                                 intended to be.
   b. Regarding web sites, only that part of a web            8.   "Impaired property" means tangible property, other
       site that is about your goods, products or                  than "your product" or "your work", that cannot be
       services for the purposes of attracting                     used or is less useful because:
       customers or supporters is considered an                    a. It incorporates "your product" or "your work"
       advertisement.                                                  that is known or thought to be defective,
2. "Auto" means:                                                       deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer                 b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                  or agreement;
       any attached machinery or equipment; or                     if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                  repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or               "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is               terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                         Page 13 of 16


                                                                                         Bates No. 000069
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 187 of 397

9. "Insured contract" means:                                   10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,                 a labor leasing firm under an agreement between
       that portion of the contract for a lease of                 you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                     related to the conduct of your business. "Leased
       organization for damage by fire to premises                 worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by          11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                  property:
       "insured contract";                                         a. After it is moved from the place where it is
   b. A sidetrack agreement;                                           accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                     watercraft or "auto";
       connection with construction or demolition                  b. While it is in or on an aircraft, watercraft or
       operations on or within 50 feet of a railroad;                  "auto"; or
   d. An obligation, as required by ordinance, to                  c. While it is being moved from an aircraft,
       indemnify a municipality, except in connection                  watercraft or "auto" to the place where it is
       with work for a municipality;                                   finally delivered;
   e. An elevator maintenance agreement;                           but "loading or unloading" does not include the
    f. That part of any other contract or agreement                movement of property by means of a mechanical
       pertaining to your business (including an                   device, other than a hand truck, that is not
       indemnification of a municipality in connection             attached to the aircraft, watercraft or "auto".
       with work performed for a municipality) under           12. "Mobile equipment" means any of the following
       which you assume the tort liability of another              types of land vehicles, including any attached
       party to pay for "bodily injury" or "property               machinery or equipment:
       damage" to a third person or organization. Tort             a. Bulldozers, farm machinery, forklifts and other
       liability means a liability that would be imposed               vehicles designed for use principally off public
       by law in the absence of any contract or                        roads;
       agreement.
                                                                   b. Vehicles maintained for use solely on or next to
       Paragraph f. does not include that part of any                  premises you own or rent;
       contract or agreement:
                                                                   c. Vehicles that travel on crawler treads;
      (1) That indemnifies a railroad for "bodily injury"
           or "property damage" arising out of                     d. Vehicles, whether self-propelled or not,
           construction or demolition operations, within               maintained primarily to provide mobility to
           50 feet of any railroad property and                        permanently mounted:
           affecting any railroad bridge or trestle,                  (1) Power cranes, shovels, loaders, diggers or
           tracks, road-beds, tunnel, underpass or                         drills; or
           crossing;                                                  (2) Road construction or resurfacing equipment
      (2) That indemnifies an architect, engineer or                       such as graders, scrapers or rollers;
           surveyor for injury or damage arising out of:           e. Vehicles not described in Paragraph a., b., c.
          (a) Preparing, approving, or failing to                      or d. above that are not self-propelled and are
                prepare or approve, maps, shop                         maintained primarily to provide mobility to
                drawings, opinions, reports, surveys,                  permanently attached equipment of the
                field orders, change orders or drawings                following types:
                and specifications; or                                (1) Air compressors, pumps and generators,
          (b) Giving directions or instructions, or                        including spraying, welding, building
                failing to give them, if that is the primary               cleaning, geophysical exploration, lighting
                cause of the injury or damage; or                          and well servicing equipment; or
      (3) Under which the insured, if an architect,                   (2) Cherry pickers and similar devices used to
           engineer or surveyor, assumes liability for                     raise or lower workers;
           an injury or damage arising out of the                   f. Vehicles not described in Paragraph a., b., c.
           insured's rendering or failure to render                    or d. above maintained primarily for purposes
           professional services, including those listed               other than the transportation of persons or
           in (2) above and supervisory, inspection,                   cargo.
           architectural or engineering activities.




Page 14 of 16                            © Insurance Services Office, Inc., 2012                      CG 00 01 04 13


                                                                                        Bates No. 000070
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 188 of 397

        However, self-propelled vehicles with the          16. "Products-completed operations hazard":
        following types of permanently attached                a. Includes all "bodily injury" and "property
        equipment are not "mobile equipment" but will              damage" occurring away from premises you
        be considered "autos":                                     own or rent and arising out of "your product" or
       (1) Equipment designed primarily for:                       "your work" except:
            (a) Snow removal;                                     (1) Products that are still in your physical
           (b) Road maintenance, but not construction                  possession; or
                 or resurfacing; or                               (2) Work that has not yet been completed or
            (c) Street cleaning;                                       abandoned. However, "your work" will be
                                                                       deemed completed at the earliest of the
       (2) Cherry pickers and similar devices mounted                  following times:
             on automobile or truck chassis and used to
             raise or lower workers; and                              (a) When all of the work called for in your
                                                                           contract has been completed.
       (3) Air compressors, pumps and generators,
             including spraying, welding, building                    (b) When all of the work to be done at the
             cleaning, geophysical exploration, lighting                   job site has been completed if your
             and well servicing equipment.                                 contract calls for work at more than one
                                                                           job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory                (c) When that part of the work done at a job
    or financial responsibility law or other motor                         site has been put to its intended use by
    vehicle insurance law where it is licensed or                          any person or organization other than
    principally garaged. Land vehicles subject to a                        another contractor or subcontractor
    compulsory or financial responsibility law or other                    working on the same project.
    motor vehicle insurance law are considered                         Work that may need service, maintenance,
    "autos".                                                           correction, repair or replacement, but which
13. "Occurrence" means an accident, including                          is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                   completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,                damage" arising out of:
    including consequential "bodily injury", arising out          (1) The transportation of property, unless the
    of one or more of the following offenses:                          injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                        or on a vehicle not owned or operated by
                                                                       you, and that condition was created by the
    b. Malicious prosecution;                                          "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,                insured;
        or invasion of the right of private occupancy of          (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                     equipment or abandoned or unused
        occupies, committed by or on behalf of its                     materials; or
        owner, landlord or lessor;
                                                                  (3) Products or operations for which the
    d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
        material that slanders or libels a person or                   a policy Schedule, states that products-
        organization or disparages a person's or                       completed operations are subject to the
        organization's goods, products or services;                    General Aggregate Limit.
    e. Oral or written publication, in any manner, of      17. "Property damage" means:
        material that violates a person's right of
        privacy;                                               a. Physical injury to tangible property, including all
                                                                   resulting loss of use of that property. All such
     f. The use of another's advertising idea in your              loss of use shall be deemed to occur at the
        "advertisement"; or                                        time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
        or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or                deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,              "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                          Page 15 of 16


                                                                                      Bates No. 000071
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 189 of 397

    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                              warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:        22. "Your work":
    a. An arbitration proceeding in which such                 a. Means:
        damages are claimed and to which the insured             (1) Work or operations performed by you or on
        must submit or does submit with our consent;                  your behalf; and
        or
                                                                 (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution                       connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with          b. Includes:
        our consent.                                             (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                          time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                    durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                 work"; and
    term workload conditions.                                    (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                      warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
           (a) You;
           (b) Others trading under your name; or
           (c) A person or organization whose
                business or assets you have acquired;
                and
       (2) Containers (other than vehicles), materials,
            parts or equipment furnished in connection
            with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 04 13


                                                                                   Bates No. 000072
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 190 of 397

POLICY NUMBER: HDO G24556876 001                                                                                               IL 00 17 11 98


                                                            COMMON POLICY CONDITIONS




                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                                              b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                                             and
      tions may cancel this policy by mailing or de-                                         c. Recommend changes.
      livering to us advance written notice of cancel-                                    2. We are not obligated to make any inspections,
      lation.                                                                                surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                                         such actions we do undertake relate only to in-
      ering to the first Named Insured written notice                                        surability and the premiums to be charged. We
      of cancellation at least:                                                              do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-                                       dertake to perform the duty of any person or
          lation if we cancel for nonpayment of pre-                                         organization to provide for the health or safety
          mium; or                                                                           of workers or the public. And we do not warrant
                                                                                             that conditions:
      b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                                           a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                                        b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known to                                              standards.
      us.                                                                                 3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective                                        only to us, but also to any rating, advisory, rate
      date of cancellation. The policy period will end                                       service or similar organization which makes
      on that date.                                                                          insurance inspections, surveys, reports or
                                                                                             recommendations.
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we                                         4. Paragraph 2. of this condition does not apply to
      cancel, the refund will be pro rata. If the first                                      any inspections, surveys, reports or recom-
      Named Insured cancels, the refund may be                                               mendations we may make relative to certifica-
      less than pro rata. The cancellation will be ef-                                       tion, under state or municipal statutes, ordi-
      fective even if we have not made or offered a                                          nances or regulations, of boilers, pressure ves-
      refund.                                                                                sels or elevators.

   6. If notice is mailed, proof of mailing will be suf-                               E. Premiums
       ficient proof of notice.                                                           The first Named Insured shown in the Declara-
B. Changes                                                                                tions:
   This policy contains all the agreements between                                        1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                                              and
   The first Named Insured shown in the Declarations                                      2. Will be the payee for any return premiums we
   is authorized to make changes in the terms of this                                         pay.
   policy with our consent. This policy's terms can be                                 F. Transfer Of Your Rights And Duties Under This
   amended or waived only by endorsement issued                                           Policy
   by us and made a part of this policy.
                                                                                          Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                                                  transferred without our written consent except in
   We may examine and audit your books and rec-                                           the case of death of an individual named insured.
   ords as they relate to this policy at any time during                                  If you die, your rights and duties will be trans-
   the policy period and up to three years afterward.                                     ferred to your legal representative but only while
D. Inspections And Surveys                                                                acting within the scope of duties as your legal rep-
   1. We have the right to:                                                               resentative. Until your legal representative is ap-
                                                                                          pointed, anyone having proper temporary custody
      a. Make inspections and surveys at any time;                                        of your property will have your rights and duties
                                                                                          but only with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                                                Page 1 of 1     o


                                                                                                                    Bates No. 000073
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 191 of 397

                                                                             NOTIFICATION OF PREMIUM ADJUSTMENT




                                 NOTIFICATION OF PREMIUM ADJUSTMENT
 Named Insured                                                                                                                 Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                   2

 Policy Symbol     Policy Number               Policy Period                                                                   Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                        10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




For the states and lines of business in which regulatory approval has been granted for the NCCI Large Risk
Alternative Rating Option, the ISO Large Risk Alternative Rating Option, or the independently filed ACE Large
Risk Rating Plan, the premiums for this policy will be adjusted in accordance with the Notice of Election, signed by
you.




                                                                                                                  Authorized Representative




ALL-18057 (12/11)                                                                                                                                     Page 1 of 1



                                                                                                                              Bates No. 000074
                       Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 192 of 397
                                                                                  TRADE OR ECONOMIC SANCTIONS ENDORSEMENT




                                    TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
 Named Insured    The Brickman Group Ltd. LLC                                                                                       Endorsement Number
                                                                                                                                    3
 Policy Symbol Policy Number                                Policy Period                                                           Effective Date of Endorsement
 HDO               G24556876 001                            10/01/2015       TO        10/01/2016                                   10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
      Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us from
providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of the policy
remain unchanged.




                                                                                                                            Authorized Agent




ALL-21101 (11/06) Ptd. in U.S.A.                                                                                                                            Page 1 of 1


                                                                                                                                Bates No. 000075
                      Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 193 of 397
                                                                         NOTICE TO OTHERS ENDORSEMENT – SCHEDULE NOTICE BY INSURED'S REPRESENTATIVE




                                    NOTICE TO OTHERS ENDORSEMENT – SCHEDULE
                                       NOTICE BY INSURED'S REPRESENTATIVE

Named Insured     The Brickman Group Ltd. LLC                                                                                                                 Endorsement Number
                                                                                                                                                              4
Policy Symbol Policy Number                             Policy Period                                                                                         Effective Date of Endorsement
HDO                G24556876 001                        10/01/2015       TO                    10/01/2016                                                     10/01/2015
Issued By (Name of Insurance Company)
ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


A. If we cancel this Policy prior to its expiration date by notice to you or the first Named Insured for any reason other than
   nonpayment of premium, we will endeavor, as set out in this endorsement, to send written notice of cancellation, to
   the persons or organizations listed in the schedule that you or your representative create or maintain (the “Schedule”)
   by allowing your representative to send such notice to such persons or organizations. This notice will be in addition
   to our notice to you or the first Named Insured, and any other party whom we are required to notify by statute and in
   accordance with the cancellation provisions of the Policy.
B. The notice referenced in this endorsement as provided by your representative is intended only to be a courtesy
   notification to the person(s) or organization(s) named in the Schedule in the event of a pending cancellation of
   coverage. We have no legal obligation of any kind to any such person(s) or organization(s). The failure to provide
   advance notification of cancellation to the person(s) or organization(s) shown in the Schedule will impose no
   obligation or liability of any kind upon us, our agents or representatives, will not extend any Policy cancellation date
   and will not negate any cancellation of the Policy.
C. We are not responsible for verifying any information in any Schedule, nor are we responsible for any incorrect
   information that you or your representative may use.
D. We will only be responsible for sending such notice to your representative, and your representative will in turn send
   the notice to the persons or organizations listed in the Schedule at least 30 days prior to the cancellation date
   applicable to the Policy. You will cooperate with us in providing the Schedule, or in causing your representative to
   provide the Schedule.
E. This endorsement does not apply in the event that you cancel the Policy.


All other terms and conditions of this Policy remain unchanged.




                                                                                                                                                      Authorized Representative




ALL-32686 (01/11)                                                                                                                                                                  Page 1 of 1


                                                                                                                                                           Bates No. 000076
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 194 of 397
                                                                           FELLOW EMPLOYEE COVERAGE - SPECIFIED EMPLOYEES ONLY




                   FELLOW EMPLOYEE COVERAGE - SPECIFIED EMPLOYEES ONLY
 Named Insured                                                                                                                         Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                           5

 Policy Symbol     Policy Number               Policy Period                                                                           Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                                10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM




Paragraphs (a), (b) and (c) of 2.a. (1) of Section II - "WHO IS AN INSURED" do not apply to the following
position(s):




Executive Officers, Managers, and                                   f

Supervisors




Coverage under this endorsement is excess over any other insurance, whether primary, excess, contingent or on
any other basis, unless written specifically to apply in excess of this policy.




                                                                                                                                 Authorized Agent




LD-12986 (11/02)                     Reprinted in part with permission of Insurance Services Office, Inc.                                                     Page 1 of 1



                                                                                                                                     Bates No. 000077
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 195 of 397
                                                                             SCHEDULE OF NAMED INSUREDS




                                                SCHEDULE OF NAMED INSUREDS
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             6

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:
                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM


The Named Insured shown in the Declarations is amended to read as follows:
ValleyCrest Landscape Development, Inc.
Western Landscape Construction
ValleyCrest Landscape Maintenance, Inc.
ValleyCrest Tree Care Services, Inc.
Valley Crest Tree Company
ValleyCrest Golf Course Development, Inc.
Brickman Acquisition Holdings, Inc.
as well as any organization other than a partnership or joint venture, and over which you or your subsidiary
currently maintain ownership or majority interest provided there is no other similar insurance available to that
organization; and any other organization you newly acquire or form, other than a partnership or joint venture, and
over which you maintain ownership or majority interest, provided:
a) there is no other similar insurance available to that organization; and
b) you notify us of such acquisition not later than 60 days after the end of the policy period.
As respects newly acquired or formed organizations:
1. Coverage A does not apply to "bodily injury" or "property damage" that occurred before you acquired or
   formed the organization; and
2. Coverage B does not apply to "personal injury" or "advertising injury" arising out of an offense committed
   before you acquired or formed the organization.
No person or organization is an insured with respect to the conduct of any current or past joint venture that is not
shown as a Named Insured on this schedule.




                                                                                                                 Authorized Agent



LD-12992a (08/04)                   Includes copyrighted material of Insurance Services Office, Inc. with its permission                            Page 1 of 1



                                                                                                                       Bates No. 000078
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 196 of 397
                                                                            PROTECTIVE REIMBURSEMENT ENDORSEMENT




                                   PROTECTIVE REIMBURSEMENT ENDORSEMENT
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             7

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


You have purchased the protective liability policies listed in the Schedule below (the “Scheduled Policies”), issued
to your customers, the insureds, also shown in such Schedule. If no policies are listed in the Schedule, then the
Scheduled Policies are all of the Railroad Protective Policies and/or Owners Contractors’ Protective Policies that
we issue at your request to your customers at the time when this policy is in effect. You have asked that the
Scheduled Policies be subject to the loss reimbursement terms set out in the Deductible Endorsement attached to
this policy.
You will pay us, or reimburse us if we pay first, for damages and “allocated loss adjustment expense” under each
of the Scheduled Policies, up to the Deductible Amount, as provided in the Deductible Endorsement.
The term Coverage A as used in the Deductible Endorsement attached to this policy includes all amounts paid or
payable pursuant to the Scheduled policies except for “allocated loss adjustment expenses”. The term “allocated
loss adjustment expense” as used in the Deductible Endorsement attached to this policy includes all “allocated
loss adjustment expense” arising under the Scheduled Policies.


                                                                       SCHEDULE


Named Insured                                                      Type of Coverage                                                        Policy Number
Burlington Northern Santa Fe                           Railroad Protective Policy                                        ORP G2455689A
Railroad


Crossgates Mall Company,                               Owners’ Contractors Protective Policy                             OCP G24556888
NEWCO, LLC and Crossgates
Commons C/O Pyramid Companies




                                                                                                                   Authorized Agent



LD-19578 (01/06) Ptd. in U.S.A.                                                                                                                   Page 1 of 1



                                                                                                                       Bates No. 000079
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 197 of 397


                                                                     REIMBURSEMENT OF DEDUCTIBLE ENDORSEMENT ALLOCATED LOSS ADJUSTMENT EXPENSE (“ALAE”) INCLUDED IN THE DEDUCTIBLE AMOUNT




                              REIMBURSEMENT OF DEDUCTIBLE ENDORSEMENT
                              ALLOCATED LOSS ADJUSTMENT EXPENSE (“ALAE”)
                                  INCLUDED IN THE DEDUCTIBLE AMOUNT


Named Insured                                                                                                                                                                               Endorsement Number
The Brickman Group Ltd. LLC                                                                                                                                                                 8

Policy Symbol      Policy Number              Policy Period                                                                                                                                 Effective Date of Endorsement
HDO                G24556876 001              10/01/2015 to 10/01/2016                                                                                                                      10/01/2015
Issued By (Name of Insurance Company)
ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies all insurance provided under the following:
                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM



 I) DEDUCTIBLE AMOUNT

          1)     Deductible Amount:                     $ 1,000,000

          2)     The Deductible Amount applies to the sum of:

                                  (i)        damages per “occurrence” under Coverage A; and

                                  (ii)       damages sustained by any one person or organization under Coverage B; and

                                   (iii)     medical expenses per accident under Coverage C; and

                                  (iv)       “ALAE”.


 II) ADDITIONAL PROVISIONS


          1)     “We” will pay all sums that “we” become legally obligated to pay up to the Limits of Insurance under
                 this policy.

          2) “You” must reimburse us up to the Deductible Amount for any amounts we have paid under this policy.

          3)     The Deductible Amount shown in Section I of this endorsement will apply per “occurrence” or per
                 offense, regardless of the number of claimants, Insureds, claims made or “suits” brought, or persons
                 or organizations making claims or bringing “suits”.


          4)     If “you” fail to reimburse “us” for any amount due under this endorsement, or fail to provide “us” any
                 collateral that “we” require, “you” will be in default of “your” obligations to “us”, and “we” may take any
                 steps “we” deem necessary to enforce our rights against “you”, including but not limited to drawing on
                 any amount of collateral “we” hold or canceling this policy, if permitted by law.

LD-19644e (09/09)                                                                                                                                                                                            Page 1 of 2

                           Includes copyrighted material of Insurance Services Office, Inc. with its permission



                                                                                                                                                                                            Bates No. 000080
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 198 of 397

         5) Each Named Insured is jointly and severally liable for all reimbursable amounts under this
            endorsement.

         6)   If “we” recover any payment “we” make under this policy from anyone liable for damages or “ALAE”,
              the amount “we” recover will first be applied to any payments “we” made in excess of the Deductible
              Amount and to “our” expenses in obtaining the recovery. The remainder of the recovery, if any, will
              reduce the amount that is reimbursable by “you”.


  III) ALLOCATED LOSS ADJUSTMENT EXPENSE DEFINITION

         “Allocated Loss Adjustment Expense(s)” or “ALAE” means such claim expenses, costs and any
         interest provided for under Section I – Coverages, Supplementary Payments – Coverages A and B of this
         policy, that are incurred in connection with the investigation, administration, adjustment, subrogation,
         settlement or defense of any claim or lawsuit that we, under our accounting practices, directly allocate to a
         particular claim, whether or not a payment indemnifying the claimant(s) is made. Such expenses include,
         but are not limited to all court costs, fees and expenses; fees for service of process; fees and expenses to
         attorneys for legal services; the cost of services of undercover operations and detectives; fees to obtain
         medical cost containment services; the cost of employing experts for the purpose of preparing maps,
         photographs, diagrams, and chemical or physical analysis, or for expert advice or opinion; the cost of
         obtaining copies of any public records; and the cost of depositions and court reporters or recorded
         statements, provided, however, that Allocated Loss Adjustment Expense shall not include the salaries and
         traveling expenses of our employees or our overhead and adjusters’ fees.

  IV) NO OTHER CHANGES

         All other terms of this policy, including those with respect to:

              (a) Our right and duty to defend any "insured" against a "suit" asking for damages to which this
                  insurance applies, and

              (b) Limits of Insurance, and

              (c) Your Duties In The Event Of Occurrence, Offense, Claim Or Suit

         remain unchanged.




                                                                                                Authorized Agent




LD-19644e (09/09)                                                                                            Page 2 of 2

                      Includes copyrighted material of Insurance Services Office, Inc. with its permission



                                                                                              Bates No. 000081
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 199 of 397
                                                                           EXCESS WRAP-UP AND JOINT VENTURE COVERAGE ENDORSEMENT




              EXCESS WRAP-UP AND JOINT VENTURE COVERAGE ENDORSEMENT
 Named Insured                                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                             9

 Policy Symbol     Policy Number               Policy Period                                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                  EXCESS COMMERCIAL GENERAL LIABILITY POLICY

Coverage Part II – WHO IS AN INSURED
With respect to “bodily injury”, “property damage”, and “personal and advertising injury” you are an insured for
your liability arising out of the conduct of the wrap-up or joint venture scheduled below:
SCHEDULE:
 Wrap-up or Joint Venture for which the named insured has agreed by written contract or agreement, provided
 such contract or agreement was executed prior to the date of loss.




This coverage is excess over any available liability insurance purchased specifically to insure the scheduled wrap-
up or joint venture. Such excess insurance shall be limited to the amount by which the liability limits of the policy
(subject to any “retained limit” or self-insured retention) exceed the available liability limits of the wrap-up or joint
venture policies.
To the extent that the insurance provided by this policy is broader or less restrictive than the insurance afforded to
you by other policies specifically covering the scheduled wrap-up program or joint venture, such insurance as is
afforded by this policy shall apply to “bodily injury”, “property damage” and “personal and advertising injury” not
covered by such other policies.
The coverage provided by this endorsement will not:
1. Extend to or cover your liability assumed in any contract.
2. Inure to the benefit of any other party except you and shall be primary (subject to any “retained limit” or self-
   insured retention) when no other insurance is available to you.




                                                                                                                                   Authorized Agent




LD-20035 (02/06)                                                                                                                                                Page 1 of 1



                                                                                                                                       Bates No. 000082
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 200 of 397
                                                                           INCIDENTAL MEDICAL MALPRACTICE LIABILITY COVERAGE




                       INCIDENTAL MEDICAL MALPRACTICE LIABILITY COVERAGE
 Named Insured                                                                                                                      Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                        10

 Policy Symbol     Policy Number               Policy Period                                                                        Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                             10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                  EXCESS COMMERCIAL GENERAL LIABILITY POLICY


The following definition is added:
“Incidental Medical Malpractice Injury” means “Bodily Injury” arising out of the rendering of or failure to render the
following services:
a.    medical, surgical, dental, x-ray or nursing service or treatment or the furnishing of food or beverages in
      connection therewith; or
b.    the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.
Section II – WHO IS INSURED, 2, a. (1) (d) is deleted in its entirety and replaced with the following:
      (d) Arising out of his or her providing or failing to provide professional health care services, except for
          “bodily injury” arising out of “Incidental Medical Malpractice Injury” by any licensed physician, dentist,
          nurse or other medical practitioner employed or retained by you and acting within the scope of his or her
          license. The insurance provided hereunder to such persons shall not apply to liability arising out of
          services performed outside of the scope of their duties as your “employees.” Any series of continuous,
          repeated or related acts will be treated as the occurrence of a single negligent professional healthcare
          service.
The Coverage provided by this endorsement does not apply to you or any insured if you are engaged in the
business or occupation of providing any of the services described in the definition of “Incidental Medical
Malpractice Injury.”




                                                                                                                               Authorized Agent


LD-20036 (02/06)                                                                                                                                           Page 1 of 1



                                                                                                                                   Bates No. 000083
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 201 of 397
                                                                              MENTAL INJURY COVERAGE




                                                     MENTAL INJURY COVERAGE
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             11

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                  EXCESS COMMERCIAL GENERAL LIABILITY POLICY


The definition of “bodily injury” is deleted and replaced by the following:
      “Bodily injury” means physical injury, sickness or disease sustained by a natural person, including:
      (i)    death resulting from any of these at any time; or
      (ii)   mental injury that subsequently manifests itself after such physical injury, sickness or disease is
             sustained by a natural person.




                                                                                                                  Authorized Agent



LD-20038 (02/06)                                                                                                                                  Page 1 of 1



                                                                                                                       Bates No. 000084
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 202 of 397

                                                                           AMENDMENT OF DUTIES IN THE EVENT OF OCCURRENCE




                         AMENDMENT OF DUTIES IN THE EVENT OF OCCURRENCE
 Named Insured                                                                                                                    Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                      12

 Policy Symbol     Policy Number               Policy Period                                                                      Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                           10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This Endorsement modifies insurance provided under the following:


                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                  EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY
                                         RAILROAD PROTECTIVE LIABILITY




The following is added to Duties In The Event of Occurrence, Claim or Suit of the Conditions Section:

It is agreed that if you report an occurrence to an insurer providing other than General Liability insurance, which
later develops into a General Liability claim covered under this policy, failure to report such occurrence to us at
the time of the occurrence shall not be deemed a violation of these conditions. However, you shall give immediate
notification of the occurrence to us, as soon as is reasonably possible, that the occurrence is a General Liability
claim.




                                                                                                                            Authorized Agent

LD-20283 (06/06)                                                                                                                                         Page 1 of 1



                                                                                                                                 Bates No. 000085
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 203 of 397
                                                                           NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS




                 NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS
 Named Insured                                                                                                                        Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                          13

 Policy Symbol     Policy Number               Policy Period                                                                          Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                               10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           COMMERCIAL GENERAL LIABILITY COVERAGE


                                                                         Schedule

Organization                                                                                                                       Additional Insured Endorsement
 Any additional insured with whom you have agreed to provide
such non-contributory insurance, pursuant to and as required
under a written contract executed prior to the date of loss.


             (If no information is filled in, the schedule shall read: “All persons or entities added as additional insureds
                                through an endorsement with the term “Additional Insured” in the title)


For organizations that are listed in the Schedule above that are also an Additional Insured under an endorsement
attached to this policy, the following is added to Section IV.4.a:

      If other insurance is available to an insured we cover under any of the endorsements listed or described
      above (the “Additional Insured”) for a loss we cover under this policy, this insurance will apply to such loss
      on a primary basis and we will not seek contribution from the other insurance available to the Additional
      Insured.




                                                                                                                                  Authorized Agent

LD-20287 (06/06)                                                                                                                                             Page 1 of 1



                                                                                                                                     Bates No. 000086
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 204 of 397
                                                                           NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS




                 NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS
 Named Insured                                                                                                                        Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                          14

 Policy Symbol     Policy Number               Policy Period                                                                          Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                               10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           COMMERCIAL GENERAL LIABILITY COVERAGE


                                                                         Schedule

Organization                                                                                                                       Additional Insured Endorsement
Cassidy Turley Commercial Real Estate Service, Inc. db. DTZ


             (If no information is filled in, the schedule shall read: “All persons or entities added as additional insureds
                                through an endorsement with the term “Additional Insured” in the title)


For organizations that are listed in the Schedule above that are also an Additional Insured under an endorsement
attached to this policy, the following is added to Section IV.4.a:

      If other insurance is available to an insured we cover under any of the endorsements listed or described
      above (the “Additional Insured”) for a loss we cover under this policy, this insurance will apply to such loss
      on a primary basis and we will not seek contribution from the other insurance available to the Additional
      Insured.




                                                                                                                                  Authorized Agent

LD-20287 (06/06)                                                                                                                                             Page 1 of 1



                                                                                                                                     Bates No. 000087
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 205 of 397
                                                                           NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS




                 NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS
 Named Insured                                                                                                                        Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                          15

 Policy Symbol     Policy Number               Policy Period                                                                          Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                               10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           COMMERCIAL GENERAL LIABILITY COVERAGE


                                                                         Schedule

Organization                                                                                                                       Additional Insured Endorsement
CHCA Pearland L.P, dba Pearland Hospital; City of Pearland;
Skanska USA Building, Inc.; Skanska USA, Inc.


             (If no information is filled in, the schedule shall read: “All persons or entities added as additional insureds
                                through an endorsement with the term “Additional Insured” in the title)


For organizations that are listed in the Schedule above that are also an Additional Insured under an endorsement
attached to this policy, the following is added to Section IV.4.a:

      If other insurance is available to an insured we cover under any of the endorsements listed or described
      above (the “Additional Insured”) for a loss we cover under this policy, this insurance will apply to such loss
      on a primary basis and we will not seek contribution from the other insurance available to the Additional
      Insured.




                                                                                                                                  Authorized Agent

LD-20287 (06/06)                                                                                                                                             Page 1 of 1



                                                                                                                                     Bates No. 000088
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 206 of 397
                                                                           NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS




                 NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS
 Named Insured                                                                                                                        Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                          16

 Policy Symbol     Policy Number               Policy Period                                                                          Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                               10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           COMMERCIAL GENERAL LIABILITY COVERAGE


                                                                         Schedule

Organization                                                                                                                       Additional Insured Endorsement
The Realty Associates Fund X, LP and Davis Partners LLC

Location:
3051, 3081-3087 & 3099 N. 1st Street, 30th West Montague
Expy, 3047 Orchard Pkwy, 3052 & 3070 Orchard Drive,
San Jose, CA 95134


             (If no information is filled in, the schedule shall read: “All persons or entities added as additional insureds
                                through an endorsement with the term “Additional Insured” in the title)


For organizations that are listed in the Schedule above that are also an Additional Insured under an endorsement
attached to this policy, the following is added to Section IV.4.a:

      If other insurance is available to an insured we cover under any of the endorsements listed or described
      above (the “Additional Insured”) for a loss we cover under this policy, this insurance will apply to such loss
      on a primary basis and we will not seek contribution from the other insurance available to the Additional
      Insured.




                                                                                                                                  Authorized Agent

LD-20287 (06/06)                                                                                                                                             Page 1 of 1



                                                                                                                                     Bates No. 000089
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 207 of 397
                                                                           NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS




                 NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS
 Named Insured                                                                                                                        Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                          17

 Policy Symbol     Policy Number               Policy Period                                                                          Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                               10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           COMMERCIAL GENERAL LIABILITY COVERAGE


                                                                         Schedule

Organization                                                                                                                       Additional Insured Endorsement
Lease Crutcher Lewis WA, LLC, Fred Hutchinson Cancer
Research Center, and ZGF Architects LLP


             (If no information is filled in, the schedule shall read: “All persons or entities added as additional insureds
                                through an endorsement with the term “Additional Insured” in the title)


For organizations that are listed in the Schedule above that are also an Additional Insured under an endorsement
attached to this policy, the following is added to Section IV.4.a:

      If other insurance is available to an insured we cover under any of the endorsements listed or described
      above (the “Additional Insured”) for a loss we cover under this policy, this insurance will apply to such loss
      on a primary basis and we will not seek contribution from the other insurance available to the Additional
      Insured.




                                                                                                                                  Authorized Agent

LD-20287 (06/06)                                                                                                                                             Page 1 of 1



                                                                                                                                     Bates No. 000090
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 208 of 397
                                                                            DEFINITION OF INSURED CONTRACT AMENDMENT




                                DEFINITION OF INSURED CONTRACT AMENDMENT
 Named Insured                                                                                                             Endorsement Number
 The Brickman Group Ltd. LLC                                                                                               18

 Policy Symbol     Policy Number               Policy Period                                                               Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                    10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This Endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                    EXCESS COMMERCIAL GENERAL LIABILITY POLICY




The definition of “Insured Contract” is modified as follows:

Item c. is deleted and replaced with the following:

c.   Any easement or license agreement:

Item d. is deleted and replaced with the following:

d. An obligation, as required by ordinance, to indemnify a municipality;




                                                                                                                       Authorized Agent

LD-24671 (03/08) Ptd. in U.S.A.                                                                                                                    Page 1 of 1



                                                                                                                         Bates No. 000091
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 209 of 397



                                                                          EXCLUSION OF LIABILITY INSURANCE AFFORDED UNDER ANOTHER POLICY




       EXCLUSION OF LIABILITY INSURANCE AFFORDED UNDER ANOTHER POLICY
 Named Insured                                                                                                                                   Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                                     19

 Policy Symbol     Policy Number               Policy Period                                                                                     Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                                          10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                    EXCESS COMMERCIAL GENERAL LIABILITY POLICY




This insurance does not apply to "bodily injury", "property damage", or "personal and advertising injury" for which
liability insurance is afforded under the policy(ies) designated below, including any replacement, renewal or
extension thereof, or would have been afforded but for the exhaustion of the limits of liability or cancellation or
expiration of such policy(ies).



DESIGNATED POLICY(IES):
WLR C47855081
SCF C47855093
WCU C4785510A
ISA H08878535
OCP G24556888
ORP G2455689A




                                                                                                                                           Authorized Agent




LD-24674 (03/08) Ptd. in U.S.A.                                                                                                                                           Page 1 of 1




                                                                                                                                                   Bates No. 000092
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 210 of 397
                                                                              BROAD FORM NAMED INSURED




                                                  BROAD FORM NAMED INSURED
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             20

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM




It is agreed that:

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
business entity incorporated or organized under the laws of the United States of America (including any State
thereof), its territories or possessions or Canada (including any Province thereof) in which the Named Insured
shown in the Declarations owns, during the policy period, an interest of more than 50 percent. If other valid and
collectible insurance is available to any business entity covered by this policy solely by reason of ownership by
the Named Insured shown in the Declarations in excess of 50 percent, this insurance is excess over the other
insurance, whether primary, excess, contingent, or any other basis.




                                                                                                                Authorized Agent




LD-2X58 Ptd. in U.S.A.                                                                                                                            Page 1 of 1



                                                                                                                       Bates No. 000093
                      Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 211 of 397
                                                                                     KNOWLEDGE OF OCCURRENCE




                                                         KNOWLEDGE OF OCCURRENCE
Named Insured                                                                                                               Endorsement Number
The Brickman Group Ltd. LLC                                                                                                 21

Policy Symbol         Policy Number               Policy Period                                                             Effective Date of Endorsement
HDO                   G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
Issued By (Name of Insurance Company)
ACE American Insurance Company
        Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                              This endorsement modifies insurance provided under the following:
                                             COMMERCIAL GENERAL LIABILITY COVERAGE FORM


   It is agreed that the following is added:
   Knowledge of an “occurrence”, claim, or “suit” by the agent, servant or employee of any insured shall not in itself
   constitute knowledge of the insured unless individuals in the following positions shall have received such notice from
   the agent, servant or employee:


   Your executive officers or anyone responsible for administering your
   Insurance program.




                                                                                                                                     Authorized Agent




   LD-2X61 Ptd. in U.S.A.                                                                                                                                    Page 1 of 1



                                                                                                                           Bates No. 000094
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 212 of 397
                                                                             UNINTENTIONAL FAILURE TO DISCLOSE




                                          UNINTENTIONAL FAILURE TO DISCLOSE
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             22

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies all insurance provided under the following:
                                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                  EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY
                                         RAILROAD PROTECTIVE LIABILITY




It is agreed that the following is added:


Your failure to disclose all hazards or prior "occurrences" existing as of the inception date of the policy
shall not prejudice the coverage afforded by this policy provided such failure to disclose all hazards or
prior "occurrences" is not intentional.




                                                                                                                  Authorized Agent

LD-2X62a (04/08)              Includes copyrighted material of Insurance Services Office, Inc. with its permission                                 Page 1 of 1



                                                                                                                       Bates No. 000095
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 213 of 397


                                                                       EMPLOYEE BENEFITS LIABILITY COVERAGE SUPPLEMENTARY PAYMENTS INCLUDED IN THE DEDUCTIBLE AMOUNT




                      EMPLOYEE BENEFITS LIABILITY COVERAGE
            SUPPLEMENTARY PAYMENTS INCLUDED IN THE DEDUCTIBLE AMOUNT
 Named Insured                                                                                                                                                                   Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                                                                     23

 Policy Symbol     Policy Number               Policy Period                                                                                                                     Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                                                                          10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                             PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                                                        SCHEDULE

                                                                                                                                                                       Each Employee Deductible inclusive
      Coverage                                 Limit Of Insurance                                                                                                         of Supplementary Payments
 Employee Benefits                 $ 2,000,000            Each employee
 Programs                                                                                                                                                              $ 1,000,000
                                   $ 2,000,000                        aggregate
 Retroactive Date:              04/01/2009


A. The following is added to Section I – Coverages:
   COVERAGE – EMPLOYEE BENEFITS LIABILITY
   1. Insuring Agreement
      a. We will pay those sums that the insured becomes legally obligated to pay as damages because of any
          act, error or omission, of the insured, or of any other person for whose acts the insured is legally liable,
          to which this insurance applies. We will have the right and duty to defend the insured against any "suit"
          seeking those damages. However, we will have no duty to defend the insured against any "suit"
          seeking damages to which this insurance does not apply. We may, at our discretion, investigate any
          report of an act, error or omission and settle any "claim" or "suit" that may result. But:
         (1) The amount we will pay for damages is limited as described in Paragraph D. (Section III – Limits Of
              Insurance); and
         (2) Our right and duty to defend ends when we have used up the applicable limit of insurance in the
              payment of judgments or settlements.
          No other obligation or liability to pay sums or perform acts or services is covered unless explicitly
          provided for under Supplementary Payments.
      b. This insurance applies to damages only if:
         (1) The act, error or omission, is negligently committed in the "administration" of your "employee benefit
              program";
         (2) The act, error or omission, did not take place before the Retroactive Date, if any, shown in the
              Schedule nor after the end of the policy period; and


LD-34251 (10/11)              Includes copyrighted material of Insurance Services Office, Inc., with its permission.                                                                                    Page 1 of 7




                                                                                                                                                                                Bates No. 000096
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 214 of 397



        (3) A "claim" for damages, because of an act, error or omission, is first made against any insured, in
             accordance with Paragraph c. below, during the policy period or an Extended Reporting Period we
             provide under Paragraph F. of this endorsement.
      c. A "claim" seeking damages will be deemed to have been made at the earlier of the following times:
        (1) When notice of such "claim" is received and recorded by any insured or by us, whichever comes
             first; or
        (2) When we make settlement in accordance with Paragraph a. above.
         A "claim" received and recorded by the insured within 60 days after the end of the policy period will be
         considered to have been received within the policy period, if no subsequent policy is available to cover
         the claim.
      d. All "claims" for damages made by an "employee" because of any act, error or omission, or a series of
         related acts, errors or omissions, including damages claimed by such "employee's" dependents and
         beneficiaries, will be deemed to have been made at the time the first of those "claims" is made against
         any insured.
   2. Exclusions
      This insurance does not apply to:
      a. Dishonest, Fraudulent, Criminal Or Malicious Act
         Damages arising out of any intentional, dishonest, fraudulent, criminal or malicious act, error or
         omission, committed by any insured, including the willful or reckless violation of any statute.
      b. Bodily Injury, Property Damage, Or Personal And Advertising Injury
         "Bodily injury", "property damage" or "personal and advertising injury".
      c. Failure To Perform A Contract
         Damages arising out of failure of performance of contract by any insurer.
      d. Insufficiency Of Funds
         Damages arising out of an insufficiency of funds to meet any obligations under any plan included in the
         "employee benefit program".
      e. Inadequacy Of Performance Of Investment/Advice Given With Respect To Participation
         Any "claim" based upon:
        (1) Failure of any investment to perform;
        (2) Errors in providing information on past performance of investment vehicles; or
        (3) Advice given to any person with respect to that person's decision to participate or not to participate
             in any plan included in the "employee benefit program".
      f. Workers' Compensation And Similar Laws
          Any "claim" arising out of your failure to comply with the mandatory provisions of any workers'
          compensation, unemployment compensation insurance, social security or disability benefits law or any
          similar law.
      g. ERISA
          Damages for which any insured is liable because of liability imposed on a fiduciary by the Employee
          Retirement Income Security Act of 1974, as now or hereafter amended, or by any similar federal, state
          or local laws.
      h. Available Benefits
          Any "claim" for benefits to the extent that such benefits are available, with reasonable effort and
          cooperation of the insured, from the applicable funds accrued or other collectible insurance.
       i. Taxes, Fines Or Penalties
          Taxes, fines or penalties, including those imposed under the Internal Revenue Code or any similar state
          or local law.



LD-34251 (10/11)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 7




                                                                                            Bates No. 000097
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 215 of 397



        j. Employment-Related Practices
           Damages arising out of wrongful termination of employment, discrimination, or other employment-
           related practices.
B. For the purposes of the coverage provided by this endorsement:
   1. All references to Supplementary Payments – Coverages A and B are replaced by Supplementary
      Payments – Coverages A, B and Employee Benefits Liability.
   2. Paragraphs 1.b. and 2. of the Supplementary Payments provision do not apply.
C. For the purposes of the coverage provided by this endorsement, Paragraphs 2. and 3. of Section II – Who Is
   An Insured are replaced by the following:
   2. Each of the following is also an insured:
       a. Each of your "employees" who is or was authorized to administer your "employee benefit program".
      b. Any persons, organizations or "employees" having proper temporary authorization to administer your
           "employee benefit program" if you die, but only until your legal representative is appointed.
      c. Your legal representative if you die, but only with respect to duties as such. That representative will
           have all your rights and duties under this Endorsement.
   3. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability
      company, and over which you maintain ownership or majority interest, will qualify as a Named Insured if no
      other similar insurance applies to that organization. However:
       a. Coverage under this provision is afforded only until the 90th day after you acquire or form the
           organization or the end of the policy period, whichever is earlier.
      b. Coverage under this provision does not apply to any act, error or omission that was committed before
           you acquired or formed the organization.
D. For the purposes of the coverage provided by this endorsement, Section III – Limits Of Insurance is
   replaced by the following:
   1. Limits Of Insurance
       a. The Limits of Insurance shown in the Schedule and the rules below fix the most we will pay regardless
           of the number of:
          (1) Insureds;
          (2) "Claims" made or "suits" brought;
          (3) Persons or organizations making "claims" or bringing "suits";
          (4) Acts, errors or omissions; or
          (5) Benefits included in your "employee benefit program".
      b. The Aggregate Limit is the most we will pay for all damages because of acts, errors or omissions
           negligently committed in the "administration" of your "employee benefit program".
       c. Subject to the Aggregate Limit, the Each Employee Limit is the most we will pay for all damages
           sustained by any one "employee", including damages sustained by such "employee's" dependents and
           beneficiaries, as a result of:
          (1) An act, error or omission; or
          (2) A series of related acts, errors or omissions
           negligently committed in the "administration" of your "employee benefit program".
           However, the amount paid under this endorsement shall not exceed, and will be subject to, the limits
           and restrictions that apply to the payment of benefits in any plan included in the "employee benefit
           program".




LD-34251 (10/11)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 3 of 7




                                                                                            Bates No. 000098
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 216 of 397



      The Limits of Insurance of this endorsement apply separately to each consecutive annual period and to
      any remaining period of less than 12 months, starting with the beginning of the policy period shown in the
      Declarations of the policy to which this endorsement is attached, unless the policy period is extended after
      issuance for an additional period of less than 12 months. In that case, the additional period will be deemed
      part of the last preceding period for purposes of determining the Limits Of Insurance.
   2. Deductible
      a. We will pay all sums that we become legally obligated to pay up to the Limits of Insurance under this
          endorsement and you must reimburse us up to the Each Employee Deductible amount.
      b. The Each Employee Deductible amount stated in the Schedule applies to damages sustained by any
          one "employee", including such "employee's" dependents and beneficiaries, because of all acts, errors
          or omissions to which this insurance applies. Payments under Supplementary Payments – Coverages
          A, B, and Employee Benefits Liability will erode the Each Employee Deductible amount.
      c. The terms of this insurance, including those with respect to:
         (1) Our right and duty to defend any "suits" seeking those damages; and
         (2) Your duties, and the duties of any other involved insured, in the event of an act, error or omission, or
              "claim" apply irrespective of the application of the deductible amount.

E. For the purposes of the coverage provided by this endorsement, Conditions 2. and 4. of Section IV –
   Commercial General Liability Conditions are replaced by the following:
   2. Duties In The Event Of An Act, Error Or Omission, Or "Claim" Or "Suit"
      a. You must see to it that we are notified as soon as practicable of an act, error or omission which may
          result in a "claim". To the extent possible, notice should include:
         (1) What the act, error or omission was and when it occurred; and
         (2) The names and addresses of anyone who may suffer damages as a result of the act, error or
             omission.
      b. If a "claim" is made or "suit" is brought against any insured, you must:
         (1) Immediately record the specifics of the "claim" or "suit" and the date received; and
         (2) Notify us as soon as practicable.
          You must see to it that we receive written notice of the "claim" or "suit" as soon as practicable.
      c. You and any other involved insured must:
         (1) Immediately send us copies of any demands, notices, summonses or legal papers received in
             connection with the "claim" or "suit";
         (2) Authorize us to obtain records and other information;
         (3) Cooperate with us in the investigation or settlement of the "claim" or defense against the "suit"; and
         (4) Assist us, upon our request, in the enforcement of any right against any person or organization
               which may be liable to the insured because of an act, error or omission to which this insurance may
               also apply.
      d. No insured will, except at that insured's own cost, voluntarily make a payment, assume any obligation
          or incur any expense without our consent.
   4. Other Insurance
      If other valid and collectible insurance is available to the insured for a loss we cover under this
      endorsement, our obligations are limited as follows:
      a. Primary Insurance
          This insurance is primary except when Paragraph b. below applies. If this insurance is primary, our
          obligations are not affected unless any of the other insurance is also primary. Then, we will share with
          all that other insurance by the method described in Paragraph c. below.



LD-34251 (10/11)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 4 of 7




                                                                                            Bates No. 000099
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 217 of 397



      b. Excess Insurance
        (1) This insurance is excess over any of the other insurance, whether primary, excess, contingent or on
            any other basis that is effective prior to the beginning of the policy period shown in the Schedule of
            this insurance and that applies to an act, error or omission on other than a claims-made basis, if:
           (a) No Retroactive Date is shown in the Schedule of this insurance; or
           (b) The other insurance has a policy period which continues after the Retroactive Date shown in the
                Schedule of this insurance.
        (2) When this insurance is excess, we will have no duty to defend the insured against any "suit" if any
            other insurer has a duty to defend the insured against that "suit". If no other insurer defends, we will
            undertake to do so, but we will be entitled to the insured's rights against all those other insurers.
        (3) When this insurance is excess over other insurance, we will pay only our share of the amount of the
            loss, if any, that exceeds the sum of the total amount that all such other insurance would pay for the
            loss in absence of this insurance; and the total of all deductible and self-insured amounts under all
            that other insurance.
        (4) We will share the remaining loss, if any, with any other insurance that is not described in this Excess
            Insurance provision and was not bought specifically to apply in excess of the Limits of Insurance
            shown in the Schedule of this endorsement.
      c. Method Of Sharing
          If all of the other insurance permits contribution by equal shares, we will follow this method also. Under
          this approach each insurer contributes equal amounts until it has paid its applicable limit of insurance or
          all of the loss has been paid, whichever comes first.
          If any of the other insurance does not permit contribution by equal shares, we will contribute by limits.
          Under this method, each insurer's share is based on the ratio of its applicable limits of insurance to the
          total applicable limits of insurance of all insurers.
F. For the purposes of the coverage provided by this endorsement, the following Extended Reporting Period
   provisions are added, or, if this endorsement is attached to a claims-made Coverage Part, replaces any similar
   Section in that Coverage Part:
   EXTENDED REPORTING PERIOD
   1. You will have the right to purchase an Extended Reporting Period, as described below, if:
      a. This endorsement is canceled or not renewed; or
      b. We renew or replace this endorsement with insurance that:
         (1) Has a Retroactive Date later than the date shown in the Schedule of this endorsement; or
         (2) Does not apply to an act, error or omission on a claims-made basis.
   2. The Extended Reporting Period does not extend the policy period or change the scope of coverage
      provided. It applies only to "claims" for acts, errors or omissions that were first committed before the end of
      the policy period but not before the Retroactive Date, if any, shown in the Schedule. Once in effect, the
      Extended Reporting Period may not be canceled.
   3. An Extended Reporting Period of five years is available, but only by an endorsement and for an extra
      charge.
      You must give us a written request for the endorsement within 60 days after the end of the policy period.
      The Extended Reporting Period will not go into effect unless you pay the additional premium promptly
      when due.
      We will determine the additional premium in accordance with our rules and rates. In doing so, we may take
      into account the following:
      a. The "employee benefit programs" insured;
      b. Previous types and amounts of insurance;
      c. Limits of insurance available under this endorsement for future payment of damages; and
      d. Other related factors.


LD-34251 (10/11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 5 of 7




                                                                                             Bates No. 000100
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 218 of 397



      The additional premium will not exceed 100% of the annual premium for this endorsement.
      The Extended Reporting Period endorsement applicable to this coverage shall set forth the terms, not
      inconsistent with this Section, applicable to the Extended Reporting Period, including a provision to the
      effect that the insurance afforded for "claims" first received during such period is excess over any other
      valid and collectible insurance available under policies in force after the Extended Reporting Period starts.
   4. If the Extended Reporting Period is in effect, we will provide an extended reporting period aggregate limit of
      insurance described below, but only for claims first received and recorded during the Extended Reporting
      Period.
      The extended reporting period aggregate limit of insurance will be equal to the dollar amount shown in the
      Schedule of this endorsement under Limits of Insurance.
      Paragraph D.1.b. of this endorsement will be amended accordingly. The Each Employee Limit shown in
      the Schedule will then continue to apply as set forth in Paragraph D.1.c.
G. For the purposes of the coverage provided by this endorsement, the following definitions are added to the
   Definitions Section:
   1. "Administration" means:
      a. Providing information to "employees", including their dependents and beneficiaries, with respect to
           eligibility for or scope of "employee benefit programs";
      b. Handling records in connection with the "employee benefit program"; or
      c. Effecting, continuing or terminating any "employee's" participation in any benefit included in the
           "employee benefit program".
      However, "administration" does not include handling payroll deductions.
   2. "Cafeteria plans" means plans authorized by applicable law to allow employees to elect to pay for certain
      benefits with pre-tax dollars.
   3. "Claim" means any demand, or "suit", made by an "employee" or an "employee's" dependents and
      beneficiaries, for damages as the result of an act, error or omission.
   4. "Employee benefit program" means a program providing some or all of the following benefits to
      "employees", whether provided through a "cafeteria plan" or otherwise:
      a. Group life insurance, group accident or health insurance, dental, vision and hearing plans, and flexible
           spending accounts, provided that no one other than an "employee" may subscribe to such benefits and
           such benefits are made generally available to those "employees" who satisfy the plan's eligibility
           requirements;
      b. Profit sharing plans, employee savings plans, employee stock ownership plans, pension plans and
           stock subscription plans, provided that no one other than an "employee" may subscribe to such benefits
           and such benefits are made generally available to all "employees" who are eligible under the plan for
           such benefits;
      c. Unemployment insurance, social security benefits, workers' compensation and disability benefits;
      d. Vacation plans, including buy and sell programs; leave of absence programs, including military,
           maternity, family, and civil leave; tuition assistance plans; transportation and health club subsidies; and
      e. Any other similar benefits designated in the Schedule or added thereto by endorsement.
H. For the purposes of the coverage provided by this endorsement, Definitions 5. and 18. in the Definitions
   Section are replaced by the following:
   5. "Employee" means a person actively employed, formerly employed, on leave of absence or disabled, or
      retired. "Employee" includes a "leased worker". "Employee" does not include a "temporary worker".
  18. "Suit" means a civil proceeding in which damages because of an act, error or omission to which this
      insurance applies are alleged. "Suit" includes:
      a. An arbitration proceeding in which such damages are claimed and to which the insured must submit or
           does submit with our consent; or




LD-34251 (10/11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 6 of 7




                                                                                             Bates No. 000101
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 219 of 397



      b. Any other alternative dispute resolution proceeding in which such damages are claimed and to which
         the insured submits with our consent.




All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative




LD-34251 (10/11)     Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 7 of 7




                                                                                            Bates No. 000102
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 220 of 397
                                                                              EXCLUSION - ASBESTOS




                                                        EXCLUSION – ASBESTOS
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             24

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                              COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                          FARM COVERAGE FORM
                                     LIQUOR LIABILITY COVERAGE FORM
                       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVEAGE FORM
                                    POLLUTION LIABILITY COVERAGE FORM
                         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
                              RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
                        SPECIAL PROTECTIVE AND HIGHWAY LIABILTIY POLICY – NEW YORK




This insurance does not apply to any loss, demand, claim or “suit” arising out of or related in any way to asbestos
or asbestos-containing materials.




                                                                                                                 Authorized Agent




LD-3R16 (Ed. 3/87) Printed in U.S.A. Reprinted in part with permission of Insurance Services Office, Inc., 1985                                    Page 1 of 1



                                                                                                                       Bates No. 000103
                     Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 221 of 397
                                                                               FIRE, EXPLOSION, SMOKE AND WATER DAMAGE LEGAL LIABILITY




                     FIRE, EXPLOSION, SMOKE AND WATER DAMAGE LEGAL LIABILITY
Named Insured                                                                                                                            Endorsement Number
The Brickman Group Ltd. LLC                                                                                                              25

Policy Symbol      Policy Number               Policy Period                                                                             Effective Date of Endorsement
HDO                G24556876 001               10/01/2015 to 10/01/2016                                                                  10/01/2015
Issued By (Name of Insurance Company)
ACE American Insurance Company
     Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                           This endorsement modifies insurance provided under the following:
                                          COMMERCIAL GENERAL LIABILITY COVERAGE FORM


The word fire is changed to fire, explosion, smoke or water damage where it appears in:
     1. The Limits of Insurance section of the Declarations:
     2. Paragraph 6. of Limits of Insurance
     3. Paragraph b of the Other Insurance condition;
Paragraph a. of the definition of “insured contract” in the Definitions section is replaced by the following:
     a. A contract for a lease of premises. However, that portion of the contract that indemnifies any person or
        organization for damage by fire, explosion, smoke or water damage to premises while rented to you or
        temporarily occupied by you with permission of the owner is not an “insured contract.”




LD-3T73 Ptd. in U.S.A.                                                                                                                                                   Page 1 of 1


                                                                                                                                         Bates No. 000104
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 222 of 397
                                                                         ADDITIONAL INSURED – SPECIFIED EMPLOYEES PROFESSIONAL HEALTH CARE SERVICES




                                   ADDITIONAL INSURED – SPECIFIED EMPLOYEES
                                     PROFESSIONAL HEALTH CARE SERVICES
 Named Insured                                                                                                                                                     Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                                                       26

 Policy Symbol     Policy Number               Policy Period                                                                                                       Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                                                            10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:
                             COMMERCIAL GENERAL LIABILITY COVERAGE FORM


Paragraph 2.a (1) (d) of SECTION II – “WHO IS AN INSURED” does not apply to the following positions(s):


                                   Position                                                                                                           Contract or Job Description

 Health care professionals specified under written                                                                       If Any
 contract or agreement, executed prior to the date
 of loss.

Coverage under this endorsement is excess over any other insurance, whether primary, excess, contingent or on
any other basis if the loss arises out of “bodily Injury” or “personal and advertising injury” arising out of an
“employee” or “volunteer worker” providing or failing to provide professional health care services.




                                                                                                                                                               Authorized Representative




LD-4241b (10/11)                                                                                                                                                                          Page 1 of 1



                                                                                                                                                                  Bates No. 000105
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 223 of 397
                                                                              EXCLUSION – LEAD




                                                               EXCLUSION – LEAD
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             27

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement amends all insurance provided under the following:
                             COMMERCIAL GENERAL LIABILITY FORM
                                    FARM COVERAGE FORM
                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
                        RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
                  SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY – NEW YORK

                                             THE COMBINED POLICY – SECTION II
                                           COMMERCIAL FARM POLICY – SECTION II
                                           FARMERS PACKAGE POLICY – SECTION II



This insurance does not apply to, and we shall have no duty of any kind with respect to, any injury, damage,
expense, cost, loss, liability or legal obligation arising out of or allegedly arising out of or in any way related to the
toxic properties of lead or lead-containing products, materials or substances.

This exclusion applies to all forms of lead, including but not limited to solid, liquid, vapor and fumes.

This exclusion applies, but is not limited, to any injury, damage, expense, cost, loss, liability or legal obligation to
test for, monitor, abate, remove, or take any other remedial action with respect to lead or lead-containing
products, materials or substances.

The addition of this endorsement does not imply that other policy provisions, including but not limited to any
pollution exclusion, do not also exclude coverage for lead-related injury, damage, expense, cost, loss, liability or
legal obligation.




                                                                                                                 Authorized Agent




LD-4S35 (Ed. 6/92) Ptd. In U.S.A.                                                                                                                 Page 1 of 1


                                                                                                                       Bates No. 000106
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 224 of 397

                                                                             NONOWNED WATERCRAFT EXCEPTION




                                          NONOWNED WATERCRAFT EXCEPTION
 Named Insured                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                             28

 Policy Symbol     Policy Number               Policy Period                                                             Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:
                                      COMMERCIAL GENERAL LIABILITY COVERAGE FORM



Subparagraph (2) of Exclusion 2.g. of Coverage I.A., Bodily Injury and Property Damage Liability is deleted in its
entirety and replaced by the following:

     (2) A watercraft you do not own that is:
          (a) Less than 50                    feet long; and
          (b) Not being used to carry persons or property for a charge;




LD-5T98 Ptd. in U.S.A.                                                                                                                            Page 1 of 1




                                                                                                                       Bates No. 000107
                      Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 225 of 397
                                                                                  EXTENDED PROPERTY DAMAGE




                                                     EXTENDED PROPERTY DAMAGE
Named Insured                                                                                                            Endorsement Number
The Brickman Group Ltd. LLC                                                                                              29

Policy Symbol      Policy Number               Policy Period                                                             Effective Date of Endorsement
HDO                G24556876 001               10/01/2015 to 10/01/2016                                                  10/01/2015
Issued By (Name of Insurance Company)
ACE American Insurance Company
     Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                           This endorsement modifies insurance provided under the following:
                                          COMMERCIAL GENERAL LIABILITY COVERAGE FORM



Exclusion 2.a. of Section I, Coverage A, “Bodily Injury and Property Damage” is replaced by the following:

     a. “Bodily injury” or “property damage” expected or intended from the standpoint of the insured. This exclusion
        does not apply to “bodily injury” or “property damage” resulting from the use of reasonable force to protect
        persons or property.




LD-5T99 Ptd. in U.S.A.                                                                                                                                     Page 1 of 1


                                                                                                                           Bates No. 000108
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 226 of 397
                                                                            POLLUTION EXCLUSION – HOSTILE FIRE EXCEPTION




                              POLLUTION EXCLUSION – HOSTILE FIRE EXCEPTION
 Named Insured                                                                                                                 Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                   30

 Policy Symbol     Policy Number               Policy Period                                                                   Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                        10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                     This endorsement replaces any pollution exclusion
                                 and amends all insurance provided under the following:
                                            COMMERCIAL GENERAL LIABILITY FORM
                                                           FARM COVERAGE FORM
                 OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
                                  RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
                    SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY - NEW YORK
                    ___________________________________________________________________

1.    This insurance does not apply to any injury, damage, expense, cost, loss, liability or legal obligation arising
      out of or in any way related to pollution, however caused.
       Section 1. of this exclusion does not apply to:
            "Bodily injury" or "property damage" caused by heat, smoke or fumes from a hostile fire:
                   a. At or from premises you own, rent, or occupy; or
                   b. At or from any site or location on which you or any of your contractors working directly or
                      indirectly on your behalf are performing operations, if pollutants are brought on or to the site in
                      connection with such operations.
          A hostile fire means one which becomes uncontrollable or breaks out from where it was intended to be.
2.    This insurance does not apply to any expense, cost or loss arising out of any:
                   a. Request, demand or order that any or others test for, monitor, clean up, remove, contain, treat,
                      detoxify or neutralize, or in any way respond to, or assess the effects of pollution; or
                   b. Claim or "suit" by or behalf of a governmental authority for damages because of testing for,
                      monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any
                      way responding to, or assessing the effects of pollution.
      We shall have no duty to defend any "suit", claim or proceeding arising out of or in any way related to
      pollution excluded by this endorsement.
      Pollution includes the actual, alleged or potential presence in or introduction into the environment of any
      substance, including pollutants, if such substance has, or is alleged to have, the effect of making the
      environment impure, harmful, or dangerous. Environment includes any air, land, structure or the air therein,
      watercourse or water, including underground water.
      Pollutants include any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
      fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
      reclaimed.

                                                                                                                           Authorized Agent

LD-6575a (Ed. 7/97) Ptd. In U.S.A.                                                                                                                    Page 1 of 1



                                                                                                                              Bates No. 000109
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 227 of 397
                                                                            PESTICIDE OR HERBICIDE APPLICATOR COVERAGE




                              PESTICIDE OR HERBICIDE APPLICATOR COVERAGE
 Named Insured                                                                                                                 Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                   31

 Policy Symbol     Policy Number               Policy Period                                                                   Effective Date of Endorsement
 HDO               G24556876 001               10/01/2015 to 10/01/2016                                                        10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                            This endorsement modifies insurance provided under the following:
                                      COMMERCIAL GENERAL LIABILITY COVERAGE FORM


                                                                       SCHEDULE


Description of Operations: If any




       With respect to the operations shown in the Schedule above, the pollution exclusion does not apply to
       “bodily injury” or “property damage” arising out of the actual, alleged or threatened discharge, dispersal,
       release or escape of pollutants, at or from any premises, site or location on which any insured or any
       contractors or subcontractors working directly or indirectly on any insured’s behalf are performing operations
       provided:


       a.     the pollutants are brought on or to the premises, site or location in connection with such operations by
              such insured, contractor or subcontractor; and


       b.     the operations meet all standards of any statute, ordinance, regulation or license requirement of any
              federal, state or local government which apply to those operations.




                                                                                                                         Authorized Agent




LD-6X30 Ptd. in U.S.A.                                                                                                                                Page 1 of 1



                                                                                                                             Bates No. 000110
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 228 of 397

   POLICY NUMBER: HDO G24556876 001                                             Endorsement Number: 32

                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                   CG 21 09 06 15

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                EXCLUSION - UNMANNED AIRCRAFT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under                This Paragraph g.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                       claims against any insured allege
   Property Damage Liability is replaced by the                     negligence or other wrongdoing in the
   following:                                                       supervision, hiring, employment, training
                                                                    or monitoring of others by that insured, if
   2. Exclusions
                                                                    the "occurrence" which caused the
      This insurance does not apply to:                             "bodily injury" or "property damage"
                                                                    involved the ownership, maintenance,
      g. Aircraft, Auto Or Watercraft                               use or entrustment to others of any
         (1) Unmanned Aircraft                                      aircraft (other than "unmanned aircraft"),
                                                                    "auto" or watercraft that is owned or
             "Bodily injury" or "property damage"                   operated by or rented or loaned to any
             arising out of the ownership, maintenance,             insured.
             use or entrustment to others of any
             aircraft that is an "unmanned aircraft". Use           This Paragraph g.(2) does not apply to:
             includes operation and "loading or                     (a) A watercraft while ashore on
             unloading".                                               premises you own or rent;
             This Paragraph g.(1) applies even if the               (b) A watercraft you do not own that is:
             claims against any insured allege
             negligence or other wrongdoing in the                     (i) Less than 26 feet long; and
             supervision, hiring, employment, training
                                                                       (ii) Not being used to carry persons or
             or monitoring of others by that insured, if
                                                                           property for a charge;
             the "occurrence" which caused the "bodily
             injury" or "property damage" involved the              (c) Parking an "auto" on, or on the ways
             ownership,      maintenance,     use      or              next to, premises you own or rent,
             entrustment to others of any aircraft that is             provided the "auto" is not owned by or
             an "unmanned aircraft".                                   rented or loaned to you or the insured;
          (2) Aircraft (Other Than Unmanned                         (d) Liability assumed under any "insured
              Aircraft), Auto Or Watercraft                             contract"     for  the   ownership,
                                                                        maintenance or use of aircraft or
             "Bodily injury" or "property damage"
                                                                        watercraft; or
             arising out of the ownership, maintenance,
             use or entrustment to others of any
             aircraft (other than "unmanned aircraft"),
             "auto" or watercraft owned or operated by
             or rented or loaned to any insured. Use
             includes operation and "loading or
             unloading".




                                                                                                Page 1 of 2


                                                                               Bates No. 000111
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 229 of 397


            (e) "Bodily injury" or "property damage"             This exclusion applies even if the claims
                arising out of:                                  against any insured allege negligence or other
                                                                 wrongdoing in the supervision, hiring,
                (i) The operation of machinery or
                                                                 employment, training or monitoring of others by
                equipment that is attached to, or part
                                                                 that insured, if the offense which caused the
                of, a land vehicle that would qualify
                                                                 "personal and advertising injury" involved the
                under the definition of "mobile
                                                                 ownership, maintenance, use or entrustment to
                equipment" if it were not subject to a
                                                                 others of any aircraft that is an "unmanned
                compulsory or financial responsibility
                                                                 aircraft".
                law or other motor vehicle insurance
                law where it is licensed or principally          This exclusion does not apply to:
                garaged; or
                                                                 a. The use of another's advertising idea in your
                (ii) The operation of any of the                    "advertisement"; or
                machinery or equipment listed in
                                                                 b. Infringing upon another's copyright, trade
                Paragraph f.(2) or f.(3) of the
                                                                    dress or slogan in your "advertisement".
                definition of "mobile equipment".
                                                          C. The following definition is added to the Definitions
B. The following exclusion is added to Paragraph 2.
                                                             section:
   Exclusions of Coverage B – Personal And
   Advertising Injury Liability:                            "Unmanned aircraft" means an aircraft that is not:
   2. Exclusions                                            1. Designed;
      This insurance does not apply to:                     2. Manufactured; or
      Unmanned Aircraft                                     3. Modified after manufacture;
      "Personal and advertising injury" arising out of      to be controlled directly by a person from within or
      the ownership, maintenance, use or entrustment        on the aircraft.
      to others of any aircraft that is an "unmanned
      aircraft". Use includes operation and "loading or
      unloading".




                                                                                                 Page 2 of 2



                                                                                  Bates No. 000112
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 230 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                    Endorsement Number: 33

                                                                                                                                                IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (Broad Form)




                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                                                           C. Under any Liability Coverage, to “bodily injury”
   A. Under any Liability Coverage, to “bodily injury”                                                         or “property damage” resulting from “hazard-
      or “property damage”:                                                                                    ous properties” of “nuclear material”, if:
     (1) With respect to which an “insured” under                                                             (1) The “nuclear material” (a) is at any “nuclear
          the policy is also an insured under a nu-                                                               facility” owned by, or operated by or on be-
          clear energy liability policy issued by Nu-                                                             half of, an “insured” or (b) has been dis-
          clear Energy Liability Insurance Associa-                                                               charged or dispersed therefrom;
          tion, Mutual Atomic Energy Liability                                                                (2) The “nuclear material” is contained in
          Underwriters, Nuclear Insurance Associa-                                                                “spent fuel” or “waste” at any time pos-
          tion of Canada or any of their successors,                                                              sessed, handled, used, processed, stored,
          or would be an insured under any such pol-                                                              transported or disposed of, by or on behalf
          icy but for its termination upon exhaustion                                                             of an “insured”; or
          of its limit of liability; or                                                                       (3) The “bodily injury” or “property damage”
     (2) Resulting from the “hazardous properties”                                                                arises out of the furnishing by an “insured”
          of “nuclear material” and with respect to                                                               of services, materials, parts or equipment in
          which (a) any person or organization is re-                                                             connection with the planning, construction,
          quired to maintain financial protection pur-                                                            maintenance, operation or use of any
          suant to the Atomic Energy Act of 1954, or                                                              “nuclear facility”, but if such facility is
          any law amendatory thereof, or (b) the “in-                                                             located within the United States of America,
          sured” is, or had this policy not been issued                                                           its territories or possessions or Canada, this
          would be, entitled to indemnity from the                                                                exclusion (3) applies only to “property dam-
          United States of America, or any agency                                                                 age” to such “nuclear facility” and any
          thereof, under any agreement entered into                                                               property thereat.
          by the United States of America, or any                                                       2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                                                                          “Hazardous properties” includes radioactive, toxic
                                                                                                           or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to “bodily in-                                                        “Nuclear material” means “source material”, “spe-
      jury” resulting from the “hazardous properties”                                                      cial nuclear material” or “by-product material”.
      of “nuclear material” and arising out of the op-
      eration of a “nuclear facility” by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                                                                            Page 1 of 2     o


                                                                                                                                    Bates No. 000113
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 231 of 397

   “Source material”, “special nuclear material”, and             (c) Any equipment or device used for the proc-
   “by-product material” have the meanings given                      essing, fabricating or alloying of “special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material” if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   “Spent fuel” means any fuel element or fuel com-                   the “insured” at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a “nuclear reactor”.                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   “Waste” means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   “by-product material” other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its “source material” content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of “waste”;
   ganization of any “nuclear facility” included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of “nu-          is located, all operations conducted on such site
   clear facility”.                                            and all premises used for such operations.
   “Nuclear facility” means:                                   “Nuclear reactor” means any apparatus designed
      (a) Any “nuclear reactor”;                               or used to sustain nuclear fission in a self-support-
                                                               ing chain reaction or to contain a critical mass of
      (b) Any equipment or device designed or used             fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing “spent       “Property damage” includes all forms of radioac-
           fuel”, or (3) handling, processing or packag-       tive contamination of property.
           ing “waste”;




Page 2 of 2                                 © ISO Properties, Inc., 2007                            IL 00 21 09 08     o


                                                                                        Bates No. 000114
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 232 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                   Endorsement Number: 34

                                                                                                                                               IL 09 85 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.
                                                     DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT




          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts)     $ 27,766
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(ies):
 HDO G24556876 001




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses 85           % Year: 20 15
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses 86           % Year: 20 16
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                                                                   Treasury, will pay a share of terrorism losses
   In accordance with the federal Terrorism Risk                                                           insured under the federal program. The federal
   Insurance Act, we are required to provide you with                                                      share equals a percentage (as shown in Part II of
   a notice disclosing the portion of your premium, if                                                     the Schedule of this endorsement or in the policy
   any, attributable to coverage for terrorist acts                                                        Declarations) of that portion of the amount of such
   certified under the Terrorism Risk Insurance Act.                                                       insured losses that exceeds the applicable insurer
   The portion of your premium attributable to such                                                        retention. However, if aggregate insured losses
   coverage is shown in the Schedule of this                                                               attributable to terrorist acts certified under the
   endorsement or in the policy Declarations.                                                              Terrorism Risk Insurance Act exceed $100 billion
                                                                                                           in a calendar year, the Treasury shall not make
B. Disclosure Of Federal Participation In Payment                                                          any payment for any portion of the amount of such
   Of Terrorism Losses                                                                                     losses that exceeds $100 billion.
   The United States Government, Department of the



IL 09 85 01 15                        © Insurance Services Office, Inc., 2015                                                                     Page 1 of 2


                                                                                                                                Bates No. 000115
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 233 of 397

C. Cap On Insurer Participation In Payment Of                   liable for the payment of any portion of the amount
   Terrorism Losses                                             of such losses that exceeds $100 billion, and in
   If aggregate insured losses attributable to terrorist        such case insured losses up to that amount are
   acts certified under the Terrorism Risk Insurance            subject to pro rata allocation in accordance with
   Act exceed $100 billion in a calendar year and we            procedures established by the Secretary of the
   have met our insurer deductible under the                    Treasury.
   Terrorism Risk Insurance Act, we shall not be




Page 2 of 2                             © Insurance Services Office, Inc., 2015                     IL 09 85 01 15


                                                                                     Bates No. 000116
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 234 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                                                                         Endorsement Number: 35

                                                                                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                                                                                               CG 00 67 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  EXCLUSION – VIOLATION OF STATUTES THAT GOVERN E-MAILS, FAX, PHONE CALLS OR OTHER METHODS OF SENDING MATERIAL OR INFORMATION




 EXCLUSION – VIOLATION OF STATUTES THAT GOVERN
 E-MAILS, FAX, PHONE CALLS OR OTHER METHODS OF
        SENDING MATERIAL OR INFORMATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.,                                                                                 B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                                                                                        Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                                                                                sonal And Advertising Injury Liability:
   2. Exclusions                                                                                                                        2. Exclusions
       This insurance does not apply to:                                                                                                   This insurance does not apply to:
       DISTRIBUTION OF MATERIAL IN                                                                                                         DISTRIBUTION OF MATERIAL IN
       VIOLATION OF STATUTES                                                                                                               VIOLATION OF STATUTES
       "Bodily injury" or "property damage" arising di-                                                                                    "Personal and advertising injury" arising directly
       rectly or indirectly out of any action or omission                                                                                  or indirectly out of any action or omission that
       that violates or is alleged to violate:                                                                                             violates or is alleged to violate:
       a. The Telephone Consumer Protection Act                                                                                            a. The Telephone Consumer Protection Act
          (TCPA), including any amendment of or ad-                                                                                            (TCPA), including any amendment of or ad-
          dition to such law; or                                                                                                               dition to such law; or
       b. The CAN-SPAM Act of 2003, including any                                                                                          b. The CAN-SPAM Act of 2003, including any
          amendment of or addition to such law; or                                                                                             amendment of or addition to such law; or
       c. Any statute, ordinance or regulation, other                                                                                      c. Any statute, ordinance or regulation, other
          than the TCPA or CAN-SPAM Act of 2003,                                                                                               than the TCPA or CAN-SPAM Act of 2003,
          that prohibits or limits the sending, transmit-                                                                                      that prohibits or limits the sending, transmit-
          ting, communicating or distribution of mate-                                                                                         ting, communicating or distribution of mate-
          rial or information.                                                                                                                 rial or information.




CG 00 67 03 05                              © ISO Properties, Inc., 2004                                                                                                                             Page 1 of 1


                                                                                                                                                                                       Bates No. 000117
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 235 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                                      Endorsement Number: 36

                                                                                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                                                                                            CG 00 68 05 09
                                                       RECORDING AND DISTRIBUTION OF MATERIAL OR INFORMATION IN VIOLATION OF LAW EXCLUSION




      RECORDING AND DISTRIBUTION OF MATERIAL OR
      INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion q. of Paragraph 2. Exclusions of Sec-                                                                   B. Exclusion p. of Paragraph 2. Exclusions of Sec-
   tion I – Coverage A – Bodily Injury And Prop-                                                                        tion I – Coverage B – Personal And Advertising
   erty Damage Liability is replaced by the follow-                                                                     Injury Liability is replaced by the following:
   ing:                                                                                                                 2. Exclusions
   2. Exclusions                                                                                                            This insurance does not apply to:
       This insurance does not apply to:                                                                                    p. Recording And Distribution Of Material
       q. Recording And Distribution Of Material                                                                                Or Information In Violation Of Law
           Or Information In Violation Of Law                                                                                   "Personal and advertising injury" arising di-
           "Bodily injury" or "property damage" arising                                                                         rectly or indirectly out of any action or
           directly or indirectly out of any action or                                                                          omission that violates or is alleged to
           omission that violates or is alleged to vio-                                                                         violate:
           late:                                                                                                               (1) The Telephone Consumer Protection
          (1) The Telephone Consumer Protection                                                                                     Act (TCPA), including any amendment
               Act (TCPA), including any amendment                                                                                  of or addition to such law;
               of or addition to such law;                                                                                     (2) The CAN-SPAM Act of 2003, including
          (2) The CAN-SPAM Act of 2003, including                                                                                   any amendment of or addition to such
               any amendment of or addition to such                                                                                 law;
               law;                                                                                                            (3) The Fair Credit Reporting Act (FCRA),
          (3) The Fair Credit Reporting Act (FCRA),                                                                                 and any amendment of or addition to
               and any amendment of or addition to                                                                                  such law, including the Fair and Accu-
               such law, including the Fair and Accu-                                                                               rate Credit Transaction Act (FACTA); or
               rate Credit Transaction Act (FACTA); or                                                                         (4) Any federal, state or local statute, ordi-
          (4) Any federal, state or local statute, ordi-                                                                            nance or regulation, other than the
               nance or regulation, other than the                                                                                  TCPA, CAN-SPAM Act of 2003 or
               TCPA, CAN-SPAM Act of 2003 or                                                                                        FCRA and their amendments and addi-
               FCRA and their amendments and addi-                                                                                  tions, that addresses, prohibits, or limits
               tions, that addresses, prohibits, or limits                                                                          the printing, dissemination, disposal,
               the printing, dissemination, disposal,                                                                               collecting, recording, sending, transmit-
               collecting, recording, sending, transmit-                                                                            ting, communicating or distribution of
               ting, communicating or distribution of                                                                               material or information.
               material or information.




CG 00 68 05 09                          © Insurance Services Office, Inc., 2008                                                                                   Page 1 of 1


                                                                                                                                                   Bates No. 000118
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 236 of 397

POLICY NUMBER: HDO G24556876 001                                                                              Endorsement Number: 37

                                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                                    CG 02 24 10 93

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     EARLIER NOTICE OF CANCELLATION PROVIDED BY US




                   EARLIER NOTICE OF CANCELLATION
                           PROVIDED BY US
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                 SCHEDULE


Number of Days' Notice 90 Days


(If no entry appears above, information required to complete this Schedule will be shown in the Declarations as
applicable to this endorsement.)


For any statutorily permitted reason other than nonpayment of premium, the number of days required for notice of
cancellation, as provided in paragraph 2. of either the CANCELLATION Common Policy Condition or as amended
by an applicable state cancellation endorsement, is increased to the number of days shown in the Schedule
above.




CG 02 24 10 93                  Copyright, Insurance Services Office, Inc., 1992                                          Page 1 of 1


                                                                                                            Bates No. 000119
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 237 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                   Endorsement Number: 38

                                                                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                                                                      CG 20 07 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – ENGINEERS, ARCHITECTS OR SURVEYORS




                     ADDITIONAL INSURED –
              ENGINEERS, ARCHITECTS OR SURVEYORS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Section II – Who Is An Insured is amended to                                                            2. Supervisory, inspection, architectural or
   include as an additional insured any architect,                                                             engineering activities.
   engineer, or surveyor engaged by you but only                                                           This exclusion applies even if the claims against
   with respect to liability for "bodily injury", "property                                                any insured allege negligence or other wrongdoing
   damage" or "personal and advertising injury"                                                            in the supervision, hiring, employment, training or
   caused, in whole or in part, by your acts or                                                            monitoring of others by that insured, if the
   omissions or the acts or omissions of those acting                                                      "occurrence" which caused the "bodily injury" or
   on your behalf:                                                                                         "property damage", or the offense which caused
   1. In connection with your premises; or                                                                 the "personal and advertising injury", involved the
   2. In the performance of your ongoing operations.                                                       rendering of or the failure to render any
                                                                                                           professional services by or for you.
   However:
                                                                                                        C. With respect to the insurance afforded to these
   1. The insurance afforded to such additional                                                            additional insureds, the following is added to
       insured only applies to the extent permitted by                                                     Section III – Limits Of Insurance:
       law; and
                                                                                                           If coverage provided to the additional insured is
   2. If coverage provided to the additional insured is                                                    required by a contract or agreement, the most we
       required by a contract or agreement, the                                                            will pay on behalf of the additional insured is the
       insurance afforded to such additional insured                                                       amount of insurance:
       will not be broader than that which you are
       required by the contract or agreement to                                                            1. Required by the contract or agreement; or
       provide for such additional insured.                                                                2. Available under the applicable Limits of
B. With respect to the insurance afforded to these                                                             Insurance shown in the Declarations;
   additional insureds, the following additional                                                           whichever is less.
   exclusion applies:                                                                                      This endorsement shall not increase the
   This insurance does not apply to "bodily injury",                                                       applicable Limits of Insurance shown in the
   "property damage" or "personal and advertising                                                          Declarations.
   injury" arising out of the rendering of or the failure
   to render any professional services by or for you,
   including:
   1. The preparing, approving, or failing to prepare
       or approve, maps, shop drawings, opinions,
       reports, surveys, field orders, change orders or
       drawings and specifications; or




CG 20 07 04 13                           © Insurance Services Office, Inc., 2012                                                                  Page 1 of 1


                                                                                                                                Bates No. 000120
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 238 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                        Endorsement Number: 39

                                                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                                                           CG 20 11 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       ADDITIONAL INSURED – MANAGERS OR LESSORS OF PREMISES




                 ADDITIONAL INSURED – MANAGERS OR
                        LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

 Designation Of Premises (Part Leased To You): All premises leased by you as lessee.




 Name Of Person(s) Or Organization(s) (Additional Insured): Any Manager or Lessor of premises leased to
 you whom you have agreed to include as an additional insured under a written contract, provided such contract
 was executed prior to the date of loss.




 Additional Premium: $ Included.

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to                                                                  2. If coverage provided to the additional insured
   include as an additional insured the person(s) or                                                                 is required by a contract or agreement, the
   organization(s) shown in the Schedule, but only                                                                   insurance afforded to such additional insured
   with respect to liability arising out of the                                                                      will not be broader than that which you are
   ownership, maintenance or use of that part of the                                                                 required by the contract or agreement to
   premises leased to you and shown in the                                                                           provide for such additional insured.
   Schedule and subject to the following additional                                                           B. With respect to the insurance afforded to these
   exclusions:                                                                                                   additional insureds, the following is added to
   This insurance does not apply to:                                                                             Section III – Limits Of Insurance:
   1. Any "occurrence" which takes place after you                                                               If coverage provided to the additional insured is
       cease to be a tenant in that premises.                                                                    required by a contract or agreement, the most we
   2. Structural alterations, new construction or                                                                will pay on behalf of the additional insured is the
       demolition operations performed by or on                                                                  amount of insurance:
       behalf of the person(s) or organization(s)                                                                1. Required by the contract or agreement; or
       shown in the Schedule.                                                                                    2. Available under the applicable Limits of
   However:                                                                                                          Insurance shown in the Declarations;
   1. The insurance afforded to such additional                                                                  whichever is less.
       insured only applies to the extent permitted                                                              This endorsement shall not increase the
       by law; and                                                                                               applicable Limits of Insurance shown in the
                                                                                                                 Declarations.

CG 20 11 04 13                       © Insurance Services Office, Inc., 2012                                                                           Page 1 of 1


                                                                                                                                      Bates No. 000121
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 239 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                                                                   Endorsement Number: 40

                                                                                                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                                                                                                         CG 20 12 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  ADDITIONAL INSURED – STATE OR GOVERNMENTAL AGENCY OR SUBDIVISION OR POLITICAL SUBDIVISION – PERMITS OR AUTHORIZATIONS




    ADDITIONAL INSURED – STATE OR GOVERNMENTAL
         AGENCY OR SUBDIVISION OR POLITICAL
      SUBDIVISION – PERMITS OR AUTHORIZATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                             SCHEDULE

State Or Governmental Agency Or Subdivision Or Political Subdivision: Any state, government agency or
political subdivision that has issued a permit or authorization to you in connection with your operations.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to                                                                                     2. This insurance does not apply to:
   include as an additional insured any state or                                                                                        a. "Bodily injury", "property damage" or
   governmental agency or subdivision or political                                                                                         "personal and advertising injury" arising out
   subdivision shown in the Schedule, subject to the                                                                                       of operations performed for the federal
   following provisions:                                                                                                                   government, state or municipality; or
   1. This insurance applies only with respect to                                                                                       b. "Bodily injury" or "property damage"
       operations performed by you or on your behalf                                                                                       included within the "products-completed
       for which the state or governmental agency or                                                                                       operations hazard".
       subdivision or political subdivision has issued a
       permit or authorization.                                                                                                  B. With respect to the insurance afforded to these
                                                                                                                                    additional insureds, the following is added to
       However:                                                                                                                     Section III – Limits Of Insurance:
        a. The insurance afforded to such additional                                                                                If coverage provided to the additional insured is
           insured only applies to the extent permitted                                                                             required by a contract or agreement, the most we
           by law; and                                                                                                              will pay on behalf of the additional insured is the
       b. If coverage provided to the additional                                                                                    amount of insurance:
           insured is required by a contract or                                                                                     1. Required by the contract or agreement; or
           agreement, the insurance afforded to such
           additional insured will not be broader than                                                                              2. Available under the applicable Limits of
           that which you are required by the contract                                                                                  Insurance shown in the Declarations;
           or agreement to provide for such additional                                                                              whichever is less.
           insured.                                                                                                                 This endorsement shall not increase the
                                                                                                                                    applicable Limits of Insurance shown in the
                                                                                                                                    Declarations.

CG 20 12 04 13                         © Insurance Services Office, Inc., 2012                                                                                                                Page 1 of 1


                                                                                                                                                                                Bates No. 000122
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 240 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                                                                  Endorsement Number: 41

                                                                                                                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                                                                                                        CG 20 12 05 09

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                 ADDITIONAL INSURED – STATE OR GOVERNMENTAL AGENCY OR SUBDIVISION OR POLITICAL SUBDIVISION – PERMITS OR AUTHORIZATIONS




    ADDITIONAL INSURED – STATE OR GOVERNMENTAL
         AGENCY OR SUBDIVISION OR POLITICAL
      SUBDIVISION – PERMITS OR AUTHORIZATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                            SCHEDULE

State Or Governmental Agency Or Subdivision Or Political Subdivision:
The City of San Bernardino and their officers, employees and agents are additionally insureds thereunder with
respect to operations for which city has issued a permit or authorization.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Who Is An Insured is amended to                                                                                  2. This insurance does not apply to:
include as an insured any state or governmental                                                                                  a. "Bodily injury", "property damage" or "personal
agency or subdivision or political subdivision shown in                                                                             and advertising injury" arising out of operations
the Schedule, subject to the following provisions:                                                                                  performed for the federal government, state or
1. This insurance applies only with respect to                                                                                      municipality; or
    operations performed by you or on your behalf for                                                                            b. "Bodily injury" or "property damage" included
    which the state or governmental agency or                                                                                       within the "products-completed operations
    subdivision or political subdivision has issued a                                                                               hazard".
    permit or authorization.




CG 20 12 05 09                       © Insurance Services Office, Inc., 2008                                                                                                                  Page 1 of 1


                                                                                                                                                                                Bates No. 000123
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 241 of 397



POLICY NUMBER: HDO G24556876 001                                                                                                       Endorsement Number: 42

                                                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                                                          CG 20 12 07 98

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        ADDITIONAL INSURED – STATE OR POLITICAL SUBDIVISIONS – PERMITS




                      ADDITIONAL INSURED –
            STATE OR POLITICAL SUBDIVISIONS – PERMITS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE

State Or Political Subdivision: The City of New York and the Department of Transporation Its Offices, Employees
Representatives are included As Additional Insured(s)




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

Section II – Who Is An Insured is amended to include                                                    2. This insurance does not apply to:
as an insured any state or political subdivision shown in                                                  a. "Bodily injury," "property damage" or "personal and
the Schedule, subject to the following provisions:                                                            advertising injury" arising out of operations
1. This insurance applies only with respect to operations                                                     performed for the state or municipality; or
   performed by you or on your behalf for which the                                                        b. "Bodily injury" or "property damage" included within
   state or political subdivision has issued a permit.                                                        the "products-completed operations hazard".




CG 20 12 07 98                   Copyright, Insurance Services Office, Inc., 1997                                                                     Page 1 of 1




                                                                                                                                   Bates No. 000124
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 242 of 397

POLICY NUMBER: HDO G24556876 001                                                                                      Endorsement Number: 43

                                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                                         CG 20 15 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                           ADDITIONAL INSURED – VENDORS




                       ADDITIONAL INSURED – VENDORS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                    SCHEDULE

      Name Of Additional Insured Person(s) Or
               Organization(s) (Vendor)                                                                     Your Products
Any Vendor whom you have agreed to include as an                             All of your products
additional insured under a written contract, provided
such contract was executed prior to the date of loss.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to                                           B. With respect to the insurance afforded to these
   include as an additional insured any person(s) or                                         vendors, the following additional exclusions apply:
   organization(s) (referred to throughout this                                              1. The insurance afforded the vendor does not
   endorsement as vendor) shown in the Schedule,                                                apply to:
   but only with respect to "bodily injury" or "property
   damage" arising out of "your products" shown in                                              a. "Bodily injury" or "property damage" for
   the Schedule which are distributed or sold in the                                               which the vendor is obligated to pay
   regular course of the vendor's business.                                                        damages by reason of the assumption of
                                                                                                   liability in a contract or agreement. This
   However:                                                                                        exclusion does not apply to liability for
   1. The insurance afforded to such vendor only                                                   damages that the vendor would have in the
       applies to the extent permitted by law; and                                                 absence of the contract or agreement;
   2. If coverage provided to the vendor is required                                            b. Any express warranty unauthorized by you;
       by a contract or agreement, the insurance                                                c. Any physical or chemical change in the
       afforded to such vendor will not be broader                                                 product made intentionally by the vendor;
       than that which you are required by the
       contract or agreement to provide for such                                                d. Repackaging, except when unpacked solely
       vendor.                                                                                     for      the     purpose      of    inspection,
                                                                                                   demonstration, testing, or the substitution of
                                                                                                   parts      under    instructions   from     the
                                                                                                   manufacturer, and then repackaged in the
                                                                                                   original container;
CG 20 15 04 13                         © Insurance Services Office, Inc., 2012                                                       Page 1 of 2


                                                                                                                   Bates No. 000125
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 243 of 397

      e. Any failure to make such inspections,                      (2) Such inspections, adjustments, tests or
         adjustments, tests or servicing as the                         servicing as the vendor has agreed to
         vendor has agreed to make or normally                          make or normally undertakes to make in
         undertakes to make in the usual course of                      the usual course of business, in
         business, in connection with the distribution                  connection with the distribution or sale
         or sale of the products;                                       of the products.
      f. Demonstration, installation, servicing or           2. This insurance does not apply to any insured
         repair operations, except such operations               person or organization, from whom you have
         performed at the vendor's premises in                   acquired such products, or any ingredient, part
         connection with the sale of the product;                or container, entering into, accompanying or
      g. Products which, after distribution or sale by           containing such products.
         you, have been labeled or relabeled or           C. With respect to the insurance afforded to these
         used as a container, part or ingredient of          vendors, the following is added to Section III –
         any other thing or substance by or for the          Limits Of Insurance:
         vendor; or                                          If coverage provided to the vendor is required by a
      h. "Bodily injury" or "property damage" arising        contract or agreement, the most we will pay on
         out of the sole negligence of the vendor for        behalf of the vendor is the amount of insurance:
         its own acts or omissions or those of its           1. Required by the contract or agreement; or
         employees or anyone else acting on its
         behalf. However, this exclusion does not            2. Available under the applicable Limits of
         apply to:                                               Insurance shown in the Declarations;
        (1) The exceptions contained in Sub-                 whichever is less.
             paragraphs d. or f.; or                         This endorsement shall not increase the
                                                             applicable Limits of Insurance shown in the
                                                             Declarations.




Page 2 of 2                         © Insurance Services Office, Inc., 2012                     CG 20 15 04 13


                                                                                  Bates No. 000126
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 244 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 44

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s): Any person or organization whom you have
agreed to include as an additional insured under a written contract, provided such contract was executed prior to
the date of loss.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000127
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 245 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 45

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
DPR Construction, A General Partnership, its joint venture and joint venture partner, where .
applicable, its/their officers, owners, employees, agents, parents, partners, subsidiaries and
affiliates; the Owner and any person or organization that Owner requires by written contract

DPR Construction, a General Partnership, Cymer LLC, and Ferguson, Pape, Baldwin Architects,




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000128
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 246 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 46

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
Re: 460.486 Aventine 8910 University Center Lane, San Diego, CA 92122
RP Aventine Office Owner. LLC
RP Aventine Retail Owner, LLC
Montgomery Advisors
RiverRock Real Estate Group, Inc.
Attn: M. Cochran
8910 University Center Lane, Ste. 415
San Diego CA 92122 USA




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000129
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 247 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 47

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
Cassidy Turley Commercial Real Estate Service, Inc. db. DTZ




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000130
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 248 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 48

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
The Realty Associates Fund X, LP and Davis Partners LLC Location:
3051, 3081-3087 & 3099 N. 1st Street, 30 West Montague Expy,
3047 Orchard Pkwy, 3052 & 3070 Orchard Drive, San Jose, CA 95134




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000131
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 249 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 49

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):

Westfield Property Services, Inc.
1800 Larimer, LLC
1800 Larimer Street, Suite 1800, Denver, Co 80202
RE: 400400000, 180 Larimer, Denver, CO




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000132
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 250 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 50

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ADDITIONAL INSURED – DESIGNATED PERSON OR ORGANIZATION




                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
The City of San Bernardino and their officers, employees and agents are additionally insureds thereunder with
respect to operations for which the City has issued a permit or authorization.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                        B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                      additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                                                        Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property                                               If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                                                           required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                                                           will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                                                     amount of insurance:
   on your behalf:
                                                                                                          1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                                                                 2. Available under the applicable Limits of
                                                                                                              Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                                                     whichever is less.
   However:                                                                                               This endorsement shall not increase the
                                                                                                          applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                                                           Declarations.
       insured only applies to the extent permitted by
       law; and
   2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.

CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                                                                 Page 1 of 1


                                                                                                                               Bates No. 000133
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 251 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                Endorsement Number: 51

                                                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                                                   CG 20 28 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          ADDITIONAL INSURED – LESSOR OF LEASED EQUIPMENT




                      ADDITIONAL INSURED – LESSOR OF
                             LEASED EQUIPMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s): Any person or organization whom you have
agreed to include as an additional insured under a written contract, provided such contract was executed prior to
the date of loss.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to                                                      B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or                                                    additional insureds, this insurance does not apply
   organization(s) shown in the Schedule, but only                                                      to any "occurrence" which takes place after the
   with respect to liability for "bodily injury", "property                                             equipment lease expires.
   damage" or "personal and advertising injury"                                                      C. With respect to the insurance afforded to these
   caused, in whole or in part, by your maintenance,                                                    additional insureds, the following is added to
   operation or use of equipment leased to you by                                                       Section III – Limits Of Insurance:
   such person(s) or organization(s).
                                                                                                        If coverage provided to the additional insured is
   However:                                                                                             required by a contract or agreement, the most we
   1. The insurance afforded to such additional                                                         will pay on behalf of the additional insured is the
       insured only applies to the extent permitted by                                                  amount of insurance:
       law; and                                                                                         1. Required by the contract or agreement; or
   2. If coverage provided to the additional insured is                                                 2. Available under the applicable Limits of
       required by a contract or agreement, the                                                             Insurance shown in the Declarations;
       insurance afforded to such additional insured
       will not be broader than that which you are                                                      whichever is less.
       required by the contract or agreement to                                                         This endorsement shall not increase the
       provide for such additional insured.                                                             applicable Limits of Insurance shown in the
                                                                                                        Declarations.

CG 20 28 04 13                           © Insurance Services Office, Inc., 2012                                                               Page 1 of 1


                                                                                                                             Bates No. 000134
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 252 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 52

                                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                                               CG 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS – COMPLETED OPERATIONS




        ADDITIONAL INSURED – OWNERS, LESSEES OR
         CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                      SCHEDULE

       Name Of Additional Insured Person(s)
                  Or Organization(s)                                                       Location And Description Of Completed Operations
Any person or organization whom you have agreed to                                        All locations where you perform work for such additional
include as an additional insured under a written                                          insured pursuant to any such written contract.
contract, provided such contract was executed prior to
the date of loss.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                         will not be broader than that which you are
   include as an additional insured the person(s) or                                                    required by the contract or agreement to provide
   organization(s) shown in the Schedule, but only                                                      for such additional insured.
   with respect to liability for "bodily injury" or                                              B. With respect to the insurance afforded to these
   "property damage" caused, in whole or in part, by                                                additional insureds, the following is added to
   "your work" at the location designated and                                                       Section III – Limits Of Insurance:
   described in the Schedule of this endorsement                                                    If coverage provided to the additional insured is
   performed for that additional insured and                                                        required by a contract or agreement, the most we
   included in the "products-completed operations                                                   will pay on behalf of the additional insured is the
   hazard".                                                                                         amount of insurance:
   However:                                                                                         1. Required by the contract or agreement; or
   1. The insurance afforded to such additional                                                     2. Available under the applicable Limits of
       insured only applies to the extent permitted                                                     Insurance shown in the Declarations;
       by law; and
                                                                                                    whichever is less.
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the                                                  This endorsement shall not increase the applicable
       insurance afforded to such additional insured                                                Limits of Insurance shown in the Declarations.




CG 20 37 04 13                      © Insurance Services Office, Inc., 2012                                                                          Page 1 of 1


                                                                                                                                      Bates No. 000135
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 253 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 53

                                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                                               CG 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS – COMPLETED OPERATIONS




        ADDITIONAL INSURED – OWNERS, LESSEES OR
         CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                      SCHEDULE

       Name Of Additional Insured Person(s)
                 Or Organization(s)                                                       Location And Description Of Completed Operations
RP Aventine Office Owner, LLC                                                             Re; 460.486 Aventine 8910 University
RP Aventine Owner, LLC                                                                    Center Lane, San Diego, CA 92122
Montgomery Advisors
Attn: M. Cochran
8910 University Center Lane, Ste. 415
San Diego, CA 92122 USA




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                         will not be broader than that which you are
   include as an additional insured the person(s) or                                                    required by the contract or agreement to provide
   organization(s) shown in the Schedule, but only                                                      for such additional insured.
   with respect to liability for "bodily injury" or                                              B. With respect to the insurance afforded to these
   "property damage" caused, in whole or in part, by                                                additional insureds, the following is added to
   "your work" at the location designated and                                                       Section III – Limits Of Insurance:
   described in the Schedule of this endorsement                                                    If coverage provided to the additional insured is
   performed for that additional insured and                                                        required by a contract or agreement, the most we
   included in the "products-completed operations                                                   will pay on behalf of the additional insured is the
   hazard".                                                                                         amount of insurance:
   However:                                                                                         1. Required by the contract or agreement; or
   1. The insurance afforded to such additional                                                     2. Available under the applicable Limits of
       insured only applies to the extent permitted                                                     Insurance shown in the Declarations;
       by law; and
                                                                                                    whichever is less.
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the                                                  This endorsement shall not increase the applicable
       insurance afforded to such additional insured                                                Limits of Insurance shown in the Declarations.




CG 20 37 04 13                      © Insurance Services Office, Inc., 2012                                                                          Page 1 of 1


                                                                                                                                      Bates No. 000136
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 254 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                           Endorsement Number: 54

                                                                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                                                 CG 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS – COMPLETED OPERATIONS




        ADDITIONAL INSURED – OWNERS, LESSEES OR
         CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                      SCHEDULE

         Name Of Additional Insured Person(s)
                    Or Organization(s)                                                      Location And Description Of Completed Operations
DPR Construction, A General Partnership, its                                                Cymer CSD-4 Employee Cafeteria Addition
joint venture and joint venture partner, where                                              17075 Thornmint Ct.
applicable, its/their officers, owners, employees,                                          San Diego CA 92127
agents, parents, partners, subsidiaries and
affiliates; the Owner and any person or
organization that Owner requires by written
contract
DPR Construction, a General Partnership, Cymer
LLC, and Ferguson, Pape, Baldwin Architects.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                           will not be broader than that which you are
   include as an additional insured the person(s) or                                                      required by the contract or agreement to provide
   organization(s) shown in the Schedule, but only                                                        for such additional insured.
   with respect to liability for "bodily injury" or                                                B. With respect to the insurance afforded to these
   "property damage" caused, in whole or in part, by                                                  additional insureds, the following is added to
   "your work" at the location designated and                                                         Section III – Limits Of Insurance:
   described in the Schedule of this endorsement                                                      If coverage provided to the additional insured is
   performed for that additional insured and                                                          required by a contract or agreement, the most we
   included in the "products-completed operations                                                     will pay on behalf of the additional insured is the
   hazard".                                                                                           amount of insurance:
   However:                                                                                           1. Required by the contract or agreement; or
   1. The insurance afforded to such additional                                                       2. Available under the applicable Limits of
       insured only applies to the extent permitted                                                       Insurance shown in the Declarations;
       by law; and
                                                                                                      whichever is less.
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the                                                    This endorsement shall not increase the applicable
       insurance afforded to such additional insured                                                  Limits of Insurance shown in the Declarations.


CG 20 37 04 13                       © Insurance Services Office, Inc., 2012                                                                           Page 1 of 1


                                                                                                                                        Bates No. 000137
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 255 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 55

                                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                                               CG 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS – COMPLETED OPERATIONS




        ADDITIONAL INSURED – OWNERS, LESSEES OR
         CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                      SCHEDULE

       Name Of Additional Insured Person(s)
                 Or Organization(s)                                                       Location And Description Of Completed Operations
The City of New York                                                                      The City of New York and Department of
                                                                                          Transportation




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                         will not be broader than that which you are
   include as an additional insured the person(s) or                                                    required by the contract or agreement to provide
   organization(s) shown in the Schedule, but only                                                      for such additional insured.
   with respect to liability for "bodily injury" or                                              B. With respect to the insurance afforded to these
   "property damage" caused, in whole or in part, by                                                additional insureds, the following is added to
   "your work" at the location designated and                                                       Section III – Limits Of Insurance:
   described in the Schedule of this endorsement                                                    If coverage provided to the additional insured is
   performed for that additional insured and                                                        required by a contract or agreement, the most we
   included in the "products-completed operations                                                   will pay on behalf of the additional insured is the
   hazard".                                                                                         amount of insurance:
   However:                                                                                         1. Required by the contract or agreement; or
   1. The insurance afforded to such additional                                                     2. Available under the applicable Limits of
       insured only applies to the extent permitted                                                     Insurance shown in the Declarations;
       by law; and
                                                                                                    whichever is less.
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the                                                  This endorsement shall not increase the applicable
       insurance afforded to such additional insured                                                Limits of Insurance shown in the Declarations.




CG 20 37 04 13                      © Insurance Services Office, Inc., 2012                                                                          Page 1 of 1


                                                                                                                                      Bates No. 000138
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 256 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 56

                                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                                               CG 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS – COMPLETED OPERATIONS




        ADDITIONAL INSURED – OWNERS, LESSEES OR
         CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                      SCHEDULE

       Name Of Additional Insured Person(s)
                 Or Organization(s)                                                       Location And Description Of Completed Operations
Westfield Property Services, Inc.                                                         400400000, 1800 Larimer, Denver, CO
1800 Larimer, LLC
1800 Larimer Street, Suite 1800, Denver, CO 80202




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                         will not be broader than that which you are
   include as an additional insured the person(s) or                                                    required by the contract or agreement to provide
   organization(s) shown in the Schedule, but only                                                      for such additional insured.
   with respect to liability for "bodily injury" or                                              B. With respect to the insurance afforded to these
   "property damage" caused, in whole or in part, by                                                additional insureds, the following is added to
   "your work" at the location designated and                                                       Section III – Limits Of Insurance:
   described in the Schedule of this endorsement                                                    If coverage provided to the additional insured is
   performed for that additional insured and                                                        required by a contract or agreement, the most we
   included in the "products-completed operations                                                   will pay on behalf of the additional insured is the
   hazard".                                                                                         amount of insurance:
   However:                                                                                         1. Required by the contract or agreement; or
   1. The insurance afforded to such additional                                                     2. Available under the applicable Limits of
       insured only applies to the extent permitted                                                     Insurance shown in the Declarations;
       by law; and
                                                                                                    whichever is less.
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the                                                  This endorsement shall not increase the applicable
       insurance afforded to such additional insured                                                Limits of Insurance shown in the Declarations.




CG 20 37 04 13                      © Insurance Services Office, Inc., 2012                                                                          Page 1 of 1


                                                                                                                                      Bates No. 000139
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 257 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 57

                                                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                                                               CG 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS – COMPLETED OPERATIONS




        ADDITIONAL INSURED – OWNERS, LESSEES OR
         CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                      SCHEDULE

       Name Of Additional Insured Person(s)
                  Or Organization(s)                     Location And Description Of Completed Operations
The City of San Bernardino and their officers,           RE: City of San Bernardino
Employees and agents are additionally insureds               300 N. D. Street, San Bernardino, CA 92418
thereunder with respect to operations for which the City
has issued a permit or authorization




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to                                                         will not be broader than that which you are
   include as an additional insured the person(s) or                                                    required by the contract or agreement to provide
   organization(s) shown in the Schedule, but only                                                      for such additional insured.
   with respect to liability for "bodily injury" or                                              B. With respect to the insurance afforded to these
   "property damage" caused, in whole or in part, by                                                additional insureds, the following is added to
   "your work" at the location designated and                                                       Section III – Limits Of Insurance:
   described in the Schedule of this endorsement                                                    If coverage provided to the additional insured is
   performed for that additional insured and                                                        required by a contract or agreement, the most we
   included in the "products-completed operations                                                   will pay on behalf of the additional insured is the
   hazard".                                                                                         amount of insurance:
   However:                                                                                         1. Required by the contract or agreement; or
   1. The insurance afforded to such additional                                                     2. Available under the applicable Limits of
       insured only applies to the extent permitted                                                     Insurance shown in the Declarations;
       by law; and
                                                                                                    whichever is less.
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the                                                  This endorsement shall not increase the applicable
       insurance afforded to such additional insured                                                Limits of Insurance shown in the Declarations.




CG 20 37 04 13                      © Insurance Services Office, Inc., 2012                                                                          Page 1 of 1


                                                                                                                                      Bates No. 000140
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 258 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                              Endorsement Number: 58

                                                                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                                                                    CG 20 37 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        ADDITINOAL INSURED – OWNERS, LESSORS OR CONTRACTORS – COMPLETED OPERATIONS




          ADDITIONAL INSURED – OWNERS, LESSEES OR
           CONTRACTORS – COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

      Name Of Additional Insured Person(s)
                Or Organization(s):                                                              Location And Description Of Completed Operations
The Realty Associates Fund X, LP and Davis Partners                                              3051, 3081-3087 & 3099 N. 1st Street, 30 West
LLC                                                                                              Montague Expy, 3047 Orchard Pkwy. 3052 & 3070
                                                                                                 Orchard Drive, San Jose, CA 95134




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II – Who Is An Insured is amended to
include as an additional insured the person(s) or
organization(s) shown in the Schedule, but only with
respect to liability for "bodily injury" or "property dam-
age" caused, in whole or in part, by "your work" at
the location designated and described in the sched-
ule of this endorsement performed for that additional
insured and included in the "products-completed
operations hazard".




CG 20 37 07 04                               © ISO Properties, Inc., 2004                                                                                 Page 1 of 1


                                                                                                                                           Bates No. 000141
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 259 of 397
                                                 EXCLUSION – ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-RELATED LIABILITY – LIMITED BODILY INJURY EXCEPTION NOT INCLUDED




POLICY NUMBER: HDO G24556876 001                                                                                                                                                                               Endorsement Number: 59

                                                                                                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                                                                                                     CG 21 07 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION – ACCESS OR DISCLOSURE OF
     CONFIDENTIAL OR PERSONAL INFORMATION AND
    DATA-RELATED LIABILITY – LIMITED BODILY INJURY
              EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I – Coverage A –                                                                                                 B. The following is added to Paragraph 2.
   Bodily Injury And Property Damage Liability is                                                                                                Exclusions of Section I – Coverage B –
   replaced by the following:                                                                                                                    Personal And Advertising Injury Liability:
   2. Exclusions                                                                                                                                 2. Exclusions
      This insurance does not apply to:                                                                                                             This insurance does not apply to:
      p. Access Or Disclosure Of Confidential Or                                                                                                    Access Or Disclosure Of Confidential Or
          Personal Information And Data-related                                                                                                     Personal Information
          Liability                                                                                                                                 "Personal and advertising injury" arising out of
          Damages arising out of:                                                                                                                   any access to or disclosure of any person's or
         (1) Any access to or disclosure of any                                                                                                     organization's     confidential   or    personal
             person's or organization's confidential or                                                                                             information, including patents, trade secrets,
             personal information, including patents,                                                                                               processing methods, customer lists, financial
             trade secrets, processing methods,                                                                                                     information, credit card information, health
             customer lists, financial information,                                                                                                 information or any other type of nonpublic
             credit     card   information,     health                                                                                              information.
             information or any other type of                                                                                                       This exclusion applies even if damages are
             nonpublic information; or                                                                                                              claimed for notification costs, credit monitoring
         (2) The loss of, loss of use of, damage to,                                                                                                expenses, forensic expenses, public relations
              corruption of, inability to access, or                                                                                                expenses or any other loss, cost or expense
              inability to manipulate electronic data.                                                                                              incurred by you or others arising out of any
                                                                                                                                                    access to or disclosure of any person's or
          This exclusion applies even if damages are                                                                                                organization's     confidential   or    personal
          claimed for notification costs, credit                                                                                                    information.
          monitoring expenses, forensic expenses,
          public relations expenses or any other loss,
          cost or expense incurred by you or others
          arising out of that which is described in
          Paragraph (1) or (2) above.
          As used in this exclusion, electronic data
          means information, facts or programs
          stored as or on, created or used on, or
          transmitted to or from computer software,
          including      systems     and     applications
          software, hard or floppy disks, CD-ROMs,
          tapes, drives, cells, data processing
          devices or any other media which are used
          with electronically controlled equipment.




CG 21 07 05 14                          © Insurance Services Office, Inc., 2013                                                                                                                                            Page 1 of 1


                                                                                                                                                                                                            Bates No. 000142
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 260 of 397

POLICY NUMBER: HDO G24556876 001                                                                                          Endorsement Number: 60

                                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                                             CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        EMPLOYMENT-RELATED PRACTICES EXCLUSION




       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,                                             B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                                                    Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                                            sonal And Advertising Injury Liability:
   This insurance does not apply to:                                                                This insurance does not apply to:
   "Bodily injury" to:                                                                              "Personal and advertising injury" to:
  (1) A person arising out of any:                                                                 (1) A person arising out of any:
     (a) Refusal to employ that person;                                                               (a) Refusal to employ that person;
     (b) Termination of that person's employment;                                                     (b) Termination of that person's employment;
          or                                                                                               or
     (c) Employment-related practices, policies,                                                      (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                                                       acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,                                                      tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                                                        defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                                                         crimination or malicious prosecution di-
          rected at that person; or                                                                        rected at that person; or
  (2) The spouse, child, parent, brother or sister of                                              (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"                                                  that person as a consequence of "personal
      to that person at whom any of the employment                                                     and advertising injury" to that person at whom
      related practices described in Paragraphs (a),                                                   any of the employment-related practices
      (b), or (c) above is directed.                                                                   described in Paragraphs (a), (b), or (c) above
   This exclusion applies:                                                                             is directed.
  (1) Whether the injury-causing event described in                                                 This exclusion applies:
      Paragraphs (a), (b) or (c) above occurs before                                               (1) Whether the injury-causing event described in
      employment, during employment or after em-                                                       Paragraphs (a), (b) or (c) above occurs before
      ployment of that person;                                                                         employment, during employment or after em-
  (2) Whether the insured may be liable as an em-                                                      ployment of that person;
      ployer or in any other capacity; and                                                         (2) Whether the insured may be liable as an em-
  (3) To any obligation to share damages with or                                                       ployer or in any other capacity; and
      repay someone else who must pay damages                                                      (3) To any obligation to share damages with or
      because of the injury.                                                                           repay someone else who must pay damages
                                                                                                       because of the injury.




CG 21 47 12 07                            © ISO Properties, Inc., 2006                                                                    Page 1 of 1


                                                                                                                        Bates No. 000143
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 261 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                                     Endorsement Number: 61

                                                                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                                                                           CG 21 54 01 96

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  EXCLUSION – DESIGNATED OPERATIONS COVERED BY A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM




 EXCLUSION – DESIGNATED OPERATIONS COVERED BY
  A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                  SCHEDULE


Description and Location of Operation(s):
Excludes work conducted at or from any OCIP or CCIP for which the Named Insured is an enrolled participant.




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
The following exclusion is added to paragraph 2.,         This exclusion applies whether or not the consolidated
Exclusions of COVERAGE A – BODILY INJURY AND              (wrap-up) insurance program:
PROPERTY DAMAGE LIABILITY (Section I – Cover-             (1) Provides coverage identical to that provided by this
ages):                                                        Coverage Part;
                                                          (2) Has limits adequate to cover all claims; or
This insurance does not apply to "bodily injury" or
"property damage" arising out of either your ongoing      (3) Remains in effect.
operations or operations included within the "products
completed operations hazard" at the location de-
scribed in the Schedule of this endorsement, as a
consolidated (wrap-up) insurance program has been
provided by the prime contractor/project manager or
owner of the construction project in which you are
involved.




CG 21 54 01 96                  Copyright, Insurance Services Office, Inc., 1994                                                                                  Page 1 of 1


                                                                                                                                                   Bates No. 000144
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 262 of 397

POLICY NUMBER: HDO G24556876 001                                                                                      Endorsement Number: 62

                                                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                                        CG 21 67 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                            FUNGI OR BACTERIA EXCLUSION




                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.                                       B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                                             Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                                     sonal And Advertising Injury Liability:
   2. Exclusions                                                                             2. Exclusions
       This insurance does not apply to:                                                        This insurance does not apply to:
      Fungi Or Bacteria                                                                         Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which                                             a. "Personal and advertising injury" which
          would not have occurred, in whole or in part,                                             would not have taken place, in whole or in
          but for the actual, alleged or threatened in-                                             part, but for the actual, alleged or threat-
          halation of, ingestion of, contact with, expo-                                            ened inhalation of, ingestion of, contact with,
          sure to, existence of, or presence of, any                                                exposure to, existence of, or presence of
          "fungi" or bacteria on or within a building or                                            any "fungi" or bacteria on or within a
          structure, including its contents, regardless                                             building or structure, including its contents,
          of whether any other cause, event, material                                               regardless of whether any other cause,
          or product contributed concurrently or in any                                             event, material or product contributed con-
          sequence to such injury or damage.                                                        currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the                                          b. Any loss, cost or expense arising out of the
          abating, testing for, monitoring, cleaning up,                                            abating, testing for, monitoring, cleaning up,
          removing, containing, treating, detoxifying,                                              removing, containing, treating, detoxifying,
          neutralizing, remediating or disposing of, or                                             neutralizing, remediating or disposing of, or
          in any way responding to, or assessing the                                                in any way responding to, or assessing the
          effects of, "fungi" or bacteria, by any insured                                           effects of, "fungi" or bacteria, by any insured
          or by any other person or entity.                                                         or by any other person or entity.
      This exclusion does not apply to any "fungi" or                                     C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a                                      Section:
      good or product intended for bodily consump-                                           "Fungi" means any type or form of fungus, includ-
      tion.                                                                                  ing mold or mildew and any mycotoxins, spores,
                                                                                             scents or byproducts produced or released by
                                                                                             fungi.




CG 21 67 12 04                             © ISO Properties, Inc., 2003                                                              Page 1 of 1


                                                                                                                    Bates No. 000145
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 263 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                 Endorsement Number: 63

                                                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                                                    CG 21 70 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM




CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. If aggregate insured losses attributable to terrorist                                                "Certified act of terrorism" means an act that is
   acts certified under the federal Terrorism Risk                                                      certified by the Secretary of the Treasury, in
   Insurance Act exceed $100 billion in a calendar                                                      accordance with the provisions of the federal
   year and we have met our insurer deductible                                                          Terrorism Risk Insurance Act, to be an act of
   under the Terrorism Risk Insurance Act, we shall                                                     terrorism pursuant to such Act. The criteria
   not be liable for the payment of any portion of the                                                  contained in the Terrorism Risk Insurance Act for a
   amount of such losses that exceeds $100 billion,                                                     "certified act of terrorism" include the following:
   and in such case insured losses up to that amount                                                    1. The act resulted in insured losses in excess of
   are subject to pro rata allocation in accordance                                                        $5 million in the aggregate, attributable to all
   with procedures established by the Secretary of                                                         types of insurance subject to the Terrorism Risk
   the Treasury.                                                                                           Insurance Act; and
                                                                                                        2. The act is a violent act or an act that is
                                                                                                           dangerous to human life, property or
                                                                                                           infrastructure and is committed by an individual
                                                                                                           or individuals as part of an effort to coerce the
                                                                                                           civilian population of the United States or to
                                                                                                           influence the policy or affect the conduct of the
                                                                                                           United States Government by coercion.
                                                                                            B. The terms and limitations of any terrorism
                                                                                               exclusion, or the inapplicability or omission of a
                                                                                               terrorism exclusion, do not serve to create
                                                                                               coverage for injury or damage that is otherwise
                                                                                               excluded under this Coverage Part.




CG 21 70 01 15                        © Insurance Services Office, Inc., 2015                                                                   Page 1 of 1


                                                                                                                              Bates No. 000146
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 264 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                 Endorsement Number: 64

                                                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                                                   CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          SILICA OR SILICA-RELATED DUST EXCLUSION




           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,                                                B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                                                       Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                                               sonal And Advertising Injury Liability:
   2. Exclusions                                                                                       2. Exclusions
       This insurance does not apply to:                                                                  This insurance does not apply to:
       Silica Or Silica-Related Dust                                                                       Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part,                                                    a. "Personal and advertising injury" arising, in
           out of the actual, alleged, threatened or sus-                                                      whole or in part, out of the actual, alleged,
           pected inhalation of, or ingestion of, "silica"                                                     threatened or suspected inhalation of, in-
           or "silica-related dust".                                                                           gestion of, contact with, exposure to, exis-
       b. "Property damage" arising, in whole or in                                                            tence of, or presence of, "silica" or "silica-
           part, out of the actual, alleged, threatened or                                                     related dust".
           suspected contact with, exposure to, ex-                                                       b. Any loss, cost or expense arising, in whole
           istence of, or presence of, "silica" or "silica-                                                    or in part, out of the abating, testing for,
           related dust".                                                                                      monitoring, cleaning up, removing, contain-
       c. Any loss, cost or expense arising, in whole                                                          ing, treating, detoxifying, neutralizing, reme-
           or in part, out of the abating, testing for,                                                        diating or disposing of, or in any way re-
           monitoring, cleaning up, removing, contain-                                                         sponding to or assessing the effects of,
           ing, treating, detoxifying, neutralizing, reme-                                                     "silica" or "silica-related dust", by any in-
           diating or disposing of, or in any way re-                                                          sured or by any other person or entity.
           sponding to or assessing the effects of,                                                 C. The following definitions are added to the Defini-
           "silica" or "silica-related dust", by any in-                                               tions Section:
           sured or by any other person or entity.                                                     1. "Silica" means silicon dioxide (occurring in
                                                                                                          crystalline, amorphous and impure forms), sil-
                                                                                                          ica particles, silica dust or silica compounds.
                                                                                                       2. "Silica-related dust" means a mixture or combi-
                                                                                                          nation of silica and other dust or particles.




CG 21 96 03 05                               © ISO Properties, Inc., 2004                                                                       Page 1 of 1


                                                                                                                              Bates No. 000147
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 265 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                               Endorsement Number: 65

                                                                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                                                 CG 22 74 10 01

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                    LIMITED CONTRACTUAL LIABILITY COVERAGE FOR PERSONAL AND ADVERTISING INJURY




     LIMITED CONTRACTUAL LIABILITY COVERAGE FOR
           PERSONAL AND ADVERTISING INJURY
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE

Designated Contract Or Agreement:
Any written contract, executed prior to the date of loss, under which you have agreed to assume the tort liability
of another arising out of the offenses of false arrest, detention or imprisonment.




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


A. With respect to the contract or agreement desig-                                                                              (2) Liability for "personal and advertising
   nated in the Schedule above, Subparagraph e. of                                                                                   injury" if:
   Paragraph 2. Exclusions of Section I – Coverage                                                                                  (a) The liability pertains to your busi-
   B – Personal And Advertising Injury Liability is                                                                                      ness and is assumed in the des-
   replaced by the following:                                                                                                            ignated contract or agreement
   2. Exclusions                                                                                                                         shown in the Schedule in which
      This insurance does not apply to:                                                                                                  you assume the tort liability of an-
                                                                                                                                         other. Tort liability means a liabil-
       e. Contractual Liability                                                                                                          ity that would be imposed by law
          "Personal and advertising injury" for which                                                                                    in the absence of any contract or
          the insured has assumed liability in a con-                                                                                    agreement;
          tract or agreement.                                                                                                       (b) The "personal and advertising
          This exclusion does not apply to:                                                                                              injury" occurs subsequent to the
                                                                                                                                         execution of the designated con-
             (1) Liability for damages that the insured
                  would have in the absence of the                                                                                       tract or agreement shown in the
                                                                                                                                         Schedule; and
                  contract or agreement; or
                                                                                                                                    (c) The "personal and advertising
                                                                                                                                         injury" arises out of the offenses
                                                                                                                                         of false arrest, detention or im-
                                                                                                                                         prisonment.




CG 22 74 10 01                             © ISO Properties, Inc., 2001                                                                                          Page 1 of 2


                                                                                                                                             Bates No. 000148
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 266 of 397

               Solely for the purposes of liability so as-       5. The indemnitee and the insured ask us to con-
               sumed in such designated contract or                  duct and control the defense of that indemnitee
               agreement, reasonable attorney fees                   against such "suit" and agree that we can as-
               and necessary litigation expenses in-                 sign the same counsel to defend the insured
               curred by or for a party other than an in-            and the indemnitee; and
               sured are deemed to be damages be-                6. The indemnitee:
               cause of "personal injury" described in
               Paragraph A.2.e.(2)(c) above, provided:               a. Agrees in writing to:
                   (i) Liability to such party for, or for              (1) Cooperate with us in the investigation,
                       the cost of, that party's defense                    settlement or defense of the "suit";
                       has also been assumed in the                     (2) Immediately send us copies of any de-
                       same designated contract or                          mands, notices, summonses or legal
                       agreement; and                                       papers received in connection with the
                  (ii) Such attorney fees and litigation                    "suit";
                       expenses are for defense of that                 (3) Notify any other insurer whose coverage
                       party against a civil or alternative                 is available to the indemnitee; and
                       dispute resolution proceeding in                 (4) Cooperate with us with respect to coor-
                       which damages to which this in-                      dinating other applicable insurance
                       surance applies are alleged.                         available to the indemnitee; and
B. With respect to the contract or agreement desig-                  b. Provides us with written authorization to:
   nated in the Schedule above, the following is
   added to Section I – Supplementary Payments –                        (1) Obtain records and other information
   Coverages A And B:                                                       related to the "suit"; and
   If we defend an insured against a "suit" and an in-                  (2) Conduct and control the defense of the
   demnitee of the insured is also named as a party                         indemnitee in such "suit".
   to the "suit", we will defend that indemnitee if all of       So long as the above conditions are met, attorneys
   the following conditions are met:                             fees incurred by us in the defense of that indem-
   1. The "suit" against the indemnitee seeks dam-               nitee, necessary litigation expenses incurred by us
       ages for which the insured has assumed tort li-           and necessary litigation expenses incurred by the
       ability of the indemnitee in a designated con-            indemnitee at our request will be paid as Supple-
       tract or agreement shown in the Schedule, if              mentary Payments. Notwithstanding the provisions
       such liability pertains to your business. Tort li-        of Paragraph A.2.e.(2) of this endorsement, such
       ability means a liability that would be imposed           payments will not be deemed to be damages for
       by law in the absence of any contract or                  "personal and advertising injury" as described in
       agreement;                                                Paragraph A.2.e.(2)(c) above and will not reduce
                                                                 the limits of insurance.
   2. This insurance applies to such liability assumed
       by the insured;                                           Our obligation to defend an insured's indemnitee
                                                                 and to pay for attorneys fees and necessary litiga-
   3. The obligation to defend, or the cost of the               tion expenses as Supplementary Payments ends
       defense of, that indemnitee, has also been as-            when:
       sumed by the insured in the same designated
       contract or agreement;                                    1. We have used up the applicable limit of insur-
                                                                     ance in the payment of judgments or settle-
   4. The allegations in the "suit" and the information              ments; or
       we know about the offense are such that no
       conflict appears to exist between the interests           2. The conditions set forth above, or the terms of
       of the insured and the interests of the indem-                the agreement described in Paragraph 6.
       nitee;                                                        above, are no longer met.




Page 2 of 2                                   © ISO Properties, Inc., 2001                          CG 22 74 10 01


                                                                                      Bates No. 000149
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 267 of 397

POLICY NUMBER: HDO G24556876 001                                                                  Endorsement Number: 66

                                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                        CG 22 92 12 07

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         SNOW PLOW OPERATIONS COVERAGE




                     SNOW PLOW OPERATIONS COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Within the "products-completed operations hazard",
Exclusion g. under Section I – Coverage A – Bodily In-
jury And Property Damage Liability does not apply to any
"auto" used for snow plow operations.




CG 22 92 12 07                               © ISO Properties, Inc., 2006                                     Page 1 of 1


                                                                                            Bates No. 000150
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 268 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 67

                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 24 04 05 09
                                                     WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                                               AGAINST OTHERS TO US




      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization: Any person or organization against whom you have agreed to waive your
right of recovery in a written contract, provided such contract was executed prior to the date of loss.



Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.




CG 24 04 05 09                      © Insurance Services Office, Inc., 2008                                          Page 1 of 1


                                                                                                       Bates No. 000151
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 269 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 68

                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 24 04 05 09
                                                     WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                                               AGAINST OTHERS TO US




      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization: Cassidy Turley Commercial Real Estate Service, Inc. db. DTZ




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.




CG 24 04 05 09                      © Insurance Services Office, Inc., 2008                                          Page 1 of 1


                                                                                                       Bates No. 000152
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 270 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 69

                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 24 04 05 09
                                                     WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                                               AGAINST OTHERS TO US




      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
The Realty Associates Fund X, LP and Davis Partners LLC Location:
3051, 3081-3087 & 3099 N. 1st Street, 30th West Montague Expy, 3047 Orchard Pkwy, 3052 & 3070
Orchard Drive, San Jose, CA 95134
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.




CG 24 04 05 09                      © Insurance Services Office, Inc., 2008                                          Page 1 of 1


                                                                                                       Bates No. 000153
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 271 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 70

                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 24 04 05 09
                                                     WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                                               AGAINST OTHERS TO US




      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
1800 Larimer, LLC and Westfield Property Services, Inc.
1800 Larimer Street, Suite 1800, Denver, CO 80202
RE: 400400000 – 1800 Larimer, Denver CO


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.




CG 24 04 05 09                      © Insurance Services Office, Inc., 2008                                          Page 1 of 1


                                                                                                       Bates No. 000154
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 272 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 71

                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 24 04 05 09
                                                     WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                                                               AGAINST OTHERS TO US




      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
Re: 460.486 Aventine 8910 University Center Lane
San Diego, CA 92122
RP Aventine Office Owner, LLC
RP Aventine Retail Owner, LLC
Montgomery Advisors
RiverRock Real Estate Group, Inc.
Attn: M. Cochran
8910 University Center Lane, Ste. 415
San Diego CA 92122 USA


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.




CG 24 04 05 09                      © Insurance Services Office, Inc., 2008                                          Page 1 of 1


                                                                                                       Bates No. 000155
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 273 of 397

POLICY NUMBER: HDO G24556876 001                                                                                     Endorsement Number: 72

                                                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                                                       CG 24 17 10 01

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         CONTRACTUAL LIABILITY – RAILROADS




                 CONTRACTUAL LIABILITY – RAILROADS
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE

Scheduled Railroad:                                                                          Designated Job Site:
Any railroad (RR) which you have agreed to                                                   All job sites where you are operating under an
Indemnify pursuant to written contract entered                                               easement granted by a scheduled RR, and where
Into with such RR that was signed prior to loss, in                                          you have agreed to indemnify such RR for your
connection with an easement granted by such RR                                               operations pursuant to such easement under a
to you.                                                                                      written contract entered into with such RR prior to
                                                                                             loss.
 (If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

With respect to operations performed for, or                                                     Paragraph f. does not include that part of any
affecting, a Scheduled Railroad at a Designated Job                                              contract or agreement:
Site, the definition of "insured contract" in the                                               (1) That indemnifies an architect, engineer or
Definitions section is replaced by the following:                                                   surveyor for injury or damage arising out
9. "Insured Contract" means:                                                                        of:
    a. A contract for a lease of premises. However,                                                (a) Preparing, approving or failing to pre-
        that portion of the contract for a lease of                                                     pare or approve maps, shop drawings,
        premises that indemnifies any person or                                                         opinions, reports, surveys, field orders,
        organization for damage by fire to premises                                                     change orders or drawings and specifi-
        while rented to you or temporarily occupied by                                                  cations; or
        you with permission of the owner is not an                                                 (b) Giving directions or instructions, or fail-
        "insured contract";                                                                             ing to give them, if that is the primary
    b. A sidetrack agreement;                                                                           cause of the injury or damage;
    c. Any easement or license agreement;                                                       (2) Under which the insured, if an architect,
    d. An obligation, as required by ordinance, to                                                  engineer or surveyor, assumes liability for
        indemnify a municipality, except in connection                                              an injury or damage arising out of the in-
        with work for a municipality;                                                               sured's rendering or failure to render pro-
                                                                                                    fessional services, including those listed in
    e. An elevator maintenance agreement;                                                           Paragraph (1) above and supervisory, in-
    f. That part of any other contract or agreement                                                 spection, architectural or engineering
        pertaining to your business (including an in-                                               activities.
        demnification of a municipality in connection
        with work performed for a municipality) under
        which you assume the tort liability of another
        party to pay for "bodily injury" or "property
        damage" to a third person or organization.
        Tort liability means a liability that would be
        imposed by law in the absence of any
        contract or agreement.



CG 24 17 10 01                             © ISO Properties, Inc., 2000                                                              Page 1 of 1


                                                                                                                  Bates No. 000156
         Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 274 of 397




POLICY NUMBER: HDO G24556876 001                                                                                                       Endorsement Number: 73

                                                                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                                                                               CG 25 03 05 09

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                    DESIGNATED CONSTRUCTION PROJECT(S) GENERAL AGGREGATE LIMIT




               DESIGNATED CONSTRUCTION PROJECT(S)
                    GENERAL AGGREGATE LIMIT

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE


Designated Construction Project(s): Each project for which the insured has agreed, pursuant to a written contract
signed prior to the date of loss, to provide a separate Designated Construction Project General Aggregate Limit
under this policy.

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. For all sums which the insured becomes legally obli-                                                          3. Any payments made under Coverage A for
   gated to pay as damages caused by “occurrences”                                                                  dam-ages or under Coverage C for medical
   under Section I – Coverage A, and for all medical e-                                                             expenses shall reduce the Designated
   xpenses caused by accidents under Section I – Co-                                                                Construction Project General Aggregate
   verage C, which can be attributed only to ongoing                                                                Limit for that designated construction
   operations at a single designated construction pro-                                                              project. Such payments shall not reduce the
   ject shown in the Schedule above:                                                                                General Aggregate Limit shown in the
   1. A separate Designated Construction Project Ge-                                                                Declarations nor shall they reduce any other
      neral Aggregate Limit applies to each designated                                                              De-signated Construction Project General
      construction project, and that limit is equal to t-                                                           Aggregate Limit for any other designated
      he amount of the General Aggregate Limit sho-                                                                 construction project shown in the Schedule
      wn in the Declarations.                                                                                       above.
   2. The Designated Construction Project General Ag-                                                            4. The limits shown in the Declarations for
       gregate Limit is the most we will pay for the sum                                                            Each Occurrence, Damage To Premises
       of all damages under Coverage A, except dam-                                                                 Rented To You and Medical Expense
       ages because of “bodily injury” or “property da-                                                             continue to apply. However, instead of being
       mage” included in the “products-completed ope-                                                               subject to the General Aggregate Limit
       rations hazard”, and for medical expenses under                                                              shown in the Declarations, such limits will
       Coverage C regardless of the number of:                                                                      be subject to the applicable Designated
                                                                                                                    Construction Project General Aggregate
       a. Insureds;
                                                                                                                    Limit.
       b. Claims made or “suits” brought; or
       c. Persons or organizations making claims or bri-
           nging “suits”.




CG 25 03 05 09                       © Insurance Services Office, Inc., 2008                                                                       Page 1 of 2



                                                                                                                                       Bates No. 000157
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 275 of 397

B. For all sums which the insured becomes legally ob-      C. When coverage for liability arising out of the
    ligated to pay as damages caused by “occurrences”         “products-completed operations hazard” is
    under Section I – Coverage A, and for all medical e-      provided, any payments for damages
    xpenses caused by accidents under Section I Cov-          because of “bodily injury or “property
    erage C, which cannot be attributed only to ongoing       damage” included in the “products-
    operations at a single designated construction            completed operations hazard” will reduce
    project shown in the Schedule above:                      the       Products-completed          Operations
   1. Any payments made under Coverage A for dam-             Aggregate Limit, and not reduce the General
       ages or under Coverage C for medical expenses          Aggregate Limit nor the Designated
       shall reduce the amount available under the Ge-        Construction Project General Aggregate
       neral Aggregate Limit or the Products-completed        Limit.
       Operations Aggregate Limit, whichever is applic-    D. If the applicable designated construction
       able; and                                               project has been abandoned, delayed, or
   2. Such payments shall not reduce any Designated            abandoned and then restarted, or if the
       Construction Project General Aggregate Limit.           authorized contracting parties de-viate from
                                                               plans, blueprints, designs, specifications or
                                                               timetables, the project will still be deemed to
                                                               be the same construction project.
                                                           E. The provisions of Section III – Limits Of
                                                               Insurance not otherwise modified by this
                                                               endorsement shall continue to apply as
                                                               stipulated.




Page 2 of 2                       © Insurance Services Office, Inc., 2008                   CG 25 03 05 09


                                                                                Bates No. 000158
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 276 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                   Endorsement Number: 74

                                                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                                                     CG 25 04 05 09

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          DESIGNATED LOCATION(S) GENERAL AGGREGATE LIMIT




                             DESIGNATED LOCATION(S)
                            GENERAL AGGREGATE LIMIT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

Designated Location(s): Each location for which the Insured has agreed, pursuant to a written contract signed
prior to the date of loss, to provide a separate Designated location General Aggregate Limit under this policy.


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. For all sums which the insured becomes legally                                                             b. Claims made or "suits" brought; or
   obligated to pay as damages caused by "occur-                                                              c. Persons or organizations making claims or
   rences" under Section I – Coverage A, and for all                                                              bringing "suits".
   medical expenses caused by accidents under
   Section I – Coverage C, which can be attributed                                                         3. Any payments made under Coverage A for
   only to operations at a single designated "loca-                                                           damages or under Coverage C for medical
   tion" shown in the Schedule above:                                                                         expenses shall reduce the Designated Loca-
                                                                                                              tion General Aggregate Limit for that desig-
   1. A separate Designated Location General                                                                  nated "location". Such payments shall not re-
       Aggregate Limit applies to each designated                                                             duce the General Aggregate Limit shown in
       "location", and that limit is equal to the                                                             the Declarations nor shall they reduce any
       amount of the General Aggregate Limit                                                                  other Designated Location General Aggre-
       shown in the Declarations.                                                                             gate Limit for any other designated "location"
   2. The Designated Location General Aggregate                                                               shown in the Schedule above.
       Limit is the most we will pay for the sum of all                                                    4. The limits shown in the Declarations for Each
       damages under Coverage A, except dam-                                                                  Occurrence, Damage To Premises Rented To
       ages because of "bodily injury" or "property                                                           You and Medical Expense continue to apply.
       damage" included in the "products-completed                                                            However, instead of being subject to the
       operations hazard", and for medical expenses                                                           General Aggregate Limit shown in the Decla-
       under Coverage C regardless of the number                                                              rations, such limits will be subject to the appli-
       of:                                                                                                    cable Designated Location General Aggre-
       a. Insureds;                                                                                           gate Limit.




CG 25 04 05 09                        © Insurance Services Office, Inc., 2008                                                                      Page 1 of 2


                                                                                                                                Bates No. 000159
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 277 of 397

B. For all sums which the insured becomes legally          C. When coverage for liability arising out of the
   obligated to pay as damages caused by "occur-              "products-completed operations hazard" is pro-
   rences" under Section I – Coverage A, and for all          vided, any payments for damages because of
   medical expenses caused by accidents under                 "bodily injury" or "property damage" included in
   Section I – Coverage C, which cannot be attrib-            the "products-completed operations hazard" will
   uted only to operations at a single designated             reduce the Products-completed Operations Ag-
   "location" shown in the Schedule above:                    gregate Limit, and not reduce the General Ag-
   1. Any payments made under Coverage A for                  gregate Limit nor the Designated Location Gen-
       damages or under Coverage C for medical                eral Aggregate Limit.
       expenses shall reduce the amount available          D. For the purposes of this endorsement, the Defi-
       under the General Aggregate Limit or the               nitions Section is amended by the addition of
       Products-completed Operations Aggregate                the following definition:
       Limit, whichever is applicable; and                    "Location" means premises involving the same or
   2. Such payments shall not reduce any Desig-               connecting lots, or premises whose connection is
       nated Location General Aggregate Limit.                interrupted only by a street, roadway, waterway
                                                              or right-of-way of a railroad.
                                                           E. The provisions of Section III – Limits Of Insur-
                                                              ance not otherwise modified by this endorsement
                                                              shall continue to apply as stipulated.




Page 2 of 2                         © Insurance Services Office, Inc., 2008                   CG 25 04 05 09


                                                                                 Bates No. 000160
                       Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 278 of 397
                                                                               PORT AUTHORITY OF NEW YORK AND NEW JERSEY ENDORSEMENT




                   PORT AUTHORITY OF NEW YORK AND NEW JERSEY ENDORSEMENT
 Named Insured                                                                                                                           Endorsement Number
 The Brickman Group Ltd. LLC                                                                                                             75

 Policy Symbol          Policy Number               Policy Period                                                                        Effective Date of Endorsement
 HDO                    G24556876 001               10/01/2015 to 10/01/2016                                                             10/01/2015
 Issued By (Name of Insurance Company)
 ACE American Insurance Company
       Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            This endorsement modifies insurance provided under the following.


                                        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                         EXCESS COMMERCIAL GENERAL LIABILITY POLICY
                                              BUSINESS AUTO COVERAGE FORM
                                                 TRUCKERS COVERAGE FORM
                                           EXCESS BUSINESS AUTO COVERAGE FORM
                                             EXCESS TRUCKERS COVERAGE FORM



 We shall not, without obtaining express advance permission from the General Counsel of the Port Authority of New York
 and New Jersey, raise any defense involving in any way the jurisdiction of the tribunal over the person of the Port
 Authority, the immunity of the Port Authority, its commissioners, officers, agents or employees, the governmental nature
 of the Port Authority or the provisions of any statutes respecting suits against the Port Authority.




                                                                                                                                       Authorized Agent

ALL-21858 (02/07) Ptd. in U.S.A.                                                                                                                                    Page 1 of 1



                                                                                                                                       Bates No. 000161
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 279 of 397

POLICY NUMBER: HDO G24556876 001                                                     Endorsement Number: 76

                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 01 03 06 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          TEXAS CHANGES




                                         TEXAS CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. With regard to liability for Bodily Injury, Property
   Damage and Personal And Advertising Injury,
   unless we are prejudiced by the insured's or your
   failure to comply with the requirement, no provi-
   sion of this Coverage Part requiring you or any
   insured to give notice of "occurrence", claim or
   "suit", or forward demands, notices, summonses
   or legal papers in connection with a claim or
   "suit" will bar coverage under this Coverage Part.




CG 01 03 06 06                               © ISO Properties, Inc., 2005                       Page 1 of 1


                                                                                  Bates No. 000162
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 280 of 397

POLICY NUMBER: HDO G24556876 001                                                                                  Endorsement Number: 77

                                                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                                                      CG 01 04 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        NEW YORK CHANGES – PREMIUM AUDIT




                 NEW YORK CHANGES – PREMIUM AUDIT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph b. of the Premium Audit Condition                                             B. Except as provided in Paragraph A. above, the
   Section IV is replaced by the following:                                                   Examination Of Your Books And Records
   PREMIUM AUDIT                                                                              Common Policy Condition continues to apply.
      b. Premium shown in this Coverage Part as
         advance premium is a deposit premium
         only. At the close of each audit period we
         will compute the earned premium for that
         period and send notice to the first Named
         Insured. The due date for audit and retro-
         spective premiums is the date shown as
         the due date on the bill. An audit to deter-
         mine the final premium due or to be re-
         funded will be completed within 180 days
         after the expiration date of the policy. But
         the audit may be waived if the total annual
         premium attributable to the auditable ex-
         posure base is not reasonably expected to
         exceed $1500. If the sum of the advance
         and audit premiums paid for the policy
         term is greater than the earned premium,
         we will return the excess to the first
         Named Insured.




CG 01 04 12 04                             © ISO Properties, Inc., 2003                                                        Page 1 of 1


                                                                                                                Bates No. 000163
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 281 of 397

POLICY NUMBER: HDO G24556876 001                                                                              Endorsement Number: 78

                                                                                                      COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   KANSAS AND OKLAHOMA CHANGES – TRANSFER OF RIGHTS




                 KANSAS AND OKLAHOMA CHANGES –
                       TRANSFER OF RIGHTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.


Condition 8. TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US (Section IV), does not apply
to COVERAGE C. MEDICAL PAYMENTS.




CG 01 09 11 85                 Copyright, Insurance Services Office, Inc., 1984                                          Page 1 of 1


                                                                                                            Bates No. 000164
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 282 of 397

POLICY NUMBER: HDO G24556876 001                                                                                  Endorsement Number: 79

                                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                                    CG 01 12 11 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                             NEW HAMPSHIRE CHANGES




                              NEW HAMPSHIRE CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Paragraph 2.g. Exclusions of Section I – Cover-                                   B. The following paragraph is added to Section II –
   age A – Bodily Injury And Property Damage Li-                                        Who Is An Insured:
   ability is replaced by the following:                                                4. With respect to "mobile equipment" registered
   g. Aircraft, Auto Or Watercraft                                                          in your name under any motor vehicle registra-
      "Bodily injury" or "property damage" arising out                                      tion law, any person is an insured while driving
      of the ownership, maintenance, use or en-                                             such equipment along a public highway with
      trustment to others of any aircraft, "auto" or wa-                                    your permission. Any other person or organiza-
      tercraft owned or operated by or rented or                                            tion responsible for the conduct of such person
      loaned to any insured. Use includes operation                                         is also an insured, but only with respect to li-
      and "loading or unloading".                                                           ability arising out of the operation of the
                                                                                            equipment, and only if no other insurance of
      This exclusion applies even if the claims                                             any kind is available to that person or organiza-
      against any insured allege negligence or other                                        tion for this liability. However, no person or or-
      wrongdoing in the supervision, hiring, employ-                                        ganization is an insured with respect to:
      ment, training or monitoring of others by that
      insured, if the "occurrence" which caused the                                         a. "Bodily injury" to a co-"employee" of the
      "bodily injury" or "property damage" involved                                             person driving the equipment; or
      the ownership, maintenance, use or entrust-                                           b. "Property damage" to property owned by,
      ment to others of any aircraft, "auto" or water-                                          rented to, in the charge of or occupied by
      craft that is owned or operated by or rented or                                           you or the employer of any person who is
      loaned to any insured.                                                                    an insured under this provision.
      This exclusion does not apply to:                                              C. The definitions of "auto" and "mobile equipment" in
     (1) A watercraft while ashore on premises you                                      the Definitions Section are replaced by the follow-
           own or rent;                                                                 ing:
     (2) A watercraft you do not own that is:                                           1. "Auto" means a land motor vehicle, trailer or
                                                                                            semitrailer designed for travel on public roads,
          (a) Less than 26 feet long; and                                                   including any attached machinery or equip-
          (b) Not being used to carry persons or                                            ment. But "auto" does not include "mobile
                property for a charge;                                                      equipment".
     (3) Parking an "auto" on, or on the ways next                                      2. "Mobile equipment" means any of the following
           to, premises you own or rent, provided the                                       types of land vehicles, including any attached
           "auto" is not owned by or rented or loaned                                       machinery or equipment:
           to you or the insured;                                                           a. Bulldozers, farm machinery, forklifts and
     (4) Liability assumed under any "insured con-                                              other vehicles designed for use principally
           tract" for the ownership, maintenance or                                             off public roads;
           use of aircraft or watercraft; or                                                b. Vehicles maintained for use solely on or
     (5) "Bodily injury" or "property damage" arising                                           next to premises you own or rent;
           out of the operation of any of the equipment                                     c. Vehicles that travel on crawler treads;
           listed in Paragraph f.(2) or f.(3) of the defi-
           nition of "mobile equipment".




CG 01 12 11 08                          © Insurance Services Office, Inc., 2008                                                  Page 1 of 2


                                                                                                               Bates No. 000165
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 283 of 397

      d. Vehicles, whether self-propelled or not,                f. Vehicles not described in a., b., c. or d.
         maintained primarily to provide mobility to                above maintained primarily for purposes
         permanently mounted:                                       other than the transportation of persons or
        (1) Power cranes, shovels, loaders, diggers                 cargo.
            or drills; or                                           However, self-propelled vehicles with the
        (2) Road construction or resurfacing                        following types of permanently attached
            equipment such as graders, scrapers or                  equipment are not "mobile equipment" but
            rollers;                                                will be considered "autos":
      e. Vehicles not described in a., b., c. or d.                (1) Equipment designed primarily for:
         above that are not self-propelled and are                     (a) Snow removal;
         maintained primarily to provide mobility to                   (b) Road maintenance, but not construc-
         permanently attached equipment of the fol-                         tion or resurfacing; or
         lowing types:
                                                                       (c) Street cleaning;
        (1) Air compressors, pumps and genera-
            tors, including spraying, welding, build-              (2) Cherry pickers and similar devices
            ing cleaning, geophysical exploration,                      mounted on automobile or truck chassis
            lighting and well servicing equipment; or                   and used to raise or lower workers; and
        (2) Cherry pickers and similar devices used                (3) Air compressors, pumps and genera-
            to raise or lower workers;                                  tors, including spraying, welding, build-
                                                                        ing cleaning, geophysical exploration,
                                                                        lighting and well servicing equipment.




Page 2 of 2                         © Insurance Services Office, Inc., 2008                     CG 01 12 11 08



                                                                                  Bates No. 000166
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 284 of 397
POLICY NUMBER: HDO G24556876 001                                                                                                                               Endorsement Number: 80

                                                                                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                                                                 CG 01 22 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     MINNESOTA CHANGES – CONTRACTUAL LIABILITY EXCLUSION AND SUPPLEMENTARY PAYMENTS




      MINNESOTA CHANGES – CONTRACTUAL LIABILITY
       EXCLUSION AND SUPPLEMENTARY PAYMENTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2.b. of Exclusions of Section I – Cov-                                                                                      d. All reasonable expenses incurred by the
   erage A – Bodily Injury And Property Damage                                                                                               insured at our request to assist us in the in-
   Liability is replaced by the following:                                                                                                   vestigation or defense of the claim or "suit",
   2. Exclusions                                                                                                                             including actual loss of earnings up to $250
                                                                                                                                             a day because of time off from work.
      This insurance does not apply to:
                                                                                                                                         e. All court costs taxed against the insured in
      b. Contractual Liability                                                                                                               the "suit". However, this coverage does not
          "Bodily injury" or "property damage" for                                                                                           include attorneys' fees or attorneys' ex-
          which the insured is obligated to pay dam-                                                                                         penses taxed against the insured.
          ages by reason of the assumption of liability                                                                                   f. Prejudgment interest awarded against the
          in a contract or agreement. This exclusion                                                                                         insured on that part of the judgment we
          does not apply to liability for damages:                                                                                           pay.
         (1) That the insured would have in the ab-                                                                                      g. All interest on the full amount of any judg-
              sence of the contract or agreement; or                                                                                         ment that accrues after entry of the judg-
         (2) Assumed in a contract or agreement                                                                                              ment and before we have paid, offered to
              that is an "insured contract", provided                                                                                        pay, or deposited in court the part of the
              the "bodily injury" or "property damage"                                                                                       judgment that is within the applicable limit
              occurs subsequent to the execution of                                                                                          of insurance.
              the contract or agreement.                                                                                                 These payments will not reduce the limits of in-
B. Section I – Supplementary Payments – Cover-                                                                                           surance.
   ages A And B is replaced by the following:                                                                                         2. If we defend an insured against a "suit" and an
   1. We will pay, with respect to any claim we in-                                                                                      indemnitee of the insured is also named as a
      vestigate or settle, or any "suit" against an in-                                                                                  party to the "suit", we will defend that indem-
      sured we defend:                                                                                                                   nitee if all of the following conditions are met:
      a. All expenses we incur.                                                                                                          a. The "suit" against the indemnitee seeks
                                                                                                                                             damages for which the insured has as-
      b. Up to $250 for cost of bail bonds required
                                                                                                                                             sumed the liability of the indemnitee in a
          because of accidents or traffic law viola-
                                                                                                                                             contract or agreement that is an "insured
          tions arising out of the use of any vehicle to
                                                                                                                                             contract";
          which the Bodily Injury Liability Coverage
          applies. We do not have to furnish these                                                                                       b. This insurance applies to such liability as-
          bonds.                                                                                                                             sumed by the insured;
      c. The cost of bonds to release attachments,                                                                                       c. The obligation to defend, or the cost of the
          but only for bond amounts within the appli-                                                                                        defense of, that indemnitee, has also been
          cable limit of insurance. We do not have to                                                                                        assumed by the insured in the same "in-
          furnish these bonds.                                                                                                               sured contract";




CG 01 22 12 07                              © ISO Properties, Inc., 2006                                                                                                      Page 1 of 2


                                                                                                                                                            Bates No. 000167
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 285 of 397

      d. The allegations in the "suit" and the infor-                (2) Provides us with written authorization to:
         mation we know about the "occurrence" are                       (a) Obtain records and other information
         such that no conflict appears to exist be-                          related to the "suit"; and
         tween the interests of the insured and the
         interests of the indemnitee;                                    (b) Conduct and control the defense of
                                                                             the indemnitee in such "suit".
      e. The indemnitee and the insured ask us to
         conduct and control the defense of that in-              So long as the above conditions are met, attor-
         demnitee against such "suit" and agree that              neys' fees incurred by us in the defense of that
         we can assign the same counsel to defend                 indemnitee, necessary litigation expenses in-
         the insured and the indemnitee; and                      curred by us and necessary litigation expenses
                                                                  incurred by the indemnitee at our request will
      f. The indemnitee:                                          be paid as Supplementary Payments.
        (1) Agrees in writing to:                                 Our obligation to defend an insured's indem-
            (a) Cooperate with us in the investiga-               nitee and to pay for attorneys' fees and neces-
                tion, settlement or defense of the                sary litigation expenses as Supplementary
                "suit";                                           Payments ends when:
            (b) Immediately send us copies of any                 a. We have used up the applicable limit of
                demands, notices, summonses or                        insurance in the payment of judgments or
                legal papers received in connection                   settlements; or
                with the "suit";                                  b. The conditions set forth above, or the terms
              (c) Notify any other insurer whose cov-                 of the agreement described in Paragraph f.
                  erage is available to the indemnitee;               above, are no longer met.
                  and
              (d) Cooperate with us with respect to
                  coordinating other applicable insur-
                  ance available to the indemnitee;
                  and




Page 2 of 2                                 © ISO Properties, Inc., 2006                          CG 01 22 12 07



                                                                                    Bates No. 000168
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 286 of 397
POLICY NUMBER: HDO G24556876 001                                                                      Endorsement Number: 81

                                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                                            CG 01 23 03 97

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     INDIANA CHANGES – POLLUTION EXCLUSION




           INDIANA CHANGES – POLLUTION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following is added to Subparagraph f., Pollution of Paragraph 2., Exclusions of Bodily Injury And Prop-
erty Damage Liability Coverage (Section I – Coverages) and to Paragraph 2., Exclusions of Personal And
Advertising Injury Liability Coverage (Section I – Coverages) or to any amendment to or replacement
thereof:
This Pollution Exclusion applies whether or not such irritant or contaminant has any function in your business,
operations, premises, site or location.




CG 01 23 03 97                  Copyright, Insurance Services Office, Inc., 1996                                  Page 1 of 1


                                                                                                   Bates No. 000169
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 287 of 397

POLICY NUMBER: HDO G24556876 001                                                                                               Endorsement Number: 82

                                                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                                 CG 01 24 01 93

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      WISCONSIN CHANGES – AMENDMENT OF POLICY CONDITIONS




       WISCONSIN CHANGES – AMENDMENT OF POLICY
                     CONDITIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

1. The following is added to CHANGES (Common                                                          No failure of a condition before the loss and no
   Policy Conditions):                                                                                breach of a promissory warranty affects our
   If one of our agents knows of a fact that breaches                                                 obligation under this Coverage Part unless such
   a condition of this Coverage Part, we will be con-                                                 failure or breach:
   sidered to have knowledge of this same fact if:                                                    a. Exists at the time of the loss; and
   a. The agent knows of this fact at the time the                                                    b. Either increases the risk at the time of the loss
       Coverage Part is issued or an application is                                                       or contributes to the loss.
       made; or                                                                                       The provisions of this condition do not apply to
   b. The agent later learns of this fact in the course                                               nonpayment of premium.
       of his dealings as an agent with you.                                                       4. Condition 8. TRANSFER OF RIGHTS OF RE-
   Any fact that breaches a condition of this                                                         COVERY AGAINST OTHERS TO US (Section IV)
   Coverage Part and is known to the agent prior to                                                   is replaced by the following:
   loss shall not void the Coverage Part or prevent a                                                 In the event of any payment under this Coverage
   recovery in the event of loss.                                                                     Part, we will be entitled to the insured's rights of
2. The LEGAL ACTION AGAINST US Condition                                                              recovery against any person or organization and
   (Section IV) does not apply.                                                                       the insured will do whatever is necessary to
3. The following is added to Condition 6. REPRE-                                                      secure such rights. We will be entitled to a
   SENTATIONS (Section IV):                                                                           recovery only after the insured has been fully
                                                                                                      compensated for damages.
   No misrepresentation or breach of affirmative war-
   ranty made by you or on your behalf in the                                                      5. CONFORMITY TO STATUTE OR RULE
   negotiation of this Coverage Part affects our                                                      Any provision of this policy (including endorse-
   obligation under this Coverage Part unless:                                                        ments which modify the policy) that is in conflict
   a. We rely on it and it is either material or made                                                 with a Wisconsin statute or rule is hereby
       with intent to deceive; or                                                                     amended to conform to that statute or rule.
   b. The facts misrepresented or falsely warranted                                                   The term rule means a valid rule promulgated by
       contribute to the loss.                                                                        the Commissioner of Insurance in accordance with
                                                                                                      the rule-making authority conferred under Wis.
                                                                                                      Stat. Ann. Section 227.11(2) and published in the
                                                                                                      Wisconsin Administrative Code.




CG 01 24 01 93               Copyright, Insurance Services Office, Inc., 1984, 1992                                                          Page 1 of 1


                                                                                                                            Bates No. 000170
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 288 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 83

                                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                                              CG 01 34 08 03

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      MISSOURI CHANGES – POLLUTION EXCLUSION




         MISSOURI CHANGES – POLLUTION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following is added to Subparagraph f., Pollution of Paragraph 2., Exclusions under Section I – Coverage A
– Bodily Injury And Property Damage Liability Coverage and to Subparagraph m., Pollution of Paragraph 2.,
Exclusions under Section I – Coverage B – Personal And Advertising Injury Liability or to any amendment
to or replacement thereof:
This Pollution Exclusion applies even if such irritant or contaminant has a function in your business, operations,
premises, site or location.




CG 01 34 08 03                             © ISO Properties, Inc., 2003                                            Page 1 of 1


                                                                                                      Bates No. 000171
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 289 of 397

POLICY NUMBER: HDO G24556876 001                                                      Endorsement Number: 84

                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 01 60 07 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       WYOMING CHANGES




                                   WYOMING CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following is added to Paragraph 1.a.(2) of Section I – Coverage A – Bodily Injury And Property
   Damage Liability and Section I – Coverage B – Personal And Advertising Injury Liability:
   The tender of the limits of insurance before judgment or settlement does not relieve us of our duty to defend.
B. The following is added as the final full paragraph of Paragraph 1., Insuring Agreement of Section I – Cover-
   age A – Bodily Injury And Property Damage Liability and Section I – Coverage B – Personal And Adver-
   tising Injury Liability:
   Damages include prejudgment interest awarded against the insured.
C. Paragraph 1.f. dealing with prejudgment interest in Section I – Supplementary Payments – Coverages A
   And B is deleted.




CG 01 60 07 98                  Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1


                                                                                   Bates No. 000172
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 290 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 85

                                                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                                                           CG 01 63 07 11

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                    NEW YORK CHANGES – COMMERCIAL GENERAL LIABILITY COVERAGE FORM




              NEW YORK CHANGES –
   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Paragraph 1. Insuring Agreement of Section I –                                                                     (3) Prior to the policy period, no insured
   Coverage A Bodily Injury And Property                                                                                  listed under Paragraph 1. of Section II –
   Damage Liability is replaced by the following:                                                                         Who Is An Insured and no "employee"
   1. Insuring Agreement                                                                                                  authorized by you to give or receive
                                                                                                                          notice of an "occurrence" or claim, knew
      a. We will pay those sums that the insured                                                                          that the "bodily injury" or "property
         becomes legally obligated to pay as                                                                              damage" had occurred, in whole or in
         damages because of "bodily injury" or                                                                            part. If such a listed insured or
         "property damage" to which this insurance                                                                        authorized "employee" knew, prior to
         applies. We will have the right and duty to                                                                      the policy period, that the "bodily injury"
         defend the insured against any "suit"                                                                            or "property damage" occurred, then
         seeking those damages even if the                                                                                any continuation, change or resumption
         allegations of the "suit" are groundless,                                                                        of such "bodily injury" or "property
         false or fraudulent. However, we will have                                                                       damage" during or after the policy
         no duty to defend the insured against any                                                                        period will be deemed to have been
         "suit" seeking damages for "bodily injury" or                                                                    known prior to the policy period.
         "property damage" to which this insurance
         does not apply. We may, at our discretion,                                                                 c. "Bodily injury" or "property damage" which
         investigate any "occurrence" and settle any                                                                   occurs during the policy period and was
         claim or "suit" that may result. But:                                                                         not, prior to the policy period, known to
                                                                                                                       have occurred by any insured listed under
        (1) The amount we will pay for damages is                                                                      Paragraph 1. of Section II – Who Is An
             limited as described in Section III –                                                                     Insured or any "employee" authorized by
             Limits Of Insurance; and                                                                                  you to give or receive notice of an
        (2) Our right and duty to defend end when                                                                      "occurrence" or claim, includes any
             we have used up the applicable limit of                                                                   continuation, change or resumption of that
             insurance in the payment of judgments                                                                     "bodily injury" or "property damage" after
             or settlements under Coverages A or B                                                                     the end of the policy period.
             or medical expenses under Coverage                                                                     d. "Bodily injury" or "property damage" will be
             C.                                                                                                        deemed to have been known to have
         No other obligation or liability to pay sums                                                                  occurred at the earliest time when any
         or perform acts or services is covered                                                                        insured listed under Paragraph 1. of
         unless explicitly provided for under                                                                          Section II – Who Is An Insured or any
         Supplementary Payments – Coverages A                                                                          "employee" authorized by you to give or
         and B.                                                                                                        receive notice of an "occurrence" or claim:
      b. This insurance applies to "bodily injury" and                                                                (1) Reports all, or any part, of the "bodily
         "property damage" only if:                                                                                       injury" or "property damage" to us or
                                                                                                                          any other insurer;
        (1) The "bodily injury" or "property damage"
             is caused by an "occurrence" that takes                                                                  (2) Receives a written or verbal demand or
             place in the "coverage territory";                                                                           claim for damages because of the
                                                                                                                          "bodily injury" or "property damage"; or
        (2) The "bodily injury" or "property damage"
             occurs during the policy period; and



CG 01 63 07 11                      © Insurance Services Office, Inc., 2010                                                                             Page 1 of 3


                                                                                                                                      Bates No. 000173
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 291 of 397

         (3) Becomes aware by any other means               D. Paragraph 3. of Section IV – Commercial
              that "bodily injury" or "property damage"        General Liability Conditions is replaced by the
              has occurred or has begun to occur.              following:
       e. Damages because of "bodily injury" include           3. Legal Action Against Us
          damages claimed by any person or                          a. Except as provided in Paragraph b., no
          organization for care, loss of services or                   person or organization has a right under
          death resulting at any time from the "bodily                 this Coverage Part:
          injury".
                                                                      (1) To join us as a party or otherwise bring
B. Paragraph 1.a. of Section I – Coverage B                                us into a "suit" asking for damages from
   Personal And Advertising Injury Liability is                            an insured; or
   replaced by the following:
                                                                      (2) To sue us on this Coverage Part unless
   1. Insuring Agreement                                                   all of its terms have been fully complied
       a. We will pay those sums that the insured                          with.
          becomes legally obligated to pay as                          A person or organization may sue us to
          damages because of "personal and                             recover on an agreed settlement or on a
          advertising injury" to which this insurance                  final judgment against an insured; but we
          applies. We will have the right and duty to                  will not be liable for damages that are not
          defend the insured against any "suit"                        payable under the terms of this Coverage
          seeking those damages even if the                            Part or that are in excess of the applicable
          allegations of the "suit" are groundless,                    limit of insurance. An agreed settlement
          false or fraudulent. However, we will have                   means a settlement and release of liability
          no duty to defend the insured against any                    signed by us, the insured and the claimant
          "suit" seeking damages for "personal and                     or the claimant's legal representative.
          advertising injury" to which this insurance
          does not apply. We may, at our discretion,               b. With respect to "bodily injury" and "personal
          investigate any offense and settle any claim                 and advertising injury" claims, if we deny
          or "suit" that may result. But:                              coverage or do not admit liability because
                                                                       an insured or the injured person, someone
         (1) The amount we will pay for damages is                     acting for the injured person or other
              limited as described in Section III –                    claimant fails to give us written notice as
              Limits Of Insurance; and                                 soon as practicable, then the injured
         (2) Our right and duty to defend end when                     person, someone acting for the injured
              we have used up the applicable limit of                  person or other claimant may bring an
              insurance in the payment of judgments                    action against us, provided the sole
              or settlements under Coverages A and                     question is whether the denial of coverage
              B or medical expenses under Coverage                     or nonadmission of liability is based on the
              C.                                                       failure to provide timely notice.
          No other obligation or liability to pay sums                 However, the injured person, someone
          or perform acts or services is covered                       acting for the injured person or other
          unless explicitly provided for under                         claimant may not bring an action if within
          Supplementary Payments – Coverages A                         60 days after we deny coverage or do not
          and B.                                                       admit liability, we or an insured:
C. The following is added as Paragraph e. to the                      (1) Brings an action to declare the rights of
   Duties In The Event Of Occurrence, Offense,                             the parties under the policy; and
   Claim Or Suit Condition (Paragraph 2. of Section                   (2) Names the injured person, someone
   IV – Commercial General Liability Conditions):                          acting for the injured person or other
       e. Notice given by or on behalf of the insured,                     claimant as a party to the action.
          or written notice by or on behalf of the
          injured person or any other claimant, to any
          agent of ours in New York State, with
          particulars sufficient to identify the insured,
          shall be considered to be notice to us.




Page 2 of 3                           © Insurance Services Office, Inc., 2010                      CG 01 63 07 11



                                                                                     Bates No. 000174
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 292 of 397

E. The following provision is added and supersedes         F. The definition of "loading or unloading" in the
   any provision to the contrary:                             Definitions Section does not apply.
   Failure to give notice to us as required under this
   Coverage Part shall not invalidate any claim made
   by the insured, injured person or any other
   claimant, unless the failure to provide such timely
   notice has prejudiced us. However, no claim made
   by the insured, injured person or other claimant
   will be invalidated if it shall be shown not to have
   been reasonably possible to give such timely
   notice and that notice was given as soon as was
   reasonably possible thereafter.




CG 01 63 07 11                       © Insurance Services Office, Inc., 2010                     Page 3 of 3



                                                                                 Bates No. 000175
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 293 of 397
POLICY NUMBER: HDO G24556876 001                                                                 Endorsement Number: 86

                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 01 68 10 09

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        MICHIGAN CHANGES




                                    MICHIGAN CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The paragraph relating to prejudgment interest in                       3. The reference to Paragraph d. is amended to
   Supplementary Payments, Section I, is re-                                  read Paragraph e.
   placed by the following:                                                4. The following is added:
   Prejudgment interest awarded against the in-                               d. Failure to give any notice required by this
   sured on that part of the judgment we pay.                                    condition within the time period specified
B. With respect to the Duties Condition, Section IV:                             shall not invalidate any claim made by you
   1. Notice given by or on behalf of the insured to                             if it shall be shown not to have been rea-
      our authorized agent, with particulars suffi-                              sonably possible to give notice within the
      cient to identify the insured, shall be consid-                            prescribed time period and that notice
      ered notice to us.                                                         was given as soon as was reasonably
                                                                                 possible.
   2. The last sentence of Paragraph 2.b. is de-
      leted.




CG 01 68 10 09                        © Insurance Services Office, Inc., 2009                                   Page 1 of 1


                                                                                              Bates No. 000176
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 294 of 397



POLICY NUMBER: HDO G24556876 001                                                         Endorsement Number: 87

                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                               CG 01 79 07 10

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          VIRGINIA CHANGES




                                       VIRGINIA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Paragraph f.(1)(a)(i) under Paragraph 2. Exclusions
of Section I – Coverage A – Bodily Injury And
Property Damage Liability is replaced by the
following:
             (i) "Bodily injury" or "property damage"
                 if sustained within a building and
                 caused by smoke, fumes, vapor or
                 soot produced by or originating from
                 equipment that is used to heat, cool
                 or dehumidify the building, or
                 equipment that is used to heat water
                 for personal use, by the building's
                 occupants or their guests.




CG 01 79 07 10                            © Insurance Services Office, Inc., 2010                    Page 1 of 1




                                                                                     Bates No. 000177
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 295 of 397

POLICY NUMBER: HDO G24556876 001                                                                        Endorsement Number: 88

                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                          CG 01 81 05 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          WASHINGTON CHANGES




                                WASHINGTON CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion e. of Coverage A – Bodily Injury And                              With respect to "employees" of the insured whose
   Property Damage Liability (Section I – Coverages)                           employment is subject to the Industrial Insurance
   applies only to "bodily injury" to any "employee" of                        Act of Washington, the reference to "volunteer
   the insured whose employment is not subject to                              workers" is removed from Paragraph 2.(a) of Sec-
   the Industrial Insurance Act of Washington (Wash-                           tion II – Who Is An Insured and Paragraph
   ington Revised Code Title 51).                                              2.a.(1) of Section II is replaced with the following:
   With respect to "bodily injury" to "employees" of                           2. Each of the following is also an insured:
   the insured whose employment is subject to the                                 a. Your "employees", other than either your
   Industrial Insurance Act of Washington, Exclusion                                 "executive officers" (if you are an organiza-
   e. is replaced with the following:                                                tion other than a partnership, joint venture
   This insurance does not apply to:                                                 or limited liability company) or your manag-
   1. "Bodily injury" to an "employee" of the insured                                ers (if you are a limited liability company),
       arising out of and in the course of:                                          but only for acts within the scope of their
                                                                                     employment by you or while performing du-
       a. Employment by the insured; or                                              ties related to the conduct of your business.
       b. Performing duties related to the conduct of                                However, none of these "employees" is an
           the insured's business; or                                                insured for:
   2. Any obligation to share damages with or repay                                 (1) "Bodily injury" or "personal and advertis-
       someone else who must pay damages be-                                             ing injury":
       cause of the injury.                                                             (a) To you, to your partners or members
   This exclusion does not apply to liability assumed                                        (if you are a partnership or joint ven-
   by the insured under an "insured contract".                                               ture), to your members (if you are a
                                                                                             limited liability company), or to a co-
B. Paragraphs 2.a.(1)(a), (b) and (c) of Section II –
                                                                                             "employee" while that co-"employee"
   Who Is An Insured apply only to "employees" of
                                                                                             is either in the course of his or her
   the insured whose employment is not subject to
                                                                                             employment or performing duties re-
   the Industrial Insurance Act of Washington (Wash-
                                                                                             lated to the conduct of your busi-
   ington Revised Code Title 51).
                                                                                             ness;
                                                                                        (b) For which there is any obligation to
                                                                                             share damages with or repay some-
                                                                                             one else who must pay damages
                                                                                             because of the injury described in
                                                                                             Paragraph (1)(a) above; or
                                                                                        (c) Arising out of his or her providing or
                                                                                             failing to provide professional health
                                                                                             care services.




CG 01 81 05 08                             © ISO Properties, Inc., 2007                                                Page 1 of 1


                                                                                                     Bates No. 000178
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 296 of 397
POLICY NUMBER: HDO G24556876 001                                                                                                           Endorsement Number: 89

                                                                                                                                   COMMERCIAL GENERAL LIABILITY



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                   WYOMING CHANGES – AMENDMENT OF YOUR RIGHT TO CLAIM AND OCCURRENCE INFORMATION




   WYOMING CHANGES – AMENDMENT OF YOUR RIGHT
      TO CLAIM AND OCCURRENCE INFORMATION
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE FORM (CLAIMS MADE)
   PRODUCTS/COMPLETED OPERATIONS COVERAGE FORM (CLAIMS MADE)

Condition 10. YOUR RIGHT TO CLAIM AND "OCCURRENCE" INFORMATION (SECTION IV) is replaced by the
following:
We will provide the first Named Insured shown in the                                                                d. The total amount of reserve on open claims.
Declarations the following information relating to                                                                     However, this information will not include any
claims made Coverage Parts we have issued to you                                                                       reserve specifically applicable to or identifying
within thirty (30) days of receipt of your written re-                                                                 any claim which is or may become subject to
quest:                                                                                                                 proceedings before state or federal courts.
    a. Information on claims closed within the preced-                                                         The above information will not be provided more fre-
       ing two years limited to the date and                                                                   quently than once in any twelve (12) month period.
       description of "occurrence" and amount of                                                               Amounts reserved are based on our judgment. They
       payments, if any;                                                                                       are subject to change and should not be regarded as
    b. Information on open claims limited to the date                                                          ultimate settlement values.
       and description of "occurrence," amount of                                                              We compile claim and "occurrence" information for
       claim and amount of payment, if any;                                                                    our own business purposes and exercise reasonable
    c. Information on notices of "occurrence" limited                                                          care in doing so. In providing this information to the
       to the date and description of "occurrence" and                                                         first Named Insured we make no representations or
       amount of claim; and                                                                                    warranties to insureds, insurers or others to whom
                                                                                                               this information is furnished by or on behalf of any
                                                                                                               insured. Cancellation or nonrenewal will be effective
                                                                                                               even if we inadvertently provide inaccurate
                                                                                                               information.




CG 01 85 09 87                  Copyright, Insurance Services Office, Inc., 1987                                                                           Page 1 of 1


                                                                                                                                         Bates No. 000179
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 297 of 397

POLICY NUMBER: HDO G24556876 001                                                  Endorsement Number: 90

                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 01 86 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      UTAH CHANGES




                                       UTAH CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. Any Condition titled:
      Duties In the Event of An Electronic Data Incident
      Duties in the Event of Occurrence, Offense, Claim or Suit
      Duties in the Event of Occurrence, Claim or Suit
      Duties in the Event of Injury, Claim or Suit
      Duties in the Event of A Pollution Incident, Claim or Suit
      Duties In the Event of A Claim Or Suit Or A Defect Or Product Withdrawal
      Insured's Duties in the Event of a Loss
      Duties in the Event of An Underground Storage Tank Incident
   requiring notice to us is amended to include:
      "Notice to our authorized representative is notice to us".
B. The Legal Action Against Us Condition does not apply.




CG 01 86 12 04                            © ISO Properties, Inc., 2003                       Page 1 of 1


                                                                                 Bates No. 000180
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 298 of 397

POLICY NUMBER: HDO G24556876 001                                                                    Endorsement Number: 91

                                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                                       CG 01 99 10 93

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                           ILLINOIS CHANGES




                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART (CLAIMS-MADE VERSION)


Condition 10, YOUR RIGHT TO CLAIM AND                                         b. Subject to paragraph e. below, we will provide
"OCCURRENCE" INFORMATION (SECTION IV) is                                         the first Named Insured shown in the Declara-
replaced by the following:                                                       tions, within twenty (20) days after receipt of
10. Your Right To Claim And Occurrence                                           written request by the Named Insured, detailed
    Information                                                                  claim and "occurrence" information in addition
                                                                                 to that provided under paragraph a. above and
    a. Subject to paragraph e. below, we will provide                            including specific reserve amounts.
        the first Named Insured shown in the Declara-
        tions, within thirty (30) days of the insured's                       c. Amounts reserved are based on our judgment.
        written request or at the same time as any no-                           They are subject to change and should not be
        tice of cancellation or nonrenewal, the follow-                          regarded as ultimate settlement values.
        ing claim and "occurrence" information relating                       d. We compile claim and "occurrence" informa-
        to claims-made Coverage Parts we have is-                                tion for our own business purposes and exer-
        sued to you within the last three years:                                 cise reasonable care in doing so. In providing
       (1) Information concerning closed claims lim-                             this information to the first Named Insured we
            ited to the date and description of                                  make no representations or warranties to in-
            "occurrence" and total amount of pay-                                sureds, insurers or others to whom this infor-
            ments, if any;                                                       mation is furnished by or on behalf of any in-
                                                                                 sured. Cancellation or nonrenewal will be ef-
       (2) Information concerning open claims limited                            fective even if we inadvertently provide inac-
            to the date and description of "occurrence",                         curate information.
            total amount of payments and total re-
            serves, if any; and                                               e. We will not provide the information included in
                                                                                 paragraphs a. and b. above, if this policy has
       (3) Information concerning "occurrences" not                              been cancelled for nonpayment of premium,
            included in subparagraphs (1) and (2)                                material misrepresentations or fraud on the
            above limited to the date and description of                         part of the insured.
            "occurrence" and total reserves, if any.




CG 01 99 10 93                   Copyright, Insurance Services Office, Inc., 1992                                  Page 1 of 1


                                                                                                   Bates No. 000181
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 299 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                Endorsement Number: 92

                                                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                                                  CG 02 00 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ILLINOIS CHANGES – CANCELLATION AND NONRENEWAL




                    ILLINOIS CHANGES – CANCELLATION
                             AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART

A. Cancellation (Common Policy Conditions) is                                                              f. A determination by the Director of Insur-
   replaced by the following:                                                                                 ance that the continuation of the policy
   CANCELLATION                                                                                               could place us in violation of the insurance
                                                                                                              laws of this State.
   1. The first Named Insured shown in the Declara-
      tions may cancel this policy by mailing to us                                                   4. Notice of cancellation will state the effective
      advance written notice of cancellation.                                                             date of cancellation. The policy period will end
                                                                                                          on that date.
   2. We may cancel this policy by mailing to you
      written notice stating the reason for cancella-                                                 5. If this policy is cancelled, we will send the first
      tion. If we cancel:                                                                                 Named Insured any premium refund due. If we
                                                                                                          cancel, the refund will be pro rata. If the first
       a. For nonpayment of premium, we will mail                                                         Named Insured cancels, the refund will be less
           the notice at least 10 days prior to the effec-                                                than pro rata. The cancellation will be effective
           tive date of cancellation.                                                                     even if we have not offered a refund.
      b. For a reason other than nonpayment of                                                     B. The following is added and supersedes any provi-
           premium, we will mail the notice at least:                                                 sion to the contrary:
          (1) 30 days prior to the effective date of                                                  NONRENEWAL
               cancellation if the policy has been in ef-
               fect for 60 days or less.                                                              If we decide not to renew or continue this policy,
                                                                                                      we will mail you and your agent or broker written
          (2) 60 days prior to the effective date of                                                  notice, stating the reason for nonrenewal, at least
               cancellation if the policy has been in ef-                                             60 days before the end of the policy period. If we
               fect for more than 60 days.                                                            offer to renew or continue and you do not accept,
   3. If this policy has been in effect for more than                                                 this policy will terminate at the end of the current
      60 days, we may cancel only for one or more                                                     policy period. Failure to pay the required renewal
      of the following reasons:                                                                       or continuation premium when due shall mean that
                                                                                                      you have not accepted our offer.
       a. Nonpayment of premium;
                                                                                                      If we fail to mail proper written notice of nonre-
      b. The policy was obtained through a material
                                                                                                      newal and you obtain other insurance, this policy
           misrepresentation;
                                                                                                      will end on the effective date of that insurance.
       c. Any insured has violated any of the terms
                                                                                                   C. Mailing Of Notices
           and conditions of the policy;
                                                                                                      We will mail cancellation and nonrenewal notices
      d. The risk originally accepted has measurably
                                                                                                      to you, and the agent or broker, at the last ad-
           increased;
                                                                                                      dresses known to us. Proof of mailing will be suffi-
       e. Certification to the Director of Insurance of                                               cient proof of notice.
           the loss of reinsurance by the insurer that
           provided coverage to us for all or a sub-
           stantial part of the underlying risk insured;
           or



CG 02 00 12 07                                © ISO Properties, Inc., 2006                                                                     Page 1 of 1


                                                                                                                             Bates No. 000182
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 300 of 397
POLICY NUMBER: HDO G24556876 001                                                                         Endorsement Number: 93

                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                                   CG 02 01 10 09

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                MARYLAND CHANGES




                                        MARYLAND CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraphs 2. and 3. of the Cancellation Common                            If we cancel pursuant to Paragraph 3.b., you may
   Policy Condition are replaced by the following:                            request additional information on the reason for
   2. When this policy has been in effect for 45 days or                      cancellation within 30 days from the date of our
      less and is not a renewal policy, we may cancel                         notice.
      this Coverage Part by mailing to the first Named             B. Paragraph 5. of the Cancellation Common Policy
      Insured, at the last mailing address known to us,               Condition is replaced by the following:
      written notice of cancellation, stating the reason for          5. If this policy is cancelled, we will send the first Named
      cancellation, at least:                                            Insured any premium refund due.
       a. 10 days before the effective date of                           If we cancel, the refund will be pro rata. If the first
          cancellation if we cancel for nonpayment of                    Named Insured cancels, the refund will be calculated
          premium.                                                       as follows:
      b. 15 days before the effective date of                            a. Policies Written For One Year Or Less
          cancellation if we cancel because the risk does
          not meet our underwriting standards.                                We will refund 90% of the pro rata unearned
                                                                              premium.
   3. When this policy has been in effect for more than
      45 days or is a renewal policy, we may cancel this                 b. Policies Written For More Than One Year
      policy by mailing to the first Named Insured, at the                   (1) If the policy is cancelled in the first year, we will
      last mailing address known to us, written notice of                         refund 90% of the pro rata unearned premium
      cancellation at least:                                                      for the first year, plus the full annual premium
       a. 10 days before the effective date of                                    for subsequent years.
          cancellation if we cancel for nonpayment of                        (2) If the policy is cancelled after the first year, we
          premium.                                                                will refund the pro rata unearned premium.
      b. 45 days before the effective date of                            c. Continuous And Annual Premium Payment
          cancellation if we cancel for a permissible                         Policies
          reason other than nonpayment of premium,                            We will refund 90% of the pro rata unearned
          stating the reason for cancellation. Under this                     premium for the year in which the policy is
          Paragraph b., we may cancel only for one or                         cancelled.
          more of the following reasons:
                                                                         We will retain the minimum premium, except if the
         (1) When          there        exists       material            policy is cancelled as of the inception date.
              misrepresentation or fraud in connection
              with the application, policy, or presentation
              of a claim.
         (2) A change in the condition of the risk that
              results in an increase in the hazard insured
              against.
         (3) A matter or issue related to the risk that
              constitutes a threat to public safety.



CG 02 01 10 09                            © Insurance Services Office, Inc., 2009                                        Page 1 of 2


                                                                                                  Bates No. 000183
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 301 of 397

       However, if this policy is financed by a premium         D. The following condition is added and supersedes any
       finance company and we or the premium finance               provisions to the contrary:
       company or the first Named Insured cancels the              When We Do Not Renew
       policy, the refund will consist of the gross
       unearned premium computed pro rata, excluding               1. We may elect not to renew this policy by mailing
       any expense constant, administrative fee or                    notice of nonrenewal to the first Named Insured at the
       nonrefundable charge filed with and approved by                last mailing address known to us at least 45 days
       the insurance commissioner.                                    before the expiration date of this policy.
       The cancellation will be effective even if we have          2. We will send notice of nonrenewal to the first Named
       not made or offered a refund.                                  Insured by certificate of mail or by commercial mail
                                                                      delivery service. We will maintain proof of mailing in a
C. Paragraph 6. of the Cancellation Common Policy                     form authorized or accepted by the United States
   Condition is replaced by the following:                            Postal Service or by other commercial mail delivery
   We will send notice of cancellation to the first Named             service when such service is used. Proof of mailing
   Insured by certificate of mail if:                                 will be sufficient proof of notice.
       a. We cancel for nonpayment of premium; or                  3. When we elect not to renew a policy that has been in
       b. This policy is not a renewal of a policy we                 effect for more than 45 days for a reason other than
           issued and has been in effect for 45 days or               nonpayment of premium, we will provide a written
           less.                                                      statement of the actual reason for the refusal to
                                                                      renew. You may request additional information within
   We will send notice to the first Named Insured by                  30 days from the date of our notice.
   certificate of mail or by commercial mail delivery
   service if we cancel for a reason other than                    4. If we offer to renew at least 45 days before the
   nonpayment of premium and this policy:                             renewal date and you fail to make the required
                                                                      premium payment by the renewal date, the policy will
       a. Is a renewal of a policy we issued; or                      terminate on the renewal date for nonpayment of
       b. Has been in effect for more than 45 days.                   premium.
   We will maintain proof of mailing in a form authorized
   or accepted by the United States Postal Service or by
   other commercial mail delivery service when such
   service is used. Proof of mailing will be sufficient proof
   of notice.




Page 2 of 2                               © Insurance Services Office, Inc., 2009                            CG 02 01 10 09


                                                                                            Bates No. 000184
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 302 of 397

POLICY NUMBER: HDO G24556876 001                                                                                              Endorsement Number: 94

                                                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                                                CG 02 20 03 12

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          FLORIDA CHANGES – CANCELLATION AND NONRENEWAL




                              FLORIDA CHANGES –
                         CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy                                                     (2) The policy was obtained by a material
   Condition is replaced by the following:                                                                misstatement;
   2. Cancellation Of Policies In Effect                                                              (3) Failure to comply with underwriting
      a. For 90 Days Or Less                                                                              requirements established by the insurer
                                                                                                          within 90 days of the effective date of
          If this policy has been in effect for 90 days or                                                coverage;
          less, we may cancel this policy by mailing or
          delivering to the first Named Insured written                                               (4) A substantial change in the risk covered by
          notice of cancellation, accompanied by the                                                      the policy; or
          reasons for cancellation, at least:                                                         (5) The cancellation is for all insureds under
          (1) 10 days before the effective date of                                                        such policies for a given class of insureds.
               cancellation if we cancel for nonpayment of                                            If we cancel this policy for any of these reasons,
               premium; or                                                                            we will mail or deliver to the first Named Insured
          (2) 20 days before the effective date of                                                    written notice of cancellation, accompanied by
               cancellation if we cancel for any other                                                the reasons for cancellation, at least:
               reason, except we may cancel immediately if                                                (a) 10 days before the effective date of
               there has been:                                                                                cancellation if we cancel for nonpayment
              (a) A material misstatement or misrepresent-                                                    of premium; or
                   ation; or                                                                              (b) 45 days before the effective date of
               (b) A failure to comply with the underwriting                                                  cancellation if we cancel for any of the
                   requirements established by the insurer.                                                   other reasons stated in Paragraph 2.b.
      b. For More Than 90 Days                                                               B. Paragraph 3. of the Cancellation Common Policy
                                                                                                Condition is replaced by the following:
          If this policy has been in effect for more than 90
          days, we may cancel this policy only for one or                                       3. We will mail or deliver our notice to the first Named
          more of the following reasons:                                                           Insured at the last mailing address known to us.
        (1) Nonpayment of premium;




CG 02 20 03 12                              © Insurance Services Office, Inc., 2011                                                          Page 1 of 2


                                                                                                                       Bates No. 000185
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 303 of 397

C. Paragraph 5. of the Cancellation Common Policy                     The cancellation will be effective even if we have
   Condition is replaced by the following:                            not made or offered a refund.
   5. If this policy is cancelled, we will send the first       D. The following is added and supersedes any other
      Named Insured any premium refund due. If we                  provision to the contrary:
      cancel, the refund will be pro rata. If the first Named      Nonrenewal
      Insured cancels, the refund may be less than pro
      rata. If the return premium is not refunded with the         1. If we decide not to renew this policy, we will mail or
      notice of cancellation or when this policy is returned          deliver to the first Named Insured written notice of
      to us, we will mail the refund within 15 working days           nonrenewal, accompanied by the reason for
      after the date cancellation takes effect, unless this           nonrenewal, at least 45 days prior to the expiration
      is an audit policy.                                             of this policy.
      If this is an audit policy, then, subject to your full       2. Any notice of nonrenewal will be mailed or
      cooperation with us or our agent in securing the                delivered to the first Named Insured at the last
      necessary data for audit, we will return any                    mailing address known to us. If notice is mailed,
      premium refund due within 90 days of the date                   proof of mailing will be sufficient proof of notice.
      cancellation takes effect. If our audit is not
      completed within this time limitation, then we shall
      accept your own audit, and any premium refund due
      shall be mailed within 10 working days of receipt of
      your audit.




Page 2 of 2                                 © Insurance Services Office, Inc., 2011                          CG 02 20 03 12



                                                                                          Bates No. 000186
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 304 of 397
POLICY NUMBER: HDO G24556876 001                                                                     Endorsement Number: 95

                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                             CG 26 05 02 07

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        MINNESOTA CHANGES




                                  MINNESOTA CHANGES
 This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The Examination Of Your Books And Records                                C. The following is added to Paragraph 8. Transfer
   Common Policy Condition is replaced by the fol-                             Of Rights Of Recovery Against Others To Us
   lowing:                                                                     Condition under Section IV– Commercial Gen-
                                                                               eral Liability Conditions:
   We may examine and audit your books and re-
   cords as they relate to this policy at any time                             Our rights do not apply against any person or
   during the policy period and up to one year                                 organization insured, under this or any other
   afterward.                                                                  Coverage Part we issue, with respect to the
B. Paragraph 1. Bankruptcy under Section IV –                                  same "occurrence".
   Commercial General Liability Conditions is re-
   placed by the following:
   1. Bankruptcy
      Bankruptcy, insolvency or dissolution of the
      insured or of the insured's estate will not re-
      lieve us of our obligation under this Cover–
      age Part, and in case an execution against
      the insured on a final judgment is returned
      unsatisfied, then such judgment creditor
      shall have a right of action on this Coverage
      Part against the company to the same extent
      that the insured would have, had the insured
      paid the final judgment.




CG 26 05 02 07                            © ISO Properties, Inc., 2006                                            Page 1 of 1


                                                                                                 Bates No. 000187
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 305 of 397
POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 96

                                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                                                CG 26 20 10 93

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        NEW JERSEY CHANGES – LOSS INFORMATION




            NEW JERSEY CHANGES – LOSS INFORMATION
  This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART ("OCCURRENCE" VERSION)


  The following Condition is added TO COMMER-                                                   Amounts reserved are based on our judgment.
  CIAL GENERAL LIABILITY CONDITIONS (Section                                                    They are subject to change and should not be
  IV):                                                                                          regarded as ultimate settlement values.
  10. Your Right to Loss Information                                                            You must not disclose this information to any
     We will provide the first Named Insured shown                                              claimant or any claimant's representative with-
     in the Declarations the following loss informa-                                            out our consent.
     tion relating to this and any preceding general                                            We will provide this information only if we re-
     liability Coverage Part we have issued to you                                              ceive a written request from the first Named In-
     during the previous three years:                                                           sured during the policy period. We will provide
     a. A list or other record of each "occurrence"                                             this information within 45 days of receipt of the
        of which we were notified in accordance                                                 request.
        with paragraph 2.a. of the Duties in the
                                                                                                We compile claim and "occurrence" information
        Event of Occurrence, Offense, Claim or Suit
                                                                                                for our own business purposes and exercise
        Condition in this Section. We will include a
                                                                                                reasonable care in doing so. In providing this in-
        brief description of the "occurrence" and in-
                                                                                                formation to the first Named Insured, we make
        formation on whether any claim arising out
                                                                                                no representations or warranties to insureds, in-
        of the "occurrence" is open or closed.
                                                                                                surers or others to whom this information is fur-
     b. A summary by policy year, of payments                                                   nished by or on behalf of any insured.
        made and amounts reserved, stated sepa-
        rately under any applicable General Aggre-
        gate Limit and Products-Completed Opera-
        tions Aggregate Limit.




CG 26 20 10 93                  Copyright, Insurance Services Office, Inc., 1992                                                      Page 1 of 1


                                                                                                                   Bates No. 000188
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 306 of 397
   POLICY NUMBER: HDO G24556876 001                                                                                                          Endorsement Number: 97

                                                                                                                                   COMMERCIAL GENERAL LIABILITY


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      NEW YORK CHANGES – TRANSFER OF DUTIES WHEN A LIMIT OF INSURANCE IS USED UP




              NEW YORK CHANGES – TRANSFER OF
         DUTIES WHEN A LIMIT OF INSURANCE IS USED UP
   This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

   The following Condition is added to COMMERCIAL                                                                       We agree to take such steps, as we deem
   GENERAL LIABILITY CONDITIONS (Section IV):                                                                           appropriate, to avoid a default in, or continue
   Transfer of Duties When a Limit of Insurance Is                                                                      the defense of, such "suits" until such trans-
   Used Up.                                                                                                             fer is completed, provided the appropriate in-
                                                                                                                        sured is cooperating in completing such
   a. If we conclude that, based on "occurrences,"
                                                                                                                        transfer.
      offenses, claims or "suits" which have been re-
      ported to us and to which this insurance may                                                                      We will take no action whatsoever with re-
      apply, the:                                                                                                       spect to any claim or "suit" seeking damages
                                                                                                                        that would have been subject to that limit,
      (1) General Aggregate Limit (other than the
                                                                                                                        had it not been used up, if the claim or
           Products/Completed Operations Aggregate
                                                                                                                        "suit" is reported to us after that limit of in-
           Limit);
                                                                                                                        surance has been used up.
      (2) Products/Completed Operations Aggregate
                                                                                                                    (3) The first Named Insured, and any other in-
           Limit;
                                                                                                                        sured involved in a "suit" seeking damages
      (3) Personal and Advertising Injury Limit;                                                                        subject to that limit, must arrange for the de-
      (4) Each Occurrence Limit; or                                                                                     fense of such "suit" within such time period
      (5) Fire Damage Limit                                                                                             as agreed to between the appropriate in-
                                                                                                                        sured and us. Absent any such agreement,
      is likely to be used up in the payment of judg-
                                                                                                                        arrangements for the defense of such "suit"
      ments or settlements, we will notify the first
                                                                                                                        must be made as soon as practicable.
      Named Insured, in writing, to that effect.
                                                                                                                 c. The first Named Insured will reimburse us for
   b. When a limit of insurance described in para-
                                                                                                                    expenses we incur in taking those steps we
      graph a. above has actually been used up in the
                                                                                                                    deem appropriate in accordance with paragraph
      payment of judgments or settlements:
                                                                                                                    b.(2) above.
      (1) We will notify the first Named Insured, in
                                                                                                                    The duty of the first Named Insured to reim-
           writing, as soon as practicable, that:
                                                                                                                    burse us will begin on:
           (a) Such a limit has actually been used up;
                                                                                                                    (1) The date on which the applicable limit of in-
               and
                                                                                                                        surance is used up, if we sent notice in ac-
           (b) Our duty to defend "suits" seeking dam-                                                                  cordance with paragraph a. above; or
               ages subject to that limit has also ended.
                                                                                                                    (2) The date on which we sent notice in accord-
      (2) We will initiate, and cooperate in, the trans-                                                                ance with paragraph b.(1) above, if we did
           fer of control, to any appropriate insured, of                                                               not send notice in accordance with para-
           all claims and "suits" seeking damages                                                                       graph a. above.
           which are subject to that limit and which are
                                                                                                                 d. The exhaustion of any limit of insurance by the
           reported to us before that limit is used up.
                                                                                                                    payments of judgments or settlements, and the
           That insured must cooperate in the transfer
                                                                                                                    resulting end of our duty to defend, will not be
           of control of said claims and "suits".
                                                                                                                    affected by our failure to comply with any of
                                                                                                                    the provisions of this Condition.


CG 26 21 10 91                   Copyright, Insurance Services Office, Inc., 1991                                                                             Page 1 of 1


                                                                                                                                         Bates No. 000189
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 307 of 397

POLICY NUMBER: HDO G24556876 001                                                                                          Endorsement Number: 98

                                                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                                                            CG 26 28 08 93

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          MINNESOTA CHANGES – LOSS INFORMATION




           MINNESOTA CHANGES – LOSS INFORMATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM (CLAIMS-MADE VERSION)

Condition 10. Your Right to Claim and "Occurrence"                                               You must not disclose this information to any
Information of COMMERCIAL GENERAL LIABILITY                                                      claimant or any claimant's representative without
CONDITIONS (Section IV) is replaced by the follow-                                               our consent.
ing:                                                                                             If we cancel or elect not to renew this Coverage
10. Your Right to Claim and "Occurrence" Informa-                                                Part, we will provide such information no later than
    tion                                                                                         30 days before the date of policy termination. In
    We will provide the first Named Insured shown in                                             other circumstances, we will provide this informa-
    the Declarations the following information relating                                          tion without cost only if we receive a request from
    to this and any preceding general liability claims-                                          the first Named Insured. In this case, we will pro-
    made Coverage Part we have issued to you during                                              vide this information within 30 days of receipt of
    the previous three years:                                                                    the request. We will not provide this information
                                                                                                 without cost more than once in a 12 month period.
    a. A list or other record of each "occurrence", not
        previously reported to any other insurer, of                                             We compile claim and "occurrence" information for
        which we were notified in accordance with                                                our own business purposes and exercise reason-
        paragraph 2.a. of this Section. We will include                                          able care in doing so. In providing this information
        the date and brief description of the “occur-                                            to the first Named Insured, we make no represen-
        rence” if that information was in the notice we                                          tations or warranties to insureds, insurers, or oth-
        received.                                                                                ers to whom this information is furnished by or on
                                                                                                 behalf of any insured. Cancellation or nonrenewal
    b. A summary by policy year, of payments made                                                will be effective even if we inadvertently provide in-
        and amounts reserved, stated separately, un-                                             accurate information.
        der any applicable General Aggregate Limit
        and Products-Completed Operations Aggre-
        gate Limit.
    Amounts reserved are based on our judgment.
    They are subject to change and should not be re-
    garded as ultimate settlement values.




CG 26 28 08 93                  Copyright, Insurance Services Office, Inc., 1993                                                          Page 1 of 1


                                                                                                                       Bates No. 000190
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 308 of 397

POLICY NUMBER: HDO G24556876 001                                                                                    Endorsement Number: 99

                                                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                                        CG 26 50 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                            MISSOURI CHANGES – MEDICAL PAYMENTS




             MISSOURI CHANGES – MEDICAL PAYMENTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Paragraph 1.a. of Coverage C – Medical Payments                                                   (b) The expenses are incurred and reported
is replaced by the following:                                                                         to us within one year of the date of the
1. Insuring Agreement                                                                                 accident. However, expenses reported
                                                                                                      to us after one year of the date of the
    a. We will pay medical expenses as described                                                      accident will not be denied solely
        below for "bodily injury" caused by an accident:                                              because of the late submission unless
       (1) On premises you own or rent;                                                               such late submission operates to
                                                                                                      prejudice our rights; and
       (2) On ways next to premises you own or rent;
            or                                                                                    (c) The injured person submits to
                                                                                                      examination, at our expense, by
       (3) Because of your operations;
                                                                                                      physicians of our choice as often as we
        provided that:                                                                                reasonably require.
           (a) The accident takes place in the
               "coverage territory" and during the policy
               period;




CG 26 50 04 13                         © Insurance Services Office, Inc., 2012                                                    Page 1 of 1


                                                                                                                 Bates No. 000191
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 309 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 100

                                                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                                                             CG 26 55 11 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  NEW HAMPSHIRE CHANGES – AMENDMENT OF REPRESENTATIONS CONDITION




         NEW HAMPSHIRE CHANGES – AMENDMENT OF
               REPRESENTATIONS CONDITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The Representations Condition is replaced by the                                                                2. Any intentional:
   following:                                                                                                         a. Misrepresentation;
   REPRESENTATIONS                                                                                                    b. Omission;
   1. You represent that all information and state-                                                                   c. Concealment; or
       ments contained in the Declarations are true,
       accurate and complete. All such information                                                                    d. Misstatement of a material fact;
       and statements are the basis for our issuing                                                                   in the Declarations or otherwise, which relates
       this policy.                                                                                                   to a particular claim, shall be grounds to deny
                                                                                                                      coverage.




CG 26 55 11 08                     © Insurance Services Office, Inc., 2008                                                                               Page 1 of 1


                                                                                                                                        Bates No. 000192
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 310 of 397
POLICY NUMBER: HDO G24556876 001                                                                       Endorsement Number: 101

                                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 26 73 12 04

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                    MARYLAND CHANGES – PREMIUM AUDIT CONDITION




    MARYLAND CHANGES – PREMIUM AUDIT CONDITION
This endorsement modifies insurance provided under the following:

  COMMERCIAL GENERAL LIABILITY COVERAGE PART
  ELECTRONIC DATA LIABILITY COVERAGE PART
  LIQUOR LIABILITY COVERAGE PART
  POLLUTION LIABILITY COVERAGE PART
  PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
  PRODUCT WITHDRAWAL COVERAGE PART
  UNDERGROUND STORAGE TANK POLICY



Paragraph b. of the Premium Audit Condition
Section IV is replaced by the following:
Premium Audit
   b. Premium shown in this Coverage Part as
      advance premium is a deposit premium
      only. At the close of each audit period we
      will compute the earned premium for that
      period and send notice to the first Named
      Insured. The due date for audit and
      retrospective premiums is 30 days from the
      date of the bill. If the sum of the advance
      and audit premiums paid for the policy
      period is greater than the earned premium,
      we will return the excess to the first
      Named Insured.




CG 26 73 12 04                         © ISO Properties, Inc., 2003                                                Page 1 of 1


                                                                                                      Bates No. 000193
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 311 of 397



POLICY NUMBER: HDO G24556876 001                                                                    Endorsement Number: 102

                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                             CG 26 81 12 04

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       MINNESOTA CHANGES – DUTIES CONDITION




               MINNESOTA CHANGES – DUTIES CONDITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYEE BENEFITS LIABILITY COVERAGE CG 04 35
   LIMITED PRODUCT WITHDRAWAL EXPENSE ENDORSEMENT CG 04 36
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PERSONAL INJURY LIABILITY ENDORSEMENT CG 28 05
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

The following is added to the Duties Condition:
The requirement to notify us can be satisfied by
notifying our agent. Notice can be by any means of
communication.




CG 26 81 12 04                              © ISO Properties, Inc., 2003                                        Page 1 of 1




                                                                                                  Bates No. 000194
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 312 of 397

POLICY NUMBER: HDO G24556876 001                                                                                        Endorsement Number: 103

                                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                                             CG 27 12 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                    NORTH CAROLINA CHANGES – EXTENDED REPORTING PERIOD




                        NORTH CAROLINA CHANGES –
                        EXTENDED REPORTING PERIOD
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART (CLAIMS-MADE VERSION)


A. Paragraph 6. of Section V – Extended Reporting                                               B. Paragraphs 2. and 3. of Section III – Limits Of
   Periods is replaced by the following:                                                           Insurance will be amended accordingly. The
   6. If the Supplemental Extended Reporting Period                                                Personal And Advertising Injury Limit, the Each
      is in effect, we will provide the supplemental                                               Occurrence Limit and the Damage To Premises
      aggregate limits of insurance described below,                                               Rented To You Limit shown in the Declarations
      but only for claims first received and recorded                                              will then continue to apply, as set forth in
      during the Supplemental Extended Reporting                                                   Paragraphs 4., 5. and 6. of that section.
      Period.
      The supplemental aggregate limits of
      insurance will be equal, respectively, to the
      General Aggregate Limit and the Products-
      Completed Operations Aggregate Limit, if any,
      entered on the Declarations in effect at the
      inception of the policy period of the policy to
      which the Extended Reporting Period
      endorsement is attached.




CG 27 12 04 13                      © Insurance Services Office, Inc., 2012                                                           Page 1 of 1


                                                                                                                      Bates No. 000195
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 313 of 397

POLICY NUMBER: HDO G24556876 001                                                    Endorsement Number: 104

                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 32 34 01 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       CALIFORNIA CHANGES




                                CALIFORNIA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

The term "spouse" is replaced by the following:
Spouse or registered domestic partner under Califor-
nia law.




CG 32 34 01 05                            © ISO Properties, Inc., 2004                          Page 1 of 1


                                                                                  Bates No. 000196
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 314 of 397

POLICY NUMBER: HDO G24556876 001                                                                                    Endorsement Number: 105

                                                                                                                                  IL 01 14 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        WYOMING CHANGES – DEFENSE COSTS




                 WYOMING CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all                                           5. Coverage C – Mortgageholder's Liability under
   Insuring Agreements that set forth a duty to                                                  the Mortgageholder's Errors And Omissions
   defend under:                                                                                 Coverage Form.
   1. Section I of the Commercial General Liability,                                         Paragraph B. also applies to any other provision in
      Commercial Liability Umbrella, Electronic Data                                         the policy that sets forth a duty to defend.
      Liability,    Employment-related      Practices                                     B. If we initially defend an insured ("insured") or pay
      Liability, Farm, Liquor Liability, Owners And                                          for an insured's ("insured's") defense but later
      Contractors Protective Liability, Pollution                                            determine that none of the claims, for which we
      Liability,   Products/Completed      Operations                                        provided a defense or defense costs, are covered
      Liability,   Product    Withdrawal,     Medical                                        under this insurance, we have the right to
      Professional Liability, Railroad Protective                                            reimbursement for the defense costs we have
      Liability and Underground Storage Tank                                                 incurred.
      Coverage Parts, Auto Dealers Coverage Form
      and the Farm Umbrella Liability Policy;                                                The right to reimbursement under this provision
                                                                                             will only apply to the costs we have incurred after
   2. Section II under the Auto Dealers, Business                                            we notify you in writing that there may not be
      Auto and Motor Carrier Coverage Forms;                                                 coverage and that we are reserving our rights to
   3. Section III under the Auto Dealers and Motor                                           terminate the defense or the payment of defense
      Carrier Coverage Forms;                                                                costs and to seek reimbursement for defense
   4. Section A. Coverage under the Legal Liability                                          costs.
      Coverage Form; and




IL 01 14 10 13                      © Insurance Services Office, Inc., 2013                                                         Page 1 of 1


                                                                                                                   Bates No. 000197
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 315 of 397

POLICY NUMBER: HDO G24556876 001                                                                                        Endorsement Number: 106

                                                                                                                                     IL 01 20 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       PENNSYLVANIA CHANGES – DEFENSE COSTS




          PENNSYLVANIA CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all                                               5. Coverage C – Mortgageholder's Liability
   Insuring Agreements that set forth a duty to                                                      under the Mortgageholder's Errors And
   defend under:                                                                                     Omissions Coverage Form.
   1. Section I of the Commercial General Liability,                                             Paragraph B. also applies to any other provision
      Commercial Liability Umbrella, Electronic                                                  in the policy that sets forth a duty to defend.
      Data Liability, Employment-related Practices                                            B. If we initially defend an insured ("insured") or pay
      Liability, Farm, Liquor Liability, Medical                                                 for an insured's ("insured's") defense but later
      Professional      Liability,   Owners     And                                              determine that none of the claims ("claims"), for
      Contractors Protective Liability, Pollution                                                which we provided a defense or defense costs,
      Liability,        Product          Withdrawal,                                             are covered under this insurance, we have the
      Products/Completed Operations Liability,                                                   right to reimbursement for the defense costs we
      Railroad Protective Liability and Underground                                              have incurred.
      Storage Tank Coverage Parts, Auto Dealers
      Coverage Form and the Farm Umbrella                                                        The right to reimbursement under this provision
      Liability Policy;                                                                          will only apply to the costs we have incurred after
                                                                                                 we notify you in writing that there may not be
   2. Section II under the Auto Dealers, Business                                                coverage and that we are reserving our rights to
      Auto and Motor Carrier Coverage Forms;                                                     terminate the defense or the payment of defense
   3. Section III under the Auto Dealers and Motor                                               costs and to seek reimbursement for defense
      Carrier Coverage Forms;                                                                    costs.
   4. Section A. Coverage under the Legal Liability
      Coverage Form; and




IL 01 20 10 13                           © Insurance Services Office, Inc., 2013                                                        Page 1 of 1


                                                                                                                      Bates No. 000198
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 316 of 397

POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 107

                                                                                                                                     IL 01 23 11 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        WASHINGTON CHANGES – DEFENSE COSTS




            WASHINGTON CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART

A. The provisions of Paragraph B. are added to all                                              5. Coverage C – Mortgageholder's Liability under
   Insuring Agreements that set forth a duty to                                                     the Mortgageholder's Errors And Omissions
   defend under:                                                                                    Coverage Form.
   1. Section I of the Commercial General Liability,                                            Paragraph B. also applies to any other provision in
      Commercial Liability Umbrella, Electronic Data                                            the policy that sets forth a duty to defend.
      Liability, Farm, Liquor Liability, Owners And                                          B. If we initially defend an insured ("insured") or pay
      Contractors Protective Liability, Pollution                                               for an insured's ("insured's") defense but later
      Liability,   Products/Completed      Operations                                           determine that none of the claims ("claims"), for
      Liability,   Product    Withdrawal,     Medical                                           which we provided a defense or defense costs,
      Professional Liability, Railroad Protective                                               are covered under this insurance, we have the
      Liability and Underground Storage Tank                                                    right to reimbursement for the defense costs we
      Coverage Parts, Auto Dealers Coverage Form                                                have incurred.
      and the Farm Umbrella Liability Policy;
                                                                                                The right to reimbursement under this provision
   2. Section II under the Auto Dealers, Business                                               will only apply to the costs we have incurred after
      Auto and Motor Carrier Coverage Forms;                                                    we notify you in writing that there may not be
   3. Section III under the Auto Dealers and Motor                                              coverage and that we are reserving our rights to
      Carrier Coverage Forms;                                                                   terminate the defense or the payment of defense
   4. Section A. Coverage under the Legal Liability                                             costs and to seek reimbursement for defense
      Coverage Form; and                                                                        costs.




IL 01 23 11 13                      © Insurance Services Office, Inc., 2013                                                            Page 1 of 1


                                                                                                                      Bates No. 000199
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 317 of 397

POLICY NUMBER: HDO G24556876 001                                                                                      Endorsement Number: 108

                                                                                                                                    IL 01 25 11 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                           COLORADO CHANGES – CIVIL UNION




                    COLORADO CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:                                          C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under                                           maintenance or use of "covered autos" provided
   Colorado law.                                                                               under the Commercial Liability Umbrella Coverage
                                                                                               Part, the term "family member" is replaced by the
B. Under the Commercial Automobile Coverage Part,                                              following:
   the term "family member" is replaced by the
   following and supersedes any other provisions to                                            "Family member" means a person related to you
   the contrary:                                                                               by blood, adoption, marriage or civil union
                                                                                               recognized under Colorado law, who is a resident
   "Family member" means a person related to:                                                  of your household, including a ward or foster child.
   1. The individual Named Insured by blood,
       adoption, marriage or civil union recognized
       under Colorado law, who is a resident of such
       Named Insured's household, including a ward
       or foster child;
   2. The individual named in the Schedule by
       blood, adoption, marriage or civil union
       recognized under Colorado law, who is a
       resident of the individual's household, including
       a ward or foster child, if the Drive Other Car
       Coverage – Broadened Coverage For Named
       Individuals endorsement is attached.




IL 01 25 11 13                        © Insurance Services Office, Inc., 2013                                                         Page 1 of 1


                                                                                                                     Bates No. 000200
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 318 of 397



POLICY NUMBER: HDO G24556876 001                                                                                                 Endorsement Number: 109

                                                                                                                                               IL 02 58 01 12
                                                         ARIZONA CHANGES – CANCELLATION AND NONRENEWAL




                             ARIZONA CHANGES –
                        CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The following is added to the Cancellation Common                                                      f. Loss of reinsurance applicable to the risk
   Policy Condition (and applies except in situations                                                        insured against resulting from termination of
   where B., below, applies):                                                                                treaty or facultative reinsurance initiated by our
   7. Cancellation Of Policies In Effect For 60 Days                                                         reinsurer or reinsurers;
      Or More                                                                                             g. Determination by the Director of Insurance that
      If this policy has been in effect for 60 days or                                                       the continuation of the policy would place us in
      more, or if this policy is a renewal of a policy we                                                    violation of the insurance laws of this state or
      issued, we may cancel this policy only for one or                                                      would jeopardize our solvency; or
      more of the following reasons:                                                                     h. Acts or omissions by you or your representative
       a. Nonpayment of premium;                                                                             which materially increase the hazard insured
                                                                                                             against.
      b. Your conviction of a crime arising out of acts
          increasing the hazard insured against;                                                         If we cancel this policy based on one or more of
                                                                                                         the above reasons, we will mail by certified mail to
       c. Acts or omissions by you or your representative                                                the first Named Insured, and mail to the agent, if
          constituting fraud or material misrepresentation                                               any, written notice of cancellation stating the
          in the procurement of this policy, in continuing                                               reason(s) for cancellation. We will mail this notice
          this policy or in presenting a claim under this                                                to the last mailing addresses known to us, at least:
          policy;
                                                                                                         a. 10 days before the effective date of
      d. Substantial change in the risk assumed, except                                                     cancellation if we cancel for nonpayment of
          to the extent that we should have reasonably                                                      premium; or
          foreseen the change or contemplated the risk
          in writing the contract;                                                                       b. 45 days before the effective date of
                                                                                                            cancellation if we cancel for any of the other
       e. Substantial breach of contractual duties or                                                       reasons.
          conditions;




IL 02 58 01 12                             © Insurance Services Office, Inc., 2011                                                                Page 1 of 3




                                                                                                                              Bates No. 000201
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 319 of 397
B. If the Commercial Property Coverage Part, Capital              C. The following is added and supersedes any provision
   Assets Program (Output Policy) Coverage Part or the               to the contrary (and applies except in situations where
   Farm Property – Farm Dwellings, Appurtenant                       D., below, applies):
   Structures And Household Personal Property                        Nonrenewal
   Coverage Form provides coverage for:
                                                                     1. If we elect not to renew this policy, we will mail by
   1. Real property which is used predominantly for                      certified mail to the first Named Insured, and mail
        residential purposes and consists of one through                 to the agent, if any, written notice of nonrenewal.
        four dwelling units; and/or                                      We will mail this notice to the last mailing
   2. Personal property (except business or farm                         addresses known to us at least 45 days prior to
        personal property) of a person residing in such                  the expiration of this policy.
        real property;                                               2. If notice is mailed, proof of mailing will be sufficient
   the following provisions apply (instead of those                      proof of notice.
   provided in Item A. above) with respect to cancellation           3. If either one of the following occurs, we are not
   of such coverage:                                                     required to provide written notice of nonrenewal:
   If this policy has been in effect for 60 days or more, or             a. We or a company within the same insurance
   is a renewal of a policy we issued, we may cancel                         group has offered to issue a renewal policy; or
   only for one or more of the following reasons:
                                                                         b. You have obtained replacement coverage or
        a. Nonpayment of premium;                                            agreed in writing to do so.
        b. Your conviction of a crime arising out of acts            4. If written notice of nonrenewal is mailed less than
            increasing the hazard insured against;                       45 days prior to expiration of this policy, and
       c. Acts or omissions by you or your representative                neither 3.a. or 3.b. applies, the coverage shall
           constituting fraud or material misrepresentation              remain in effect until 45 days after the notice is
           in obtaining the policy, continuing the policy or             mailed. Earned premium for any period of
           presenting a claim under the policy;                          coverage that extends beyond the expiration date
       d. Discovery of grossly negligent acts or                         of this policy shall be considered pro rata based
           omissions by you substantially increasing any                 upon the previous year's rate.
           of the hazards insured against;                        D. If the Commercial Property Coverage Part, Capital
       e. Substantial change in the risk assumed by us,              Assets Program (Output Policy) Coverage Part or the
           since the policy was issued, except to the                Farm Property – Farm Dwellings, Appurtenant
           extent that we should reasonably have                     Structures And Household Personal Property
           foreseen the change or contemplated the risk              Coverage Form provides coverage for:
           in writing the contract;                                  1. Real property which is used predominantly for
        f. A determination by the Director of Insurance                  residential purposes and consists of one through
           that the continuation of the policy would place               four dwelling units; and/or
           us in violation of the insurance laws of this             2. Personal property (except business or farm
           state; or                                                     personal property) of a person residing in such
       g. Your failure to take reasonable steps to                       real property;
           eliminate or reduce any conditions in or on the           the following provisions apply (instead of those
           insured premises which contributed to a loss in           provided in Item C. above) with respect to nonrenewal
           the past or will increase the probability of future       of such coverage:
           losses.                                                   1. If we elect not to renew, we will mail written notice
   If we cancel this policy based on one or more of these                of nonrenewal to the first Named Insured. We will
   reasons, we will mail written notice of cancellation,                 mail this notice to the last mailing address known
   stating the reason(s) for cancellation, to the first                  to us, at least 30 days before the end of the policy
   Named Insured. We will mail this notice to the last                   period. Proof of mailing will be sufficient proof of
   mailing address known to us, at least:                                notice.
          (1) 10 days before the effective date of                   2. If either one of the following occurs, we are not
               cancellation if we cancel for nonpayment of               required to provide notice of nonrenewal:
               premium; or                                               a. You have agreed to nonrenewal; or
          (2) 30 days before the effective date of                       b. You have accepted replacement coverage.
               cancellation, if we cancel for any of the
               other reasons.




Page 2 of 3                                © Insurance Services Office, Inc., 2011                              IL 02 58 01 12


                                                                                            Bates No. 000202
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 320 of 397

   3. If our nonrenewal is based on the condition of the          2. If renewal is subject to any condition described in
      premises, you will be given 30 days' notice to                 1.a. through 1.d. above, and we fail to provide
      remedy the identified conditions. If the identified            notice 30 days before the anniversary or expiration
      conditions are remedied, coverage will be                      date of this policy, the following procedures apply:
      renewed. If the identified conditions are not                  a. The present policy will remain in effect until the
      remedied to our satisfaction, you will be given an                  earlier of the following:
      additional 30 days, upon payment of premium, to
      correct the defective conditions.                                  (1) 30 days after the date of mailing or delivery
                                                                              of the notice; or
E. The following condition is added:
                                                                         (2) The effective date of replacement coverage
   Renewal                                                                    obtained by the first Named Insured.
   1. If we elect to renew this policy and the renewal is            b. If the first Named Insured elects not to renew,
      subject to any of the following:                                    any earned premium for the period of extension
      a. Increase in premium;                                             of the terminated policy will be calculated pro
      b. Change in deductible;                                            rata at the lower of the following rates:
      c. Reduction in limits of insurance; or                            (1) The rates applicable to the terminated
                                                                              policy; or
      d. Substantial reduction in coverage;
                                                                         (2) The rates presently in effect.
      we will mail or deliver written notice of the
      change(s) to the first Named Insured, at the last              c. If the first Named Insured accepts the renewal,
      mailing address known to us, at least 30 days                       the premium increase, if any, and other
      before the anniversary or expiration date of the                    changes are effective the day following this
      policy.                                                             policy's anniversary or expiration date.




IL 02 58 01 12                            © Insurance Services Office, Inc., 2011                            Page 3 of 3



                                                                                       Bates No. 000203
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 321 of 397

POLICY NUMBER: HDO G24556876 001                                                                                          Endorsement Number: 110

                                                                                                                                       IL 02 61 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       KANSAS CHANGES – CANCELLATION AND NONRENEWAL




                   KANSAS CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy                                                    (4) Unfavorable underwriting factors, specific to
   Condition is replaced by the following:                                                                you, exist that were not present at the in-
 2.a. We may cancel this policy by mailing or deliv-                                                      ception of this policy;
      ering to the first Named Insured written notice                                                (5) A determination by the insurance commis-
      of cancellation, stating the reasons for cancel-                                                    sioner that continuation of coverage could
      lation, at least:                                                                                   place us in a hazardous financial condition
     (1) 10 days before the effective date of cancel-                                                     or in violation of the laws of Kansas; or
          lation if we cancel for nonpayment of pre-                                                 (6) A determination by the insurance commis-
          mium.                                                                                           sioner that we no longer have adequate re-
     (2) 30 days before the effective date of cancel-                                                     insurance to meet our needs.
          lation if we cancel for any other reason.                                            B. The following is added and supersedes any condi-
   b. If this policy has been in effect for 90 days or                                            tion to the contrary:
      more, or if it is a renewal of a policy we issued,                                          NONRENEWAL
      we may cancel this policy only for one or more                                              1. If we decide not to renew this policy, we will
      of the following reasons:                                                                       mail or deliver written notice of nonrenewal,
     (1) Nonpayment of premium;                                                                       stating the reasons for nonrenewal, to the first
     (2) This policy was issued because of material                                                   Named Insured at least 60 days prior to the
          misrepresentation;                                                                          expiration of the policy.
     (3) You or any other insured violated any of the                                             2. Any notice of nonrenewal will be mailed or
          material terms and conditions of this policy;                                               delivered to the first Named Insured's last mail-
                                                                                                      ing address known to us. If notice is mailed,
                                                                                                      proof of mailing will be sufficient proof of no-
                                                                                                      tice.




IL 02 61 09 07                              © ISO Properties, Inc., 2006                                                                  Page 1 of 1


                                                                                                                        Bates No. 000204
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 322 of 397

POLICY NUMBER: HDO G24556876 001                                                                                            Endorsement Number: 111

                                                                                                                                          IL 02 68 01 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         NEW YORK CHANGES – CANCELLATION AND NONRENEWAL




                 NEW YORK CHANGES – CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 1., 2., 3. and 5. of the Cancellation                                                       (2) Conviction of a crime arising out of acts
   Common Policy Condition are replaced by the                                                                increasing the hazard insured against;
   following:                                                                                             (3) Discovery      of   fraud    or     material
   1. The first Named Insured shown in the                                                                    misrepresentation in the obtaining of the
       Declarations may cancel this entire policy by                                                          policy or in the presentation of a claim;
       mailing or delivering to us advance written                                                        (4) After issuance of the policy or after the
       notice of cancellation.                                                                                last renewal date, discovery of an act or
   2. Cancellation Of Policies In Effect                                                                      omission, or a violation of any policy
       a. 60 Days Or Less                                                                                     condition,     that    substantially    and
                                                                                                              materially increases the hazard insured
           We may cancel this policy by mailing or                                                            against, and which occurred subsequent
           delivering to the first Named Insured written                                                      to inception of the current policy period;
           notice of cancellation at least:
                                                                                                          (5) Material physical change in the property
          (1) 30 days before the effective date of                                                            insured, occurring after issuance or last
                cancellation if we cancel for any reason                                                      annual renewal anniversary date of the
                not included in Paragraph A.2.b. below.                                                       policy, which results in the property
          (2) 15 days before the effective date of                                                            becoming uninsurable in accordance
                cancellation if we cancel for any of the                                                      with our objective, uniformly applied
                reasons included in Paragraph A.2.b.                                                          underwriting standards in effect at the
                below.                                                                                        time the policy was issued or last
                                                                                                              renewed; or material change in the
       b. For More Than 60 Days
                                                                                                              nature or extent of the risk, occurring
           If this policy has been in effect for more                                                         after issuance or last annual renewal
           than 60 days, or if this policy is a renewal or                                                    anniversary date of the policy, which
           continuation of a policy we issued, we may                                                         causes the risk of loss to be substantially
           cancel only for any of the reasons listed                                                          and materially increased beyond that
           below, provided we mail the first Named                                                            contemplated at the time the policy was
           Insured written notice at least 15 days                                                            issued or last renewed;
           before the effective date of cancellation:
                                                                                                          (6) Required pursuant to a determination by
          (1) Nonpayment of premium, provided                                                                 the Superintendent that continuation of
               however, that a notice of cancellation on                                                      our present premium volume would
               this ground shall inform the first Named                                                       jeopardize our solvency or be hazardous
               Insured of the amount due;                                                                     to the interest of our policyholders, our
                                                                                                              creditors or the public;




IL 02 68 01 14                       © Insurance Services Office, Inc., 2013                                                                 Page 1 of 5


                                                                                                                          Bates No. 000205
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 323 of 397

          (7) A determination by the Superintendent                b. A change in type of coverage;
              that the continuation of the policy would            c. A reduction of coverage;
              violate, or would place us in violation of,
              any provision of the Insurance Code; or              d. An increased deductible;
          (8) Where we have reason to believe, in                  e. An addition of exclusion; or
              good faith and with sufficient cause, that           f. Increased premiums in excess of 10%,
              there is a probable risk of danger that                 exclusive of any premium increase due to
              the insured will destroy, or permit to be               and commensurate with insured value
              destroyed, the insured property for the                 added or increased exposure units; or as a
              purpose of collecting the insurance                     result of experience rating, loss rating,
              proceeds. If we cancel for this reason,                 retrospective rating or audit;
              you may make a written request to the                we will send notice as provided in Paragraph
              Department of Financial Services, within             C.3. below.
              10 days of receipt of this notice, to
              review our cancellation decision. Also,           3. Notices Of Nonrenewal And Conditional
              we will simultaneously send a copy of                Renewal
              this    cancellation    notice   to    the           a. If we decide not to renew this policy or to
              Department of Financial Services.                       conditionally renew this policy as provided in
   3. We will mail or deliver our notice, including the               Paragraphs C.1. and C.2. above, we will
      reason for cancellation, to the first Named                     mail or deliver written notice to the first
      Insured at the address shown in the policy and                  Named Insured shown in the Declarations at
      to the authorized agent or broker.                              least 60 but not more than 120 days before:
   5. If this policy is cancelled, we will send the first             (1) The expiration date; or
      Named Insured any premium refund due. If we                     (2) The anniversary date if this is a
      cancel, the refund will be pro rata. If the first                   continuous policy.
      Named Insured cancels, the refund may be
                                                                   b. Notice will be mailed or delivered to the first
      less than pro rata.
                                                                      Named Insured at the address shown in the
      However, when the premium is advanced                           policy and to the authorized agent or broker.
      under a premium finance agreement, the                          If notice is mailed, proof of mailing will be
      cancellation refund will be pro rata. Under such                sufficient proof of notice.
      financed policies, we will be entitled to retain a
                                                                   c. Notice will include the specific reason(s) for
      minimum earned premium of 10% of the total
                                                                      nonrenewal or conditional renewal, including
      policy premium or $60, whichever is greater.
                                                                      the amount of any premium increase for
      The cancellation will be effective even if we
                                                                      conditional renewal and description of any
      have not made or offered a refund.
                                                                      other changes.
B. The following is added to the Cancellation
                                                                   d. If we violate any of the provisions of
   Common Policy Condition:
                                                                      Paragraph C.3.a., b. or c. above by sending
   7. If one of the reasons for cancellation in                       the first Named Insured an incomplete or
      Paragraph A.2.b. or D.2.b.(2) exists, we may                    late conditional renewal notice or a late
      cancel this entire policy, even if the reason for               nonrenewal notice:
      cancellation pertains only to a new coverage or
                                                                      (1) And if notice is provided prior to the
      endorsement initially effective subsequent to
                                                                          expiration date of this policy, coverage
      the original issuance of this policy.
                                                                          will remain in effect at the same terms
C. The following conditions are added:                                    and conditions of this policy at the lower
   1. Nonrenewal                                                          of the current rates or the prior period's
                                                                          rates until 60 days after such notice is
      If we decide not to renew this policy we will                       mailed or delivered, unless the first
      send notice as provided in Paragraph C.3.                           Named Insured, during this 60-day
      below.                                                              period, has replaced the coverage or
   2. Conditional Renewal                                                 elects to cancel;
      If we conditionally renew this policy subject to:
      a. A change of limits;




Page 2 of 5                          © Insurance Services Office, Inc., 2013                         IL 02 68 01 14



                                                                                      Bates No. 000206
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 324 of 397

          (2) And if the notice is provided on or after           c. The portion of the annual premium
              the expiration date of this policy,                    attributable     to     the    property   and
              coverage will remain in effect at the                  contingencies described in 1.b. exceeds the
              same terms and conditions of this policy               portion applicable to other property and
              for another policy period, at the lower of             contingencies.
              the current rates or the prior period's          2. Paragraph 2. of the Cancellation Common
              rates, unless the first Named Insured,              Policy Condition is replaced by the following:
              during this additional policy period, has
              replaced the coverage or elects to                  2. Procedure          And      Reasons       For
              cancel.                                                Cancellation
       e. If you elect to renew on the basis of a late                a. We may cancel this entire policy by
          conditional renewal notice, the terms,                          mailing or delivering to the first Named
          conditions and rates set forth in such notice                   Insured written notice of cancellation at
          shall apply:                                                    least:
          (1) Upon expiration of the 60-day period,                      (1) 15 days before the effective date of
              unless Subparagraph (2) below applies;                         cancellation if we cancel for
              or                                                             nonpayment of premium, provided
                                                                             however, that a notice of cancellation
          (2) Notwithstanding the provisions in                              on this ground shall inform the first
              Paragraphs d.(1) and d.(2), as of the                          Named Insured of the amount due;
              renewal date of the policy if the                              or
              conditional renewal notice was sent at
              least 30 days prior to the expiration or                   (2) 30 days before the effective date of
              anniversary date of the policy.                                cancellation if we cancel for any
                                                                             other reason.
       f. We will not send you notice of nonrenewal
          or conditional renewal if you, your                         b. But if this policy:
          authorized agent or broker or another                          (1) Has been in effect for more than 60
          insurer of yours mails or delivers notice that                     days; or
          the policy has been replaced or is no longer                   (2) Is a renewal of a policy we issued;
          desired.
                                                                          we may cancel this policy only for one or
D. The following provisions apply when the                                more of the following reasons:
   Commercial Property Coverage Part, the Farm
   Coverage Part or the Capital Assets Program                           (1) Nonpayment of premium, provided
   (Output Policy) Coverage Part is made a part of                           however, that a notice of cancellation
   this policy:                                                              on this ground shall inform the first
                                                                             Named Insured of the amount due;
   1. Items D.2. and D.3. apply if this policy meets
       the following conditions:                                         (2) Conviction of a crime arising out of
                                                                             acts increasing the risk of loss;
       a. The policy is issued or issued for delivery in
          New York State covering property located in                    (3) Discovery of fraud or material
          this state; and                                                    misrepresentation in obtaining the
                                                                             policy or in making a claim;
       b. The policy insures:
                                                                         (4) Discovery of willful or reckless acts
          (1) For loss of or damage to structures,                           or omissions increasing the risk of
              other than hotels or motels, used                              loss;
              predominantly for residential purposes
              and consisting of no more than four                        (5) Physical changes in the covered
              dwelling units; or                                             property that make that property
                                                                             uninsurable in accordance with our
          (2) For loss of or damage to personal                              objective and uniformly applied
              property other than farm personal                              underwriting standards in effect when
              property or business property; or                              we:
          (3) Against damages arising from liability for                     (a) Issued the policy; or
              loss of, damage to or injury to persons or
              property, except liability arising from                        (b) Last voluntarily renewed the
              business or farming; and                                           policy;




IL 02 68 01 14                      © Insurance Services Office, Inc., 2013                           Page 3 of 5



                                                                                     Bates No. 000207
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 325 of 397

              (6) The Superintendent of Financial           E. The following is added to the Farm Property –
                  Services'        determination     that      Other Farm Provisions Form – Additional
                  continuing the policy would violate          Coverages,          Conditions,    Definitions,     the
                  Chapter 28 of the Insurance Law; or          Commercial Property Coverage Part and the
              (7) Required pursuant to a determination         Capital Assets Program (Output Policy) Coverage
                  by the Superintendent of Financial           Part:
                  Services that the continuation of our        When the property is subject to the Anti-arson
                  present premium volume would be              Application in accordance with New York
                  hazardous to the interests of our            Department of Financial Services' Insurance
                  policyholders, our creditors or the          Regulation No. 96, the following provisions are
                  public.                                      added:
   3. The following are added:                                 If you fail to return the completed, signed and
      a. Conditional Continuation                              affirmed anti-arson application to us:
          Instead of cancelling this policy, we may            1. Or our broker or agent within 45 days of the
          continue it on the condition that:                        effective date of a new policy, we will cancel
                                                                    the entire policy by giving 20 days' written
         (1) The policy limits be changed; or                       notice to you and to the mortgageholder shown
         (2) Any coverage not required by law be                    in the Declarations.
              eliminated.                                      2. Before the expiration date of any policy, we will
          If this policy is conditionally continued, we             cancel the policy by giving written notice to you
          will mail or deliver to the first Named                   and to the mortgageholder shown in the
          Insured written notice at least 20 days                   Declarations at least 15 days before the
          before the effective date of the change or                effective date of cancellation.
          elimination. We will mail or deliver our             The cancellation provisions set forth in E.1. and
          notice to the first Named Insured's last             E.2. above supersede any contrary provisions in
          mailing address known to us. If notice is            this policy including this endorsement.
          mailed, proof of mailing will be sufficient
          proof of notice. Delivery of the notice will be      If the notice in E.1. or E.2. above is mailed, proof
          the same as mailing.                                 of mailing will be sufficient proof of notice. Delivery
                                                               of the notice will be the same as mailing.
      b. Nonrenewal
                                                            F. The following applies to the Commercial Property
          If, as allowed by the laws of New York               Coverage Part, the Farm Coverage Part and the
          State, we:                                           Capital Assets Program (Output Policy) Coverage
         (1) Do not renew this policy; or                      Part:
         (2) Condition policy renewal upon:                    Paragraphs f. and g. of the Mortgageholders
                                                               Condition are replaced by the following:
              (a) Change of limits; or
                                                                    f. Cancellation
              (b) Elimination of coverage;
                                                                        (1) If we cancel this policy, we will give
          we will mail or deliver written notice of
                                                                            written notice to the mortgageholder at
          nonrenewal or conditional renewal:
                                                                            least:
              (a) At least 45 days; but
                                                                            (a) 10 days before the effective date of
              (b) Not more than 60 days;                                        cancellation if we cancel for your
          before the expiration date of the policy. We                          nonpayment of premium; or
          will mail or deliver our notice to the first                      (b) 30 days before the effective date of
          Named Insured's last mailing address                                  cancellation if we cancel for any
          known to us. If notice is mailed, proof of                            other reason.
          mailing will be sufficient proof of notice.
          Delivery of the notice will be the same as
          mailing.




Page 4 of 5                          © Insurance Services Office, Inc., 2013                          IL 02 68 01 14



                                                                                      Bates No. 000208
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 326 of 397

         (2) If you cancel this policy, we will give       G. The following provisions apply when the following
             written notice to the mortgageholder.             are made a part of this policy:
             With respect to the mortgageholder's             Commercial General Liability Coverage Part
             interest only, cancellation will become
             effective on the later of:                       Employment-Related Practices Liability Coverage
                                                              Part
             (a) The effective date of cancellation of
                 the insured's coverage; or                   Farm Liability Coverage Form
             (b) 10 days after we give notice to the          Liquor Liability Coverage Part
                 mortgageholder.                              Products/Completed Operations Liability Coverage
      g. Nonrenewal                                           Part
         (1) If we elect not to renew this policy, we         1. The aggregate limits of this policy as shown in
             will give written notice to the                      the Declarations will be increased in proportion
             mortgageholder at least 10 days before               to any policy extension provided in accordance
             the expiration date of this policy.                  with Paragraph C.3.d. above.
         (2) If you elect not to renew this policy, we        2. The last sentence of Limits Of Insurance does
             will give written notice to the                      not apply when the policy period is extended
             mortgageholder. With respect to the                  because we sent the first Named Insured an
             mortgageholder's         interest     only,          incomplete or late conditional renewal notice or
             nonrenewal will become effective on the              a late nonrenewal notice.
             later of:
             (a) The expiration date of the policy; or
             (b) 10 days after we give notice to the
                 mortgageholder.




IL 02 68 01 14                      © Insurance Services Office, Inc., 2013                          Page 5 of 5



                                                                                    Bates No. 000209
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 327 of 397



POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 112

                                                                                                                                    IL 02 73 01 10

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        RHODE ISLAND CHANGES – CANCELLATION AND NONRENEWAL




                 RHODE ISLAND CHANGES – CANCELLATION
                           AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. When this endorsement is attached to the                                              C. With respect to all Coverage Parts and Policies
   Standard Property Policy CP 00 99, the term                                              addressed in this endorsement, the Cancellation
   Coverage Part in this endorsement is replaced by                                         Common Policy Condition is amended by replacing
   the term Policy.                                                                         Paragraphs 2., 3., 5. and 6. with the following:
B. With respect to the:                                                                     2. We may cancel this policy by giving, mailing or
   Capital Assets Program (Output Policy) Coverage                                             delivering to the first Named Insured and the
   Part                                                                                        insurance producer of record, if any, written
                                                                                               notice of cancellation at least:
   Commercial Inland Marine Coverage Part
   Commercial Property Coverage Part                                                           a. 10 days before the effective date of
                                                                                                   cancellation if we cancel for nonpayment of
   Farm Property – Other Farm Provisions Form –                                                    premium; or
   Additional Coverages, Conditions, Definitions
   Farm – Livestock Coverage Form                                                              b. 30 days before the effective date of
                                                                                                   cancellation if we cancel for any other reason.
   Farm – Mobile Agricultural Machinery And
   Equipment Coverage Form;                                                                    If this policy has been in effect for 60 days or
                                                                                               more, or if this is a renewal of a policy we issued,
   Paragraph 1. of the Cancellation Common                                                     we may cancel only for one or more of the
   Policy Condition is replaced by the following:                                              following reasons:
   1. The first Named Insured shown in the                                                     a. Nonpayment of premium;
      Declarations may cancel this policy by giving,
      mailing or delivering advance written notice of                                          b. Fraud or material misrepresentation made by
      cancellation to us or to the insurance agent or                                              you or with your knowledge in obtaining the
      producer who issued the policy.                                                              policy, continuing the policy, or in presenting
                                                                                                   a claim under the policy;




IL 02 73 01 10                      © Insurance Services Office, Inc., 2010                                                            Page 1 of 3




                                                                                                                     Bates No. 000210
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 328 of 397




      c. Activities or omissions on your part which                   The following provisions govern calculation of
           increase any hazard insured against,                       return premium:
           including a failure to comply with loss                    a. We will compute return premium pro rata and
           control recommendations;                                       round to the next higher whole dollar when
      d. Change in the risk which increases the risk                      this policy is:
           of loss after insurance coverage has been                     (1) Cancelled at our request;
           issued or renewed, including but not
           limited to an increase in exposure due to                     (2) Cancelled because you no longer have a
           regulation, legislation, or court decision;                         financial or insurable interest in the
                                                                               property or business operation that is the
      e. Loss or decrease of our reinsurance                                   subject of insurance;
           covering all or part of the risk or exposure
           covered by the policy;                                        (3) Cancelled and rewritten by us or a
                                                                               member of our company group;
      f. Determination by the Commissioner of
           Insurance that the continuation of the                        (4) Cancelled after the first year, if it is a
           policy would jeopardize our solvency or                             prepaid policy written for a term of more
           would place us in violation of the insurance                        than one year; or
           laws of this state;                                           (5) Cancelled by us at the request of a
      g. Owner or occupant incendiarism;                                       premium finance company upon default
                                                                               of the first Named Insured, when this
      h. Violation or breach by you of any policy                              policy is financed under a premium
           terms or conditions;                                                finance agreement.
      i. Constructive or actual total loss of the                     b. When this policy is cancelled at your request
           Covered Property; or                                           (except when Paragraph a.(2), a.(3) or a.(4)
      j. Such other reasons as may be approved                            applies), we will return 90% (75% for
           by the Commissioner of Insurance.                              Equipment Breakdown policies) of the pro
   3. We will give, mail or deliver written notice to                     rata unearned premium, rounded to the next
      the first Named Insured at the address shown                        higher whole dollar. However, when such
      on the policy, and to the insurance producer                        cancellation takes place during the first year
      of record, if any.                                                  of a multiyear prepaid policy, we will return
                                                                          the full annual premium for the subsequent
      However, with respect to the:                                       years.
      Capital Assets Program (Output Policy)                       6. Proof of giving, mailing or delivering notice of
      Coverage Part                                                   cancellation will be sufficient proof of notice.
      Commercial Inland Marine Coverage Part                    D. With respect to all Coverage Parts and Policies
      Commercial Property Coverage Part                            addressed in this endorsement, the following is
      Employment-Related           Practices      Liability        added to the Cancellation Common Policy
      Coverage Part                                                Condition:
      Farm Property – Other Farm Provisions Form                   7. We will provide you with the reason or reasons
      –       Additional     Coverages,       Conditions,             for cancellation if:
      Definitions                                                     a. You request in writing a statement of the
      Farm – Livestock Coverage Form                                      reasons for cancellation; and
      Farm – Mobile Agricultural Machinery And                        b. You agree in writing to hold us harmless from
      Equipment Coverage Form;                                            liability for any:
      We will give, mail or deliver written notice to                    (1) Communication giving notice of, or
      the first Named Insured at the last address                              specifying the reasons for, cancellation;
      known to us, and to the insurance producer of                            or
      record, if any.                                                    (2) Statement made in connection with an
   5. If this policy is cancelled, we will send the first                      attempt to discover or verify the existence
      Named Insured any premium refund due.                                    of conditions which would be a reason for
                                                                               cancellation as provided under Paragraph
      The cancellation will be effective even if we                            C.2.
      have not made or offered a refund.




Page 2 of 3                             © Insurance Services Office, Inc., 2010                            IL 02 73 01 10




                                                                                            Bates No. 000211
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 329 of 397
E. With respect to all Coverage Parts and Policies              The following is added to the Common Policy
   addressed in this endorsement, the following is              Conditions:
   added and supersedes any provision to the                    If notice of cancellation is mailed to the insured, we
   contrary:                                                    shall forward the notice of cancellation to the last
   Nonrenewal                                                   known address of the first Named Insured by first
   1. If we elect not to renew this policy, we will             class mail and maintain proof of mailing by the
        give, mail or deliver to the first Named                United States Postal Service certificate of mailing.
        Insured and the insurance producer of                   This proof of mailing will be sufficient proof of notice.
        record, if any, written notice of nonrenewal at      H. With respect to a loss payee named in the policy, if
        least 60 days before:                                   any, we will give, mail or deliver written notice of
       a. The expiration date of the policy; or                 cancellation, subject to C.2. above, and written
                                                                notice of nonrenewal, subject to E.1. above. Mailing
       b. An anniversary date of the policy, if the             will be accomplished in accordance with the
           policy is written for a term longer than one         applicable procedure stated in F. or G. above.
           year or with no fixed expiration date.
                                                             I. Under the Mortgageholders Condition, the
   2. However, we need not give, mail or deliver                paragraphs       pertaining    to    cancellation    and
        this notice if:                                         nonrenewal are replaced by the following:
       a. We have offered to issue a renewal policy;            1. If we cancel this policy, we will give, mail or
           or                                                       deliver written notice to the mortgageholder at
       b. The first Named Insured has obtained, or                  least:
           has agreed in writing to obtain,                         a. 10 days before the effective date of
           replacement coverage.                                        cancellation if we cancel for your nonpayment
F. The following is added to the Common Policy                          of premium; or
   Conditions with respect to the Coverage Parts to                 b. 30 days before the effective date of
   which this endorsement applies, except the                           cancellation if we cancel for any other reason.
   Employment-Related Practices Liability Coverage
   Part:                                                        2. If we do not renew this policy, we will give, mail
                                                                    or deliver written notice to the mortgageholder at
   If notice of nonrenewal is mailed to the insured,                least 10 days before:
   we shall forward the notice of nonrenewal to the
   last known address of the first Named Insured by                 a. The expiration date of the policy; or
   first class mail and maintain proof of mailing by                b. An anniversary date of the policy, if the policy
   the United States Postal Service certificate of                      is written for a term longer than one year or
   mailing. This proof of mailing will be sufficient                    with no fixed expiration date.
   proof of notice.
G. With respect to the:
   Capital Assets Program (Output Policy) Coverage
   Part
   Commercial Inland Marine Coverage Part
   Commercial Property Coverage Part
   Farm Property – Other Farm Provisions Form –
   Additional Coverages, Conditions, Definitions
   Farm – Livestock Coverage Form
   Farm – Mobile Agricultural Machinery And
   Equipment Coverage Form;




IL 02 73 01 10                       © Insurance Services Office, Inc., 2010                                 Page 3 of 3


                                                                                       Bates No. 000212
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 330 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                                              Endorsement Number: 113

                                                                                                                                                                        IL 02 75 11 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  TEXAS CHANGES – CANCELLATION AND NONRENEWAL PROVISIONS FOR CASUALTY LINES AND COMMERCIAL PACKAGE POLICIES




        TEXAS CHANGES – CANCELLATION AND
     NONRENEWAL PROVISIONS FOR CASUALTY LINES
         AND COMMERCIAL PACKAGE POLICIES
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
EMPLOYMENT-RELATED PRACTICES LIABILITY
FARM COVERAGE PART – FARM LIABILITY COVERAGE FORM
LIQUOR LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


This endorsement also modifies insurance provided under the following when written as part of a Commercial
Package Policy:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EMPLOYMENT-RELATED PRACTICES LIABILITY
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART
LIQUOR LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                                                                                 However, if this policy covers a condominium
Condition is replaced by the following:                                                                                           association, and the condominium property contains
   2. We may cancel this policy:                                                                                                  at least one residence or the condominium
                                                                                                                                  declarations conform with the Texas Uniform
       a. By mailing or delivering to the first Named                                                                             Condominium Act, then the notice of cancellation, as
          Insured written notice of cancellation,                                                                                 described above, will be provided to the first Named
          stating the reason for cancellation, at least                                                                           Insured 30 days before the effective date of
          10 days before the effective date of                                                                                    cancellation. We will also provide 30 days' written
          cancellation.                                                                                                           notice to each unit-owner to whom we issued a
                                                                                                                                  certificate or memorandum of insurance, by mailing
                                                                                                                                  or delivering the notice to each last mailing address
                                                                                                                                  known to us.




IL 02 75 11 13                       © Insurance Services Office, Inc., 2013                                                                                              Page 1 of 2


                                                                                                                                                              Bates No. 000213
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 331 of 397

      b. For the following reasons, if this policy does                   (c) If the Named Insured submits a
         not provide coverage to a governmental                                fraudulent claim; or
         unit, as defined under 28 TEX. ADMIN.                            (d) If there is an increase in the hazard
         CODE, Section 5.7001 or on one- and two                               within the control of the Named
         family dwellings:                                                     Insured which would produce an
     (1) If this policy has been in effect for 60 days                         increase in rate.
         or less, we may cancel for any reason               B. The following condition is added and supersedes
         except that, under the provisions of the               any provision to the contrary:
         Texas Insurance Code, we may not cancel
         this policy solely because the policyholder         Nonrenewal
         is an elected official.                                1. We may elect not to renew this policy except
     (2) If this policy has been in effect for more                that, under the provisions of the Texas
         than 60 days, or if it is a renewal or                    Insurance Code, we may not refuse to renew
         continuation of a policy issued by us, we                 this policy solely because the policyholder is
         may cancel only for one or more of the                    an elected official.
         following reasons:                                     2. This paragraph, 2., applies unless the policy
             (a) Fraud in obtaining coverage;                      qualifies under Paragraph 3. below.
             (b) Failure to pay premiums when due;                 If we elect not to renew this policy, we may do
                                                                   so by mailing or delivering to the first Named
             (c) An increase in hazard within the                  Insured, at the last mailing address known to
                  control of the insured which would               us, written notice of nonrenewal, stating the
                  produce an increase in rate;                     reason for nonrenewal, at least 60 days
             (d) Loss of our reinsurance covering all              before the expiration date. If notice is mailed
                  or part of the risk covered by the               or delivered less than 60 days before the
                  policy; or                                       expiration date, this policy will remain in effect
             (e) If we have been placed in                         until the 61st day after the date on which the
                  supervision,   conservatorship       or          notice is mailed or delivered. Earned premium
                  receivership and the cancellation is             for any period of coverage that extends
                  approved or directed by the                      beyond the expiration date will be computed
                  supervisor, conservator or receiver.             pro rata based on the previous year's
                                                                   premium.
      c. For the following reasons, if this policy
         provides coverage to a governmental unit,              3. If this policy covers a condominium
         as defined under 28 TEX. ADMIN. CODE,                     association, and the condominium property
         Section 5.7001 or on one- and two-family                  contains at least one residence or the
         dwellings:                                                condominium declarations conform with the
                                                                   Texas Uniform Condominium Act, then we will
        (1) If this policy has been in effect for less             mail or deliver written notice of nonrenewal, at
              than 90 days, we may cancel coverage                 least 30 days before the expiration or
              for any reason.                                      anniversary date of the policy, to:
        (2) If this policy has been in effect for 90               a. The first Named Insured; and
              days or more, or if it is a renewal or
              continuation of a policy issued by us, we            b. Each unit-owner to whom we issued a
              may cancel coverage, only for the                        certificate or memorandum of insurance.
              following reasons:                                   We will mail or deliver such notice to each last
             (a) If the first Named Insured does not               mailing address known to us.
                  pay the premium or any portion of             4. If notice is mailed, proof of mailing will be
                  the premium when due;                            sufficient proof of notice.
             (b) If the Texas Department of Insurance           5. The transfer of a policyholder between
                  determines that continuation of this             admitted companies within the same
                  policy would result in violation of the          insurance group is not considered a refusal to
                  Texas Insurance Code or any other                renew.
                  law governing the business of
                  insurance in Texas;




Page 2 of 2                          © Insurance Services Office, Inc., 2013                        IL 02 75 11 13



                                                                                      Bates No. 000214
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 332 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 114

                                                                                                                                                IL 02 78 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      DISTRICT OF COLUMBIA CHANGES – CANCELLATION AND NONRENEWAL




                    DISTRICT OF COLUMBIA CHANGES –
                    CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                                                        3. You have transferred your property or other
   Condition is replaced by the following:                                                                   interest to a person other than you or your
   We may cancel this policy by mailing or delivering                                                        beneficiary, unless the transfer is permitted
   to the first Named Insured written notice of cancel-                                                      under the terms of the policy; or
   lation at least 30 days before the effective date of                                                  4. The property, interest or use of the property or
   cancellation. At least five days before sending no-                                                       interest has materially changed with respect to
   tice to the first Named Insured, we will notify the                                                       its insurability.
   agent or broker, if any, who wrote the policy.                                                     B. The following is added:
   If this policy has been in effect for 30 days or less                                                 NONRENEWAL
   and is not a renewal of a policy we issued, we may
   cancel this policy for any reason.                                                                    We may elect not to renew this policy by mailing or
                                                                                                         delivering written notice of nonrenewal to the first
   If this policy has been in effect more than 30 days,                                                  Named Insured's last mailing address known to
   or if this policy is a renewal of a policy we issued,                                                 us. We will mail or deliver the notice at least 30
   we may cancel this policy only for one or more of                                                     days before the expiration of the policy. At least
   the following reasons:                                                                                five days before sending notice to the first Named
   1. You have refused or failed to pay a premium                                                        Insured, we will notify the agent or broker, if any,
        due under the terms of the policy;                                                               who wrote the policy. If notice is mailed, proof of
   2. You have made a material and willful mis-                                                          mailing will be sufficient proof of notice. Delivery of
        statement or omission of fact to us or our em-                                                   the notice will be the same as mailing.
        ployees, agents or brokers in connection with
        any application to or claim against us;




IL 02 78 09 08                              © ISO Properties, Inc., 2007                                                                           Page 1 of 1


                                                                                                                                Bates No. 000215
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 333 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                     Endorsement Number: 115

                                                                                                                                                   IL 00 23 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (Broad Form




                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                     (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF
   TRANSPORTATION


1. The insurance does not apply:                                                                            C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"                                                          or    "property     damage"      resulting     from
      or "property damage":                                                                                     "hazardous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                                                              (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nuclear                                                            facility" owned by, or operated by or on be-
          energy liability policy issued by Nuclear En-                                                            half of, an "insured" or (b) has been dis-
          ergy Liability Insurance Association, Mutual                                                             charged or dispersed therefrom;
          Atomic Energy Liability Underwriters, Nu-                                                            (2) The "nuclear material" is contained in "spent
          clear Insurance Association of Canada or                                                                 fuel" or "waste" at any time possessed, han-
          any of their successors, or would be an in-                                                              dled, used, processed, stored, transported
          sured under any such policy but for its ter-                                                             or disposed of, by or on behalf of an "in-
          mination upon exhaustion of its limit of liabil-                                                         sured"; or
          ity; or                                                                                              (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                                                                 arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                                                                of services, materials, parts or equipment in
          which (a) any person or organization is re-                                                              connection with the planning, construction,
          quired to maintain financial protection pur-                                                             maintenance, operation or use of any "nu-
          suant to the Atomic Energy Act of 1954, or                                                               clear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                                                              within the United States of America, its terri-
          sured" is, or had this policy not been issued                                                            tories or possessions or Canada, this exclu-
          would be, entitled to indemnity from the                                                                 sion (3) applies only to "property damage"
          United States of America, or any agency                                                                  to such "nuclear facility" and any property
          thereof, under any agreement entered into                                                                thereat.
          by the United States of America, or any                                                        2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                                                                           "Hazardous properties" includes radioactive, toxic
                                                                                                            or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily                                                             "Nuclear material" means "source material", "Spe-
      injury" resulting from the "hazardous properties"                                                     cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the opera-
      tion of a "nuclear facility" by any person or or-
      ganization.




IL 00 23 07 02                              © ISO Properties, Inc., 2001                                                                              Page 1 of 2


                                                                                                                                   Bates No. 000216
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 334 of 397

   "Source material", "special nuclear material", and          (c) Any equipment or device used for the process-
   "by-product material" have the meanings given                    ing, fabricating or alloying of "special nuclear
   them in the Atomic Energy Act of 1954 or in any                  material" if at any time the total amount of such
   law amendatory thereof.                                          material in the custody of the "insured" at the
   "Spent fuel" means any fuel element or fuel com-                 premises where such equipment or device is
   ponent, solid or liquid, which has been used or ex-              located consists of or contains more than 25
   posed to radiation in a "nuclear reactor".                       grams of plutonium or uranium 233 or any
                                                                    combination thereof, or more than 250 grams
   "Waste" means any waste material (a) containing                  of uranium 235;
   "by-product material" other than the tailings or
   wastes produced by the extraction or concentration          (d) Any structure, basin, excavation, premises or
   of uranium or thorium from any ore processed pri-                place prepared or used for the storage or dis-
   marily for its "source material" content, and (b) re-            posal of "waste";
   sulting from the operation by any person or organi-          and includes the site on which any of the
   zation of any "nuclear facility" included under the          foregoing is located, all operations conducted on
   first two paragraphs of the definition of "nuclear fa-       such site and all premises used for such
   cility".                                                     operations.
   "Nuclear facility" means:                                    "Nuclear reactor" means any apparatus designed
  (a) Any "nuclear reactor";                                    or used to sustain nuclear fission in a self-
                                                                supporting chain reaction or to contain a critical
  (b) Any equipment or device designed or used for              mass of fissionable material.
        (1) separating the isotopes of uranium or pluto-
        nium, (2) processing or utilizing "spent fuel", or      "Property damage" includes all forms of radioac-
        (3) handling, processing or packaging "waste";          tive contamination of property.




Page 2 of 2                                 © ISO Properties, Inc., 2001                             IL 00 23 07 02



                                                                                      Bates No. 000217
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 335 of 397

POLICY NUMBER: HDO G24556876 001                                                                                            Endorsement Number: 116

                                                                                                                                         IL 01 15 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          NEVADA CHANGES – DOMESTIC PARTNERSHIP




         NEVADA CHANGES – DOMESTIC PARTNERSHIP
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. All references to spouse shall include an individual                                           C. With respect to coverage for the ownership, main-
   who is in a domestic partnership recognized under                                                 tenance, or use of “covered autos” provided under
   Nevada law.                                                                                       the Commercial Liability Umbrella Coverage Part,
B. Under the Commercial Auto Coverage Part, the                                                      the term “family member” is replaced by the follow-
   term “family member” is replaced by the following:                                                ing:
   “Family member” means a person related to the:                                                    “Family member” means a person related to you
                                                                                                     by blood, adoption, marriage or domestic partner-
   1. Individual Named Insured by blood, adoption,                                                   ship recognized under Nevada law, who is a resi-
      marriage or domestic partnership recognized                                                    dent of your household, including a ward or foster
      under Nevada law, who is a resident of such                                                    child.
      Named Insured's household, including a ward
      or foster child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or domestic partnership
      recognized under Nevada law, who is a resi-
      dent of the individual's household, including a
      ward or foster child, if the Drive Other Car
      Coverage – Broadened Coverage For Named
      Individual Endorsement is attached.




IL 01 15 01 10                        © Insurance Services Office, Inc., 2009                                                              Page 1 of 1


                                                                                                                          Bates No. 000218
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 336 of 397
POLICY NUMBER: HDO G24556876 001                                                                                                     Endorsement Number: 117

                                                                                                                                                  IL 01 17 12 10

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                            INDIANA CHANGES – WORKERS' COMPENSATION EXCLUSION




                              INDIANA CHANGES - WORKERS'
                                COMPENSATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM LIABILITY COVERAGE FORM
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. For insurance provided under the:                                                                 B. For insurance provided under the Commercial
   Commercial General Liability Coverage Part                                                           Automobile Coverage Part, the following is added to
   Commercial Liability Umbrella Coverage Part                                                          the Workers' Compensation Exclusion:
   Employment-Related Practices Liability Coverage Part                                                 This exclusion also applies to any obligation of the
   Liquor Liability Coverage Part                                                                       “insured” under the Indiana Workers' Compensation
   Medical Professional Liability Coverage Part                                                         statutes arising out of the failure of the “insured” to
   Owners And Contractors Protective Liability Coverage                                                 exact from a contractor (or subcontractor if the
   Part                                                                                                 “insured” is a contractor) a certificate from the workers'
   Pollution Liability Coverage Part                                                                    compensation board showing that the contractor (or
   Products/Completed Operations Liability Coverage                                                     subcontractor) has complied with the applicable
   Part                                                                                                 workers' compensation insurance requirements.
   Railroad Protective Liability Coverage Part                                                       C. For insurance provided under the Farm Liability
   Underground Storage Tank Policy                                                                      Coverage Form and Farm Umbrella Liability Policy, the
   The following is added to the Workers'                                                               following is added to the Workers' Compensation Or
   Compensation And Similar Laws Exclusion:                                                             Similar Law Exclusion:
   This exclusion also applies to any obligation of the                                                 This exclusion also applies to any obligation of the
   insured under the Indiana Workers' Compensation                                                      “insured” under the Indiana Workers' Compensation
   statutes arising out of the failure of the insured to exact                                          statutes arising out of the failure of the “insured” to
   from a contractor (or subcontractor if the insured is a                                              exact from a contractor (or subcontractor if the
   contractor)     a    certificate   from     the   workers'                                           “insured” is a contractor) a certificate from the workers'
   compensation board showing that the contractor (or                                                   compensation board showing that the contractor (or
   subcontractor) has complied with the applicable                                                      subcontractor) has complied with the applicable
   workers' compensation insurance requirements.                                                        workers' compensation insurance requirements.




IL 01 17 12 10                             © Insurance Services Office, Inc., 2010                                                                   Page 1 of 1


                                                                                                                               Bates No. 000219
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 337 of 397


POLICY NUMBER: HDO G24556876 001                                                                                               Endorsement Number: 118

                                                                                                                                             IL 01 28 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        RHODE ISLAND CHANGES – PREJUDGMENT INTEREST




  RHODE ISLAND CHANGES – PREJUDGMENT INTEREST
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY – MORTGAGEHOLDER'S ERRORS AND OMISSIONS COVERAGE FORM
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


The paragraph in the Supplementary Payments                                                           * For the Commercial General Liability Coverage
Section relating to prejudgment interest is replaced by                                                 Part, Commercial Liability Umbrella Coverage
the following:                                                                                          Part, Employment-related Practices Liability Cov-
1. Prejudgment interest awarded against you* on the                                                     erage Part, Farm Coverage Part, Farm Umbrella
   entire judgment if we reject a written settlement of-                                                Liability Policy, Liquor Liability Coverage Part,
   fer by the plaintiff that is equal to or less than the                                               Owners And Contractors Protective Liability Cov-
   applicable limit of insurance in this policy; or                                                     erage Part, Pollution Liability Coverage Part, Prod-
                                                                                                        ucts/Completed Operations Liability Coverage
2. If Paragraph 1. above does not apply, prejudg-                                                       Part, Medical Professional Liability Coverage Part,
   ment interest awarded against you* on that part of                                                   Railroad Protective Liability Coverage Part and the
   the judgment we pay.                                                                                 Underground Storage Tank Policy the word you is
                                                                                                        replaced by the term "the insured".




IL 01 28 09 08                               © ISO Properties, Inc., 2007                                                                      Page 1 of 1



                                                                                                                              Bates No. 000220
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 338 of 397
POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 119

                                                                                                                                                    INTERLINE
                                                                                                                                                 IL 01 35 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        NEW HAMPSHIRE CHANGES – CANCELLATION AND NONRENEWAL




          NEW HAMPSHIRE CHANGES – CANCELLATION
                    AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation Com-                                                         3. We will mail or physically deliver our notice to
   mon Policy Condition are replaced by the follow-                                                          your last mailing address known to us. If notice
   ing:                                                                                                      is mailed, it will be by:
 2.a. We may cancel this policy by mailing or physi-                                                         a. Certified mail or certificate of mailing if
       cally delivering to you written notice of cancel-                                                         cancellation is for nonpayment of premium;
       lation, stating the reasons for cancellation, at                                                          or
       least:                                                                                                b. Certified mail if cancellation is for any other
      (1) 10 days before the effective date of cancel-                                                           reason.
           lation if we cancel for:                                                                          Proof that the notice was mailed in accordance
          (a) Nonpayment of premium; or                                                                      with Paragraph 3.a. or 3.b. will be sufficient
          (b) Substantial increase in hazard;                                                                proof of notice.
     (2) 60 days before the effective date of cancel-                                                 B. Paragraph 6. of the Cancellation Common Policy
           lation if we cancel for any other reason.                                                     Condition is deleted.
   b. If this policy has been in effect for 60 days or                                                C. The following is added and supersedes any provi-
      more, or if this is a renewal of a policy we is-                                                   sion to the contrary:
      sued, we may cancel only for one or more of                                                        NONRENEWAL
      the following reasons:                                                                             1. If we elect not to renew this policy, we will mail
     (1) Nonpayment of premium;                                                                              or physically deliver written notice of nonre-
     (2) Fraud or material misrepresentation affect-                                                         newal, stating the reasons for nonrenewal, to
           ing the policy or in the presentation of a                                                        your last mailing address known to us at least
           claim thereunder, or violation of any of the                                                      60 days prior to the expiration of the policy, or
           terms or conditions of the policy; or                                                             its anniversary date if it is a policy written for a
                                                                                                             term of more than one year.
     (3) Substantial increase in hazard; provided
           that cancellation for this reason shall be ef-                                                2. However, we need not mail or physically de-
           fective only after prior approval of the                                                          liver this notice if:
           Commissioner.                                                                                    (a) We have indicated a willingness to renew;
                                                                                                            (b) We refuse to renew due to nonpayment of
                                                                                                                 premium;




IL 01 35 09 08                              © ISO Properties, Inc., 2007                                                                           Page 1 of 2


                                                                                                                                Bates No. 000221
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 339 of 397

     (c) You do not pay any advance premium
          required by us for renewal; or
     (d) Any property covered in this policy is in-
          sured under any other insurance policy.
   3. If notice is mailed, proof of mailing will be suffi-
      cient proof of notice.




Page 2 of 2                                  © ISO Properties, Inc., 2007            IL 01 35 09 08


                                                                            Bates No. 000222
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 340 of 397



POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 120

                                                                                                                                                        IL 01 38 11 11

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          VIRGINIA CHANGES – CANCELLATION AND NONRENEWAL




                       VIRGINIA CHANGES – CANCELLATION
                               AND NONRENEWAL
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraphs 2., 3. and 5. of the Cancellation Common                                                               (4) After the first year, if it is a prepaid policy
   Policy Condition are replaced by the following:                                                                       written for a term of more than one year.
   2. We may cancel this policy by mailing or delivering                                                         b. When this policy is cancelled at your request
      to the first Named Insured written notice of                                                                   (except when Paragraph a.(2), a.(3) or a.(4)
      cancellation, stating the reason for cancellation, at                                                          applies), we will return 90% of the pro rata
      least:                                                                                                         unearned premium, rounded to the next
      a. 15 days before the effective date of                                                                        higher whole dollar. However, when such
          cancellation if we cancel for nonpayment of                                                                cancellation takes place during the first year
          premium; or                                                                                                of a multiyear prepaid policy, we will return
                                                                                                                     the full annual premium for the subsequent
      b. 45 days before the effective date of                                                                        years. In addition, earned premium will not
          cancellation if we cancel for any other reason.                                                            be less than our policywriting minimum
   3. We will send written notice by registered or                                                                   premium.
      certified mail or deliver written notice to the first                                                B. The following is added and supersedes any other
      Named Insured's last mailing address known to us.                                                       provision to the contrary:
   5. If this policy is cancelled, we will send the first                                                     Nonrenewal
      Named Insured any premium refund due. The
      cancellation will be effective even if we have not                                                      1. If we elect not to renew this policy, we will mail
      made or offered a refund. The following provisions                                                         or deliver a notice of nonrenewal to the first
      govern calculation of return premium.                                                                      Named Insured shown in the Declarations,
                                                                                                                 stating the reason for nonrenewal, at least:
      a. We will compute return premium pro rata and
          round to the next higher whole dollar when this                                                        a. 15 days before the expiration date if the
          policy is cancelled:                                                                                       nonrenewal is due to nonpayment of
                                                                                                                     premium; or
          (1) At our request;
                                                                                                                 b. 45 days before the expiration date if the
          (2) Because you no longer have a financial or                                                             nonrenewal is for any other reason.
              insurable interest in the property or
              business operation that is the subject of                                                       2. We will send written notice by registered or
              insurance;                                                                                         certified mail or deliver written notice of
                                                                                                                 nonrenewal to the first Named Insured's last
          (3) And rewritten by us or a member of our                                                             mailing address known to us.
              company group; or




IL 01 38 11 11                                © Insurance Services Office, Inc., 2011                                                                     Page 1 of 1




                                                                                                                                        Bates No. 000223
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 341 of 397

POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 121

                                                                                                                                    IL 01 40 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         CONNECTICUT CHANGES – CIVIL UNION




                 CONNECTICUT CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART

A. The term "spouse" is replaced by the following:                                           C. With respect to coverage for the ownership, main-
   Spouse or party to a civil union recognized under                                            tenance, or use of "covered autos" provided under
   Connecticut law.                                                                             the Commercial Liability Umbrella Coverage Part,
                                                                                                or Farm Umbrella Liability Policy, the term "family
B. Under the Commercial Auto Coverage Part, the                                                 member" is replaced by the following:
   term "family member" is replaced by the following:
                                                                                                "Family member" means a person related to you
   "Family member" means a person related to the:                                               by blood, adoption, marriage or civil union recog-
   1. Individual Named Insured by blood, adoption,                                              nized under Connecticut law, who is a resident of
      marriage or civil union recognized under Con-                                             your household, including a ward or foster child.
      necticut law, who is a resident of such Named
      Insured's household, including a ward or foster
      child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under Connecticut law, who is a resident of the
      individual's household, including a ward or fos-
      ter child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 40 09 08                            © ISO Properties, Inc., 2007                                                                Page 1 of 1


                                                                                                                     Bates No. 000224
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 342 of 397

POLICY NUMBER: HDO G24556876 001                                                                                     Endorsement Number: 122

                                                                                                                                   IL 01 41 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         NEW JERSEY CHANGES – CIVIL UNION




                  NEW JERSEY CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The term “spouse” is replaced by the following:                                          C. With respect to coverage for the ownership, main-
   Spouse or party to a civil union recognized under                                           tenance, or use of “covered autos” provided under
   New Jersey law.                                                                             the Commercial Liability Umbrella Coverage Part,
                                                                                               the term “family member” is replaced by the follow-
B. Under the Commercial Auto Coverage Part, the                                                ing:
   term “family member” is replaced by the following:
                                                                                               “Family member” means a person related to you
   “Family member” means a person related to the:                                              by blood, adoption, marriage or civil union recog-
   1. Individual Named Insured by blood, adoption,                                             nized under New Jersey law, who is a resident of
      marriage or civil union recognized under New                                             your household, including a ward or foster child.
      Jersey law, who is a resident of such Named
      Insured's household, including a ward or foster
      child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under New Jersey law, who is a resident of the
      individual's household, including a ward or fos-
      ter child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 41 09 08                       © Insurance Services Office, Inc., 2008                                                         Page 1 of 1


                                                                                                                    Bates No. 000225
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 343 of 397

POLICY NUMBER: HDO G24556876 001                                                                                          Endorsement Number: 123

                                                                                                                                       IL 01 42 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        OREGON CHANGES – DOMESTIC PARTNERSHIP




        OREGON CHANGES – DOMESTIC PARTNERSHIP
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The term “spouse” is replaced by the following:                                              C. With respect to coverage for the ownership, main-
   Spouse or individual who is in a domestic partner-                                              tenance, or use of “covered autos” provided under
   ship recognized under Oregon law.                                                               the Commercial Liability Umbrella Coverage Part,
                                                                                                   the term “family member” is replaced by the follow-
B. Under the Commercial Auto Coverage Part, the                                                    ing:
   term “family member” is replaced by the following:
                                                                                                   “Family member” means a person related to you
   “Family member” means a person related to the:                                                  by blood, adoption, marriage or domestic partner-
   1. Individual Named Insured by blood, adoption,                                                 ship recognized under Oregon law, who is a resi-
      marriage or domestic partnership recognized                                                  dent of your household, including a ward or foster
      under Oregon law, who is a resident of such                                                  child.
      Named Insured's household, including a ward
      or foster child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or domestic partnership
      recognized under Oregon law, who is a resi-
      dent of the individual's household, including a
      ward or foster child, if the Drive Other Car
      Coverage – Broadened Coverage For Named
      Individual Endorsement is attached.




IL 01 42 09 08                            © ISO Properties, Inc., 2007                                                                   Page 1 of 1


                                                                                                                        Bates No. 000226
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 344 of 397

POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 124

                                                                                                                                    IL 01 47 09 11

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                            ILLINOIS CHANGES – CIVIL UNION




                        ILLINOIS CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:                                           C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under                                            maintenance, or use of "covered autos" provided
   Illinois law.                                                                                under the Commercial Liability Umbrella Coverage
                                                                                                Part, the term "family member" is replaced by the
B. Under the Commercial Auto Coverage Part, the                                                 following:
   term "family member" is replaced by the following:
                                                                                                "Family member" means a person related to you
   "Family member" means a person related to the:                                               by blood, adoption, marriage or civil union
   1. Individual Named Insured by blood, adoption,                                              recognized under Illinois law, who is a resident of
        marriage or civil union recognized under Illinois                                       your household, including a ward or foster child.
        law, who is a resident of such Named Insured's
        household, including a ward or foster child; or
   2. Individual named in the Schedule by blood,
        adoption, marriage or civil union recognized
        under Illinois law, who is a resident of the
        individual's household, including a ward or
        foster child, if the Drive Other Car Coverage –
        Broadened Coverage For Named Individual
        Endorsement is attached.




IL 01 47 09 11                         © Insurance Services Office, Inc., 2011                                                        Page 1 of 1


                                                                                                                     Bates No. 000227
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 345 of 397
POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 125

                                                                                                                                     IL 01 51 01 12

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         DELAWARE CHANGES – CIVIL UNION




                       DELAWARE CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:                                           4. A person related to you by blood, adoption,
   Spouse or party to a civil union recognized under                                             marriage or civil union recognized under
   Delaware law.                                                                                 Delaware law, who is a resident of your
                                                                                                 household, including a ward or foster child, if the
B. Under the Commercial Automobile Coverage Part, the                                            Individual Named Insured endorsement is
   term "family member" is replaced by the following and                                         attached.
   supersedes any other provisions to the contrary:
                                                                                          C. With respect to coverage for the ownership,
   "Family member" means:                                                                    maintenance or use of "covered autos" provided
   1. A person related to the individual Named Insured by                                    under the Commercial Liability Umbrella Coverage
      blood, adoption, marriage or civil union recognized                                    Part, the term "family member" is replaced by the
      under Delaware law, who is a resident of such                                          following:
      Named Insured's household, including a ward or                                         "Family member" means a person related to you by
      foster child;                                                                          blood, adoption, marriage or civil union recognized
   2. Members of your immediate family including a                                           under Delaware law, who is a resident of your
      partner to a civil union recognized under Delaware                                     household, including a ward or foster child.
      law, not having a separate household and persons
      actually residing with and economically dependent
      upon you, if Delaware Personal Injury Protection
      Endorsement is attached;
   3. A person related to the individual named in the
      Schedule by blood, adoption, marriage or civil union
      recognized under Delaware law, who is a resident
      of the individual's household, including a ward or
      foster child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individuals
      endorsement is attached; or




IL 01 51 01 12                           © Insurance Services Office, Inc., 2011                                                       Page 1 of 1


                                                                                                                 Bates No. 000228
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 346 of 397

POLICY NUMBER: HDO G24556876 001                                                                                   Endorsement Number: 126

                                                                                                                               IL 01 61 03 12

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                           RHODE ISLAND CHANGES – CIVIL UNION




                   RHODE ISLAND CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:                                       3. You by blood, adoption, marriage or civil union
   Spouse or party to a civil union recognized under                                        recognized under Rhode Island law, who is a
   Rhode Island law.                                                                        resident of your household, including a ward or
                                                                                            foster child, if the Individual Named Insured
B. Under the Commercial Automobile Coverage Part,                                           endorsement is attached.
   the term "family member" is replaced by the following
   and supersedes any other provisions to the contrary:                               C. With respect to coverage for the ownership,
                                                                                         maintenance or use of "covered autos" provided under
   "Family member" means a person related to:                                            the Commercial Liability Umbrella Coverage Part, the
   1. An individual Named Insured by blood, adoption,                                    term "family member" is replaced by the following:
      marriage or civil union recognized under Rhode                                     "Family member" means a person related to you by
      Island law, who is a resident of such Named                                        blood, adoption, marriage or civil union recognized
      Insured's household, including a ward or foster                                    under Rhode Island law, who is a resident of your
      child;                                                                             household, including a ward or foster child.
   2. The individual named in the Schedule by blood,
      adoption, marriage or civil union recognized under
      Rhode Island law, who is a resident of the
      individual's household, including a ward or foster
      child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individuals
      endorsement is attached; or




IL 01 61 03 12                          © Insurance Services Office, Inc., 2011                                                  Page 1 of 1



                                                                                                              Bates No. 000229
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 347 of 397

POLICY NUMBER: HDO G24556876 001                                                                                      Endorsement Number: 127

                                                                                                                                   IL 01 62 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         ILLINOIS CHANGES – DEFENSE COSTS




                  ILLINOIS CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDERS ERRORS AND OMISSIONS
   COVERAGE FORM
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all                                          B. If we initially defend an insured ("insured") or pay
   Insuring Agreements that set forth a duty to de-                                            for an insured's ("insured's") defense but later de-
   fend under:                                                                                 termine that the claim(s) is (are) not covered un-
   1. Section I of the Commercial General Liability,                                           der this insurance, we will have the right to reim-
      Commercial Liability Umbrella, Employment-                                               bursement for the defense costs we have
      Related Practices Liability, Farm, Liquor Li-                                            incurred.
      ability, Owners And Contractors Protective Li-                                           The right to reimbursement for the defense costs
      ability, Pollution Liability, Products/Completed                                         under this provision will only apply to defense
      Operations Liability, Product Withdrawal,                                                costs we have incurred after we notify you in writ-
      Medical Professional Liability, Railroad Pro-                                            ing that there may not be coverage, and that we
      tective Liability, Underground Storage Tank                                              are reserving our rights to terminate the defense
      Coverage Parts and the Farm Umbrella Liabil-                                             and seek reimbursement for defense costs.
      ity Policy;
   2. Section II – Liability Coverage in Paragraph
      A. Coverage under the Business Auto, Ga-
      rage, Motor Carrier and Truckers Coverage
      Forms;
   3. Section A. Coverage under the Legal Liability
      Coverage Form; and
   4. Coverage C – Mortgageholder's Liability
      under the Mortgageholders Errors And Omis-
      sions Coverage Form.




IL 01 62 09 08                             © ISO Properties, Inc., 2007                                                               Page 1 of 1


                                                                                                                    Bates No. 000230
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 348 of 397



POLICY NUMBER: HDO G24556876 001                                                            Endorsement Number: 128

                                                                                                         IL 01 68 03 12

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 TEXAS CHANGES – DUTIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following is added to the Duties Condition:                        2. Any settlement of a claim made or "suit"
We will notify the first Named Insured in writing of:                     brought against the insured ("insured") under
                                                                          this coverage. The notice will be given not
   1. An initial offer to settle a claim made or "suit"                   later than the 30th day after the date of the
       brought against any insured ("insured") under this                 settlement.
       coverage. The notice will be given not later than
       the 10th day after the date on which the offer is
       made.




IL 01 68 03 12                          © Insurance Services Office, Inc., 2011                            Page 1 of 1




                                                                                         Bates No. 000231
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 349 of 397


POLICY NUMBER: HDO G24556876 001                                                                            Endorsement Number: 129

                                                                                                                         IL 01 97 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          RHODE ISLAND CHANGES




                               RHODE ISLAND CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY – MORTGAGEHOLDERS ERRORS AND OMISSIONS COVERAGE FORM
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM LIABILITY COVERAGE FORM
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following is added to the Transfer Of Rights                              B. The following provision is added:
   Of Recovery Against Others To Us Condition:                                      DIRECT LIABILITY OF INSURERS
   When an insurer or its agents recover payment on                                 We will be directly liable for those sums the in-
   a casualty loss from a third party through subroga-                              sured becomes legally obligated to pay as dam-
   tion, the insurer must first pay the insured the de-                             ages to the injured party to which this insurance
   ductible portion of the casualty loss, less the pro-                             applies. In the event of that injured party's death,
   rated share of subrogation expenses and                                          we will be directly liable for those sums the insured
   thereafter retain any funds in excess of the de-                                 becomes legally obligated to pay as damages to
   ductible portion of the recovery.                                                the party entitled to sue as a result of the injured
                                                                                    party's death, and to which this insurance applies.




IL 01 97 09 08                             © ISO Properties, Inc., 2007                                                     Page 1 of 1



                                                                                                          Bates No. 000232
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 350 of 397
POLICY NUMBER: HDO G24556876 001                                                                                                            Endorsement Number: 130

                                                                                                                                                          IL 01 98 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (Broad Form)




                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                   (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                                                                                    B. Under any Medical Payments Coverage, to
   A. Under any Liability Coverage, to “bodily injury”                                                                 expenses incurred with respect to “bodily in-
      or “property damage”:                                                                                            jury” resulting from the “hazardous properties”
                                                                                                                       of “nuclear material” and arising out of the op-
     (1) With respect to which an “insured” under                                                                      eration of a “nuclear facility” by any person or
          the policy is also an insured under a nu-                                                                    organization.
          clear energy liability policy issued by Nu-
          clear Energy Liability Insurance Associa-                                                                 C. Under any Liability Coverage, to “bodily injury”
          tion, Mutual Atomic Energy Liability Under-                                                                  or “property damage” resulting from “hazard-
          writers, Nuclear Insurance Association of                                                                    ous properties” of “nuclear material”, if:
          Canada or any of their successors, or                                                                       (1) The “nuclear material” (a) is at any “nuclear
          would be an insured under any such policy                                                                        facility” owned by, or operated by or on be-
          but for its termination upon exhaustion of its                                                                   half of, an “insured” or (b) has been dis-
          limit of liability; or                                                                                           charged or dispersed therefrom;
     (2) Resulting from the “hazardous properties”                                                                    (2) The “nuclear material” is contained in
         of “nuclear material” and with respect to                                                                        “spent fuel” or “waste” at any time pos-
         which (a) any person or organization is re-                                                                      sessed, handled, used, processed, stored,
         quired to maintain financial protection pur-                                                                     transported or disposed of, by or on behalf
         suant to the Atomic Energy Act of 1954, or                                                                       of an “insured”; or
         any law amendatory thereof, or (b) the “in-                                                                  (3) The “bodily injury” or “property damage”
         sured” is, or had this policy not been issued                                                                    arises out of the furnishing by an “insured”
         would be, entitled to indemnity from the                                                                         of services, materials, parts or equipment in
         United States of America, or any agency                                                                          connection with the planning, construction,
         thereof, under any agreement entered into                                                                        maintenance, operation or use of any “nu-
         by the United States of America, or any                                                                          clear facility”, but if such facility is located
         agency thereof, with any person or organi-                                                                       within the United States of America, its terri-
         zation.                                                                                                          tories or possessions or Canada, this Ex-
                                                                                                                          clusion (3) applies only to “property dam-
                                                                                                                          age” to such “nuclear facility” and any prop-
                                                                                                                          erty thereat.




IL 01 98 09 08                              ãISO Properties, Inc., 2007                                                                                     Page 1 of 2      o


                                                                                                                                             Bates No. 000233
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 351 of 397

2. As used in this endorsement:                               (c) Any equipment or device used for the process-
    “Hazardous properties” includes radioactive, toxic            ing, fabricating or alloying of “special nuclear
    or explosive properties;                                      material” if at any time the total amount of such
                                                                  material in the custody of the “insured” at the
    “Nuclear material” means “source material”, “Spe-             premises where such equipment or device is
    cial nuclear material” or “by-product material”;              located consists of or contains more than 25
    “Source material”, “special nuclear material”, and            grams of plutonium or uranium 233 or any
    “by-product material” have the meanings given                 combination thereof, or more than 250 grams
    them in the Atomic Energy Act of 1954 or in any               of uranium 235;
    law amendatory thereof;                                   (d) Any structure, basin, excavation, premises or
    “Spent fuel” means any fuel element or fuel com-              place prepared or used for the storage or dis-
    ponent, solid or liquid, which has been used or ex-           posal of “waste”;
    posed to radiation in a “nuclear reactor”;             and includes the site on which any of the foregoing is
“Waste” means any waste material (a) containing “by-       located, all operations conducted on such site and all
product material” other than the tailings or wastes        premises used for such operations;
produced by the extraction or concentration of ura-        “Nuclear reactor” means any apparatus designed or
nium or thorium from any ore processed primarily for       used to sustain nuclear fission in a self-supporting
its “source material” content, and (b) resulting from      chain reaction or to contain a critical mass of fission-
the operation by any person or organization of any         able material;
“nuclear facility” included under the first two para-
graphs of the definition of “nuclear facility”.            “Property damage” includes all forms of radioactive
                                                           contamination of property.
“Nuclear facility” means:
  (a) Any “nuclear reactor”;
  (b) Any equipment or device designed or used for
      (1) separating the isotopes of uranium or plu-
      tonium, (2) processing or utilizing “spent fuel”,
      or (3) handling, processing or packaging
      “waste”;




Page 2 of 2                                 ãISO Properties, Inc., 2007                            IL 01 98 09 08     o


                                                                                        Bates No. 000234
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 352 of 397

POLICY NUMBER: HDO G24556876 001                                                                                         Endorsement Number: 131

                                                                                                                                       IL 02 08 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        NEW JERSEY CHANGES – CANCELLATION AND NONRENEWAL




                 NEW JERSEY CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Pursuant to New Jersey law, this policy cannot be                                                       (b) Existence of a moral hazard, as
   cancelled or nonrenewed for any underwriting rea-                                                           defined in N.J.A.C. 11:1-20.2(f) as
   son or guideline which is arbitrary, capricious or                                                          follows:
   unfairly discriminatory or without adequate prior                                                           (i) "The risk, danger or probability
   notice to the insured. The underwriting reasons or                                                              that the insured will destroy, or
   guidelines that an insurer can use to cancel or                                                                 permit to be destroyed, the in-
   nonrenew this policy are maintained by the insurer                                                              sured property for the purpose of
   in writing and will be furnished to the insured                                                                 collecting the insurance pro-
   and/or the insured's lawful representative upon                                                                 ceeds. Any change in the circum-
   written request.                                                                                                stances of an insured that will in-
   This provision shall not apply to any policy which                                                              crease the probability of such a
   has been in effect for less than 60 days at the time                                                            destruction may be considered a
   notice of cancellation is mailed or delivered,                                                                  'moral hazard'"; and
   unless the policy is a renewal policy.                                                                     (ii) "The substantial risk, danger or
B. Paragraph 2. of the Cancellation Common Policy                                                                  probability that the character, cir-
   Condition is replaced by the following:                                                                         cumstances or personal habits of
   2. If this policy has been in effect for less than 60                                                           the insured may increase the
       days, we may cancel this policy for any reason                                                              possibility of loss or liability for
       subject to the following:                                                                                   which an insurer will be held re-
                                                                                                                   sponsible. Any change in the
       a. We may cancel this policy by mailing or                                                                  character or circumstances of an
           delivering to the first Named Insured and                                                               individual, corporate, partnership
           any person entitled to notice under this pol-                                                           or other insured that will increase
           icy written notice, of cancellation, at least:                                                          the probability of such a loss or
          (1) 10 days before the effective date of                                                                 liability may be considered a
               cancellation if we cancel for:                                                                      'moral hazard'".
              (a) Nonpayment of premium; or




IL 02 08 09 07                               © ISO Properties, Inc., 2006                                                                 Page 1 of 3     o


                                                                                                                           Bates No. 000235
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 353 of 397

        (2) 30 days before the effective date of                     (12) Failure by the insured to provide rea-
             cancellation if we cancel for any other                      sonable and necessary underwriting in-
             reason.                                                      formation to us upon written request
      b. In the notice of cancellation which is sent to                   therefore and a reasonable opportunity
         the first Named Insured, we will state the                       to respond.
         reason for cancellation.                                    (13) Agency termination, provided:
C. The following is added to the Cancellation Com-                       (a) We document that replacement
   mon Policy Condition:                                                      coverage at comparable rates and
   7. Cancellation Of Policies In Effect For 60                               terms has been provided to the first
      Days Or More                                                            Named Insured, and we have in-
                                                                              formed the first Named Insured, in
      a. If this policy has been in effect for 60 days                        writing, of the right to continue cov-
         or more, or is a renewal of a policy we is-                          erage with us; or
         sued, we may cancel this policy only for
         one or more of the following reasons:                           (b) We have informed the first Named
                                                                              Insured, in writing, of the right to con-
         (1) Nonpayment of premium;                                           tinue coverage with us and the first
         (2) Existence of a moral hazard, as defined                          Named Insured has agreed, in writ-
             in N.J.A.C. 11:1-20.2(f);                                        ing, to the cancellation or nonre-
                                                                              newal based on the termination of
         (3) Material misrepresentation or nondisclo-
                                                                              the first Named Insured's appointed
             sure to us of a material fact at the time
                                                                              agent.
             of acceptance of the risk;
                                                                    (14) Any other reasons in accordance with
         (4) Increased hazard or material change in
                                                                          our underwriting guidelines for cancella-
             the risk assumed which we could not
                                                                          tion of commercial lines coverage.
             have reasonably contemplated at the
             time of assumption of the risk;                       b. If we cancel this policy based on Paragraph
                                                                      7.a.(1) or (2) above, we will mail or deliver a
         (5) Substantial breaches of contractual
                                                                      written notice, to the first Named Insured
             duties, conditions or warranties that ma-
                                                                      and any person entitled to notice under this
             terially affect the nature and/or insurabil-
                                                                      policy, at least 10 days before the effective
             ity of the risk;
                                                                      date of cancellation. If we cancel this policy
         (6) Lack of cooperation from the insured on                  for any other reason listed above, we will
             loss control matters materially affecting                mail or deliver a written notice to the first
             insurability of the risk;                                Named Insured and any person entitled to
         (7) Fraudulent acts against us by the in-                    notice under this policy, not more than 120
             sured or its representative that materi-                 days nor less than 30 days before the effec-
             ally affect the nature of the risk insured;              tive date of such cancellation.
         (8) Loss of or reduction in available insur-              c. In the notice of cancellation which is sent to
             ance capacity;                                           the first Named Insured, we will state the
                                                                      reason for cancellation. For cancellation
         (9) Material increase in exposure arising out                due to the nonpayment of premium, the no-
             of changes in statutory or case law sub-                 tice will state the effect of nonpayment by
             sequent to the issuance of the insurance                 the due date. Cancellation for nonpayment
             contract or any subsequent renewal;                      of premium will not be effective if payment
        (10) Loss of or substantial changes in appli-                 of the amount due is made before the effec-
             cable reinsurance;                                       tive date set forth in the notice.
        (11) Failure by the insured to comply with                 d. Notice will be sent to the last mailing ad-
             any Federal, State or local fire, health,                dresses known to us, by:
             safety or building or construction regula-              (1) Certified mail; or
             tion, law or ordinance with respect to an
             insured risk which substantially in-                    (2) First class mail, if we have obtained
             creases any hazard insured against                          from the post office a date stamped
             within 60 days of written notification of a                 proof of mailing showing names and ad-
             violation of any such law, regulation or                    dresses.
             ordinance;




Page 2 of 3                                  © ISO Properties, Inc., 2006                             IL 02 08 09 07      o



                                                                                          Bates No. 000236
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 354 of 397

      e. We need not send notice of cancellation if             2. This notice will be sent to the first Named In-
          you have:                                                sured at the last mailing address known to us
         (1) Replaced coverage elsewhere; or                       by:
         (2) Specifically requested termination.                   a. Certified mail; or
D. The following is added and supersedes any other                 b. First class mail, if we have obtained from
   provision to the contrary:                                         the post office a date stamped proof of
                                                                      mailing showing the first Named Insured's
   NONRENEWAL                                                         name and address.
   1. We may elect not to renew this policy for any             3. We need not mail or deliver this notice if you
      reason permitted to cancel it. If we elect not to            have:
      renew this policy, we will mail a notice of non-
      renewal, stating the reasons for nonrenewal, to              a. Replaced coverage elsewhere; or
      the first Named Insured at least 30 days but                 b. Specifically requested termination.
      not more than 120 days before the expiration
      date of this policy. If this policy does not have a
      fixed expiration date, it shall be deemed to ex-
      pire annually on the anniversary of its incep-
      tion.




IL 02 08 09 07                               © ISO Properties, Inc., 2006                             Page 3 of 3    o



                                                                                        Bates No. 000237
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 355 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                 Endorsement Number: 132

                                                                                                                                               IL 02 28 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       COLORADO CHANGES – CANCELLATION AND NONRENEWAL




                 COLORADO CHANGES – CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                                                              We may only cancel this policy based on
   Condition is replaced by the following:                                                                     one or more of the following reasons:
   2. If this policy has been in effect for less than 60                                                      (1) Nonpayment of premium;
      days, we may cancel this policy by mailing or                                                           (2) A false statement knowingly made by
      delivering to the first Named Insured written                                                               the insured on the application for insur-
      notice of cancellation at least:                                                                            ance; or
      a. 10 days before the effective date of cancel-                                                     (3) A substantial change in the exposure or
          lation if we cancel for nonpayment of pre-                                                          risk other than that indicated in the ap-
          mium; or                                                                                            plication and underwritten as of the ef-
      b. 30 days before the effective date of cancel-                                                         fective date of the policy unless the first
          lation if we cancel for any other reason.                                                           Named Insured has notified us of the
B. The following is added to the Cancellation Com-                                                            change and we accept such change.
   mon Policy Condition:                                                                        C. The following is added and supersedes any other
   7. Cancellation Of Policies In Effect For 60                                                    provision to the contrary:
      Days Or More                                                                                 NONRENEWAL
      a. If this policy has been in effect for 60 days                                             If we decide not to renew this policy, we will mail
          or more, or is a renewal of a policy we is-                                              through first-class mail to the first Named Insured
          sued, we may cancel this policy by mailing                                               shown in the Declarations written notice of the
          through first-class mail to the first Named                                              nonrenewal at least 45 days before the expiration
          Insured written notice of cancellation:                                                  date, or its anniversary date if it is a policy written
         (1) Including the actual reason, at least 10                                              for a term of more than one year or with no fixed
              days before the effective date of cancel-                                            expiration date.
              lation, if we cancel for nonpayment of                                                    If notice is mailed, proof of mailing will be sufficient
              premium; or                                                                               proof of notice.
         (2) At least 45 days before the effective
             date of cancellation if we cancel for any
             other reason.




IL 02 28 09 07                              © ISO Properties, Inc., 2006                                                                          Page 1 of 2      o


                                                                                                                                   Bates No. 000238
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 356 of 397

D. The following condition is added:                            Any decrease in coverage during the policy term
   INCREASE IN PREMIUM OR DECREASE IN                           must be based on one or more of the following
   COVERAGE                                                     reasons:
   We will not increase the premium unilaterally or             1. Nonpayment of premium;
   decrease the coverage benefits on renewal of this            2. A false statement knowingly made by the in-
   policy unless we mail through first-class mail writ-             sured on the application for insurance; or
   ten notice of our intention, including the actual rea-       3. A substantial change in the exposure or risk
   son, to the first Named Insured's last mailing ad-               other than that indicated in the application and
   dress known to us, at least 45 days before the ef-               underwritten as of the effective date of the pol-
   fective date.                                                    icy unless the first Named Insured has notified
                                                                    us of the change and we accept such change.
                                                                If notice is mailed, proof of mailing will be sufficient
                                                                proof of notice.




Page 2 of 2                                  © ISO Properties, Inc., 2006                              IL 02 28 09 07      o


                                                                                           Bates No. 000239
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 357 of 397

POLICY NUMBER: HDO G24556876 001                                                                                           Endorsement Number: 133

                                                                                                                                         IL 02 36 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       OKLAHOMA CHANGES – CANCELLATION AND NONRENEWAL




                 OKLAHOMA CHANGES – CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy                                                        (5) A violation of any local fire, health,
   Condition is replaced by the following:                                                                   safety, building, or construction regula-
   2. We may cancel this policy by mailing or deliv-                                                         tion or ordinance with respect to any
      ering to the first Named Insured written notice                                                        covered property or its occupancy that
      of cancellation at least:                                                                              substantially increases any hazard in-
                                                                                                             sured against;
      a. 10 days before the effective date of cancel-
         lation if we cancel for nonpayment of pre-                                                      (6) A determination by the Insurance Com-
         mium; or                                                                                            missioner that the continuation of the
                                                                                                             policy would place us in violation of the
      b. 30 days before the effective date of cancel-                                                        insurance laws of this state;
         lation if we cancel for any other reason.
                                                                                                         (7) Your conviction of a crime having as
      After coverage has been in effect for more than                                                        one of its necessary elements an act in-
      45 business days or after the effective date of                                                        creasing any hazard insured against; or
      a renewal of this policy, no notice of cancella-
      tion will be issued by us unless it is based on at                                                 (8) Loss of or substantial changes in appli-
      least one of the following reasons:                                                                    cable reinsurance.
         (1) Nonpayment of premium;                                                             B. The following are added to the Common Policy
                                                                                                   Conditions and supersede any provisions to the
         (2) Discovery of fraud or material misrepre-                                              contrary:
             sentation in the procurement of the in-
             surance or with respect to any claims                                                 1. Nonrenewal
             submitted under it;                                                                      a. If we elect not to renew this policy, we will
         (3) Discovery of willful or reckless acts or                                                     mail or deliver written notice of nonrenewal
             omissions by you that increase any haz-                                                      to the first Named Insured at least 45 days
             ard insured against;                                                                         before:
         (4) The occurrence of a change in the risk                                                      (1) The expiration date of this policy; or
             that substantially increases any hazard                                                     (2) An anniversary date of this policy, if it is
             insured against after insurance cover-                                                          written for a term longer than one year
             age has been issued or renewed;                                                                 or with no fixed expiration date.




IL 02 36 09 07                              © ISO Properties, Inc., 2006                                                                   Page 1 of 2      o


                                                                                                                            Bates No. 000240
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 358 of 397

      b. Any notice of nonrenewal will be mailed or                c. If notice is mailed:
         delivered to the first Named Insured at the                 (1) It will be considered to have been given
         last mailing address known to us.                                 to the first Named Insured on the day it
      c. If notice is mailed:                                              is mailed.
        (1) It will be considered to have been given                 (2) Proof of mailing will be sufficient proof of
             to the first Named Insured on the day it                      notice.
             is mailed.                                            d. If the first Named Insured accepts the re-
        (2) Proof of mailing will be sufficient proof of              newal, the premium increase or coverage
             notice.                                                  changes will be effective the day following
      d. If notice of nonrenewal is not mailed or                     the prior policy's expiration or anniversary
         delivered at least 45 days before the expira-                date.
         tion date or an anniversary date of this pol-             e. If notice is not mailed or delivered at least
         icy, coverage will remain in effect until 45                 45 days before the expiration date or anni-
         days after notice is given. Earned premium                   versary date of this policy, the premium,
         for such extended period of coverage will                    deductible, limits and coverage in effect
         be calculated pro rata based on the rates                    prior to the changes will remain in effect un-
         applicable to the expiring policy.                           til:
      e. We will not provide notice of nonrenewal if:                (1) 45 days after notice is given; or
        (1) We, or another company within the                        (2) The effective date of replacement cov-
            same insurance group, have offered to                          erage obtained by the insured;
            issue a renewal policy; or                                whichever occurs first.
        (2) You have obtained replacement cover-                      If the first Named Insured then elects not to
            age or have agreed in writing to obtain                   renew, any earned premium for the result-
            replacement coverage.                                     ing extended period of coverage will be cal-
      f. If we have provided the required notice of                   culated pro rata at the lower of the new
         nonrenewal as described in B.1.a. above,                     rates or rates applicable to the expiring pol-
         and thereafter extend the policy for a period                icy.
         of 90 days or less, we will not provide an                f. We will not provide notice of the following:
         additional nonrenewal notice with respect to
         the period of extension.                                    (1) Changes in a rate or plan filed pursuant
                                                                           to the Property and Casualty Competi-
   2. Premium Or Coverage Changes At Renewal                               tive Loss Cost Rating Act applicable to
      a. If we elect to renew this policy, we will give                    an entire class of business;
         written notice of any premium increase,                     (2) Changes which are based upon the
         change in deductible, or reduction in limits                    altered nature or extent of the risk in-
         or coverage, to the first Named Insured, at                     sured; or
         the last mailing address known to us.
                                                                     (3) Changes in policy forms filed with or
      b. Any such notice will be mailed or delivered                     approved by the Insurance Commis-
         to the first Named Insured at least 45 days                     sioner and applicable to an entire class
         before:                                                         of business.
        (1) The expiration date of this policy; or
        (2) An anniversary date of this policy, if it is
             written for a term longer than one year
             or with no fixed expiration date.




Page 2 of 2                                 © ISO Properties, Inc., 2006                             IL 02 36 09 07     o



                                                                                         Bates No. 000241
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 359 of 397

POLICY NUMBER: HDO G24556876 001                                                                                    Endorsement Number: 134

                                                                                                                                  IL 02 37 04 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          DELAWARE CHANGES – TERMINATION PROVISIONS




    DELAWARE CHANGES – TERMINATION PROVISIONS
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. With respect to the:                                                                               (2) Discovery of fraud or material
   Farm Property – Farm Dwellings, Appurtenant                                                            misrepresentation made by you or
   Structures and Household Personal Property                                                             with your knowledge in obtaining the
   Coverage Form;                                                                                         policy, continuing the policy, or in
   Commercial Property Coverage Part; and                                                                 presenting a claim under the policy;
   Capital Assets Program (Output Policy) Coverage                                                    (3) Discovery of willful or reckless acts
   Part;                                                                                                  or omissions on your part that
   If the policy covers a building that contains no                                                       increase     any    hazard     insured
   more than four dwelling units, one of which is the                                                     against;
   insured's principal place of residence, or covers                                                  (4) The occurrence of a change in the
   the insured's household personal property in a                                                         risk that substantially increases any
   residential building, the following applies:                                                           hazard     insured     against    after
   1. Paragraph 2. of the Cancellation Common                                                             insurance coverage has been
       Policy Condition is replaced by the following:                                                     issued or renewed;
      2. We may cancel this policy by mailing or                                                      (5) A violation of any local fire, health,
         delivering to the first Named Insured                                                            safety, building, or construction
         written notice of cancellation along with the                                                    regulation or ordinance with respect
         reasons for cancellation at least:                                                               to any covered property or its
                                                                                                          occupancy       that       substantially
         a. 10 days before the effective date of                                                          increases any hazard insured
             cancellation    if   we     cancel     for                                                   against;
             nonpayment of premium; or
                                                                                                      (6) A determination by the Insurance
         b. 30 days before the effective date of                                                          Commissioner that the continuation
             cancellation if we cancel for any other                                                      of the policy would place us in
             reason.                                                                                      violation of the Delaware insurance
         After coverage has been in effect for more                                                       laws; or
         than 60 days or after the effective date of a                                                (7) Real property taxes owing on the
         renewal of this policy, no notice of                                                             insured     property     have     been
         cancellation will be issued by us unless it is                                                   delinquent for two or more years
         based on at least one of the following                                                           and continue delinquent at the time
         reasons:                                                                                         notice of cancellation is issued.
            (1) Nonpayment of premium;




IL 02 37 04 12                        © Insurance Services Office, Inc., 2011                                                        Page 1 of 2



                                                                                                                  Bates No. 000242
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 360 of 397


   2. The following Condition is added:                        Farm Liability Coverage Form;
      Nonrenewal                                               Liquor Liability Coverage Part;
                                                               Medical Professional Liability Coverage Part;
      a. If we decide not to renew this policy, we             Pollution Liability Coverage Part; and
          will mail or deliver written notice of               Products/Completed Operations Liability
          nonrenewal to the first Named Insured, at            Coverage Part:
          least 30 days before the expiration date, or
          the anniversary date if this is a policy             1. Paragraph 2. of the Cancellation Common
          written for a term of more than one year or             Policy Condition is replaced by the following:
          with no fixed expiration date.                           2. We may cancel this policy by mailing or
      b. Any notice of nonrenewal will include the                    delivering to the first Named Insured
          reason(s) for nonrenewal and will be                        written notice of cancellation at least:
          mailed or delivered to the first Named                       a. 10 days before the effective date of
          Insured at the last mailing address known                       cancellation    if   we      cancel   for
          to us.                                                          nonpayment of premium; or
      c. If notice is mailed, proof of mailing will be                 b. 60, but not more than 120, days before
          sufficient proof of notice.                                     the effective date of cancellation if we
   3. If Cancellation Changes CP 02 99 is attached                        cancel for any other permissible reason.
      to the Commercial Property Coverage Part,                2. The following Condition is added and
      Paragraph E.2. of that form is replaced by the              supersedes any other condition to the
      following:                                                  contrary:
      2. Pay property taxes that are owing and                    Nonrenewal
          have been outstanding for more than two                  a. If we decide not to renew this policy, we
          years following the date due, except that                   will mail or deliver written notice of
          this provision will not apply where you are                 nonrenewal to the first Named Insured, at
          in a bona fide dispute with the taxing                      least 60, but not more than 120, days
          authority regarding payment of such taxes.                  before the expiration date, or the
B. With respect to the:                                               anniversary date if this is a policy written
   Commercial General Liability Coverage Part;                        for a term of more than one year or with no
   Commercial Property – Legal Liability Coverage                     fixed expiration date.
   Form;                                                          b. Any notice of nonrenewal will be mailed or
   Commercial Property – Mortgageholders Errors                       delivered to the first Named Insured at the
   And Omissions Coverage Form;                                       last mailing address known to us.
   Employment-Related Practices Liability Coverage
   Form;




Page 2 of 2                           © Insurance Services Office, Inc., 2011                      IL 02 37 04 12



                                                                                    Bates No. 000243
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 361 of 397

POLICY NUMBER: HDO G24556876 001                                                                                            Endorsement Number: 135

                                                                                                                                         IL 02 44 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       OHIO CHANGES – CANCELLATION AND NONRENEWAL




  OHIO CHANGES – CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. With respect to a policy which has been in effect                                                   e. Loss of applicable reinsurance or a sub-
   for more than 90 days, or is a renewal of a policy                                                       stantial decrease in applicable reinsurance,
   we issued, the Cancellation Common Policy Con-                                                           if the Superintendent has determined that
   dition is replaced by the following:                                                                     reasonable efforts have been made to pre-
   1. The first Named Insured shown in the Declara-                                                         vent the loss of, or substantial decrease in,
       tions may cancel this policy by mailing or deliv-                                                    the applicable reinsurance, or to obtain re-
       ering to us advance written notice of cancella-                                                      placement coverage;
       tion.                                                                                            f. Failure of an insured to correct material vio-
   2. We may cancel this policy only for one or more                                                        lations of safety codes or to comply with
       of the following reasons, except as provided in                                                      reasonable written loss control recommen-
       Paragraph 6. below:                                                                                  dations; or
        a. Nonpayment of premium;                                                                      g. A determination by the Superintendent of
                                                                                                            Insurance that the continuation of the policy
       b. Discovery of fraud or material misrepresen-                                                       would create a condition that would be haz-
           tation in the procurement of the insurance                                                       ardous to the policyholders or the public.
           or with respect to any claims submitted
           thereunder;                                                                              3. We will mail written notice of cancellation to the
                                                                                                       first Named Insured, and agent if any, at the
        c. Discovery of a moral hazard or willful or                                                   last mailing addresses known to us. Proof of
           reckless acts or omissions on your part                                                     mailing will be sufficient proof of notice.
           which increases any hazard insured
           against;                                                                                 4. We will mail the notice of cancellation at least:
       d. The occurrence of a change in the individ-                                                   a. 10 days before the effective date of cancel-
          ual risk which substantially increases any                                                        lation, if we cancel for nonpayment of pre-
          hazard insured against after the insurance                                                        mium; or
          coverage has been issued or renewed ex-                                                      b. 30 days before the effective date of cancel-
          cept to the extent the insurer could rea-                                                         lation, if we cancel for a reason stated in
          sonably have foreseen the change or con-                                                          2.b. through 2.g. above.
          templated the risk in writing the contract;




IL 02 44 09 07                              © ISO Properties, Inc., 2006                                                                    Page 1 of 2     o


                                                                                                                             Bates No. 000244
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 362 of 397

   5. The notice of cancellation will:                       C. Common Policy Conditions
      a. State the effective date of cancellation. The          1. Paragraph A.2.a. of the Businessowners
         policy period will end on that date.                      Common Policy Conditions is deleted.
      b. Contain the date of the notice and the pol-            2. Paragraph E.2. of the Cancellation Common
         icy number, and will state the reason for                 Policy Condition in the Standard Property Pol-
         cancellation.                                             icy is deleted. Paragraph E.2. is replaced by
   6. Policies written for a term of more than one                 the following (unless Item A. of this endorse-
      year or on a continuous basis may be can-                    ment applies):
      celled by us for any reason at an anniversary                We may cancel this policy by mailing or deliv-
      date, upon 30 days' written notice of cancella-              ering to the first Named Insured written notice
      tion.                                                        of cancellation at least:
   7. If this policy is cancelled, we will send the first          a. 10 days before the effective date of cancel-
      Named Insured any premium refund due. If we                     lation, if we cancel for nonpayment of pre-
      cancel, the refund will be pro rata. If the first               mium; or
      Named Insured cancels, the refund may be                     b. 30 days before the effective date, if we can-
      less than pro rata. The cancellation will be ef-                cel for any other reason.
      fective even if we have not made or offered a
      refund.
B. The following is added to the Common Policy
   Conditions and supersedes any provisions to the
   contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail
      written notice of nonrenewal to the first Named
      Insured, and agent if any, at the last mailing
      addresses known to us. The notice will contain
      the date of the notice and the policy number,
      and will state the expiration date of the policy.
   2. We will mail the notice of nonrenewal at least
      30 days before the expiration date of the pol-
      icy.
   3. Proof of mailing will be sufficient proof of no-
      tice.




Page 2 of 2                                  © ISO Properties, Inc., 2006                           IL 02 44 09 07    o



                                                                                        Bates No. 000245
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 363 of 397

POLICY NUMBER: HDO G24556876 001                                                                                              Endorsement Number: 136

                                                                                                                                            IL 02 45 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        MINNESOTA CHANGES – CANCELLATION AND NONRENEWAL




                 MINNESOTA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. When this endorsement is attached to the Stan-                                                           (2) 30 days before the effective date of
   dard Property Policy CP 00 99 the term Coverage                                                               cancellation, if we cancel for any other
   Part in this endorsement is replaced by the term                                                              reason.
   Policy.                                                                                                b. 90 Days Or More
B. The following provisions apply except when Para-                                                          If this policy has been in effect for 90 days
   graph C. of this endorsement applies:                                                                     or more, or if it is a renewal of a policy we
   The Cancellation Common Policy Condition is re-                                                           issued, we may cancel only for one or more
   placed by the following:                                                                                  of the following reasons:
   CANCELLATION                                                                                             (1) Nonpayment of premium;
   1. The first Named Insured shown in the Declara-                                                         (2) Misrepresentation or fraud made by you
      tions may cancel this policy by mailing or deliv-                                                          or with your knowledge in obtaining the
      ering to us advance written notice of cancella-                                                            policy or in pursuing a claim under the
      tion.                                                                                                      policy;
   2. We may cancel this policy, subject to the provi-                                                      (3) An act or omission by you that substan-
      sions of Paragraph B.3. below, by first class                                                              tially increases or changes the risk in-
      mailing, or by delivery, of a written notice of                                                            sured;
      cancellation to the first Named Insured and any                                                       (4) Refusal by you to eliminate known con-
      agent, to their last mailing addresses known to                                                            ditions that increase the potential for
      us. Notice of cancellation will state the effective                                                        loss after notification by us that the con-
      date of cancellation. The policy period will end                                                           dition must be removed;
      on that date.
                                                                                                            (5) Substantial change in the risk assumed,
   3. Policies In Effect                                                                                         except to the extent that we should rea-
       a. Less Than 90 Days                                                                                      sonably have foreseen the change or
           If this policy is a new policy and has been in                                                        contemplated the risk in writing the con-
           effect for fewer than 90 days, we may can-                                                            tract;
           cel for any reason by giving notice at least:
         (1) 10 days before the effective date of
                cancellation, if we cancel for nonpay-
                ment of premium; or




IL 02 45 09 08                               © ISO Properties, Inc., 2007                                                                      Page 1 of 3


                                                                                                                             Bates No. 000246
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 364 of 397

          (6) Loss of reinsurance by us which pro-           C. The following applies with respect to coverage
              vided coverage to us for a significant            provided under the following:
              amount of the underlying risk insured.            FARM COVERAGE PART
              Any notice of cancellation pursuant to
              this item shall advise the policyholder           1. Policies In Effect 60 Days Or More
              that he or she has 10 days from the date             a. If this Coverage Part covers buildings used
              of receipt of the notice to appeal the                   for residential purposes and has been:
              cancellation to the commissioner of                     (1) In effect for at least 60 days, or
              commerce and that the commissioner
              will render a decision as to whether the                (2) Renewed by us,
              cancellation is justified because of the                 Paragraphs A.2. and A.6. of the Cancella-
              loss of reinsurance within 30 business                   tion Common Policy Condition do not ap-
              days after receipt of the appeal;                        ply, and the following is added to the Can-
          (7) A determination by the commissioner                      cellation Common Policy Condition:
              that the continuation of the policy could            b. We may not cancel this policy, except for:
              place us in violation of the Minnesota in-
                                                                      (1) Nonpayment of premium;
              surance laws; or
                                                                      (2) Misrepresentation or fraud made by you
          (8) Nonpayment of dues to an association
                                                                           or with your knowledge:
              or organization, other than an insurance
              association or organization, where pay-                     (a) In obtaining this policy; or
              ment of dues is a prerequisite to obtain-                   (b) In connection with a claim under this
              ing or continuing such insurance. This                            policy;
              provision for cancellation for failure to
              pay dues shall not be applicable to per-                (3) An act or omission by you that materially
              sons who are retired at 62 years of age                      increases the risk we originally ac-
              or older or who are disabled according                       cepted; or
              to social security standards.                           (4) A physical change in the Covered Prop-
           Under this Item B.3.b., we will give notice at                  erty which:
           least:                                                         (a) Is not corrected or restored within a
          (1) 10 days before the effective date of                              reasonable time after it occurs; and
              cancellation, if we cancel for nonpay-                      (b) Results in the property becoming
              ment of premium. The cancellation no-                             uninsurable.
              tice shall contain the information regard-            c. We may cancel this policy by giving the first
              ing the amount of premium due and the                    Named Insured written notice of cancella-
              due date, and shall state the effect of                  tion at least:
              nonpayment by the due date. Cancella-
              tion shall not be effective if payment of               (1) 20 days before the effective date of can-
              the amount due is made prior to the ef-                      cellation, if we cancel for nonpayment of
              fective date of cancellation; or                             premium; or
          (2) 60 days before the effective date, if we                (2) 30 days before the effective date of can-
              cancel for a reason described in Para-                       cellation if we cancel for a reason de-
              graphs B.3.b.(2) through (8) above. The                      scribed in Paragraphs C.1.b.(2) through
              notice of cancellation will state the rea-                   (4).
              son for cancellation.                                    Such notice will be mailed or delivered to
   4. If this policy is cancelled, we will send the first              the first Named Insured and will contain the
      Named Insured any premium refund due. If we                      reason for cancellation. Proof of mailing of
      cancel, the refund will be pro rata. If the first                any notice shall be sufficient proof of notice.
      Named Insured cancels, the refund may be
      less than pro rata. The cancellation will be ef-
      fective even if we have not made or offered a
      refund.
   5. Proof of mailing of any notice shall be sufficient
      proof of notice.




Page 2 of 3                                  © ISO Properties, Inc., 2007                             IL 02 45 09 08


                                                                                       Bates No. 000247
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 365 of 397

   2. Policies In Effect Less Than 60 Days                 D. The following is added and supersedes any provi-
      When this Coverage Part covers buildings                sions to the contrary:
      used for residential purposes and is a new pol-         NONRENEWAL
      icy which has been in effect fewer than 60              If we decide not to renew this policy, we may do
      days, cancellation is subject to the terms of the       so by giving the first Named Insured and any
      Cancellation Common Policy Condition except             agent written notice of our intent not to renew at
      for Paragraphs A.2. and A.6., and is not sub-           least 60 days before the expiration date of this pol-
      ject to Paragraph B. or Paragraph C.1. of this          icy. Such notice will be delivered or mailed by first
      endorsement. Under this Item, C.2., Para-               class mail to their last mailing addresses known to
      graphs A.2. and A.6. of the Cancellation Com-           us.
      mon Policy Condition are replaced by the fol-
      lowing:                                                 Proof of mailing of any notice shall be sufficient
                                                              proof of notice.
      We may cancel this policy by giving the first
      Named Insured written notice of cancellation at         We need not mail or deliver this notice if you have:
      least 20 days before the effective date of can-         1. Insured elsewhere;
      cellation. Such notice will be mailed or deliv-         2. Accepted replacement coverage; or
      ered to the first Named Insured. Proof of mail-
      ing of any notice shall be sufficient proof of          3. Agreed not to renew this policy.
      notice.
      If we cancel this policy for underwriting consid-
      erations, we will inform you of the source from
      which the information was received.




IL 02 45 09 08                             © ISO Properties, Inc., 2007                               Page 3 of 3


                                                                                    Bates No. 000248
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 366 of 397

POLICY NUMBER: HDO G24556876 001                                                                                                  Endorsement Number: 137

                                                                                                                                               IL 02 46 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                         PENNSYLVANIA CHANGES – CANCELLATION AND NONRENEWAL




            PENNSYLVANIA CHANGES – CANCELLATION
                     AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. The Cancellation Common Policy Condition is                                                                b. You have failed to pay a premium when
   replaced by the following:                                                                                    due, whether the premium is payable di-
   CANCELLATION                                                                                                  rectly to us or our agents or indirectly under
                                                                                                                 a premium finance plan or extension of
   1. The first Named Insured shown in the Declara-                                                              credit. Notice of cancellation will be mailed
      tions may cancel this policy by writing or giving                                                          at least 15 days before the effective date of
      notice of cancellation.                                                                                    cancellation.
   2. Cancellation Of Policies In Effect For Less                                                             c. A condition, factor or loss experience mate-
      Than 60 Days                                                                                               rial to insurability has changed substantially
      We may cancel this policy by mailing or deliv-                                                             or a substantial condition, factor or loss ex-
      ering to the first Named Insured written notice                                                            perience material to insurability has be-
      of cancellation at least 30 days before the ef-                                                            come known during the policy period. No-
      fective date of cancellation.                                                                              tice of cancellation will be mailed or
                                                                                                                 delivered at least 60 days before the effec-
   3. Cancellation Of Policies In Effect For 60
                                                                                                                 tive date of cancellation.
      Days Or More
                                                                                                              d. Loss of reinsurance or a substantial de-
      If this policy has been in effect for 60 days or
                                                                                                                 crease in reinsurance has occurred, which
      more or if this policy is a renewal of a policy we
                                                                                                                 loss or decrease, at the time of cancella-
      issued, we may cancel this policy only for one
                                                                                                                 tion, shall be certified to the Insurance
      or more of the following reasons:
                                                                                                                 Commissioner as directly affecting in-force
      a. You have made a material misrepresenta-                                                                 policies. Notice of cancellation will be
          tion which affects the insurability of the risk.                                                       mailed or delivered at least 60 days before
          Notice of cancellation will be mailed or de-                                                           the effective date of cancellation.
          livered at least 15 days before the effective
          date of cancellation.




IL 02 46 09 07                               © ISO Properties, Inc., 2006                                                                         Page 1 of 2     o


                                                                                                                                   Bates No. 000249
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 367 of 397

       e. Material failure to comply with policy terms,         7. If notice is mailed, it will be by registered or first
           conditions or contractual duties. Notice of             class mail. Proof of mailing will be sufficient
           cancellation will be mailed or delivered at             proof of notice.
           least 60 days before the effective date of        B. The following are added and supersede any provi-
           cancellation.                                        sions to the contrary:
        f. Other reasons that the Insurance Commis-             1. Nonrenewal
           sioner may approve. Notice of cancellation
           will be mailed or delivered at least 60 days            If we decide not to renew this policy, we will
           before the effective date of cancellation.              mail or deliver written notice of nonrenewal,
                                                                   stating the specific reasons for nonrenewal, to
   This policy may also be cancelled from inception                the first Named Insured at least 60 days before
   upon discovery that the policy was obtained                     the expiration date of the policy.
   through fraudulent statements, omissions or con-
   cealment of facts material to the acceptance of the          2. Increase Of Premium
   risk or to the hazard assumed by us.                            If we increase your renewal premium, we will
   4. We will mail or deliver our notice to the first              mail or deliver to the first Named Insured writ-
       Named Insured's last mailing address known to               ten notice of our intent to increase the premium
       us. Notice of cancellation will state the specific          at least 30 days before the effective date of the
       reasons for cancellation.                                   premium increase.
   5. Notice of cancellation will state the effective           Any notice of nonrenewal or renewal premium in-
      date of cancellation. The policy period will end          crease will be mailed or delivered to the first
      on that date.                                             Named Insured's last known address. If notice is
                                                                mailed, it will be by registered or first class mail.
   6. If this policy is cancelled, we will send the first       Proof of mailing will be sufficient proof of notice.
      Named Insured any premium refund due. If we
      cancel, the refund will be pro rata and will be
      returned within 10 business days after the ef-
      fective date of cancellation. If the first Named
      Insured cancels, the refund may be less than
      pro rata and will be returned within 30 days af-
      ter the effective date of cancellation. The can-
      cellation will be effective even if we have not
      made or offered a refund.




Page 2 of 2                                 © ISO Properties, Inc., 2006                                IL 02 46 09 07      o



                                                                                            Bates No. 000250
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 368 of 397



 POLICY NUMBER: HDO G24556876 001                                                                                                         Endorsement Number: 138

                                                                                                                                                        IL 02 49 09 08

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                            SOUTH CAROLINA CHANGES – CANCELLATION AND NONRENEWAL




                          SOUTH CAROLINA CHANGES –
                        CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

 A. Paragraphs 2. and 3. of Cancellation Common                                                                      b. Material misrepresentation of fact which, if
    Policy Condition are replaced by the following:                                                                     known to us, would have caused us not to
    2. We may cancel this policy by mailing or deliv-                                                                   issue the policy;
       ering to the first Named Insured and the agent, if                                                            c. Substantial change in the risk assumed,
       any, written notice of cancellation at least:                                                                    except to the extent that we should rea-
        a. 10 days before the effective date of cancel-                                                                 sonably have foreseen the change or con-
           lation if we cancel for nonpayment of pre-                                                                   templated the risk in writing the policy;
           mium; or                                                                                                  d. Substantial breaches of contractual duties,
       b. 30 days before the effective date of cancel-                                                                  conditions or warranties; or
           lation if we cancel for any other reason.                                                                 e. Loss of our reinsurance covering all or a
    3. We will mail or deliver our notice to the first                                                                  significant portion of the particular policy in-
       Named Insured's and agent's last known ad-                                                                       sured, or where continuation of the policy
       dresses.                                                                                                         would imperil our solvency or place us in
                                                                                                                        violation of the insurance laws of South
 B. The following is added to the Cancellation Com-                                                                     Carolina.
    mon Policy Condition:
                                                                                                                        Prior to cancellation for reasons permitted
    7. Cancellation Of Policies In Effect For 120                                                                       in this Item e., we will notify the Commis-
       Days Or More                                                                                                     sioner, in writing, at least 60 days prior to
        If this policy has been in effect for 120 days or                                                               such cancellation and the Commissioner
        more, or is a renewal or continuation of a policy                                                               will, within 30 days of such notification, ap-
        we issued, we may cancel this policy only for                                                                   prove or disapprove such action.
        one or more of the following reasons:                                                                      Any notice of cancellation will state the precise
        a. Nonpayment of premium;                                                                                  reason for cancellation.




 IL 02 49 09 08                                 ã ISO Properties, Inc., 2007                                                                               Page 1 of 2




                                                                                                                                         Bates No. 000251
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 369 of 397
C. The following is added and supersedes any provi-                    b. Provide at least:
   sions to the contrary:                                                 (1) 60 days' notice of nonrenewal, when
   Nonrenewal                                                                  nonrenewal is to become effective be-
   1. We will not refuse to renew a policy issued for a                        tween November 1 and May 31; or
      term of more than one year, until expiration of its                 (2) 90 days' notice of nonrenewal, when
      full term, if anniversary renewal has been                               nonrenewal is to become effective be-
      guaranteed by additional premium considera-                              tween June 1 and October 31.
      tion.                                                         3. Any notice of nonrenewal will be mailed or
   2. If we decide not to renew this policy, we will:                  delivered to the first Named Insured's and
       a. Mail or deliver written notice of nonrenewal to              agent's last known addresses. If notice is
           the first Named Insured and agent, if any,                  mailed, proof of mailing will be sufficient proof
           before:                                                     of notice.
          (1) The expiration date of this policy, if the            4. Any notice of nonrenewal will state the precise
              policy is written for a term of one year or              reason for nonrenewal.
              less; or
          (2) An anniversary date of this policy, if the
              policy is written for a term of more than
              one year or for an indefinite term; and




Page 2 of 2                                     ã ISO Properties, Inc., 2007                             IL 02 49 09 08


                                                                                       Bates No. 000252
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 370 of 397
 POLICY NUMBER: HDO G24556876 001                                                                                               Endorsement Number: 139

                                                                                                                                              IL 02 50 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        TENNESSEE CHANGES – CANCELLATION AND NONRENEWAL




                 TENNESSEE CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 5. of the Cancellation Common Policy                                                         2. Your conviction of a crime increasing any haz-
   Condition is replaced by the following:                                                                   ard insured against;
   5. If this policy is cancelled, we will send the first                                                 3. Discovery of fraud or material misrepresenta-
      Named Insured any premium refund due.                                                                  tion on the part of either of the following:
      The refund will be pro rata if:                                                                        a. You or your representative in obtaining this
      a. We cancel; or                                                                                           insurance; or
      b. The policy is cancelled at the request of a                                                         b. You in pursuing a claim under this policy;
           premium finance company that has fi-                                                           4. Failure to comply with written loss control rec-
           nanced this policy under a premium finance                                                         ommendations;
           agreement.                                                                                     5. Material change in the risk which increases the
      The refund may be less than pro rata if the first                                                       risk of loss after we issued or renewed insur-
      Named Insured cancels the policy.                                                                       ance coverage;
      The cancellation will be effective even if we                                                       6. Determination by the insurance commissioner
      have not made or offered a refund.                                                                      that the continuation of the policy would jeop-
B. The following is added to the Cancellation Com-                                                            ardize our solvency or would place us in viola-
   mon Policy Condition:                                                                                      tion of the insurance laws of Tennessee or any
                                                                                                              other state;
   CANCELLATION OF POLICIES IN EFFECT FOR
   60 DAYS OR MORE                                                                                        7. Your violation or breach of any policy terms or
                                                                                                              conditions; or
   If this policy has been in effect for 60 days or
   more, or if this policy is a renewal of a policy we                                                    8. Other reasons that are approved by the insur-
   issued, we may cancel this policy only for one or                                                          ance commissioner.
   more of the following reasons:                                                                         Notice of cancellation will state the reason for can-
   1. Nonpayment of premium, including any addi-                                                          cellation.
       tional premium, calculated in accordance with
       our current rating manual, justified by a physi-
       cal change in the insured property or a change
       in its occupancy or use;




IL 02 50 09 08                               ã ISO Properties, Inc., 2007                                                                         Page 1 of 2     o


                                                                                                                                   Bates No. 000253
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 371 of 397

C. The following is added and supersedes any provi-          2. Any notice of nonrenewal will be mailed or
   sions to the contrary:                                        delivered to the first Named Insured's and
   NONRENEWAL                                                    agent's addresses shown in the policy. If notice
                                                                 is mailed, proof of mailing will be sufficient
   1. If we decide not to renew this policy, we will             proof of notice.
      mail or deliver written notice of nonrenewal to
      the first Named Insured and agent, at least 60      D. The following is added to the Premiums Common
      days before the expiration date unless:                Policy Condition:
      a. We have offered to issue a renewal policy;          Whenever an insurance policy which is financed
          or                                                 with a premium finance company is cancelled, the
                                                             insurer shall return, within 30 days after the effec-
      b. You have obtained replacement coverage              tive date of the cancellation, whatever gross un-
         or have agreed in writing to obtain replace-        earned premiums are due under the insurance
         ment coverage.                                      policy directly to the premium finance company for
                                                             the account of the first Named Insured.




Page 2 of 2                               ã ISO Properties, Inc., 2007                            IL 02 50 09 08     o


                                                                                       Bates No. 000254
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 372 of 397

 POLICY NUMBER: HDO G24556876 001                                                                                         Endorsement Number: 140

                                                                                                                                        IL 02 51 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       NEVADA CHANGES – CANCELLATION AND NONRENEWAL




                   NEVADA CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The following are added to the Cancellation                                                           (6) A determination by the commissioner
   Common Policy Condition:                                                                                  that continuation of our present volume
    7.a. Midterm Cancellation                                                                                of premiums would jeopardize our sol-
                                                                                                             vency or be hazardous to the interests
         If this policy has been in effect for 70 days                                                       of our policyholders, creditors or the
         or more, or if this policy is a renewal of a                                                        public;
         policy we issued, we may cancel only for
         one or more of the following reasons:                                                          (7) A determination by the commissioner
                                                                                                              that the continuation of the policy would
        (1) Nonpayment of premium;                                                                            violate, or place us in violation of, any
         (2) Conviction of the insured of a crime aris-                                                       provision of the code.
             ing out of acts increasing the hazard in-                                                b. Anniversary Cancellation
             sured against;
                                                                                                         If this policy is written for a term longer than
         (3) Discovery of fraud or material misrepre-                                                    one year, we may cancel for any reason at
             sentation in obtaining the policy or in                                                     an anniversary, by mailing or delivering
             presenting a claim thereunder;                                                              written notice of cancellation to the first
         (4) Discovery of an act or omission or a vio-                                                   Named Insured at the last mailing address
             lation of any condition of the policy                                                       known to us at least 60 days before the an-
             which occurred after the first effective                                                    niversary date.
             date of the current policy, and substan-                                          B. The following is added as an additional Condition
             tially and materially increases the haz-                                             and supersedes any other provision to the con-
             ard insured against;                                                                 trary:
         (5) A material change in the nature or ex-                                               NONRENEWAL
             tent of the risk, occurring after the first
             effective date of the current policy,                                                1. If we elect not to renew this policy, we will mail
             which causes the risk of loss to be sub-                                                 or deliver to the first Named Insured shown in
             stantially and materially increased be-                                                  the Declarations a notice of intention not to re-
             yond that contemplated at the time the                                                   new at least 60 days before the agreed expira-
             policy was issued or last renewed;                                                       tion date.
                                                                                                      If notice is mailed, proof of mailing will be suffi-
                                                                                                      cient proof of notice.



IL 02 51 09 07                              © ISO Properties, Inc., 2006                                                                    Page 1 of 2      o


                                                                                                                             Bates No. 000255
               Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 373 of 397

   2. We need not provide this notice if:                C. Notices
      a. You have accepted replacement coverage;            1. Notice of cancellation or nonrenewal in accor-
      b. You have requested or agreed to nonre-                dance with A. and B. above, will be mailed,
         newal; or                                             first class or certified, or delivered to the first
                                                               Named Insured at the last mailing address
      c. This policy is expressly designated as non-           known to us and will state the reason for can-
         renewable.                                            cellation or nonrenewal.
                                                            2. We will also provide a copy of the notice of
                                                               cancellation, for both policies in effect less than
                                                               70 days and policies in effect 70 days or more,
                                                               to the agent who wrote the policy.




Page 2 of 2                              © ISO Properties, Inc., 2006                             IL 02 51 09 07     o



                                                                                      Bates No. 000256
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 374 of 397
POLICY NUMBER: HDO G24556876 001                                                                                           Endorsement Number: 141

                                                                                                                                         IL 02 62 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       GEORGIA CHANGES – CANCELLATION AND NONRENEWAL




                  GEORGIA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph A.1. of the Cancellation Common                                                              Our notice will state the effective date of
   Policy Condition is replaced by the following:                                                         cancellation, which will be the later of the
   1. The first Named Insured shown in the Declara-                                                       following:
      tions may cancel this policy by mailing or deliv-                                                  (1) 10 days from the date of mailing or
      ering to us advance written notice of cancella-                                                          delivering our notice, or
      tion stating a future date on which the policy is                                                  (2) The effective date of cancellation stated
      to be cancelled, subject to the following:                                                               in the first Named Insured's notice to us.
       a. If only the interest of the first Named In-                                           B. Paragraph A.5. of the Cancellation Common
          sured is affected, the effective date of can-                                            Policy Condition is replaced by the following:
          cellation will be either the date we receive
          notice from the first Named Insured or the                                               5. Premium Refund
          date specified in the notice, whichever is                                                   a. If this policy is cancelled, we will send the
          later. However, upon receiving a written no-                                                    first Named Insured any premium refund
          tice of cancellation from the first Named In-                                                   due.
          sured, we may waive the requirement that                                                    b. If we cancel, the refund will be pro rata,
          the notice state the future date of cancella-                                                   except as provided in c. below.
          tion, by confirming the date and time of
          cancellation in writing to the first Named In-                                               c. If the cancellation results from failure of the
          sured.                                                                                          first Named Insured to pay, when due, any
                                                                                                          premium to us or any amount, when due,
      b. If by statute, regulation or contract this                                                       under a premium finance agreement, then
          policy may not be cancelled unless notice is                                                    the refund may be less than pro rata. Cal-
          given to a governmental agency, mort-                                                           culation of the return premium at less than
          gagee or other third party, we will mail or                                                     pro rata represents a penalty charged on
          deliver at least 10 days notice to the first                                                    unearned premium.
          Named Insured and the third party as soon
          as practicable after receiving the first                                                    d. If the first Named Insured cancels, the
          Named Insured's request for cancellation.                                                       refund may be less than pro rata.
                                                                                                       e. The cancellation will be effective even if we
                                                                                                          have not made or offered a refund.




IL 02 62 09 08                              © ISO Properties, Inc., 2007                                                                    Page 1 of 2     o


                                                                                                                             Bates No. 000257
                  Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 375 of 397

C. The following is added to the Cancellation Com-               With respect to such insurance, the following is
   mon Policy condition and supersedes any other                 added to the Cancellation Common Policy Condi-
   provisions to the contrary:                                   tion and supersedes any provisions to the con-
   If we decide to:                                              trary:
   1. Cancel or nonrenew this policy; or                         1. When this policy has been in effect for 60 days
                                                                     or less and is not a renewal with us, we may
   2. Increase current policy premium by more than                   cancel for any reason by notifying the first
        15% (other than any increase due to change in                Named Insured at least 10 days before the
        risk, exposure or experience modification or                 date cancellation takes effect.
        resulting from an audit of auditable coverages);
        or                                                       2. When this policy has been in effect for more
                                                                     than 60 days, or at any time if it is a renewal
   3. Change any policy provision which would limit                  with us, we may cancel only for one or more of
        or restrict coverage;                                        the following reasons:
   Then:                                                             a. Nonpayment of premium, whether payable
   We will mail or deliver notice of our action (includ-                 to us or to our agent;
   ing the dollar amount of any increase in renewal                  b. Upon discovery of fraud, concealment of a
   premium of more than 15%) to the first Named In-                      material fact, or material misrepresentation
   sured and lienholder, if any, at the last mailing ad-                 made by or with the knowledge of any per-
   dress known to us. Except as applicable as de-                        son insured under this policy in obtaining
   scribed in Paragraph D. below, we will mail or                        this policy, continuing this policy or present-
   deliver notice at least:                                              ing a claim under this policy;
   1. 10 days before the effective date of cancella-                 c. Upon the occurrence of a change in the risk
        tion if this policy has been in effect less than 60              which substantially increases any hazard
        days or if we cancel for nonpayment of pre-                      insured against; or
        mium; or
                                                                     d. Upon the violation of any of the material
   2. 45 days before the effective date of cancella-                     terms or conditions of this policy by any
        tion if this policy has been in effect 60 or more                person insured under this policy.
        days and we cancel for a reason other than
        nonpayment of premium; or                                    We may cancel by providing notice to the first
                                                                     Named Insured at least:
   3. 45 days before the expiration date of this policy
        if we decide to nonrenew, increase the pre-                   l 10 days before the effective date of cancel-
        mium or limit or restrict coverage.                              lation if we cancel for nonpayment of pre-
                                                                         mium; or
D. The following provisions apply to insurance cover-
   ing residential real property only provided under                  l 45 days before the effective date of cancel-
   the:                                                                  lation if we cancel for any of the reasons
                                                                         listed in b., c. or d. above.
   Capital Assets Program (Output Policy) Coverage
   Part;
   Commercial Property Coverage Part;
   Farm Coverage Part;
   If the named insured is a natural person.




Page 2 of 2                                   © ISO Properties, Inc., 2007                             IL 02 62 09 08      o


                                                                                           Bates No. 000258
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 376 of 397
 POLICY NUMBER: HDO G24556876 001                                                                                    Endorsement Number: 142

                                                                                                                                  IL 02 63 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     KENTUCKY CHANGES – CANCELLATION AND NONRENEWAL




                 KENTUCKY CHANGES – CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART



A. Paragraph 2. of the Cancellation Common Policy                                                     (3) Discovery of willful or reckless acts or
   Condition is replaced by the following:                                                                omissions on your part which increase
   2. Cancellation Of Policies In Effect For 60                                                           any hazard insured against;
      Days Or Less                                                                                    (4) The occurrence of a change in the risk
      If this policy has been in effect for 60 days or                                                    which substantially increases any haz-
      less, we may cancel this policy by mailing or                                                       ard insured against after insurance cov-
      delivering to the first Named Insured written                                                       erage has been issued or renewed;
      notice of cancellation, stating the reason for                                                  (5) A violation of any local fire, health,
      cancellation, at least 14 days before the effec-                                                    safety, building, or construction regula-
      tive date of cancellation.                                                                          tion or ordinance with respect to any in-
B. The following is added to the Cancellation Com-                                                        sured property or the occupancy thereof
   mon Policy Condition:                                                                                  which substantially increases any haz-
                                                                                                          ard insured against;
   7. Cancellation Of Policies In Effect For More
      Than 60 Days                                                                                    (6) We are unable to reinsure the risk cov-
                                                                                                          ered by the policy; or
      a. If this policy has been in effect for more
           than 60 days or is a renewal of a policy we                                                (7) A determination by the commissioner
           issued, we may cancel this policy only for                                                     that the continuation of the policy would
           one or more of the following reasons:                                                          place us in violation of the Kentucky in-
                                                                                                          surance code or regulations of the
          (1) Nonpayment of premium;                                                                      commissioner.
          (2) Discovery of fraud or material misrepre-
               sentation made by you or with your
               knowledge in obtaining the policy, con-
               tinuing the policy, or in presenting a
               claim under the policy;




IL 02 63 09 08                             © ISO Properties, Inc., 2007                                                               Page 1 of 2     o


                                                                                                                        Bates No. 000259
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 377 of 397

      b. If we cancel this policy based on Paragraph            3. If notice of nonrenewal is not provided pursu-
           7.a. above, we will mail or deliver a written           ant to this Condition, coverage under the same
           notice of cancellation to the first Named In-           terms and conditions shall be deemed to be
           sured, stating the reason for cancellation, at          renewed for the ensuing policy period upon
           least:                                                  payment of the appropriate premium until you
          (1) 14 days before the effective date of the             have accepted replacement coverage with an-
               cancellation, if cancellation is for non-           other insurer, or until you have agreed to the
               payment of premium; or                              nonrenewal.
          (2) 75 days before the effective date of the          4. If we mail or deliver a renewal notice to the first
               cancellation, if cancellation is for any            Named Insured at least 30 days before the end
               reason stated in 7.a.(2) through 7.a.(7)            of the policy period, stating the renewal pre-
               above.                                              mium and its due date, the policy will terminate
                                                                   without further notice unless the renewal pre-
C. The following is added and supersedes any provi-                mium is received by us or our authorized agent
   sion to the contrary:                                           by the due date.
   NONRENEWAL                                                   5. If this policy terminates because the renewal
   1. For the purpose of this Condition:                           premium has not been received by the due
                                                                   date, we will, within 15 days, mail or deliver to
       a. Any policy period or term of less than six
                                                                   the first Named Insured at his last known ad-
           months shall be considered to be a policy
                                                                   dress a notice that the policy was not renewed
           period or term of six months; and
                                                                   and the date it was terminated.
      b. Any policy period or term of more than one
                                                                6. If notice is mailed, proof of mailing is sufficient
           year or any policy with no fixed expiration
                                                                   proof of notice.
           date shall be considered a policy period or
           term of one year.
   2. If we elect not to renew this policy, we will mail
      or deliver written notice of nonrenewal, stating
      the reason for nonrenewal, to the first Named
      Insured shown in the Declarations, at the last
      mailing address known to us, at least 75 days
      before the expiration date of the policy period.




Page 2 of 2                                  © ISO Properties, Inc., 2007                             IL 02 63 09 08     o


                                                                                          Bates No. 000260
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 378 of 397
 POLICY NUMBER: HDO G24556876 001                                                                                       Endorsement Number: 143

                                                                                                                                      IL 02 66 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       UTAH CHANGES – CANCELLATION AND NONRENEWAL




                      UTAH CHANGES – CANCELLATION
                            AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS COVERAGE PART


A. The following is added to the Cancellation Com-                                            B. The following is added and supersedes any provi-
   mon Policy Condition:                                                                         sions to the contrary:
   7. If this policy has been in effect for more than                                            NONRENEWAL
      60 days or if this is a renewal of a policy we is-                                         1. If we elect to not renew this policy, we will mail,
      sued, we may cancel this policy only for one or                                               by first-class mail, written notice of nonrenewal
      more of the following reasons:                                                                to the first Named Insured, at the last mailing
      a. Nonpayment of premium;                                                                     address known to us, at least 30 days before
      b. Material misrepresentation;                                                                the expiration or anniversary date of this policy.
      c. Substantial change in the risk assumed                                                  2. We need not mail this notice if:
          unless we should reasonably have foreseen                                                  a. You have accepted replacement coverage;
          the change or contemplated the risk when                                                  b. You have requested or agreed to nonre-
          entering the contract; or                                                                     newal; or
      d. Substantial breaches of contractual duties,                                                 c. This policy is expressly designated as non-
          conditions or warranties.                                                                     renewable.
      If we cancel for nonpayment of premium, no-                                                3. If notice is mailed, proof of mailing is sufficient
      tice of cancellation must state the reason for                                                proof of notice.
      cancellation.
   8. With respect to the Commercial Automobile
      Coverage Part, the following applies in addition
      to the provisions of Paragraph 7. above:
      We may cancel this policy if your driver's li-
      cense, or the driver's license of a person who
      customarily drives a "covered auto", is sus-
      pended or revoked.
   9. Notice of cancellation must be delivered or
      mailed by first-class mail.




IL 02 66 09 08                              ã ISO Properties, Inc., 2007                                                                  Page 1 of 1     o


                                                                                                                           Bates No. 000261
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 379 of 397

POLICY NUMBER: HDO G24556876 001                                                                                             Endorsement Number: 144

                                                                                                                                           IL 02 69 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       NORTH CAROLINA CHANGES – CANCELLATION AND NONRENEWAL




         NORTH CAROLINA CHANGES – CANCELLATION
                   AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                                                             (b) An act or omission by the insured or
   Condition is replaced by the following:                                                                        his or her representative that consti-
   2. Cancellation Requirements                                                                                   tutes material misrepresentation or
                                                                                                                  nondisclosure of a material fact in
      a. Policies In Effect Less Than 60 Days                                                                     obtaining this policy, continuing this
          If this policy has been in effect for less than                                                         policy or presenting a claim under
          60 days, we may cancel this policy by mail-                                                             this policy;
          ing or delivering to the first Named Insured                                                        (c) Increased hazard or material change
          written notice of cancellation at least:                                                                in the risk assumed that could not
         (1) 15 days before the effective date of                                                                 have been reasonably contemplated
               cancellation if we cancel for nonpay-                                                              by the parties at the time of assump-
               ment of premium; or                                                                                tion of the risk;
        (2) 30 days before the effective date of                                                              (d) Substantial breach of contractual
             cancellation if we cancel for any other                                                              duties, conditions or warranties that
             reason.                                                                                              materially affects the insurability of
                                                                                                                  the risk;
      b. Policies In Effect More Than 60 Days
         If this policy has been in effect for 60 days                                                        (e) A fraudulent act against us by the
         or more, or is a renewal of a policy we is-                                                               insured or his or her representative
         sued, we may cancel this policy prior to the:                                                             that materially affects the insurability
                                                                                                                   of the risk;
         (1) Expiration of the policy term; or
                                                                                                               (f) Willful failure by the insured or his or
         (2) Anniversary date,                                                                                     her representative to institute rea-
          stated in the policy only for one or more of                                                             sonable loss control measures that
          the following reasons:                                                                                   materially affect the insurability of the
                                                                                                                   risk after written notice by us;
             (a) Nonpayment of premium;




IL 02 69 09 08                              © ISO Properties, Inc., 2007                                                                      Page 1 of 2


                                                                                                                           Bates No. 000262
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 380 of 397

           (g) Loss of facultative reinsurance, or          B. The following provisions are added and supersede
                 loss of or substantial changes in ap-         any other provisions to the contrary:
                 plicable reinsurance as provided in           1. Nonrenewal
                 G.S. 58-41-30;
                                                                  a. If we elect not to renew this policy, we will
           (h) Conviction of the insured of a crime                   mail or deliver to the first Named Insured
                 arising out of acts that materially af-              shown in the Declarations written notice of
                 fect the insurability of the risk;                   nonrenewal at least 45 days prior to the:
             (i) A determination by the Commis-                      (1) Expiration of the policy if this policy has
                 sioner of Insurance that the con-                        been written for one year or less; or
                 tinuation of the policy would place us
                 in violation of the laws of North Caro-             (2) Anniversary date of the policy if this
                 lina; or                                                 policy has been written for more than
                                                                          one year or for an indefinite term.
             (j) You fail to meet the requirements
                 contained in our corporate charter,              b. We need not mail or deliver the notice of
                 articles of incorporation or by-laws                 nonrenewal if you have:
                 when we are a company organized                     (1) Insured property covered under this
                 for the sole purpose of providing                        policy, under any other insurance policy;
                 members of an organization with in-                 (2) Accepted replacement coverage; or
                 surance coverage in North Carolina.
                                                                     (3) Requested or agreed to nonrenewal of
         We will mail or deliver written notice of can-                   this policy.
         cellation to the first Named Insured at least:
                                                                  c. If notice is mailed, proof of mailing will be
                (i) 15 days before the effective date                 sufficient proof of notice.
                    of cancellation if we cancel for
                    nonpayment of premium; or                  2. The written notice of cancellation or nonre-
                                                                  newal will:
               (ii) 30 days before the effective date
                    of cancellation if we cancel for              a. Be mailed or delivered to the first Named
                    any other reason.                                 Insured and any designated mortgagee or
                                                                      loss payee at their addresses shown in the
      c. Cancellation for nonpayment of premium                       policy, or if not indicated in the policy, at
         will not become effective if you pay the                     their last known addresses; and
         premium amount due before the effective
         date of cancellation.                                    b. State the reason or reasons for cancellation
                                                                      or nonrenewal.
      d. We may also cancel this policy for any
         reason not stated above provided we obtain
         your prior written consent.




Page 2 of 2                                 © ISO Properties, Inc., 2007                            IL 02 69 09 08


                                                                                     Bates No. 000263
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 381 of 397



POLICY NUMBER: HDO G24556876 001                                                                                                              Endorsement Number: 145

                                                                                                                                                             IL 02 70 09 12

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                               CALIFORNIA CHANGES – CANCELLATION AND NONRENEWAL




                    CALIFORNIA CHANGES – CANCELLATION
                             AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraphs 2. and 3. of the Cancellation Common                                                                3. All Policies In Effect For More Than 60 Days
   Policy Condition are replaced by the following:                                                                   a. If this policy has been in effect for more than 60
   2. All Policies In Effect For 60 Days Or Less                                                                         days, or is a renewal of a policy we issued, we
      If this policy has been in effect for 60 days or less,                                                             may cancel this policy only upon the occurrence,
      and is not a renewal of a policy we have                                                                           after the effective date of the policy, of one or
      previously issued, we may cancel this policy by                                                                    more of the following:
      mailing or delivering to the first Named Insured, at                                                              (1) Nonpayment of premium, including payment
      the mailing address shown in the policy, and to                                                                        due on a prior policy we issued and due during
      the producer of record, advance written notice of                                                                      the current policy term covering the same
      cancellation, stating the reason for cancellation, at                                                                  risks.
      least:                                                                                                            (2) Discovery of fraud or material misrepresenta-
       a. 10 days before the effective date of                                                                               tion by:
           cancellation if we cancel for:                                                                                   (a) Any insured or his or her representative in
          (1) Nonpayment of premium; or                                                                                          obtaining this insurance; or
          (2) Discovery of fraud by:                                                                                        (b) You or your representative in pursuing a
              (a) Any insured or his or her representative                                                                       claim under this policy.
                   in obtaining this insurance; or                                                                      (3) A judgment by a court or an administrative
              (b) You or your representative in pursuing                                                                     tribunal that you have violated a California or
                   a claim under this policy.                                                                                Federal law, having as one of its necessary
                                                                                                                             elements an act which materially increases any
      b. 30 days before the effective date of                                                                                of the risks insured against.
           cancellation if we cancel for any other reason.




IL 02 70 09 12                             © Insurance Services Office, Inc., 2012                                                                             Page 1 of 4




                                                                                                                                            Bates No. 000264
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 382 of 397



        (4) Discovery of willful or grossly negligent         B. The following provision is added to the Cancellation
            acts or omissions, or of any violations of           Common Policy Condition:
            state laws or regulations establishing               7. Residential Property
            safety standards, by you or your
            representative, which materially increase               This provision applies to coverage on real property
            any of the risks insured against.                       which is used predominantly for residential purposes
                                                                    and consisting of not more than four dwelling units,
        (5) Failure by you or your representative to                and to coverage on tenants' household personal
            implement      reasonable     loss     control          property in a residential unit, if such coverage is
            requirements, agreed to by you as a                     written under one of the following:
            condition of policy issuance, or which were
            conditions precedent to our use of a                    Commercial Property Coverage Part
            particular rate or rating plan, if that failure         Farm Coverage Part – Farm Property – Farm
            materially increases any of the risks                   Dwellings, Appurtenant Structures And Household
            insured against.                                        Personal Property Coverage Form
        (6) A determination by the Commissioner of                   a. If such coverage has been in effect for 60 days or
             Insurance that the:                                        less, and is not a renewal of coverage we
            (a) Loss of, or changes in, our reinsurance                 previously issued, we may cancel this coverage
                 covering all or part of the risk would                 for any reason, except as provided in b. and c.
                 threaten our financial integrity or                    below.
                 solvency; or                                        b. We may not cancel this policy solely because the
                                                                        first Named Insured has:
            (b) Continuation of the policy coverage
                 would:                                                (1) Accepted an offer of earthquake coverage; or
                 (i) Place us in violation of California               (2) Cancelled or did not renew a policy issued by
                     law or the laws of the state where                      the California Earthquake Authority (CEA)
                     we are domiciled; or                                    that included an earthquake policy premium
                (ii) Threaten our solvency.                                  surcharge.
                                                                        However, we shall cancel this policy if the first
        (7) A change by you or your representative in
                                                                        Named Insured has accepted a new or renewal
             the activities or property of the commercial
                                                                        policy issued by the CEA that includes an
             or industrial enterprise, which results in a
             materially added, increased or changed                     earthquake policy premium surcharge but fails to
                                                                        pay the earthquake policy premium surcharge
             risk, unless the added, increased or
                                                                        authorized by the CEA.
             changed risk is included in the policy.
                                                                     c. We may not cancel such coverage solely
      b. We will mail or deliver advance written notice
         of cancellation, stating the reason for                        because corrosive soil conditions exist on the
                                                                        premises. This restriction (c.) applies only if
         cancellation, to the first Named Insured, at the
                                                                        coverage is subject to one of the following, which
         mailing address shown in the policy, and to
                                                                        exclude loss or damage caused by or resulting
         the producer of record, at least:
                                                                        from corrosive soil conditions:
        (1) 10 days before the effective date of
                                                                       (1) Commercial Property Coverage Part –
             cancellation if we cancel for nonpayment of
                                                                             Causes Of Loss – Special Form; or
             premium or discovery of fraud; or
                                                                       (2) Farm Coverage Part – Causes Of Loss Form
        (2) 30 days before the effective date of
             cancellation if we cancel for any other                         – Farm Property, Paragraph D. Covered
             reason listed in Paragraph 3.a.                                 Causes Of Loss – Special.




Page 2 of 4                               © Insurance Services Office, Inc., 2012                          IL 02 70 09 12




                                                                                           Bates No. 000265
             Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 383 of 397



C. The following is added and supersedes any                              (2) The Commissioner of Insurance finds that
   provisions to the contrary:                                                the exposure to potential losses will
   Nonrenewal                                                                 threaten our solvency or place us in a
                                                                              hazardous condition. A hazardous condition
   1. Subject to the provisions of Paragraphs C.2. and                        includes, but is not limited to, a condition in
      C.3. below, if we elect not to renew this policy, we                    which we make claims payments for losses
      will mail or deliver written notice, stating the                        resulting from an earthquake that occurred
      reason for nonrenewal, to the first Named Insured                       within the preceding two years and that
      shown in the Declarations, and to the producer of                       required a reduction in policyholder surplus
      record, at least 60 days, but not more than 120                         of at least 25% for payment of those claims;
      days, before the expiration or anniversary date.                        or
      We will mail or deliver our notice to the first                     (3) We have:
      Named Insured, and to the producer of record, at
      the mailing address shown in the policy.                                 (a) Lost or experienced a substantial
                                                                                    reduction in the availability or scope of
   2. Residential Property                                                          reinsurance coverage; or
      This provision applies to coverage on real                              (b) Experienced a substantial increase in
      property used predominantly for residential                                   the premium charged for reinsurance
      purposes and consisting of not more than four                                 coverage of our residential property
      dwelling units, and to coverage on tenants'                                   insurance policies; and
      household property contained in a residential unit,
      if such coverage is written under one of the                              the Commissioner has approved a plan for
      following:                                                                the nonrenewals that is fair and equitable,
                                                                                and that is responsive to the changes in our
      Commercial Property Coverage Part
                                                                                reinsurance position.
      Farm Coverage Part – Farm Property – Farm
      Dwellings, Appurtenant Structures And House-                     c. We will not refuse to renew such coverage
      hold Personal Property Coverage Form                                 solely because the first Named Insured has
                                                                           cancelled or did not renew a policy, issued by
      a. We may elect not to renew such coverage for                       the California Earthquake Authority, that
           any reason, except as provided in b., c. and d.                 included an earthquake policy premium
           below.                                                          surcharge.
      b. We will not refuse to renew such coverage                     d. We will not refuse to renew such coverage
           solely because the first Named Insured has                      solely because corrosive soil conditions exist
           accepted an offer of earthquake coverage.                       on the premises. This restriction (d.) applies
           However, the following applies only to insurers                 only if coverage is subject to one of the
           who are associate participating insurers as                     following, which exclude loss or damage
           established by Cal. Ins. Code Section                           caused by or resulting from corrosive soil
           10089.16. We may elect not to renew such                        conditions:
           coverage after the first Named Insured has                     (1) Commercial Property Coverage Part –
           accepted an offer of earthquake coverage, if                         Causes Of Loss – Special Form; or
           one or more of the following reasons applies:
                                                                          (2) Farm Coverage Part – Causes Of Loss
          (1) The nonrenewal is based on sound                                  Form – Farm Property, Paragraph D.
              underwriting principles that relate to the                        Covered Causes Of Loss – Special.
              coverages provided by this policy and that
              are consistent with the approved rating               3. We are not required to send notice of nonrenewal
              plan and related documents filed with the                in the following situations:
              Department of Insurance as required by                   a. If the transfer or renewal of a policy, without
              existing law;                                                any changes in terms, conditions or rates, is
                                                                           between us and a member of our insurance
                                                                           group.




IL 02 70 09 12                            © Insurance Services Office, Inc., 2012                               Page 3 of 4




                                                                                            Bates No. 000266
              Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 384 of 397



      b. If the policy has been extended for 90 days or               e. If the first Named Insured requests a change in
         less, provided that notice has been given in                    the terms or conditions or risks covered by the
         accordance with Paragraph C.1.                                  policy within 60 days of the end of the policy
      c. If you have obtained replacement coverage, or                   period.
         if the first Named Insured has agreed, in                    f. If we have made a written offer to the first
         writing, within 60 days of the termination of the               Named Insured, in accordance with the
         policy, to obtain that coverage.                                timeframes shown in Paragraph C.1., to renew
      d. If the policy is for a period of no more than 60                the policy under changed terms or conditions
         days and you are notified at the time of                        or at an increased premium rate, when the
         issuance that it will not be renewed.                           increase exceeds 25%.




Page 4 of 4                              © Insurance Services Office, Inc., 2012                         IL 02 70 09 12




                                                                                         Bates No. 000267
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 385 of 397
POLICY NUMBER: HDO G24556876 001                                                                                          Endorsement Number: 146

                                                                                                                                        IL 02 72 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       INDIANA CHANGES – CANCELLATION AND NONRENEWAL




                    INDIANA CHANGES – CANCELLATION
                            AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy                                                      b. More Than 90 Days
   Condition is replaced by the following:                                                                If this policy has been in effect for more
   2. Cancellation Of Policies In Effect                                                                  than 90 days, or is a renewal of a policy we
      a. 90 Days Or Less                                                                                  issued, we may cancel this policy, only for
                                                                                                          one or more of the reasons listed below, by
          If this policy has been in effect for 90 days                                                   mailing or delivering to the first Named
          or less, we may cancel this policy by                                                           Insured written notice of cancellation at
          mailing or delivering to the first Named                                                        least:
          Insured written notice of cancellation at
          least:                                                                                         (1) 10 days before the effective date of
                                                                                                              cancellation     if  we    cancel     for
        (1) 10 days before the effective date of                                                              nonpayment of premium;
              cancellation    if   we     cancel     for
              nonpayment of premium;                                                                     (2) 20 days before the effective date of
                                                                                                              cancellation if you have perpetrated a
         (2) 20 days before the effective date of                                                             fraud or material misrepresentation on
             cancellation if you have perpetrated a                                                           us; or
             fraud or material misrepresentation on
             us; or                                                                                      (3) 45 days before the effective date of
                                                                                                              cancellation if:
         (3) 30 days before the effective date of
             cancellation if we cancel for any other                                                        (a) There has been a substantial change
             reason.                                                                                            in the scale of risk covered by this
                                                                                                                policy;
                                                                                                            (b) Reinsurance of the risk associated
                                                                                                                with this policy has been cancelled;
                                                                                                                or
                                                                                                             (c) You have failed to comply with
                                                                                                                 reasonable safety recommendations.




IL 02 72 09 07                              © ISO Properties, Inc., 2006                                                                  Page 1 of 2     o


                                                                                                                            Bates No. 000268
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 386 of 397

B. The following is added to the Common Policy                 2. We will mail or deliver our notice to the first
   Conditions and supersedes any provision to the                 Named Insured's last mailing address known to
   contrary.                                                      us. If notice is mailed, proof of mailing will be
   NONRENEWAL                                                     sufficient proof of notice.
   1. If we elect not to renew this policy, we will mail
      or deliver to the first Named Insured written
      notice of nonrenewal at least 45 days before:
       a. The expiration date of this policy, if the
          policy is written for a term of one year or
          less; or
       b. The anniversary date of this policy, if the
          policy is written for a term of more than one
          year.




Page 2 of 2                                 © ISO Properties, Inc., 2006                           IL 02 72 09 07     o



                                                                                        Bates No. 000269
            Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 387 of 397



POLICY NUMBER: HDO G24556876 001                                                             Endorsement Number: 147

                                                                                                           IL 02 74 02 13

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MISSOURI CHANGES –
                       CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. When this endorsement is attached to the Standard           the following Cancellation and Nonrenewal Provisions
   Property Policy CP 00 99, the term Commercial               apply:
   Property Coverage Part in this endorsement also             Paragraph 2. of the Cancellation Common Policy
   refers to the Standard Property Policy.                     Condition is replaced by the following:
B. With respect to the:                                        2. We may cancel this policy by mailing or delivering to
   Commercial General Liability Coverage Part                     the first Named Insured written notice of
   Commercial Property – Legal Liability Coverage                 cancellation, stating the actual reason for
   Form CP 00 40                                                  cancellation, at least:
   Commercial Property – Mortgageholders Errors And               a. 10 days before the effective date of cancellation if
   Omissions Coverage Form CP 00 70                                    we cancel for nonpayment of premium;
   Crime And Fidelity Coverage Part                               b. 30 days before the effective date of cancellation if
   Employment-Related Practices Liability Coverage                     cancellation is for one or more of the following
   Part                                                                reasons:
   Equipment Breakdown Coverage Part                                  (1) Fraud or material misrepresentation affecting
   Farm Liability Coverage Form                                           this policy or a claim filed under this policy or
   Liquor Liability Coverage Part                                         a violation of any of the terms or conditions of
   Pollution Liability Coverage Part                                      this policy;
   Products/Completed Operations Liability Coverage                   (2) Changes in conditions after the effective date
   Part                                                                   of this policy which have materially increased
   Medical Professional Liability Coverage Part;                          the risk assumed;




IL 02 74 02 13                         © Insurance Services Office, Inc., 2012                                Page 1 of 2




                                                                                          Bates No. 000270
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 388 of 397
          (3) We become insolvent; or                                4. Notice of:
          (4) We involuntarily lose reinsurance for this                  a. Cancellation will state the effective date of
               policy;                                                       cancellation. The policy period will end on
        c. 60 days before the effective date of                              that date.
           cancellation if we cancel for any other reason.               b. Any other action will state the effective date
   Nonrenewal                                                                of that action.
   The following is added and supersedes any provision               6. If notice is mailed, proof of mailing will be
   to the contrary:                                                      sufficient proof of notice.
        a. We may elect not to renew this policy by               D. With respect to all Coverage Parts addressed in this
           mailing or delivering to the first Named                  endorsement, Paragraph 5. of the Cancellation
           Insured, at the last mailing address known to             Common Policy Condition is replaced by the
           us, written notice of nonrenewal, stating the             following:
           actual reason for nonrenewal, at least 60 days            5. If this policy is cancelled, we will send the first
           prior to the effective date of the nonrenewal.                Named Insured any premium refund due. The
       b. If notice is mailed, proof of mailing will be                  cancellation will be effective even if we have not
           sufficient proof of notice.                                   made or offered a refund. The following
                                                                         provisions govern calculation of return premium:
C. With respect to the:
                                                                          a. We will compute return premium pro rata and
   Capital Assets Program (Output Policy) Coverage                           round to the next higher whole dollar when
   Part                                                                      this policy is:
   Commercial Inland Marine Coverage Part                                   (1) Cancelled by us or at our request;
   Commercial Property Coverage Part                                        (2) Cancelled because you no longer have a
   Farm Property – Other Farm Provisions Form –                                  financial or insurable interest in the
   Additional Coverages, Conditions, Definitions                                 property or business operation that is the
   Coverage Form                                                                 subject of this insurance;
   Farm – Livestock Coverage Form                                           (3) Cancelled but rewritten with us or in our
   Farm – Mobile Agricultural Machinery And                                      company group; or
   Equipment Coverage Form;
                                                                            (4) Cancelled after the first year, if it is a
   Paragraphs 1., 2., 3., 4. and 6. of the Cancellation                          prepaid policy written for a term of more
   Common Policy Condition are replaced by the                                   than one year.
   following:
                                                                         b. When this policy is cancelled at the request
   Cancellation, Nonrenewal And Decreases In                                 of the first Named Insured (except when
   Coverage                                                                  Paragraph a.(2), a.(3) or a.(4) applies), we
   1. The first Named Insured shown in the                                   will return 90% of the pro rata unearned
       Declarations may cancel this policy by mailing or                     premium (or 75% of the pro rata unearned
       delivering to us advance written notice of                            premium for the Equipment Breakdown
       cancellation.                                                         Coverage Part), rounded to the next higher
                                                                             whole     dollar.    However,    when     such
   2. We may cancel, nonrenew, reduce in amount or
       adversely modify this policy by mailing or                            cancellation takes place during the first year
                                                                             of a multiyear prepaid policy, we will return
       delivering to the first Named Insured written
                                                                             the full annual premium for the subsequent
       notice of this action at least:
                                                                             years.
      a. 10 days before the effective date of this action
                                                                             The refund will be less than 90% of the pro
          if due to nonpayment of premium or evidence
                                                                             rata unearned premium (or less than 75% of
          of incendiarism; or
                                                                             the pro rata unearned premium for the
      b. 30 days before the effective date of this action                    Equipment Breakdown Coverage Part) if the
          if for any other reason.                                           refund of such amount would reduce the
   3. We will mail or deliver our notice to the first                        premium retained by us to an amount less
      Named Insured's last mailing address known to                          than the minimum premium for this policy.
      us.




Page 2 of 2                              © Insurance Services Office, Inc., 2012                            IL 02 74 02 13


                                                                                        Bates No. 000271
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 389 of 397
POLICY NUMBER: HDO G24556876 001                                                                                          Endorsement Number: 148

                                                                                                                                      IL 02 79 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        OREGON CHANGES – CANCELLATION AND NONRENEWAL




                   OREGON CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                                                        (7) Loss or decrease in reinsurance cover-
   Condition is replaced by the following:                                                                   ing the risk.
   2. If this policy has been in effect for:                                                           c. 60 days or more or is a renewal policy, we
      a. Fewer than 60 days and is not a renewal                                                          may cancel for any other reason approved
           policy, we may cancel for any reason.                                                          by the commissioner by rule, but only with
                                                                                                          respect to insurance provided under the fol-
      b. 60 days or more or is a renewal policy, we                                                       lowing:
           may cancel only for one or more of the fol-
           lowing reasons:                                                                               (1) A package policy that includes commer-
                                                                                                             cial property and commercial liability in-
          (1) Nonpayment of premium;                                                                         surance;
          (2) Fraud or material misrepresentation                                                        (2) Commercial Automobile Coverage Part;
               made by you or with your knowledge in
               obtaining the policy, continuing the pol-                                                 (3) Commercial General Liability Coverage
               icy or in presenting a claim under the                                                        Part;
               policy;                                                                                   (4) Commercial Property Coverage Part –
          (3) Substantial increase in the risk of loss                                                       Legal Liability Coverage Form;
               after insurance coverage has been is-                                                     (5) Commercial Property Coverage Part –
               sued or renewed, including but not lim-                                                       Mortgageholders Errors And Omissions
               ited to an increase in exposure due to                                                        Coverage Form;
               rules, legislation or court decision;                                                     (6) Employment-related Practices Liability
          (4) Failure to comply with reasonable loss                                                         Coverage Part;
               control recommendations;                                                                  (7) Farm Coverage Part – Farm Liability
          (5) Substantial breach of contractual duties,                                                      Coverage Form;
               conditions or warranties;                                                                 (8) Liquor Liability Coverage Part;
          (6) Determination by the commissioner that                                                     (9) Products/Completed Operations Liability
               the continuation of a line of insurance or                                                    Coverage Part; or
               class of business to which the policy be-
               longs will jeopardize our solvency or will                                               (10) Medical Professional Liability Coverage
               place us in violation of the insurance                                                        Part.
               laws of Oregon or any other state; or




IL 02 79 09 08                               © ISO Properties, Inc., 2007                                                                 Page 1 of 2     o


                                                                                                                            Bates No. 000272
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 390 of 397

B. Paragraph 3. of the Cancellation Common Policy                  However, if this policy is issued for a term of
   Condition is amended by the addition of the follow-             more than one year and for additional consid-
   ing:                                                            eration the premium is guaranteed, we may not
   3. We will mail or deliver to the first Named In-               refuse to renew the policy at its anniversary
       sured written notice of cancellation, stating the           date.
       reason for cancellation.                                    Nonrenewal will not be effective until at least
C. The following is added to the Cancellation Com-                 45 days after the first Named Insured receives
   mon Policy Condition:                                           our notice.
   7. Number Of Days' Notice Of Cancellation:                   2. Mailing Of Notices
       a. With respect to insurance provided under                 a. If notice of cancellation or nonrenewal is
           2.c.(1) through (10) above, cancellation will               mailed, a post office certificate of mailing
           not be effective until at least 10 working                  will be conclusive proof that the first Named
           days after the first Named Insured receives                 Insured received the notice on the third cal-
           our notice.                                                 endar day after the date of the certificate of
                                                                       mailing.
       b. With respect to insurance other than that
           provided under 2.c.(1) through (10) above,              b. The following provision applies with respect
           cancellation will not be effective until at                 to coverage provided under the Farm Cov-
           least:                                                      erage Part:
          (1) 10 days after the first Named Insured                    If the first Named Insured has affirmatively
               receives our notice, if we cancel for                   consented to our use of an electronic re-
               nonpayment of premium; or                               cord to deliver notice of cancellation or non-
                                                                       renewal and has not withdrawn such con-
          (2) 30 days after the first Named Insured                    sent, then the electronic record delivering
               receives our notice, if we cancel for any               notice of cancellation or nonrenewal satis-
               other reason.                                           fies the requirement that the notice of can-
D. Paragraph 6. of the Cancellation Common Policy                      cellation or nonrenewal be provided, or
   Condition does not apply.                                           made available, to the first Named Insured
                                                                       in writing if we send the first Named Insured
E. The following are added and supersede any provi-
                                                                       the electronic record with a request for a re-
   sion to the contrary:
                                                                       turn receipt and we receive the return re-
   1. Nonrenewal                                                       ceipt. If we do not receive the return receipt,
       We may elect not to renew this policy by mail-                  we may cancel or nonrenew the policy only
       ing or delivering to the first Named Insured, at                after providing or delivering the notice of
       the last mailing address known to us, written                   cancellation or nonrenewal to the first
       notice of nonrenewal before the:                                Named Insured in writing, subject to Para-
                                                                       graph 2.a. above.
       a. Expiration date of the policy; or
       b. Anniversary date of the policy if the policy is
           written for a term of more than one year or
           without a fixed expiration date.




Page 2 of 2                                  © ISO Properties, Inc., 2007                             IL 02 79 09 08     o


                                                                                          Bates No. 000273
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 391 of 397
POLICY NUMBER: HDO G24556876 001                                                               Endorsement Number: 149

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        WEST VIRGINIA CHANGES – CANCELLATION




            WEST VIRGINIA CHANGES – CANCELLATION
The provision in the Cancellation Condition which indicates that proof of mailing will be sufficient proof of notice is
deleted.




IL 02 81 04 89                   Copyright, Insurance Services Office, Inc., 1989                           Page 1 of 1   o
                               Copyright, ISO Commercial Risk Services, Inc., 1989


                                                                                                Bates No. 000274
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 392 of 397

POLICY NUMBER: HDO G24556876 001                                                                                              Endorsement Number: 150

                                                                                                                                             IL 02 82 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       MISSISSIPPI CHANGES – CANCELLATION AND NONRENEWAL




                 MISSISSIPPI CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTO COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 7. is added to the Cancellation Com-                                                          g. If:
   mon Policy Conditions:                                                                                    (1) The first Named Insured does not renew
   7. If:                                                                                                         this policy, we will notify the mortgage-
      a. The first Named Insured cancels this policy,                                                             holder.
          we will notify any named creditor loss                                                             (2) We decide not to renew this policy, we
          payee.                                                                                                  will give written notice to the mortgage-
      b. We cancel this policy, we will mail or deliver                                                           holder at least:
          our written notice of cancellation to any                                                             (a) 10 days before an anniversary date
          named creditor loss payee in the same                                                                      or the expiration date of the policy, if
          manner and at the same time as notification                                                                the nonrenewal is due to nonpay-
          is given to the first Named Insured, as                                                                    ment of premium; or
          stated in this Condition.                                                                             (b) 30 days before an anniversary date
      The provisions of Paragraphs a. and b. above                                                                   or the expiration date of the policy, if
      do not apply to any mortgageholder.                                                                            the nonrenewal is for any other rea-
B. Paragraphs f. and g. of the Mortgageholders                                                                       son.
   Condition, if any, are replaced by the following:                                                             We will notify the mortgageholder by
       f. If:                                                                                                    mailing or delivering the notice of nonre-
                                                                                                                 newal to the last mailing address known
         (1) The first Named Insured cancels this                                                                to us. If notice is mailed, proof of mailing
              policy, we will notify the mortgageholder.                                                         will be sufficient proof of notice.
         (2) We cancel this policy, we will give writ-                                            C. The following Condition is added and supersedes
             ten notice to the mortgageholder at least                                               any provision to the contrary:
             30 days before the effective date of
             cancellation.                                                                           NONRENEWAL
             We will notify the mortgageholder by                                                    1. If the first Named Insured does not renew this
             mailing or delivering the cancellation no-                                                 policy, we will notify any named creditor loss
             tice to the last mailing address known to                                                  payee.
             us. If notice is mailed, proof of mailing
             will be sufficient proof of notice.




IL 02 82 09 08                              © ISO Properties, Inc., 2007                                                                       Page 1 of 2      o


                                                                                                                                Bates No. 000275
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 393 of 397

   2. If we decide not to renew this policy, we will         The provisions of Paragraphs 1. and 2. above do
      mail or deliver written notice of nonrenewal to        not apply to any mortgageholder.
      the first Named Insured and any named credi-        D. The requirements for notification of cancellation or
      tor loss payee, at least:                              nonrenewal of this policy, as stated in Paragraphs
      a. 10 days before the effective date of nonre-         A., B. and C. above, supersede any other notifica-
          newal, if the nonrenewal is due to nonpay-         tion requirements to any named creditor loss
          ment of premium; or                                payee and any mortgageholder, stated in this pol-
      b. 30 days before an anniversary date or the           icy, including any endorsement attached to the
          expiration date of the policy, if the nonre-       policy.
          newal is for any other reason.                  E. Any named creditor loss payee and any mort-
      We will notify the first Named Insured and any         gageholder may elect not to receive notification of
      named creditor loss payee by mailing or deliv-         cancellation or nonrenewal by providing us with a
      ering the notice of nonrenewal to the last mail-       written release.
      ing address known to us. If notice is mailed,
      proof of mailing will be sufficient proof of no-
      tice.




Page 2 of 2                               © ISO Properties, Inc., 2007                           IL 02 82 09 08     o


                                                                                      Bates No. 000276
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 394 of 397

POLICY NUMBER: HDO G24556876 001                                                                                             Endorsement Number: 151

                                                                                                                                          IL 02 83 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       WISCONSIN CHANGES – CANCELLATION AND NONRENEWAL




                 WISCONSIN CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy                                                        d. Nonpayment of premium.
   Condition is replaced by the following:                                                               If this policy has been in effect for 60 days or
   2. We may cancel this policy by mailing or deliv-                                                     more or is a renewal of a policy we issued, the
      ering to the first Named Insured written notice                                                    notice of cancellation will state the reason for
      of cancellation at least 10 days before the ef-                                                    cancellation.
      fective date of cancellation.                                                              B. The following is added to the Cancellation Com-
      If this policy has been in effect for less than 60                                            mon Policy Condition:
      days and is not a renewal policy, we may can-                                                 7. Anniversary Cancellation
      cel for any reason.
                                                                                                       If this policy is written for a term of more than
      If this policy has been in effect for 60 days or                                                 one year or has no fixed expiration date, we
      more or is a renewal of a policy we issued, ex-                                                  may cancel this policy for any reason by mail-
      cept as provided in Paragraph 7. below, we                                                       ing or delivering to the first Named Insured
      may cancel this policy only for one or more of                                                   written notice of cancellation at least 60 days
      the following reasons:                                                                           before the anniversary date of the policy. Such
      a. The policy was obtained by material mis-                                                      cancellation will be effective on the policy's an-
           representation;                                                                             niversary date.
       b. There has been a substantial change in the                                                     We may cancel this policy because of the ter-
          risk we originally assumed, except to the                                                      mination of an insurance marketing intermedi-
          extent that we should have foreseen the                                                        ary's contract with us only if the notice of can-
          change or considered the risk in writing the                                                   cellation contains an offer to continue the
          policy;                                                                                        policy with us if we receive a written request
       c. There have been substantial breaches of                                                        from the first Named Insured prior to the date
          contractual duties, conditions or warranties;                                                  of cancellation.
          or




IL 02 83 09 07                              © ISO Properties, Inc., 2006                                                                     Page 1 of 3     o


                                                                                                                              Bates No. 000277
                Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 395 of 397

C. The following applies to the:                                      We need not mail or deliver the notice if:
   Capital Assets Program (Output Policy) Coverage                    (1) You have insured elsewhere;
   Part
                                                                      (2) You have accepted replacement cover-
   Commercial Inland Marine Coverage Part                                 age;
   Commercial Property Coverage Part
                                                                      (3) You have requested or agreed to non-
   Crime And Fidelity Coverage Part                                       renewal of this policy; or
   Equipment Breakdown Coverage Part
                                                                      (4) This policy is expressly designated as
   Farm Coverage Part                                                     nonrenewable.
   1. We may rescind this policy because of the                    b. We may refuse to renew this policy be-
      following:                                                      cause of the termination of an insurance
      a. Misrepresentation made by you or on your                     marketing intermediary's contract with us
          behalf in the negotiation for or procurement                only if the notice of nonrenewal contains an
          of this Coverage Part, if the person knew or                offer to renew the policy with us if we re-
          should have known that the representation                   ceive a written request from the first Named
          was false;                                                  Insured prior to the renewal date.
      b. Breach of affirmative warranty made by you                c. If you fail to pay the renewal or continuation
          or on your behalf in the negotiation for or                 premium by the premium due date, this pol-
          procurement of this Coverage Part;                          icy will terminate on the policy expiration or
      c. Failure of a condition before a loss if such                 anniversary date, if we have:
         failure exists at the time of loss; or                       (1) Given you written notice of the renewal
      d. Breach of a promissory warranty if such                          or continuation premium not more than
         breach exists at the time of loss.                               75 days nor less than 10 days prior to
                                                                          the due date of the premium; and
   2. We may not rescind this policy:
                                                                      (2) Stated clearly in the notice the effect of
      a. For the reasons in Paragraphs C.1.a. and                         nonpayment of premium by the due
         C.1.b. unless:                                                   date.
         (1) We rely on the misrepresentation or               2. Anniversary Alteration
             affirmative warranty and the misrepre-
             sentation or affirmative warranty is ei-             If this policy is written for a term of more than
             ther material or made with intent to de-             one year or has no fixed expiration date, we
             ceive; or                                            may alter the terms or premiums of this policy
                                                                  by mailing or delivering written notice of less
         (2) The facts misrepresented or falsely                  favorable terms or premiums to the first Named
             warranted contribute to the loss.                    Insured's last mailing address known to us. We
      b. For the reasons in Paragraphs C.1.c. and                 will mail, by first class mail, or deliver this no-
          C.1.d. unless such failure or breach:                   tice at least 60 days prior to the anniversary
                                                                  date.
         (1) Increases the risk at the time of loss; or
                                                                  If we notify the first Named Insured within 60
         (2) Contributes to the loss.
                                                                  days prior to the anniversary date, the new
   3. If we elect to rescind this policy, we will notify          terms or premiums will not take effect until 60
      the first Named Insured of our intention within             days after the notice was mailed or delivered.
      60 days after acquiring knowledge of sufficient             The notice will include a statement of the first
      facts to constitute grounds for rescission.                 Named Insured's right to cancel. The first
D. The following are added and supersede any other                Named Insured may elect to cancel the policy
   provisions to the contrary:                                    at any time during the 60-day period, in accor-
                                                                  dance with Paragraph 1. of the Cancellation
   1. Nonrenewal                                                  Common Policy Condition. If the first Named
      a. If we elect not to renew this policy we will             Insured elects to cancel the policy during the
          mail or deliver written notice of nonrenewal            60-day period, return premiums or additional
          to the first Named Insured's last mailing ad-           premium charges will be calculated proportion-
          dress known to us. We may elect not to re-              ately on the basis of the old premiums.
          new for any reason; the notice will state the
          reason for nonrenewal. We will mail or de-
          liver the notice at least 60 days before the
          expiration date of this policy.




Page 2 of 3                                 © ISO Properties, Inc., 2006                             IL 02 83 09 07     o



                                                                                         Bates No. 000278
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 396 of 397

   3. Renewal With Altered Terms                                    We need not mail or deliver this notice if the
      If we elect to renew this policy but on less fa-              only change adverse to you is a premium in-
      vorable terms or at higher premiums, we will                  crease that:
      mail or deliver written notice of the new terms               a. Is less than 25% and is generally applicable
      or premiums to the first Named Insured's last                    to the class of business to which this policy
      mailing address known to us. We will mail, by                    belongs; or
      first class mail, or deliver this notice at least 60          b. Results from a change based on your ac-
      days prior to the renewal date.                                  tion that alters the nature or extent of the
      If we notify the first Named Insured within 60                   risk insured against, including but not lim-
      days prior to the renewal date, the new terms                    ited to a change in the classification or the
      or premiums will not take effect until 60 days                   units of exposure, or increased policy cov-
      after the notice was mailed or delivered. The                    erage.
      notice will include a statement of the first           E. Special Provision – Cancellation And
      Named Insured's right to cancel. The first                Nonrenewal
      Named Insured may elect to cancel the re-
      newal policy at any time during the 60-day pe-            With respect to insurance provided under the
      riod, in accordance with Paragraph 1. of the              Commercial Automobile Coverage Part, we will
      Cancellation Common Policy Condition. If the              not cancel or refuse to renew Liability Coverage
      first Named Insured elects to cancel the re-              wholly or partially because of age, sex, residence,
      newal policy during the 60-day period, return             race, color, creed, religion, national origin, ances-
      premiums or additional premium charges will               try, marital status or occupation of anyone who is
      be calculated proportionately on the basis of             an insured.
      the old premiums.




IL 02 83 09 07                               © ISO Properties, Inc., 2006                               Page 3 of 3     o



                                                                                          Bates No. 000279
                 Case 2:20-cv-00372-JS Document 1 Filed 01/22/20 Page 397 of 397

POLICY NUMBER: HDO G24556876 001                                                                                           Endorsement Number: 152

                                                                                                                                         IL 02 86 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        MICHIGAN CHANGES – CANCELLATION AND NONRENEWAL




                  MICHIGAN CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. The Cancellation Common Policy Condition is                                                   B. The following Condition is added and supersedes
   amended as follows:                                                                              any other provision to the contrary:
   1. Paragraph 1. is replaced by the following:                                                    NONRENEWAL
      The first Named Insured shown in the                                                          If we decide not to renew this policy, we will mail
      Declarations may cancel this policy by mailing                                                or deliver to the first Named Insured's last mailing
      or delivering to us or our authorized agent                                                   address known to us or our authorized agent
      advance notice of cancellation.                                                               written notice of the nonrenewal not less than 30
   2. Paragraph 3. is replaced by the following:                                                    days before the expiration date.
      We will mail or deliver our notice to the first                                               If notice is mailed, proof of mailing shall be
      Named Insured's last mailing address known to                                                 sufficient proof of notice.
      us or our authorized agent.
   3. Paragraph 5. is replaced by the following:
      If this policy is cancelled, we will send the first
      Named Insured any pro rata premium refund
      due. The minimum earned premium shall not
      be less than the pro rata premium for the
      expired time or $25.00, whichever is greater.
      The cancellation will be effective even if we
      have not made or offered a refund.




IL 02 86 09 08                               © ISO Properties, Inc., 2007                                                                  Page 1 of 1     o


                                                                                                                             Bates No. 000280
